Exhibit 10.1



======================================================================================================================================================
Published Transaction CUSIP Number: 37468UAD2
Published Revolver CUSIP Number: 37468UAE0




FIFTH AMENDED AND
RESTATED CREDIT AGREEMENT




among




GIBRALTAR INDUSTRIES, INC.
GIBRALTAR STEEL CORPORATION OF NEW YORK
as Borrowers


THE LENDERS NAMED HEREIN
as Lenders


and


KEYBANK NATIONAL ASSOCIATION
as Administrative Agent, Swing Line Lender and Issuing Lender


KEYBANC CAPITAL MARKETS INC.
as Joint Lead Arranger and Joint Book Runner


JPMORGAN CHASE BANK, N.A.
as Joint Lead Arranger, Joint Book Runner and Syndication Agent


BANK OF AMERICA, N.A.
M&T BANK
CITIZENS BANK, N.A.
PNC BANK, NATIONAL ASSOCIATION
as Co-Documentation Agents


_____________________


dated as of
December 9, 2015
_____________________


======================================================================================================================================================










--------------------------------------------------------------------------------

Exhibit 10.1

 
TABLE OF CONTENTS
Page
 
 
 
ARTICLE I.
DEFINITIONS
2
Section 1.1.
Definitions
2
Section 1.2.
Accounting Terms
37
Section 1.3.
Terms Generally
37
Section 1.4.
Confirmation of Recitals
37
 
 
 
ARTICLE II.
AMOUNT AND TERMS OF CREDIT
37
Section 2.1.
Amount and Nature of Credit
37
Section 2.2.
Revolving Credit Commitment
38
Section 2.3.
Interest
45
Section 2.4.
Evidence of Indebtedness
46
Section 2.5.
Notice of Loans and Credit Events; Funding of Loans
46
Section 2.6.
Payment on Loans and Other Obligations
48
Section 2.7.
Prepayment
50
Section 2.8.
Commitment and Other Fees
51
Section 2.9.
Modifications to Commitment
51
Section 2.10.
Computation of Interest and Fees
54
Section 2.11.
Mandatory Payments
54
Section 2.12.
Liability of Borrowers
55
 
 
 
ARTICLE III.
ADDITIONAL PROVISIONS RELATING TO LIBOR FIXED RATE LOANS;
 
 
INCREASED CAPITAL; TAXES
56
Section 3.1.
Requirements of Law
56
Section 3.2.
Taxes
58
Section 3.3.
Funding Losses
59
Section 3.4.
Change of Lending Office
59
Section 3.5.
Eurodollar Rate of Alternate Currency Rate Lending Unlawful; Inability to
 
 
Determine Rate
60
Section 3.6.
Replacement of Lenders
60
Section 3.7.
Discretion of Lenders as to Manner of Funding
61
 
 
 
ARTICLE IV.
CONDITIONS PRECEDENT
61
Section 4.1.
Conditions to Each Credit Event
61
Section 4.2.
Certain Closing Deliveries Under the Prior Credit Agreements
62
Section 4.3.
Conditions to the First Credit Event
62
Section 4.4.
Post-Closing Conditions
65
 
 
 
ARTICLE V.
COVENANTS
67
Section 5.1.
Insurance
67
Section 5.2.
Money Obligations
68
Section 5.3.
Financial Statements, Collateral Reporting and Information
68
Section 5.4.
Financial Records
70
Section 5.5.
Franchises; Change in Business
70
Section 5.6.
ERISA Pension and Benefit Plan Compliance
70
Section 5.7.
Financial Covenants
71
Section 5.8.
Borrowing
72
Section 5.9.
Liens
73





--------------------------------------------------------------------------------

Exhibit 10.1

 
TABLE OF CONTENTS
Page
 
 
 
Section 5.10.
Regulations T, U and X
74
Section 5.11.
Investments, Loans and Guaranties
74
Section 5.12.
Merger and Sale of Assets
75
Section 5.13.
Acquisitions
77
Section 5.14.
Notice
78
Section 5.15.
Restricted Payments
78
Section 5.16.
Environmental Compliance
79
Section 5.17.
Affiliate Transactions
79
Section 5.18.
Use of Proceeds
80
Section 5.19.
Corporate Names and Locations of Collateral
80
Section 5.20.
Subsidiary Guaranties, Security Documents and Pledge of Stock or Other
 
 
Ownership Interest
81
Section 5.21.
Collateral
82
Section 5.22.
Property Acquired Subsequent to the Closing Date and Right to Take
 
 
Additional Collateral
84
Section 5.23.
Flood Hazard
84
Section 5.24.
Restrictive Agreements
85
Section 5.25.
Most Favored Covenant Status
85
Section 5.26.
Pari Passu Ranking
86
Section 5.27.
Guaranty Under Material Indebtedness Agreement
86
Section 5.28.
Amendments to Material Indebtedness Agreements
86
Section 5.29.
Amendment of Organizational Documents
86
Section 5.30.
Fiscal Year of Borrowers
86
Section 5.31.
Further Assurances
86
 
 
 
ARTICLE VI.
REPRESENTATIONS AND WARRANTIES
86
Section 6.1.
Corporate Existence; Subsidiaries; Foreign Qualification
86
Section 6.2.
Corporate Authority
87
Section 6.3.
Compliance with Laws and Contracts
87
Section 6.4.
Litigation and Administrative Proceedings
88
Section 6.5.
Title to Assets
88
Section 6.6.
Liens and Security Interests
88
Section 6.7.
Tax Returns
89
Section 6.8.
Environmental Laws
89
Section 6.9.
Locations
89
Section 6.10.
Continued Business
89
Section 6.11.
Employee Benefit Plans
90
Section 6.12.
Consents or Approvals
91
Section 6.13.
Solvency
91
Section 6.14.
Financial Statements
91
Section 6.15.
Regulations
91
Section 6.16.
Material Agreements
91
Section 6.17.
Intellectual Property
92
Section 6.18.
Insurance
92
Section 6.19.
Deposit Accounts and Securities Accounts
92
Section 6.20.
Accurate and Complete Statements
92





--------------------------------------------------------------------------------

Exhibit 10.1

 
TABLE OF CONTENTS
Page
 
 
 
Section 6.21.
Investment Company; Other Restrictions
92
Section 6.22.
Subordinated Indenture
92
Section 6.23.
Defaults
93
 
 
 
ARTICLE VII.
COLLATERAL
78
Section 7.1.
Restricted Payments
78
Section 7.2.
Environmental Compliance
79
Section 7.3.
Affiliate Transactions
79
Section 7.4.
Use of Proceeds
80
 
 
 
ARTICLE VIII.
EVENTS OF DEFAULT
96
Section 8.1.
Payments
96
Section 8.2.
Special Covenants
96
Section 8.3.
Other Covenants
96
Section 8.4.
Representations and Warranties
97
Section 8.5.
Cross Default
97
Section 8.6.
Subordinated Indenture
97
Section 8.7.
ERISA Default
97
Section 8.8.
Change in Control
97
Section 8.9.
Judgments
97
Section 8.10.
Security
98
Section 8.11.
Validity of Loan Documents
98
Section 8.12.
Solvency
98
 
 
 
ARTICLE IX.
REMEDIES UPON DEFAULT
99
Section 9.1.
Optional Defaults
99
Section 9.2.
Automatic Defaults
99
Section 9.3.
Letters of Credit
100
Section 9.4.
Offsets
100
Section 9.5.
Equalization Provisions
100
Section 9.6.
Collateral
101
Section 9.7.
Administrative Agent's Rights to Occupy and Use Property of Credit Parties
101
Section 9.8.
Other Remedies
102
Section 9.9.
Application of Proceeds
102
 
 
 
ARTICLE X.
THE ADMINISTRATIVE AGENT
103
Section 10.1.
Appointment and Authorization
104
Section 10.2.
Note Holders
104
Section 10.3.
Consultation With Counsel
104
Section 10.4.
Documents
104
Section 10.5.
Administrative Agent and Affiliates
105
Section 10.6.
Knowledge or Notice of Default
105
Section 10.7.
Action by Administrative Agent
105
Section 10.8.
Release of Collateral or Guarantor of Payment
105
Section 10.9.
Delegation of Duties
106
Section 10.10.
Indemnification of Administrative Agent
106
Section 10.11.
Successor Administrative Agent
106





--------------------------------------------------------------------------------

Exhibit 10.1

 
TABLE OF CONTENTS
Page
 
 
 
Section 10.12.
Issuing Lender
107
Section 10.13.
Swing Line Lender
107
Section 10.14.
Administrative agent May File Proofs of Claim
107
Section 10.15.
No Reliance on Administrative Agent's Customer Identification Program
108
Section 10.16.
Other Agents
108
 
 
 
ARTICLE XI.
GUARANTY
108
Section 11.1.
Guaranty by Borrowers
108
Section 11.2.
Additional Undertaking
109
Section 11.3.
Guaranty Unconditional
109
Section 11.4.
Borrowers' Obligations to Remain in Effect; Restoration
110
Section 11.5.
Certain Waivers
110
Section 11.6.
Subrogation
110
Section 11.7.
Effect of Stay
110
Section 11.8.
Effect of Breach of Article XI
110
 
 
 
ARTICLE XII.
MISCELLANEOUS
111
Section 12.1.
Lenders' Independent Investigation
111
Section 12.2.
No Waiver; Cumulative Remedies
111
Section 12.3.
Amendments, Waivers and Consents
111
Section 12.4.
Notices
113
Section 12.5.
Costs, Expenses and Documentary Taxes
113
Section 12.6.
Indemnification
114
Section 12.7.
Obligations Several; No Fiduciary Obligations
114
Section 12.8.
Execution in Counterparts
114
Section 12.9.
Binding Effect; Borrowers' Assignment
114
Section 12.10.
Lender Assignments
115
Section 12.11.
Sale of Participations
116
Section 12.12.
Replacement of Affected Lenders
118
Section 12.13.
Patriot Act Notice
118
Section 12.14.
Severability of Provisions; Captions; Attachments
118
Section 12.15.
Investment Purpose
119
Section 12.16.
Entire Agreement
119
Section 12.17.
Confidentiality
119
Section 12.18.
Limitations on Liability of the Issuing Lenders
120
Section 12.19.
General Limitation of Liability
120
Section 12.20.
No Duty
120
Section 12.21.
Legal Representation of Parties
121
Section 12.22.
Judgment Currency
121
Section 12.23.
Government Law; Submission to Jurisdiction
122
Section 12.24.
Designated Senior Indebtedness
122
Jury Trial Waiver
Signature Page 1











--------------------------------------------------------------------------------

Exhibit 10.1

 
TABLE OF CONTENTS
Page
 
 
 
Exhibit A
Form of Revolving Credit Note
 
Exhibit B
Form of Swing Line Note
 
Exhibit C
Form of Notice of Loan
 
Exhibit D
Form of Compliance Certificate
 
Exhibit E
Form of Assignment and Acceptance Agreement
 
 
 
 
Schedule 1
Commitments of Lenders
 
Schedule 2
Guarantors of Payment
 
Schedule 2.2
Existing Letters of Credit
 
Schedule 2.14
Designated Hedge Agreements
 
Schedule 4
Mortgaged Real Property
 
Schedule 5
Pledged Securities
 
Schedule 5.8
Indebtedness
 
Schedule 5.9
Liens
 
Schedule 5.11
Permitted Foreign Subsidiary Loans, Guaranties and Investments
 
Schedule 5.17
Affiliate Transactions
 
Schedule 6.1
Corporate Existence; Subsidiaries; Foreign Qualification
 
Schedule 6.4
Litigation and Administrative Proceedings
 
Schedule 6.5
Real Estate Owned by the Companies
 
Schedule 6.9
Locations
 
Schedule 6.11
Employee Benefits Plans
 
Schedule 6.16
Material Agreements
 
Schedule 6.17
Intellectual Property
 
Schedule 6.18
Insurance
 
Schedule 6.22
"Credit Facilities" under the Subordinated Indenture
 
Schedule 7.3
Pledged Notes
 
Schedule 7.4
Commercial Tort Claims
 



































This FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (as the same may from time to
time be further amended, restated or otherwise modified, this “Agreement”) is
made effective as of the 9th day of December, 2015 among:


(a)    GIBRALTAR INDUSTRIES, INC., a Delaware corporation (“Gibraltar”);


(b)    GIBRALTAR STEEL CORPORATION OF NEW YORK, a New York corporation (“GSCNY”
and, together with Gibraltar, collectively, the “Borrowers” and, individually,
each a “Borrower”);


(c)    the lenders listed on Schedule 1 hereto and each other Eligible
Transferee, as hereinafter defined, that from time to time becomes a party
hereto pursuant to Section 2.9(b) or 12.10 hereof (collectively, the “Lenders”
and, individually, each a “Lender”); and


(d)    KEYBANK NATIONAL ASSOCIATION, a national banking association, as the
administrative agent for the Lenders under this Agreement (the “Administrative
Agent”), the Swing Line Lender and the Issuing Lender.






--------------------------------------------------------------------------------

Exhibit 10.1



WITNESSETH:


WHEREAS, the Borrowers, the Administrative Agent and the lenders named therein
entered into that certain Fourth Amended and Restated Credit Agreement, dated as
of October 11, 2011 (the “Fourth Amended Credit Agreement”), which agreement
amended and restated that certain Third Amended and Restated Credit Agreement,
dated as of July 24, 2009, which agreement amended and restated that certain
Second Amended and Restated Credit Agreement, dated as of August 31, 2007, which
agreement amended and restated that certain Amended and Restated Credit
Agreement, dated as of December 8, 2005 (collectively, such agreements are
referred to herein as the “Prior Credit Agreements”);


WHEREAS, this Agreement amends and restates in its entirety the Fourth Amended
Credit Agreement and, upon the effectiveness of this Agreement, the terms and
provisions of the Fourth Amended Credit Agreement shall be superseded hereby.
All references to “Credit Agreement” contained in the Loan Documents, as defined
in the Prior Credit Agreements, delivered in connection with the Prior Credit
Agreements, shall be deemed to refer to this Agreement. Notwithstanding the
amendment and restatement of the Fourth Amended Credit Agreement by this
Agreement, the obligations outstanding (including, but not limited to, the
letters of credit issued and outstanding) under the Fourth Amended Credit
Agreement as of the Closing Date shall remain outstanding and constitute
continuing Obligations hereunder; provided that, on the Closing Date, the
Administrative Agent shall, with the cooperation of the Lenders, cause the
amounts of the commitments, existing loans and participations in letters of
credit under the Fourth Amended Credit Agreement to be, as applicable,
re-allocated among the Lenders in accordance with their respective Commitment
Percentages established pursuant to this Agreement. Such outstanding Obligations
and the guaranties of payment thereof shall in all respects be continuing, and
this Agreement shall not be deemed to evidence or result in a novation or
repayment and re-borrowing of such Obligations. In furtherance of and, without
limiting the foregoing, from and after the date hereof and except as expressly
specified herein, the terms, conditions, and covenants governing the obligations
outstanding under the Fourth Amended Credit Agreement shall be solely as set
forth in this Agreement, which shall supersede the Fourth Amended Credit
Agreement in its entirety;


WHEREAS, it is the intent of the Borrowers, the Administrative Agent and the
Lenders that the provisions of this Agreement be effective commencing on the
Closing Date; and


WHEREAS, the Borrowers, the Administrative Agent and the Lenders have contracted
for the establishment of credits in the aggregate principal amounts hereinafter
set forth, to be made available to the Borrowers upon the terms and subject to
the conditions hereinafter set forth;


NOW, THEREFORE, it is mutually agreed as follows:




ARTICLE I. DEFINITIONSARTICLE I. DEFINITIONS


Section 1.1. DefinitionsSection 1.1. Definitions. As used in this Agreement, the
following terms shall have the meanings set forth below:


“Account” means an account, as that term is defined in the U.C.C.






--------------------------------------------------------------------------------

Exhibit 10.1

“Account Debtor” means an account debtor, as that term is defined in the U.C.C.,
or any other Person obligated to pay all or any part of an Account in any manner
and includes (without limitation) any Guarantor thereof.


“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person (other than a Company), or any
business or division of any Person (other than a Company), (b) the acquisition
of in excess of fifty percent (50%) of the outstanding capital stock (or other
equity interest) of any Person (other than a Company), or (c) the acquisition of
another Person (other than a Company) by a merger, amalgamation or consolidation
or any other combination with such Person.


“Additional Commitment” means that term as defined in Section 2.9(b)(i) hereof.


“Additional Issuing Lender” means a Lender that shall have (a) agreed with the
Administrative Agent to issue a Letter of Credit hereunder in its own name, but
in each instance on behalf of the Revolving Lenders hereunder, and (b) executed
with the Administrative Agent an Additional Issuing Lender Agreement.


“Additional Issuing Lender Agreement” means an Additional Issuing Lender
Agreement, prepared by the Administrative Agent and in form and substance
acceptable to the Administrative Agent, among the Borrowers, the Administrative
Agent and a Lender with respect to the issuance by such Lender of Letters of
Credit hereunder, whereby such Lender agrees to become an Additional Issuing
Lender.


“Additional Lender” means an Eligible Transferee that shall become a Lender
during the Commitment Increase Period pursuant to Section 2.9(b) hereof.


“Additional Lender Assumption Agreement” means an additional lender assumption
agreement, in form and substance satisfactory to the Administrative Agent,
wherein an Additional Lender shall become a Lender.


“Additional Lender Assumption Effective Date” means that term as defined in
Section 2.9(b)(ii) hereof.


“Additional Term Loan Facility” means that term as defined in Section 2.9(b)(i)
hereof.


“Additional Term Loan Facility Amendment” means that term as defined in Section
2.9(c)(ii) hereof.


“Administrative Agent” means that term as defined in the first paragraph of this
Agreement.


“Administrative Agent Fee Letter” means the Administrative Agent Fee Letter
between the Borrowers and the Administrative Agent, dated as of the Closing
Date, as the same may from time to time be amended, restated or otherwise
modified.


“Administrative Borrower” means Gibraltar.


“Advantage” means any payment (whether made voluntarily or involuntarily, by
offset of any deposit or other indebtedness or otherwise) received by any Lender
in respect of the Obligations, if such payment results in that Lender having
less than its pro rata share (based upon its Commitment Percentage) of the
Obligations then outstanding.






--------------------------------------------------------------------------------

Exhibit 10.1

“Affected Lender” means a Defaulting Lender, an Insolvent Lender or a Downgraded
Lender.


“Affiliate” means any Person, directly or indirectly, controlling, controlled by
or under common control with a Company and “control” (including the correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”) means the power, directly or indirectly, to direct or cause the direction
of the management and policies of a Company, whether through the ownership of
voting securities, by contract or otherwise.


“Affiliate Transaction” means that term as defined in Section 5.17 hereof.


“Agreement” means that term as defined in the first paragraph hereof.


“Alternate Currency” means Euros, British Pounds Sterling, Japanese Yen,
Canadian Dollars or any other currency, other than Dollars, agreed to by the
Administrative Agent and the Lenders that shall be freely transferable and
convertible into Dollars.


“Alternate Currency Exposure” means, at any time and without duplication, the
sum of the Dollar Equivalent of (a) the aggregate principal amount of Alternate
Currency Loans outstanding to the Borrowers, and (b) the Letter of Credit
Exposure that is denominated in one or more Alternate Currencies.


“Alternate Currency Loan” means a Revolving Loan described in Section 2.2(a)
hereof, that shall be denominated in an Alternate Currency and on which the
Borrowers shall pay interest at a rate based upon the Derived Alternate Currency
Rate.


“Alternate Currency Maximum Amount” means Twenty-Five Million Dollars
($25,000,000).


“Alternate Currency Rate” means, with respect to an Alternate Currency Loan, for
any Interest Period, a rate per annum equal to the quotient obtained (rounded
upwards, if necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of
interest, determined by the Administrative Agent in accordance with its usual
procedures (which determination shall be conclusive absent manifest error) as of
approximately 11:00 A.M. (London time) two Business Days prior to the beginning
of such Interest Period pertaining to such Alternate Currency Loan, as listed as
the London interbank offered rate, as published by Thomson Reuters or Bloomberg
(or, if for any reason such rate is unavailable from Thomson Reuters or
Bloomberg, from any other similar company or service that provides rate
quotations comparable to those currently provided by Thomson Reuters or
Bloomberg), for deposits in the relevant Alternate Currency in immediately
available funds with a maturity comparable to such Interest Period, provided
that, in the event that such rate quotation is not available for any reason,
then the Alternate Currency Rate shall be the average (rounded upward to the
nearest 1/16th of 1%) of the per annum rates at which deposits in immediately
available funds in the relevant Alternate Currency for the relevant Interest
Period and in the amount of the Alternate Currency Loan to be disbursed or to
remain outstanding during such Interest Period, as the case may be, are offered
to the Administrative Agent (or an affiliate of the Administrative Agent, in the
Administrative Agent’s discretion) by prime banks in any Alternate Currency
market reasonably selected by the Administrative Agent, determined as of 11:00
A.M. (London time) (or as soon thereafter as practicable), two Business Days
prior to the beginning of the relevant Interest Period pertaining to such
Alternate Currency Loan; by (b) 1.00 minus the Reserve Percentage.
Notwithstanding the foregoing, if at any time the Alternate Currency Rate as
determined above is less than zero, it shall be deemed to be zero for purposes
of this Agreement.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Companies from time to time concerning or
relating to bribery or corruption.




--------------------------------------------------------------------------------

Exhibit 10.1



“Applicable Commitment Fee Rate” means:


(a)    for the period from the Closing Date through March 31, 2016, twenty-five
(25.00) basis points; and


(b)    commencing with the Consolidated financial statements of Gibraltar for
the fiscal year ending December 31, 2015, the number of basis points set forth
in the following matrix, based upon the result of the computation of the Total
Leverage Ratio as set forth in the Compliance Certificate for such fiscal period
and, thereafter, as set forth in each successive Compliance Certificate, as
provided below:


Total Leverage Ratio
Applicable Commitment Fee Rate
Greater than or equal to 4.00 to 1.00
30.00 basis points
Greater than or equal to 3.00 to 1.00 but less than 4.00 to 1.00
27.50 basis points
Greater than or equal to 2.00 to 1.00 but less than 3.00 to 1.00
25.00 basis points
Greater than or equal to 1.00 to 1.00 but less than 2.00 to 1.00
22.50 basis points
Less than 1.00 to 1.00
20.00 basis points



The first date on which the Applicable Commitment Fee Rate is subject to change
is April 1, 2016. From and after April 1, 2016, changes to the Applicable
Commitment Fee Rate shall be effective on the first day of each calendar month
following the date upon which the Administrative Agent should have received,
pursuant to Section 5.3(c) hereof, the Compliance Certificate. The above pricing
matrix does not modify or waive, in any respect, the requirements of Section 5.7
hereof, the rights of the Administrative Agent and the Lenders to charge the
Default Rate, or the rights and remedies of the Administrative Agent and the
Lenders pursuant to Articles VIII and IX hereof. Notwithstanding anything herein
to the contrary, (i) during any period when the Borrowers shall have failed to
timely deliver the Consolidated financial statements pursuant to Section 5.3(a)
or (b) hereof, or the Compliance Certificate pursuant to Section 5.3(c) hereof,
until such time as the appropriate Consolidated financial statements and
Compliance Certificate are delivered, the Applicable Commitment Fee Rate shall,
at the election of the Administrative Agent (which may be retroactively
effective), be the highest rate per annum indicated in the above pricing grid
regardless of the Total Leverage Ratio at such time, and (ii) in the event that
any financial information or certification provided to the Administrative Agent
in the Compliance Certificate is shown to be inaccurate (regardless of whether
this Agreement or the Commitment is in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Commitment Fee Rate for any period (an
“Applicable Commitment Fee Period”) than the Applicable Commitment Fee Rate
applied for such Applicable Commitment Fee Period, then (A) the Borrowers shall
promptly deliver to the Administrative Agent a corrected Compliance Certificate
for such Applicable Commitment Fee Period, (B) the Applicable Commitment Fee
Rate shall be determined based on such corrected Compliance Certificate, and (C)
the Borrowers shall promptly pay to the Administrative Agent the accrued
additional fees owing as a result of such increased Applicable Commitment Fee
Rate for such Applicable Commitment Fee Period.


“Applicable Creditor” means that term as defined in Section 12.22(b) hereof.






--------------------------------------------------------------------------------

Exhibit 10.1

“Applicable Margin” means:


(a)    for the period from the Closing Date through March 31, 2016, one hundred
seventy-five (175.00) basis points for LIBOR Fixed Rate Loans and seventy-five
(75.00) basis points for Base Rate Loans; and


(b)    commencing with the Consolidated financial statements of Gibraltar for
the fiscal year ending December 31, 2015, the number of basis points (depending
upon whether Loans are LIBOR Fixed Rate Loans or Base Rate Loans) set forth in
the following matrix, based upon the result of the computation of the Total
Leverage Ratio as set forth in the Compliance Certificate for such fiscal period
and, thereafter, as set forth in each successive Compliance Certificate, as
provided below:


Total Leverage Ratio
Applicable Basis Points for LIBOR Fixed Rate Loans
Applicable Basis Points for Base Rate Loans
Greater than or equal to 4.00 to 1.00
225.00
125.00
Greater than or equal to 3.00 to 1.00 but less than 4.00 to 1.00
200.00
100.00
Greater than or equal to 2.00 to 1.00 but less than 3.00 to 1.00
175.00
75.00
Greater than or equal to 1.00 to 1.00 but less than 2.00 to 1.00
150.00
50.00
Less than 1.00 to 1.00
125.00
25.00



The first date on which the Applicable Margin is subject to change is April 1,
2016. From and after April 1, 2016, changes to the Applicable Margin shall be
effective on the first day of each calendar month following the date upon which
the Administrative Agent should have received, pursuant to Section 5.3(c)
hereof, the Compliance Certificate. The above pricing matrix does not modify or
waive, in any respect, the requirements of Section 5.7 hereof, the rights of the
Administrative Agent and the Lenders to charge the Default Rate, or the rights
and remedies of the Administrative Agent and the Lenders pursuant to Articles
VIII and IX hereof. Notwithstanding anything herein to the contrary, (i) during
any period when the Borrowers shall have failed to timely deliver the
Consolidated financial statements pursuant to Section 5.3(a) or (b) hereof, or
the Compliance Certificate pursuant to Section 5.3(c) hereof, until such time as
the appropriate Consolidated financial statements and Compliance Certificate are
delivered, the Applicable Margin shall, at the election of the Administrative
Agent (which may be retroactively effective), be the highest rate per annum
indicated in the above pricing grid for Loans of that type, regardless of the
Total Leverage Ratio at such time, and (ii) in the event that any financial
information or certification provided to the Administrative Agent in the
Compliance Certificate is shown to be inaccurate (regardless of whether this
Agreement or the Commitment is in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Margin Period”) than the
Applicable Margin applied for such Applicable Margin Period, then (A) the
Borrowers shall promptly deliver to the Administrative Agent a corrected
Compliance Certificate for such Applicable Margin Period, (B) the Applicable
Margin shall be determined based on such corrected Compliance Certificate, and
(C) the Borrowers shall promptly pay to the Administrative Agent the accrued
additional interest owing as a result of such increased Applicable Margin for
such Applicable Margin Period.


“Approved Depository” means that term as defined in the definition of Cash
Equivalents.


“Approved Fund” means any Person (other than a natural Person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its




--------------------------------------------------------------------------------

Exhibit 10.1

business and that is administered or managed by (a) a Lender, (b) an affiliate
of a Lender, or (c) an entity or an affiliate of an entity that administers or
manages a Lender.


“Asset Disposition” means the sale, lease, transfer or other disposition
(including by means of sale and lease-back transactions, and by means of
mergers, consolidations, amalgamations and liquidations of a corporation,
partnership or limited liability company of the interests therein of any
Company) by any Company to any Person (other than to another Company in
connection with a transaction permitted by Section 5.12(a) through (g) hereof)
of any of such Company’s assets; provided that the term Asset Disposition
specifically excludes (a) any sales, transfers or other dispositions of
Inventory, or obsolete, worn-out or excess furniture, fixtures, Equipment or
other property, real or personal, tangible or intangible, in each case in the
ordinary course of business, and (b) any Recovery Event.


“Assignment Agreement” means an Assignment and Acceptance Agreement in the form
of the attached Exhibit E.


“Authorized Officer” means a Financial Officer or other individual authorized by
a Financial Officer in writing (with a copy to the Administrative Agent) to
handle certain administrative matters in connection with this Agreement.


“Bailee’s Waiver” means a bailee’s waiver, in form and substance satisfactory to
the Administrative Agent, delivered by a Credit Party in connection with this
Agreement, as such waiver may from time to time be amended, restated or
otherwise modified.


“Bank Product Agreements” means those certain cash management services and other
agreements entered into from time to time between a Company and the
Administrative Agent, a Lender or an affiliate of a Lender (or a Person that was
a Lender or an affiliate of a Lender at the time of entering into the relevant
Bank Product Agreement) in connection with any of the Bank Products.


“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees and expenses owing by a Company to the
Administrative Agent, any Lender or an affiliate of a Lender (or a Person that
was a Lender or an affiliate of a Lender at the time of entering into the
relevant Bank Product Agreement) pursuant to or evidenced by the Bank Product
Agreements.


“Bank Products” means a service or facility extended to a Company by the
Administrative Agent, any Lender or an affiliate of a Lender (or a Person that
was a Lender or an affiliate of a Lender at the time of entering into the
relevant Bank Product Agreement) for (a) credit cards and credit card processing
services, (b) debit cards, purchase cards and stored value cards, (c) ACH
transactions, and (d) cash management, including controlled disbursement,
accounts or services.


“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto, as
hereafter amended.


“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
Prime Rate, (b) one‑half of one percent (.50%) in excess of the Federal Funds
Effective Rate, and (c) one hundred (100.00) basis points in excess of the
London interbank offered rate for loans in Eurodollars for a period of one month
(or, if such day is not a Business Day, such rate as calculated on the most
recent Business Day). Any change in the Base Rate shall be effective immediately
from and after such change in the Base Rate. Notwithstanding the foregoing, if
at any time the Base Rate as determined above is less than zero, it shall be
deemed to be zero for purposes of this Agreement.




--------------------------------------------------------------------------------

Exhibit 10.1



“Base Rate Loan” means a Revolving Loan described in Section 2.2(a) hereof, that
shall be denominated in Dollars and on which the Borrowers shall pay interest at
the Derived Base Rate.


“Bond Letter of Credit” means the irrevocable transferable letter of credit in
the stated amount of Three Million Two Hundred Thirty Thousand Six Hundred
Eighty-Five and 90/100 Dollars ($3,230,685.90), issued to secure the payment of
the Bonds.


“Bonds” means the Manhattan, Kansas Variable Rate Demand Industrial Development
Revenue Refunding Bonds (Florence Corporation of Kansas Project), Series 2003.


“Borrower” means that term as defined in the first paragraph of this Agreement.


“Borrowers” means that term as defined in the first paragraph of this Agreement.


“Business Day” means a day that is not a Saturday, a Sunday or another day of
the year on which national banks are authorized or required to close in
Cleveland, Ohio, and, in addition, (a) if the applicable Business Day relates to
a Eurodollar Loan, is a day of the year on which dealings in Dollar deposits are
carried on in the London interbank Eurodollar market, and (b) if the applicable
Business Day relates to an Alternate Currency, is a day of the year on which
dealings in deposits are carried on in the relevant Alternate Currency in the
London interbank market and in the principal financial center for such Alternate
Currency.


“Capital Distribution” means a payment made, liability incurred or other
consideration given by a Company to any Person that is not a Company, (a) for
the purchase, acquisition, redemption, repurchase, payment or retirement of any
capital stock or other equity interest of such Company, or (b) as a dividend,
return of capital or other distribution (other than any stock dividend, stock
split, restricted stock award under any of Gibraltar’s omnibus incentive plans,
stock distributions in connection with an Acquisition permitted by Section 5.13
hereof or other equity distribution payable only in capital stock or other
equity of such Company) in respect of such Company’s capital stock or other
equity interest.


“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in conformity
with GAAP, should be accounted for as a capital lease on the balance sheet of
such Person.


“Capitalized Lease Obligations” means obligations of the Companies for the
payment of rent for any real or personal property under leases or agreements to
lease that, in accordance with GAAP, have been or should be capitalized on the
books of the lessee and, for purposes hereof, the amount of any such obligation
shall be the capitalized amount thereof determined in accordance with GAAP.


“Cash Collateral Account” means a commercial Deposit Account designated “cash
collateral account” and maintained by one or more Credit Parties with the
Administrative Agent, without liability by the Administrative Agent or the
Lenders to pay interest thereon, from which account the Administrative Agent, on
behalf of the Lenders, shall have the exclusive right to withdraw funds until
all of the Secured Obligations are paid in full.


“Cash Equivalents” means any of the following:






--------------------------------------------------------------------------------

Exhibit 10.1

(a)    securities issued, or directly and fully guaranteed or insured by, the
United States or any agency or instrumentality thereof (provided that the full
faith and credit of the United States is pledged in support thereof) having
maturities of not more than one year from the date of acquisition;


(b)    Dollar denominated time deposits, certificates of deposit and bankers’
acceptances of (i) any domestic commercial bank of recognized standing having
capital and surplus in excess of Five Hundred Million Dollars ($500,000,000), or
(ii) any bank (or the parent company of such bank) whose short-term commercial
paper rating from Standard & Poor’s is at least A-1, A-2 or the equivalent
thereof or from Moody’s is at least P-1, P-2 or the equivalent thereof (any such
bank, an “Approved Depository”), in each case with maturities of not more than
one hundred eighty (180) days from the date of acquisition;


(c)    commercial paper issued by an Approved Depository or by the parent
company of an Approved Depository and commercial paper issued by, or guaranteed
by, any industrial or financial company with a short-term commercial paper
rating of at least A-1 or the equivalent thereof by Standard & Poor’s or at
least P-1 or the equivalent thereof by Moody’s, or guaranteed by any industrial
company with a long-term unsecured debt rating of at least A or A2, or the
equivalent of each thereof, from Standard & Poor’s or Moody’s, as the case may
be, and in each case maturing within one hundred eighty (180) days after the
date of acquisition;


(d)    fully collateralized repurchase agreements entered into with an Approved
Depository having a term of not more than thirty (30) days and covering
securities described in subpart (a) above;


(e)    investments in money market funds substantially all the assets of which
are comprised of securities of the types described in subparts (a) through (d)
above;


(f)    investments in money market funds access to which is provided as part of
“sweep” accounts maintained with an Approved Depository;


(g)    investments in industrial development revenue bonds that (i) “re-set”
interest rates not less frequently than quarterly, (ii) are entitled to the
benefit of a remarketing arrangement with an established broker dealer, and
(iii) are supported by a direct pay letter of credit covering principal and
accrued interest that is issued by an Approved Depository; and


(h)    investments in pooled funds or investment accounts consisting of
investments of the nature described in the foregoing subpart (g).


“Cash Security” means all cash, instruments, Deposit Accounts, Securities
Accounts and cash equivalents, in each case whether matured or unmatured,
whether collected or in the process of collection, upon which a Credit Party
presently has or may hereafter have any claim or interest, wherever located,
including but not limited to any of the foregoing that are presently or may
hereafter be existing or maintained with, issued by, drawn upon, or in the
possession of the Administrative Agent or any Lender.


“CFC” means a Controlled Foreign Corporation, as such term is defined in Section
957 of the Code.


“Change in Control” means:


(a)    the acquisition of ownership or voting control, directly or indirectly,
beneficially (within the meaning of Rules 13d-3 and 13d-5 of the Exchange Act)
or of record, on or after the




--------------------------------------------------------------------------------

Exhibit 10.1

Closing Date, by any Person or group (within the meaning of Sections 13d and 14d
of the Exchange Act), of shares representing more than fifty percent (50%) of
the aggregate ordinary Voting Power represented by the issued and outstanding
capital stock of Gibraltar;


(b)    if, at any time during any period of twenty-four (24) consecutive months,
a majority of the members of the board of directors of Gibraltar cease to be
composed of individuals (i) who were members of that board of directors on the
first day of such period, (ii) whose election or nomination to that board of
directors was approved by individuals referred to in subpart (i) hereof that
constituted, at the time of such election or nomination, at least a majority of
that board of directors, or (iii) whose election or nomination to that board of
directors was approved by individuals referred to in subparts (i) and (ii)
hereof that constituted, at the time of such election or nomination, at least a
majority of that board of directors;


(c)    if Gibraltar shall cease to own, directly or indirectly, one hundred
percent (100%) of the aggregate ordinary Voting Power represented by the issued
and outstanding equity interests of GSCNY; or


(d)    the occurrence of a change in control, or other term of similar import
used therein, as defined in any Material Indebtedness Agreement.


“Closing Date” means December 9, 2015.


“Closing Fee Letter” means the Closing Fee Letter between the Borrowers and the
Administrative Agent, dated as of the Closing Date.


“Code” means the Internal Revenue Code of 1986, as amended, together with the
rules and regulations promulgated thereunder.


“Collateral” means (a) all of each Credit Party’s existing and future (i)
personal property, (ii) Accounts, Investment Property, instruments, contract
rights, chattel paper, documents, supporting obligations, letter‑of‑credit
rights, Pledged Securities, Pledged Notes (if any), Commercial Tort Claims,
General Intangibles, Inventory and Equipment, (iii) funds now or hereafter on
deposit in one or more Cash Collateral Accounts, if any, and (iv) Cash Security;
(b) the Mortgaged Real Property; and (c) Proceeds and products of any of the
foregoing.


“Commercial Tort Claim” means a commercial tort claim, as that term is defined
in the U.C.C. (Schedule 7.4 hereto lists all Commercial Tort Claims of the
Credit Parties in existence as of the Closing Date.)


“Commitment” means the obligation hereunder of the Lenders, during the
Commitment Period, to make Loans and to participate in Swing Loans and the
issuance of Letters of Credit pursuant to the Revolving Credit Commitment, up to
the Total Commitment Amount.


“Commitment Increase Period” means the period from the Closing Date to the date
that is six months prior to the last day of the Commitment Period.


“Commitment Percentage” means, for each Lender, such Lender’s percentage of the
Commitment as set forth opposite such Lender’s name under the column headed
“Commitment Percentage”, as listed in Schedule 1 hereto (taking into account any
assignments pursuant to Section 12.10 hereof).




--------------------------------------------------------------------------------

Exhibit 10.1



“Commitment Period” means the period from the Closing Date to December 8, 2020,
or such earlier date on which the Commitment shall have been terminated pursuant
to Article IX hereof.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, together with the rules and regulations
promulgated thereunder.


“Commodity Hedging Device” means a forward commodity purchase agreement or
similar agreement or arrangement designed to protect against fluctuations in raw
material or other commodity prices entered into by a Company.


“Companies” means all Borrowers and all Subsidiaries of all Borrowers.


“Company” means a Borrower or a Subsidiary of a Borrower.


“Compliance Certificate” means a Compliance Certificate in the form of the
attached Exhibit D.


“Confidential Information” means all confidential or proprietary information
about the Companies that has been furnished by any Company to the Administrative
Agent or any Lender, whether furnished before or after the Closing Date and
regardless of the manner in which it is furnished, but does not include any such
information that (a) is or becomes generally available to the public other than
as a result of a disclosure by the Administrative Agent or such Lender not
permitted by this Agreement, (b) was available to the Administrative Agent or
such Lender on a nonconfidential basis prior to its disclosure to the
Administrative Agent or such Lender, or (c) becomes available to the
Administrative Agent or such Lender on a nonconfidential basis from a Person
other than a Company.


“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid or to be paid, including borrowed funds, cash, deferred
payments, the issuance of securities or notes, the assumption or incurring of
liabilities (direct or contingent), the payment of consulting fees or fees for a
covenant not to compete and any other consideration paid or to be paid for such
Acquisition.


“Consignee’s Waiver” means a consignee’s waiver (or similar agreement), in form
and substance reasonably satisfactory to the Administrative Agent, delivered by
a Credit Party in connection with this Agreement, as such waiver may from time
to time be amended, restated or otherwise modified.


“Consolidated” means the resultant consolidation of the financial statements of
Gibraltar and its Subsidiaries in accordance with GAAP, including principles of
consolidation consistent with those applied in preparation of the consolidated
financial statements referred to in Section 6.14 hereof.


“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of Gibraltar for such period, as determined on a Consolidated basis.


“Consolidated EBITDA” means, for any period, as determined on a Consolidated
basis:


(a)    Consolidated Net Earnings for such period plus, without duplication, the
aggregate amounts deducted in determining such Consolidated Net Earnings in
respect of:


(i)    Consolidated Interest Expense;




--------------------------------------------------------------------------------

Exhibit 10.1



(ii)     Consolidated Income Tax Expense;


(iii)     Consolidated Depreciation and Amortization Charges;


(iv)    extraordinary and other non-recurring non-cash losses and charges;


(v)     non-cash equity based compensation expenses; and


(vi)     the sum of the following amounts, but only to the extent that the
aggregate amount added-back to net earnings pursuant to this clause (vi) does
not exceed fifteen percent (15%) of Consolidated EBITDA as calculated pursuant
to this definition without reference to this clause (vi):


(A)    one-time cash charges incurred in connection with restructuring
activities or other non-recurring costs associated with the execution of cost
saving projects (including severance costs for such period made to former or
current employees of any Credit Party); provided that such charges are factually
supportable;


(B)    one-time customary cash charges, costs, fees and expenses payable in
connection with an Acquisition, provided that such costs, fees and expenses are
factually supportable;


(C)    one-time unusual or extraordinary cash costs or losses (including losses
incurred on the write-down of inventory), provided that such costs or losses are
factually supportable; and


(D)    non-recurring integration transaction costs paid in cash in connection
with Acquisitions (other than transactions solely between (1) any Credit Party
or any of its Subsidiaries and (2) another Credit Party or any of its
Subsidiaries), provided that such costs are factually supportable; and


(b)    and excluding, to the extent included in Consolidated Net Earnings for
such period, gains on sales of assets and other extraordinary gains and other
non-recurring gains not incurred in the ordinary course of business.


For the purposes of calculating Consolidated EBITDA for any period, if at any
time during such period, the Borrowers or any of their respective Subsidiaries
shall have made an Acquisition (or Asset Disposition), Consolidated EBITDA for
such period shall be calculated after giving pro forma effect thereto (including
pro forma adjustments with respect to non-recurring expenses incurred prior to
such Acquisition by the target entity of such Acquisition to the extent such
expenses are factually supportable, in each case to be mutually and reasonably
agreed upon by Gibraltar and the Administrative Agent) as if any such
Acquisition (or Asset Disposition) or adjustment occurred on the first day of
such period.


“Consolidated Funded Indebtedness” means, at any date, all Indebtedness
(including, but not limited to, short-term, long-term and Subordinated
Indebtedness, if any) of Gibraltar, as determined on a Consolidated basis.






--------------------------------------------------------------------------------

Exhibit 10.1

“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the gross or net income of Gibraltar (including, without
limitation, any additions to such taxes, and any penalties and interest with
respect thereto), as determined on a Consolidated basis.


“Consolidated Interest Expense” means, for any period, the interest expense
(including, without limitation, the “imputed interest” portion of Capitalized
Lease Obligations, synthetic leases and asset securitizations, if any) of
Gibraltar for such period with respect to Indebtedness (including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and net costs under Hedge Agreements) of Gibraltar,
as determined on a Consolidated basis.


“Consolidated Net Earnings” means, for any period, the net income (loss) of
Gibraltar for such period, as determined on a Consolidated basis.


“Consolidated Net Worth” means, at any date, the stockholders’ equity of
Gibraltar, determined as of such date on a Consolidated basis.


“Consolidated Senior Funded Indebtedness” means, at any date, Consolidated
Funded Indebtedness minus Subordinated Indebtedness, if any, of Gibraltar, as
determined on a Consolidated basis.


“Control Agreement” means a Deposit Account Control Agreement or a Securities
Account Control Agreement.


“Controlled Group” means a Company and each Person required to be aggregated
with a Company under Code Section 414(b), (c), (m) or (o).


“Credit Event” means the making by the Lenders of a Loan, the conversion by the
Lenders of a Base Rate Loan to a Eurodollar Loan, the continuation by the
Lenders of a Eurodollar Loan after the end of the applicable Interest Period,
the making by the Swing Line Lender of a Swing Loan, or the issuance (or
amendment or renewal) by an Issuing Lender of a Letter of Credit.


“Credit Party” means a Borrower and any Subsidiary or other Affiliate that is a
Guarantor of Payment.


“Currency Hedge Agreement” means any currency swap agreement, forward currency
purchase agreement, foreign exchange transaction agreement or similar
arrangement or agreement designed to protect against fluctuations in currency
exchange rates entered into by a Company.


“Default” means an event or condition that constitutes, or with the lapse of any
applicable grace period or the giving of notice or both would constitute, an
Event of Default, and that has not been waived by the Required Lenders (or, if
required hereunder, all of the Lenders) in writing.


“Default Rate” means (a) with respect to any Loan or other Obligation for which
a rate is specified, a rate per annum equal to two percent (2%) in excess of the
rate otherwise applicable thereto, and (b) with respect to any other amount, if
no rate is specified or available, a rate per annum equal to two percent (2%) in
excess of the Derived Base Rate for Revolving Loans from time to time in effect.


“Defaulting Lender” means a Lender, as reasonably determined by the
Administrative Agent, that (a) has failed (which failure has not been cured) to
fund any Loan or any participation interest in Letters of Credit or Swing Loans
required to be made hereunder in accordance with the terms hereof (unless such
Lender shall have notified the Administrative Agent and the Administrative
Borrower in writing of its good faith




--------------------------------------------------------------------------------

Exhibit 10.1

determination that a condition under Section 4.1 hereof to its obligation to
fund any Loan shall not have been satisfied); (b) has notified the
Administrative Borrower or the Administrative Agent in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement (unless such writing or public
statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied) or generally under other agreements in which it
commits to extend credit; (c) has failed, within three Business Days after
receipt of a written request from the Administrative Agent or the Administrative
Borrower to confirm that it will comply with the terms of this Agreement
relating to its obligation to fund prospective Loans or participations in
Letters of Credit or Swing Loans, and such request states that the requesting
party has reason to believe that the Lender receiving such request may fail to
comply with such obligation, and states such reason; or (d) has failed to pay to
the Administrative Agent or any other Lender when due an amount owed by such
Lender to the Administrative Agent or any other Lender pursuant to the terms of
this Agreement, unless such amount is subject to a good faith dispute or such
failure has been cured. Any Defaulting Lender shall cease to be a Defaulting
Lender when the Administrative Agent determines, in its reasonable discretion,
that such Defaulting Lender is no longer a Defaulting Lender based upon the
characteristics set forth in this definition.


“Deposit Account” means a deposit account, as that term is defined in the U.C.C.


“Deposit Account Control Agreement” means each Deposit Account Control Agreement
among a Credit Party, the Administrative Agent and a depository institution,
dated prior to, on or after the Closing Date, to be in form and substance
satisfactory to the Administrative Agent, as the same may from time to time be
amended, restated or otherwise modified.


“Derived Alternate Currency Rate” means a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) for LIBOR Fixed Rate Loans plus
the Alternate Currency Rate applicable to the relevant Alternate Currency.


“Derived Base Rate” means a rate per annum equal to the sum of the Applicable
Margin (from time to time in effect) for Base Rate Loans plus the Base Rate.


“Derived Eurodollar Rate” means a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) for LIBOR Fixed Rate Loans plus
the Eurodollar Rate.


“Designated Hedge Agreement” means any Hedge Agreement (other than a Commodity
Hedging Device) to which any Credit Party is a party and as to which a Lender or
any of its affiliates is (or at the time such Hedge Agreement was entered into,
was) a counterparty that, pursuant to a written instrument signed by the
Administrative Agent, has been designated as a Designated Hedge Agreement (which
designation shall not be unreasonably withheld or delayed), so that such Credit
Party’s counterparty’s credit exposure thereunder will be entitled to share in
the benefits of the Guaranties of Payment and the Security Documents to the
extent such Loan Documents provide guarantees or security for creditors of such
Credit Party under Designated Hedge Agreements. Any such Hedge Agreement shall
cease to be a Designated Hedge Agreement if its termination date is extended,
notional amount increased, or fixed rate payable by a Credit Party increased,
without the prior written consent of the Administrative Agent.


“Designated Hedge Creditor” means each Lender or affiliate of a Lender (or a
Person that was a Lender or an affiliate of a Lender at the time of entering
into the relevant Designated Hedge Agreement) that




--------------------------------------------------------------------------------

Exhibit 10.1

participates as a counterparty to a Credit Party pursuant to any Designated
Hedge Agreement with such Lender or affiliate of such Lender (or a Person that
was a Lender or an affiliate of a Lender at the time of entering into the
relevant Designated Hedge Agreement).


“Designated Hedge Document” means (a) each Designated Hedge Agreement to which a
Credit Party is now or may hereafter become a party, and (b) each confirmation,
transaction statement or other document executed and delivered in connection
therewith to which a Credit Party is now or may hereafter become a party.


“Designated Hedge Obligations” means all obligations and liabilities of one or
more Credit Parties under Designated Hedge Documents, in all cases whether now
existing, or hereafter incurred or arising, including any such amounts incurred
or arising during the pendency of any bankruptcy, insolvency, reorganization,
receivership or similar proceeding, regardless of whether allowed or allowable
in such proceeding or subject to an automatic stay under Section 362(a) of the
Bankruptcy Code.


“Diamond Perforated Guaranty” means that certain Amended and Restated Guaranty
of Payment, dated as of the Closing Date, by Diamond Perforated Metals, Inc. in
favor of the Administrative Agent, as the same may from time to time be amended,
restated or otherwise modified.


“Dodd-Frank Act” means the Dodd-Frank Wall Street Reform and Consumer Protection
Act (Pub.L. 111-203, H.R. 4173) signed into law on July 21, 2010, as amended
from time to time.


“Dollar” or the $ sign means lawful currency of the United States.


“Dollar Equivalent” means (a) with respect to an Alternate Currency Loan or
Letter of Credit denominated in an Alternate Currency, the Dollar equivalent of
the amount of such Alternate Currency Loan or Letter of Credit denominated in
such Alternate Currency, determined by the Administrative Agent on the basis of
its spot rate at approximately 11:00 A.M. (London time) on the date two Business
Days before the date for which the Dollar equivalent amount of such amount is
being determined, for the purchase of the relevant Alternate Currency with
Dollars for delivery on the date of such Alternate Currency Loan or Letter of
Credit, and (b) with respect to any other amount, if such amount is denominated
in Dollars, then such amount in Dollars and, otherwise the Dollar equivalent of
such amount, determined by the Administrative Agent on the basis of its spot
rate at approximately 11:00 A.M. (London time) on the date for which the Dollar
equivalent amount of such amount is being determined, for the purchase of the
relevant alternate currency with Dollars for delivery on such date; provided
that, in calculating the Dollar Equivalent for purposes of determining (i) a
Borrower’s obligation to prepay Loans and Letters of Credit pursuant to Section
2.11(a) hereof, or (ii) a Borrower’s ability to request additional Loans or
Letters of Credit pursuant to the Commitment, the Administrative Agent may, in
its discretion, on any Business Day selected by the Administrative Agent (prior
to payment in full of the Obligations), calculate the Dollar Equivalent of each
Loan or Letter of Credit. The Administrative Agent shall notify the
Administrative Borrower of the Dollar Equivalent of such Alternate Currency Loan
or Letter of Credit or any other amount, at the time that such Dollar Equivalent
shall have been determined.


“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.


“Downgraded Lender” means a Lender that has a non-credit enhanced senior
unsecured debt rating below investment grade from either Moody’s or Standard &
Poor’s, or any other nationally recognized statistical rating organization
recognized as such by the SEC, and that has been designated by the
Administrative Agent, in its reasonable discretion, as a Downgraded Lender. Any
Downgraded Lender shall




--------------------------------------------------------------------------------

Exhibit 10.1

cease to be a Downgraded Lender when the Administrative Agent determines, in its
reasonable discretion, that such Downgraded Lender is no longer a Downgraded
Lender based upon the characteristics set forth in this definition.


“Eligible Transferee” means (a) any Lender (other than an Affected Lender), any
affiliate of a Lender and any Approved Fund, and (b) any commercial bank,
insurance company, investment or mutual fund or other Person (other than a
natural Person or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person) that extends credit
or buys loans of the type made hereunder as part of its principal business;
provided that no Company, no Affiliate of a Company, nor any Person acting at
the direction of, or in concert with, any such Person, shall be an Eligible
Transferee.


“Environmental Laws” means all provisions of law (including the common law),
statutes, ordinances, codes, rules, guidelines, policies, procedures, orders in
council, regulations, permits, licenses, judgments, writs, injunctions, decrees,
orders, awards and standards promulgated by a Governmental Authority or by any
court, agency, instrumentality, regulatory authority or commission of any of the
foregoing concerning environmental health or safety and protection of, or
regulation of the discharge of substances into, the environment.


“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.


“Equipment” means equipment, as that term is defined in the U.C.C.


“Equity Interests” means (a) all of the issued and outstanding shares of all
classes of capital stock of any corporation at any time directly owned by any
Credit Party and the certificates representing such capital stock, (b) all of
the membership interests in a limited liability company at any time owned or
held by any Credit Party, and (c) all of the equity interests in any other form
of organization at any time owned or held by any Credit Party.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated pursuant thereto.


“ERISA Event” means (a) the existence of a condition or event with respect to an
ERISA Plan that presents a risk of the imposition of an excise tax or any other
liability on a Company or of the imposition of a Lien on the assets of a
Company; (b) the engagement by a Controlled Group member in a non-exempt
“prohibited transaction” (as defined under ERISA Section 406 or Code Section
4975) or a breach of a fiduciary duty under ERISA that could result in liability
to a Company; (c) the application by a Controlled Group member for a waiver from
the minimum funding requirements of Code Section 412 or ERISA Section 302 or a
Controlled Group member is required to provide security under Code Section
401(a)(29) or ERISA Section 307; (d) the occurrence of a Reportable Event with
respect to any Pension Plan as to which notice is required to be provided to the
PBGC; (e) the withdrawal by a Controlled Group member from a Multiemployer Plan
in a “complete withdrawal” or a “partial withdrawal” (as such terms are defined
in ERISA Sections 4203 and 4205, respectively); (f) the involvement of, or
occurrence or existence of any event or condition that makes likely the
involvement of, a Multiemployer Plan in any reorganization under ERISA Section
4241; (g) the failure of an ERISA Plan (and any related trust) that is intended
to be qualified under Code Sections 401 and 501 to be so qualified or the
failure of any “cash or deferred arrangement” under any such ERISA Plan to meet
the requirements of Code Section 401(k); (h) the taking by the PBGC of any steps
to terminate a Pension Plan or appoint a trustee to administer a Pension Plan,
or the taking by a Controlled Group member of any steps to terminate a Pension
Plan (other than in the ordinary course of business in




--------------------------------------------------------------------------------

Exhibit 10.1

connection with an Acquisition); (i) the failure by a Controlled Group member or
an ERISA Plan to satisfy, in all material respects, any requirements of law
applicable to an ERISA Plan; (j) the commencement, existence or threatening of a
claim, action or suit with respect to an ERISA Plan, other than a routine claim
for benefits; or (k) any incurrence by or any expectation of the incurrence by a
Controlled Group member of any liability for post-retirement benefits under any
Welfare Plan, other than as required by ERISA Section 601, et. seq. or Code
Section 4980B.


“ERISA Plan” means an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan.


“Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.


“Eurodollar” means a Dollar denominated deposit in a bank or branch outside of
the United States.


“Eurodollar Loan” means a Revolving Loan described in Section 2.2(a) hereof,
that shall be denominated in Dollars and on which the Borrowers shall pay
interest at the Derived Eurodollar Rate.


“Eurodollar Rate” means, with respect to a Eurodollar Loan, for any Interest
Period, a rate per annum equal to the quotient obtained (rounded upwards, if
necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of interest,
determined by the Administrative Agent in accordance with its usual procedures
(which determination shall be conclusive absent manifest error) as of
approximately 11:00 A.M. (London time) two Business Days prior to the beginning
of such Interest Period pertaining to such Eurodollar Loan, as listed as the
London interbank offered rate, as published by Thomson Reuters or Bloomberg (or,
if for any reason such rate is unavailable from Thomson Reuters or Bloomberg,
from any other similar company or service that provides rate quotations
comparable to those currently provided by Thomson Reuters or Bloomberg), for
Dollar deposits in immediately available funds with a maturity comparable to
such Interest Period, provided that, in the event that such rate quotation is
not available for any reason, then the Eurodollar Rate shall be the average
(rounded upward to the nearest 1/16th of 1%) of the per annum rates at which
deposits in immediately available funds in Dollars for the relevant Interest
Period and in the amount of the Eurodollar Loan to be disbursed or to remain
outstanding during such Interest Period, as the case may be, are offered to the
Administrative Agent (or an affiliate of the Administrative Agent, in the
Administrative Agent’s discretion) by prime banks in any Eurodollar market
reasonably selected by the Administrative Agent, determined as of 11:00 A.M.
(London time) (or as soon thereafter as practicable), two Business Days prior to
the beginning of the relevant Interest Period pertaining to such Eurodollar
Loan; by (b) 1.00 minus the Reserve Percentage. Notwithstanding the foregoing,
if at any time the Eurodollar Rate as determined above is less than zero, it
shall be deemed to be zero for purposes of this Agreement.


“Event of Default” means an event or condition that shall constitute an event of
default as defined in Article VIII hereof.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Excluded Swap Obligations” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Credit Party of, or the grant by such Credit Party of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Credit Party’s failure to
constitute




--------------------------------------------------------------------------------

Exhibit 10.1

an “eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to any “keepwell, support or other agreement”
for the benefit of such Credit Party and any and all guarantees of such Credit
Party’s Swap Obligations by other Credit Parties), at the time such guarantee or
grant of security interest of such Credit Party becomes, or would become,
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such guarantee or security interest is, or becomes, illegal.


“Excluded Taxes” means, in the case of the Administrative Agent and each Lender,
(a) taxes imposed on or measured by its overall net income or branch profits,
and franchise taxes imposed on it (in lieu of net income taxes), (i) by the
jurisdiction (or any political subdivision thereof) under the laws of which the
Administrative Agent or such Lender, as the case may be, is organized or in
which its principal office is located, or, in the case of any Lender, in which
its applicable lending office is located, or (ii) that are Other Connection
Taxes, and (b) any withholding tax imposed with respect to the Administrative
Agent or such Lender, as the case may be, pursuant to FATCA.


“Existing Letter of Credit” means that term as defined in Section 2.2(b)(vii)
hereof.


“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), and any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.


“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upward to the nearest one one-hundredth of one percent (1/100 of 1%)) announced
by the Federal Reserve Bank of New York (or any successor) on such day as being
the weighted average of the rates on overnight federal funds transactions
arranged by federal funds brokers on the previous trading day, as computed and
announced by such Federal Reserve Bank (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the “Federal Funds Effective Rate” as of the Closing
Date.


“Financial Officer” means any of the following officers: chief executive
officer, president, senior vice president, chief financial officer or treasurer.
Unless otherwise qualified, all references to a Financial Officer in this
Agreement shall refer to a Financial Officer of the Administrative Borrower.


“Flood Insurance Laws” means, collectively (a) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973), as now or hereafter
in effect or any successor statute thereto, (b) the Flood Insurance Reform Act
of 2004, as now or hereafter in effect or any successor statute thereto, and (c)
the Biggert-Waters Flood Insurance Reform Act of 2012, as now or hereafter in
effect or any successor statute thereto.


“Foreign Benefit Plan” means each material plan, fund, program or policy
established under the law of a jurisdiction other than the United States (or a
state or local government thereof), whether formal or informal, funded or
unfunded, insured or uninsured, providing employee benefits, including medical,
hospital care, dental, sickness, accident, disability, life insurance, pension,
retirement or savings benefits, under which one or more Companies have any
liability with respect to any employee or former employee, but excluding any
Foreign Pension Plan.






--------------------------------------------------------------------------------

Exhibit 10.1

“Foreign Pension Plan” means a pension plan required to be registered under the
law of a jurisdiction other than the United States (or a state or local
government thereof), that is maintained or contributed to by one or more
Companies for their employees or former employees.


“Foreign Subsidiary” means a Subsidiary that is organized under the laws of any
jurisdiction other than the United States, any State thereof or the District of
Columbia.


“Fourth Amended Credit Agreement” means that term as defined in the first
Whereas clause on the first page of this Agreement.


“GAAP” means generally accepted accounting principles in the United States as
then in effect, which shall include the official interpretations thereof by the
Financial Accounting Standards Board, applied on a basis consistent with the
past accounting practices and procedures of Gibraltar.


“General Intangibles” means (a) general intangibles, as that term is defined in
the U.C.C.; and (b) choses in action, causes of action, intellectual property,
customer lists, corporate or other business records, inventions, designs,
patents, patent applications, service marks, registrations, trade names,
trademarks, copyrights, licenses, goodwill, computer software, rights to
indemnification and tax refunds.


“Gibraltar” means that term as defined in the first paragraph hereof.


“Governmental Authority” means any nation or government, any state, province or
territory or other political subdivision thereof, any governmental agency,
department, authority, instrumentality, regulatory body, court, central bank or
other governmental entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government,
any securities exchange and any self-regulatory organization exercising such
functions.


“Guarantor” means a Person that shall have pledged its credit or property in any
manner for the payment or other performance of the indebtedness, contract or
other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
shall have agreed conditionally or otherwise to make any purchase, loan or
investment in order thereby to enable another to prevent or correct a default of
any kind.


“Guarantor of Payment” means each of the Companies designated a “Guarantor of
Payment” on Schedule 2 hereto, and any other Subsidiary that shall execute and
deliver a Guaranty of Payment (or Guaranty of Payment Joinder) to the
Administrative Agent subsequent to the Closing Date.


“Guaranty of Payment” means (a) the Fifth Amended and Restated Subsidiary
Guaranty executed and delivered on the Closing Date in connection with this
Agreement by the Guarantors of Payment (other than Diamond Perforated Metals),
(b) the Diamond Perforated Guaranty, and (c) any other guaranty of payment
executed and delivered subsequent to the Closing Date by a Guarantor of Payment;
in each case, as the same may from time to time be amended, restated or
otherwise modified.


“Guaranty of Payment Joinder” means each Guaranty of Payment Joinder, executed
and delivered by a Guarantor of Payment for the purpose of adding such Guarantor
of Payment as a party to a previously executed Guaranty of Payment.


“GSCNY” means that term as defined in the first paragraph hereof.






--------------------------------------------------------------------------------

Exhibit 10.1

“Hedge Agreement” means any Interest Rate Hedge Agreement, Currency Hedge
Agreement or Commodity Hedging Device.


“Immaterial Deposit Account” means a Deposit Account maintained by a Credit
Party that, at all times, has a balance of less than One Million Dollars
($1,000,000); provided that the Immaterial Deposit Accounts of all Credit
Parties shall not, at any time, aggregate in excess of Two Million Dollars
($2,000,000).


“Indebtedness” means, for any Company, without duplication, (a) all obligations
to repay borrowed money, direct or indirect, incurred, assumed, or guaranteed,
(b) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and accrued expenses and deferred taxes incurred and paid in the ordinary course
of business), (c) all obligations under conditional sales or other title
retention agreements, (d) all obligations (contingent or otherwise) under any
letter of credit or banker’s acceptance, (e) all net obligations under any
currency swap agreement, interest rate swap, cap, collar or floor agreement or
other interest rate management device or any Hedge Agreement, (f) all Synthetic
Leases, (g) all Capitalized Lease Obligations, (h) all obligations of such
Company with respect to asset securitization financing programs to the extent
that there is recourse against such Company or such Company is liable
(contingent or otherwise) under any such program, (i) all obligations to advance
funds to, or to purchase assets, property or services from, any other Person in
order to maintain the financial condition of such Person, (j) all indebtedness
of the types referred to in subparts (a) through (i) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which such Company is a general partner or joint
venturer, unless such indebtedness is expressly made non-recourse to such
Company, (k) any other transaction (including forward sale or purchase
agreements) having the commercial effect of a borrowing of money entered into by
such Company to finance its operations or capital requirements, and (l) any
guaranty of any obligation described in subparts (a) through (k) hereof.


“Insolvent Lender” means a Lender, as reasonably determined by the
Administrative Agent, that (a) has become or is not Solvent or is the subsidiary
of a Person that has become or is not Solvent; or (b) has become the subject of
a proceeding under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment, or is a subsidiary of a Person that has become
the subject of a proceeding under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be an Insolvent Lender solely by virtue of the ownership or acquisition or
control of an equity interest in such Lender or a parent company thereof by a
Governmental Authority or an instrumentality thereof so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any Insolvent Lender shall cease to be an
Insolvent Lender when the Administrative Agent determines, in its reasonable
discretion, that such Insolvent Lender is no longer an Insolvent Lender based
upon the characteristics set forth in this definition.


“Intellectual Property Security Agreement” means each Intellectual Property
Security Agreement executed and delivered by a Borrower or Guarantor of Payment,
wherein such Borrower or Guarantor of Payment, as the case may be, has granted
to the Administrative Agent, for the benefit of the Lenders, a security




--------------------------------------------------------------------------------

Exhibit 10.1

interest in all intellectual property owned by such Borrower or Guarantor of
Payment, as the same may from time to time be amended, restated or otherwise
modified.


“Intellectual Property Security Amendment” means each Amendment and Confirmation
of Intellectual Property Security Agreement (or similar document) executed and
delivered on or after the Closing Date by a Borrower or Guarantor of Payment,
relating to an Intellectual Property Security Agreement previously delivered by
such Borrower or Guarantor of Payment.


“Interest Adjustment Date” means the last day of each Interest Period.


“Interest Coverage Ratio” means, as determined for the most recently completed
four fiscal quarters of Gibraltar, on a Consolidated basis, the ratio of (a)
Consolidated EBITDA to (b) Consolidated Interest Expense.


“Interest Period” means, with respect to a LIBOR Fixed Rate Loan, the period
commencing on the date such LIBOR Fixed Rate Loan is made and ending on the last
day of such period, as selected by the Administrative Borrower pursuant to the
provisions hereof, and, thereafter (unless, with respect to a Eurodollar Loan,
such Eurodollar Loan is converted to a Base Rate Loan), each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of such period, as selected by the Administrative
Borrower pursuant to the provisions hereof. The duration of each Interest Period
for a LIBOR Fixed Rate Loan shall be one month, two months, three months or six
months, in each case as the Administrative Borrower may select upon notice, as
set forth in Section 2.5 hereof; provided that (a) if the Administrative
Borrower shall fail to so select the duration of any Interest Period for a
Eurodollar Loan at least three Business Days prior to the Interest Adjustment
Date applicable to such Eurodollar Loan, the Borrowers shall be deemed to have
converted such Eurodollar Loan to a Base Rate Loan at the end of the then
current Interest Period; and (b) each Alternate Currency Loan must be repaid on
the last day of the Interest Period applicable thereto.


“Interest Rate Hedge Agreement” means any hedge agreement, interest rate swap,
cap, collar or floor agreement, or other interest rate management device entered
into by a Company with any Person in connection with any Indebtedness of such
Company.


“Inventory” means inventory, as that term is defined in the U.C.C.


“Investment Property” means investment property, as that term is defined in the
U.C.C., unless the Uniform Commercial Code as in effect in another jurisdiction
would govern the perfection and priority of a security interest in investment
property, and, in such case, “investment property” shall be defined in
accordance with the law of that jurisdiction as in effect from time to time.


“Issuing Lender” means, (a) as to any Letter of Credit transaction hereunder,
the Administrative Agent as issuer of the Letter of Credit, or, in the event
that the Administrative Agent either shall be unable to issue or the
Administrative Agent shall agree that another Revolving Lender may issue, a
Letter of Credit, such other Revolving Lender as shall agree to issue the Letter
of Credit in its own name, but in each instance on behalf of the Revolving
Lenders hereunder, with such other Lender being an Additional Issuing Lender, or
(b) as to any Existing Letter of Credit, the Lender that issued such Existing
Letter of Credit.


“Judgment Amount” means that term as defined in Section 12.22(b) hereof.


“Judgment Currency” means that term as defined in Section 12.22(a) hereof.




--------------------------------------------------------------------------------

Exhibit 10.1



“KeyBank” means KeyBank National Association, and its successors and assigns.


“Landlord’s Waiver” means a landlord’s waiver or mortgagee’s waiver, each in
form and substance satisfactory to the Administrative Agent, delivered by a
Credit Party in connection with this Agreement, as such waiver may from time to
time be amended, restated or otherwise modified.


“Lender” means that term as defined in the first paragraph hereof and, as the
context requires, shall include the Issuing Lenders and the Swing Line Lender.


“Letter of Credit” means a commercial documentary letter of credit or standby
letter of credit that shall be issued by an Issuing Lender for the account of a
Borrower or a Guarantor of Payment, including amendments thereto, if any, and
shall have an expiration date no later than the earlier of (a) one year after
its date of issuance (provided that such Letter of Credit may provide for the
renewal thereof for additional one year periods), or (b) one year after the last
day of the Commitment Period.


“Letter of Credit Commitment” means the commitment of the Administrative Agent,
as an Issuing Lender, on behalf of the Revolving Lenders, to issue Letters of
Credit in an aggregate face amount of up to Forty Million Dollars ($40,000,000).


“Letter of Credit Exposure” means, at any time, the Dollar Equivalent of the sum
of (a) the aggregate undrawn amount of all issued and outstanding Letters of
Credit, and (b) the aggregate of the draws made on Letters of Credit that have
not been reimbursed by the Borrowers or converted to a Revolving Loan pursuant
to Section 2.2(b)(v) hereof.


“Letter of Credit Fee” means, with respect to any Letter of Credit, for any day,
an amount equal to (a) the undrawn amount of such Letter of Credit, multiplied
by (b) the Applicable Margin for Revolving Loans that are Eurodollar Loans in
effect on such day divided by three hundred sixty (360).


“Leverage Ratio Step-Up Period” means a four consecutive fiscal quarter period
of the Borrowers that meets the following criteria: (a) a Material Acquisition
Event shall have occurred during the first fiscal quarter of such period, and
(b) on or prior to the last day of the first fiscal quarter of such period, the
Administrative Borrower shall have requested that such period be designated a
“Leverage Ratio Step-Up Period” pursuant to a written request to the
Administrative Agent (and the Administrative Agent shall notify the Lenders of
such a request promptly after receipt thereof from the Administrative Borrower);
provided that (i) the designation of a Leverage Ratio Step-Up Period shall be
available to the Borrowers only after the Administrative Agent and the Lenders
shall have received, with respect to each Acquisition that is a part of such
Material Acquisition Event, (A) the historical financial statements of the
target entity of such Acquisition, and (B) pro forma financial statements of the
Companies accompanied by a certificate of a Financial Officer showing pro forma
compliance with Section 5.7 hereof, both before and after (assuming
implementation of the Leverage Ratio Step-Up Period) giving effect to such
Acquisition, and (ii) the Borrowers shall request no more than three such
Leverage Ratio Step-Up Periods during the Commitment Period.


“LIBOR Fixed Rate Loan” means a Eurodollar Loan or an Alternate Currency Loan.


“Lien” means any mortgage, deed of trust, security interest, lien (statutory or
other), charge, assignment, hypothecation, encumbrance on, pledge or deposit of,
or conditional sale, lease (other than Operating Leases), sale with a right of
redemption or other title retention agreement and any capitalized lease with
respect to any property (real or personal) or asset, and the filing of, or
agreement to give, any financing




--------------------------------------------------------------------------------

Exhibit 10.1

statement perfecting a security interest or providing a notice filing (other
than a notice filing with respect to a bailment, a consignment or an operating
lease) of a lien or security interest under the law of any jurisdiction.


“Liquidity Amount” means, at any time, an amount equal to the Dollar Equivalent
of (a) the Revolving Credit Availability; plus (b) all unencumbered,
unrestricted cash on hand of the Credit Parties held at financial institutions
located in the United States; plus (c) all Cash Equivalents of the Credit
Parties; provided that, for purposes of subparts (b) and (c) above, all
cash‑on-‑hand and Cash Equivalents of the Credit Parties shall be subject to a
Control Agreement in favor of the Administrative Agent.


“Loan” means a Revolving Loan or a Swing Loan.


“Loan Documents” means, collectively, this Agreement, each Note, each Guaranty
of Payment, each Guaranty of Payment Joinder, all documentation relating to each
Letter of Credit, each Security Document, the Administrative Agent Fee Letter
and the Closing Fee Letter, as any of the foregoing may from time to time be
amended, restated or otherwise modified or replaced, and any other document
delivered pursuant thereto.


“Loss” means that term as defined in Section 12.22(b) hereof.


“Material Acquisition Event” means any time when any Company consummates an
Acquisition the Consideration for which is greater than or equal to Fifty
Million Dollars ($50,000,000).


“Material Adverse Effect” means any or all of the following: (a) any material
adverse effect on the business, operations, property, assets, liabilities,
financial or other condition or prospects of the Borrowers, or Gibraltar and its
Subsidiaries taken as a whole; (b) any material adverse effect on the ability of
a Borrower, or any other Credit Party, to perform its obligations under any of
the Loan Documents to which it is a party; (c) any material adverse effect on
the ability of Gibraltar and its Subsidiaries, taken as a whole, to pay their
liabilities and obligations as they mature or become due; or (d) any material
adverse effect on the validity, effectiveness or enforceability, as against any
Credit Party, of any of the Loan Documents to which it is a party.


“Material Indebtedness Agreement” means any debt instrument, lease (capital,
operating or otherwise), guaranty, contract, commitment, agreement or other
arrangement evidencing or entered into in connection with any Indebtedness of
any Company or the Companies equal to or in excess of the amount of Twenty
Million Dollars ($20,000,000).


“Maximum Amount” means, for each Lender, the amount set forth opposite such
Lender’s name under the column headed “Maximum Amount” as set forth on Schedule
1 hereto, subject to (a) decreases pursuant to Section 2.9(a) hereof, (b)
increases pursuant to Section 2.9(b) hereof and (c) assignments of interests
pursuant to Section 12.10 hereof; provided that the Maximum Amount for the Swing
Line Lender shall exclude the Swing Line Commitment (other than its pro rata
share), and the Maximum Amount of an Issuing Lender shall exclude the Letter of
Credit Commitment (other than its pro rata share thereof).


“Maximum Rate” means that term as defined in Section 2.3(d) hereof.


“Maximum Revolving Amount” means Three Hundred Million Dollars ($300,000,000),
as such amount may be increased pursuant to Section 2.9(b) hereof, or decreased
pursuant to Section 2.9(a) hereof.


“Moody’s” means Moody’s Investors Service, Inc., and any successor to such
company.




--------------------------------------------------------------------------------

Exhibit 10.1



“Mortgage” means each Open-End Mortgage, Assignment of Leases and Rents and
Security Agreement (or deed of trust or comparable document), relating to the
Mortgaged Real Property, executed and delivered by a Credit Party, to further
secure the Secured Obligations, as the same may from time to time be amended,
restated or otherwise modified.


“Mortgage Amendment” means each Open-End Mortgage Modification Agreement (or
similar agreement), relating to each Mortgage delivered prior to the Closing
Date, executed and delivered by a Company as of the Closing Date.


“Mortgaged Real Property” means (a) each parcel of real estate owned by a Credit
Party, as set forth on Schedule 4 hereto, together with all improvements and
buildings thereon and all appurtenances, easements or other rights thereto
belonging, and being defined collectively as the “Property” in each of the
Mortgages, and (b) any other parcel of real estate owned by a Credit Party
securing any of the Secured Obligations.


“Multiemployer Plan” means a Pension Plan that is subject to the requirements of
Subtitle E of Title IV of ERISA.


“Non-Consenting Lender” means that term as defined in Section 12.3(c) hereof.


“Non‑Material Subsidiary” means a Company that (a) is not a Credit Party or the
equity holder of a Credit Party, (b) has aggregate assets of less than One
Million Dollars ($1,000,000), and has no direct or indirect Subsidiaries with
aggregate assets, for such Company and all such Subsidiaries, of more than One
Million Dollars ($1,000,000), and (c) has aggregate revenues of less than One
Million Dollars ($1,000,000) and has no direct or indirect Subsidiaries with
aggregate revenues, for such Company and all such Subsidiaries, of more than One
Million Dollars ($1,000,000).


“Non-U.S. Lender” means that term as defined in Section 3.2(c) hereof.


“Note” means a Revolving Credit Note or the Swing Line Note, or any other
promissory note delivered pursuant to this Agreement.


“Notice of Loan” means a Notice of Loan in the form of the attached Exhibit C.


“Obligations” means, collectively, (a) all Indebtedness and other obligations
now owing or hereafter incurred by one or more Credit Parties to the
Administrative Agent, the Swing Line Lender, any Issuing Lender, or any Lender
pursuant to this Agreement and the other Loan Documents, and includes the
principal of and interest on all Loans and all obligations of the Borrowers or
any other Credit Party pursuant to Letters of Credit, including without
limitation all interest and expenses accrued or incurred subsequent to the
commencement of any bankruptcy or insolvency proceeding with respect to a
Borrower, whether or not such interest or expenses are allowed as a claim in
such proceeding; (b) each extension, renewal, consolidation or refinancing of
any of the foregoing, in whole or in part; (c) the commitment and other fees,
and any prepayment fees payable pursuant to this Agreement or any other Loan
Document; (d) all fees and charges in connection with the Letters of Credit; (e)
every other liability, now or hereafter owing to the Administrative Agent or any
Lender by any Company pursuant to this Agreement or any other Loan Document; and
(f) all Related Expenses.


“OFAC” means that term as defined in Section 6.3(d) hereof.






--------------------------------------------------------------------------------

Exhibit 10.1

“Operating Leases” means all real or personal property leases under which any
Company is bound or obligated as a lessee or sublessee and which, under GAAP,
are not required to be capitalized on a balance sheet of such Company; provided
that Operating Leases shall not include any such lease under which any Company
is also bound as the lessor or sublessor.


“Original Currency” means that term as defined in Section 12.22(a) hereof.


“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.


“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).


“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise, ad valorem or property taxes, goods and services taxes,
harmonized sales taxes and other sales taxes, use taxes, value added taxes,
charges or similar taxes or levies arising from any payment made hereunder or
under any other Loan Document, or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.


“Participant” means that term as defined in Section 12.11 hereof.


“Participant Register” means that term as described in Section 12.11 hereof.


“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as
amended from time to time.


“PBGC” means the Pension Benefit Guaranty Corporation, and its successor.


“Pension Plan” means an ERISA Plan that is a “pension plan” (within the meaning
of ERISA Section 3(2)).


“Performance Guaranty” means a performance guaranty entered into in the ordinary
course of business and upon terms typical in the industry of the Borrowers;
provided that Performance Guaranties shall not include guaranties of
Indebtedness.


“Permitted Foreign Subsidiary Loans, Guaranties and Investments” means:


(a)    the investments by Gibraltar or a Domestic Subsidiary in a Foreign
Subsidiary, in such amounts existing as of the Closing Date and set forth on
Schedule 5.11 hereto;


(b)    the loans by Gibraltar or a Domestic Subsidiary to a Foreign Subsidiary,
in such amounts existing as of the Closing Date and set forth on Schedule 5.11
hereto;






--------------------------------------------------------------------------------

Exhibit 10.1

(c)     any investment by a Foreign Subsidiary in, or loan from a Foreign
Subsidiary to, or guaranty from a Foreign Subsidiary of Indebtedness of, a
Company;


(d)    loans by a Credit Party to, investments by a Credit Party in, and Letters
of Credit issued to or for the benefit of, a Foreign Subsidiary, so long as all
such loans, investments and Letters of Credit by all Credit Parties to (or for
the benefit of) all Foreign Subsidiaries do not exceed the aggregate (excluding
any amounts set forth in Schedule 5.11 hereto) amount of Thirty-Five Million
Dollars ($35,000,000) at any time outstanding; and


(e)    guaranties by a Credit Party of Indebtedness of a Foreign Subsidiary, not
otherwise permitted under this definition, so long as all such guaranties by all
Credit Parties for all Foreign Subsidiaries does not exceed Ten Million Dollars
($10,000,000) at any time outstanding.


“Permitted Investment” means an investment of a Company in the stock (or other
debt or equity instruments) of a Person (other than a Company), so long as the
aggregate amount of all such investments of all Companies does not exceed, for
any fiscal year of Gibraltar, an aggregate amount of Twenty-Five Million Dollars
($25,000,000).


“Permitted Restructuring” means a reorganization of certain Subsidiaries of
Gibraltar pursuant to which, following the Closing Date, Rough Brothers Green
House Manufacturing (Shanghai) Co. Ltd., RBI Solar KK (Japan), RBI Solar Brazil
Ltda. and Renusol GmbH will become direct Subsidiaries of Gibraltar Industries
Holding Company (UK) Limited.


“Person” means any individual, sole proprietorship, partnership, joint venture,
unincorporated organization, corporation, limited liability company, unlimited
liability company, institution, trust, estate, Governmental Authority or any
other entity.


“Planned Foreign Asset Disposition” means the planned disposition (previously
disclosed to the Administrative Agent) of the assets of a Foreign Subsidiary,
which is to occur prior to March 31, 2016.


“Pledge and Security Agreement” means the Fifth Amended and Restated Pledge and
Security Agreement, executed and delivered by each Credit Party in favor of the
Administrative Agent, for the benefit of the Lenders, dated as of the Closing
Date, as the same may from time to time be amended, restated or otherwise
modified.


“Pledge and Security Agreement Joinder” means each Pledge and Security Agreement
Joinder, executed and delivered by a Credit Party for the purpose of adding such
Credit Party as a party to a previously executed Pledge and Security Agreement.


“Pledged Entity” means the issuer of any Pledged Securities.


“Pledged Notes” means the promissory notes payable to a Credit Party, as
described on Schedule 7.3 hereto, and any additional or future promissory notes
that may hereafter from time to time be payable to one or more Credit Parties.


“Pledged Securities” means all of the Equity Interests of a Subsidiary of a
Credit Party (other than Subsidiaries of a CFC), whether now owned or hereafter
acquired, and all of such Credit Party’s other rights, title and interests in,
or in any way related to, each Pledged Entity to which any of such Equity
Interests relate, and all proceeds thereof; provided that Pledged Securities
shall exclude shares of voting capital stock




--------------------------------------------------------------------------------

Exhibit 10.1

or other voting equity interests in any Foreign Subsidiary that is either (i)
not a first-tier Foreign Subsidiary, or (ii) a CFC in excess of sixty-five
percent (65%) of the total outstanding shares of voting capital stock or other
voting equity interest of such Foreign Subsidiary. (Schedule 5 hereto lists, as
of the Closing Date, all of the Pledged Securities.)


“Prime Rate” means the interest rate established from time to time by the
Administrative Agent as the Administrative Agent’s prime rate, whether or not
such rate shall be publicly announced; the Prime Rate may not be the lowest
interest rate charged by the Administrative Agent for commercial or other
extensions of credit. Each change in the Prime Rate shall be effective
immediately from and after such change.


“Prior Closing Date” means October 11, 2011.


“Prior Credit Agreements” means that term as defined in the first Whereas clause
on the first page of this Agreement.


“Proceeds” means (a) proceeds, as that term is defined in the U.C.C., and any
other proceeds, and (b) whatever is received upon the sale, exchange, collection
or other disposition of Collateral or proceeds, whether cash or non-cash. Cash
proceeds include, without limitation, moneys, checks and Deposit Accounts.
Proceeds include, without limitation, any Account arising when the right to
payment is earned under a contract right, any insurance payable by reason of
loss or damage to the Collateral, and any return or unearned premium upon any
cancellation of insurance. Except as expressly authorized in this Agreement, the
right of the Administrative Agent and the Lenders to Proceeds specifically set
forth herein or indicated in any financing statement shall never constitute an
express or implied authorization on the part of the Administrative Agent or any
Lender to a Company’s sale, exchange, collection or other disposition of any or
all of the Collateral.


“Processor’s Waiver” means a processor’s waiver (or similar agreement), in form
and substance reasonably satisfactory to the Administrative Agent, delivered by
a Credit Party in connection with this Agreement, as such waiver may from time
to time be amended, restated or otherwise modified.


“Recovery Event” means, with respect to any property, (a) the actual or
constructive total loss of such property or the use thereof, resulting from
destruction, damage beyond repair, or the rendition of such property permanently
unfit for normal use from any casualty or similar occurrence whatsoever, (b) the
destruction or damage of a portion of such property from any casualty or similar
occurrence whatsoever under circumstances in which such damage cannot reasonably
be expected to be repaired, or such property cannot reasonably be expected to be
restored to its condition immediately prior to such destruction or damage,
within ninety (90) days after the occurrence of such destruction or damage, (c)
the condemnation, confiscation or seizure of, or requisition of title to or use
of, any property, or (d) in the case of any property located upon a leasehold,
the termination or expiration of such leasehold.


“Register” means that term as described in Section 12.10(i) hereof.


“Regularly Scheduled Payment Date” means the last day of each March, June,
September and December of each year.


“Related Expenses” means any and all costs, liabilities and expenses (including,
without limitation, losses, damages, penalties, claims, actions, reasonable
attorneys’ fees, legal expenses, judgments, suits and disbursements) (a)
incurred by the Administrative Agent, or imposed upon or asserted against the
Administrative Agent or any Lender, in any attempt by the Administrative Agent
and the Lenders to (i) obtain, preserve, perfect or enforce any Loan Document or
any security interest evidenced by any Loan Document;




--------------------------------------------------------------------------------

Exhibit 10.1

(ii) obtain payment, performance or observance of any and all of the
Obligations; or (iii) maintain, insure, audit, collect, preserve, repossess or
dispose of any of the collateral securing the Secured Obligations or any part
thereof, including, without limitation, costs and expenses for appraisals,
assessments and audits of any Company or any such collateral; or (b) incidental
or related to subpart (a) above, including, without limitation, interest
thereupon from the date incurred, imposed or asserted until paid at the Default
Rate.


“Related Writing” means each Loan Document and any other assignment, mortgage,
security agreement, guaranty agreement, subordination agreement, financial
statement, audit report or other writing furnished by any Credit Party, or any
of its officers, to the Administrative Agent or the Lenders pursuant to or
otherwise in connection with this Agreement; provided that no Bank Product
Agreement or Hedge Agreement shall constitute a Related Writing hereunder.


“Reportable Event” means a reportable event as that term is defined in Title IV
of ERISA, except actions of general applicability by the Secretary of Labor
under Section 110 of such Act.


“Required Lenders” means the holders of at least fifty-one percent (51%), based
upon each Lender’s Commitment Percentage, of an amount (the “Total Amount”)
equal to (a) during the Commitment Period, the Total Commitment Amount, or (b)
after the Commitment Period, the Revolving Credit Exposure; provided that (i)
the portion of the Total Amount held or deemed to be held by any Defaulting
Lender or Insolvent Lender shall be excluded for purposes of making a
determination of Required Lenders, and (ii) if there shall be two or more
Lenders (that are not Defaulting Lenders or Insolvent Lenders), Required Lenders
shall constitute at least two Lenders.


“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination or policy statement or interpretation of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property.


“Reserve Percentage” means, for any day, that percentage (expressed as a
decimal) that is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, all basic, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) for a member bank of the
Federal Reserve System in Cleveland, Ohio, in respect of Eurocurrency
Liabilities. The Eurodollar Rate and the Alternate Currency Rate shall be
adjusted automatically on and as of the effective date of any change in the
Reserve Percentage.


“Restricted Payment” means, with respect to any Company, (a) any Capital
Distribution, (b) any amount paid by such Company in repayment, redemption,
retirement or repurchase, directly or indirectly, of any Subordinated
Indebtedness, including, but not limited to, the Indebtedness incurred pursuant
to the notes issued in connection with the Subordinated Indenture, or (c) the
exercise by any Company of any right of defeasance or covenant defeasance or
similar right with respect to any Subordinated Indebtedness, including but not
limited to the Indebtedness incurred pursuant to the notes issued in connection
with the Subordinated Indenture.


“Revolving Credit Availability” means, at any time, the amount equal to the
Revolving Credit Commitment minus the Revolving Credit Exposure.


“Revolving Credit Commitment” means the obligation hereunder, during the
Commitment Period, of (a) the Revolving Lenders (and each Revolving Lender) to
make Revolving Loans, (b) the Issuing Lenders to issue and each Revolving Lender
to participate in, Letters of Credit pursuant to the Letter of Credit




--------------------------------------------------------------------------------

Exhibit 10.1

Commitment, and (c) the Swing Line Lender to make, and each Revolving Lender to
participate in, Swing Loans pursuant to the Swing Line Commitment; up to an
aggregate principal amount outstanding at any time equal to the Maximum
Revolving Amount.


“Revolving Credit Exposure” means, at any time, the Dollar Equivalent of the sum
of (a) the aggregate principal amount of all Revolving Loans outstanding, (b)
the Swing Line Exposure, and (c) the Letter of Credit Exposure.


“Revolving Credit Note” means a Revolving Credit Note, in the form of the
attached Exhibit A, executed and delivered pursuant to Section 2.4(a) hereof.


“Revolving Lender” means a Lender with a percentage of the Revolving Credit
Commitment as set forth on Schedule 1 hereto, or that acquires a percentage of
the Revolving Credit Commitment pursuant to Section 2.9(b) or 12.10 hereof.


“Revolving Loan” means a loan made to the Borrowers by the Revolving Lenders in
accordance with Section 2.2(a) hereof.


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the U.S. Department of the Treasury’s Office of Foreign
Assets Control or the U.S. Department of State or (b) the United Nations
Security Council, the European Union or Her Majesty’s Treasury of the United
Kingdom, or other relevant sanctions authorities.


“SEC” means the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.


“Secured Obligations” means, collectively, (a) the Obligations, (b) the
Designated Hedge Obligations, and (c) the Bank Product Obligations; provided
that Secured Obligations of a Credit Party shall not include Excluded Swap
Obligations owing from such Credit Party.


“Securities Account” means a securities account, as that term is defined in the
U.C.C.


“Securities Account Control Agreement” means each Securities Account Control
Agreement among a Credit Party, the Administrative Agent and a Securities
Intermediary, dated prior to, on or after the Closing Date, to be in form and
substance satisfactory to the Administrative Agent, as the same may from time to
time be amended, restated or otherwise modified.


“Securities Intermediary” means a clearing corporation or a Person, including,
without limitation, a bank or broker, that in the ordinary course of its
business maintains Securities Accounts for others and is acting in that
capacity.


“Security Documents” means the Pledge and Security Agreement, each Pledge and
Security Agreement Joinder, each Intellectual Property Security Agreement, each
Intellectual Property Security Amendment, each Processor’s Waiver, each
Consignee’s Waiver, each Mortgage, each Landlord’s Waiver, each Bailee’s Waiver,
each Control Agreement, each U.C.C. Financing Statement or similar filing as to
a jurisdiction located outside of the United States filed in connection herewith
or perfecting any interest created in any of the foregoing documents, and any
other document pursuant to which any Lien is granted by a Company or any other
Person to the Administrative Agent, for the benefit of the Lenders, as security
for the




--------------------------------------------------------------------------------

Exhibit 10.1

Secured Obligations, or any part thereof, and each other agreement executed or
provided to the Administrative Agent in connection with any of the foregoing, as
any of the foregoing may from time to time be amended, restated or otherwise
modified or replaced.


“Senior Secured Leverage Ratio” means, as determined on a Consolidated basis,
the ratio of (a) Consolidated Senior Funded Indebtedness (as of the end of the
most recently completed fiscal quarter of Gibraltar) that is secured by a Lien;
to (b) Consolidated EBITDA (for the most recently completed four fiscal quarters
of Gibraltar).


“Solvent” means, with respect to any Person, that (a) the fair value of such
Person’s assets is in excess of the total amount of such Person’s debts, as
determined in accordance with the Bankruptcy Code, (b) the present fair saleable
value of such Person’s assets is in excess of the amount that will be required
to pay such Person’s debts as such debts become absolute and matured, (c) such
Person is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
such liabilities mature in the normal course of business, (d) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond its ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which its property would constitute an
unreasonably small amount of capital. As used in this definition, the term
“debts” includes any legal liability, whether matured or unmatured, liquidated
or unliquidated, absolute, fixed or contingent, as determined in accordance with
the Bankruptcy Code.


“Standard & Poor’s” means Standard & Poor’s Financial Services LLC, a subsidiary
of The McGraw-Hill Companies, Inc., and any successor to such company.


“Subordinated Indebtedness” means Indebtedness that shall have been subordinated
(by written terms or written agreement being, in either case, in form and
substance satisfactory to the Administrative Agent) in favor of the prior
payment in full of the Obligations.


“Subordinated Indenture” means the Indenture, dated as of the January 31, 2013,
among Gibraltar, the subsidiary guarantors party thereto and The Bank of New
York Trust Company, N.A., as trustee, pursuant to which Gibraltar has issued the
Subordinated Notes, as the same may, from time to time be amended, supplemented,
restated or otherwise modified or replaced.


“Subordinated Notes” means the 6.25% Senior Subordinated Notes Due 2021, as the
same may from time to time be amended, restated, supplemented or otherwise
modified.


“Subsidiary” means (a) a corporation more than fifty percent (50%) of the Voting
Power of which is owned, directly or indirectly, by a Borrower or by one or more
other subsidiaries of such Borrower or by such Borrower and one or more
subsidiaries of such Borrower, (b) a partnership, limited liability company or
unlimited liability company of which a Borrower, one or more other subsidiaries
of such Borrower or such Borrower and one or more subsidiaries of such Borrower,
directly or indirectly, is a general partner or managing member, as the case may
be, or otherwise has an ownership interest greater than fifty percent (50%) of
all of the ownership interests in such partnership, limited liability company or
unlimited liability company, or (c) any other Person (other than a corporation,
partnership, limited liability company or unlimited liability company) in which
a Borrower, one or more other subsidiaries of such Borrower or such Borrower and
one or more subsidiaries of such Borrower, directly or indirectly, has at least
a majority interest in the Voting Power or the power to elect or direct the
election of a majority of directors or other governing body of such Person.
Unless otherwise specified, references to Subsidiary shall mean a Subsidiary of
Gibraltar.






--------------------------------------------------------------------------------

Exhibit 10.1

“Supporting Letter of Credit” means a standby letter of credit, in form and
substance satisfactory to the Administrative Agent and the appropriate Issuing
Lender, issued by an issuer satisfactory to the Administrative Agent and such
Issuing Lender.


“Swap Obligations” means, with respect to any Company, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.


“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Loans to the Borrowers, on a discretionary basis, up to the aggregate
amount at any time outstanding of Ten Million Dollars ($10,000,000).


“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Loans outstanding.


“Swing Line Lender” means KeyBank, as holder of the Swing Line Commitment.


“Swing Line Note” means the Swing Line Note, in the form of the attached
Exhibit B, executed and delivered pursuant to Section 2.5(b) hereof.


“Swing Loan” means a loan that shall be denominated in Dollars made to the
Borrowers by the Swing Line Lender under the Swing Line Commitment, in
accordance with Section 2.2(c) hereof.


“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earlier of
(a) fifteen (15) days after the date such Swing Loan is made, or (b) the last
day of the Commitment Period.


“Synthetic Lease” means any lease (a) that is accounted for by the lessee as an
Operating Lease, and (b) under which the lessee is intended to be the “owner” of
the leased property for federal income tax purposes.


“Target EBITDA” means, for any period, in accordance with GAAP, net earnings for
such period, plus the aggregate amounts deducted in determining such net
earnings in respect of (a) income taxes, (b) interest expense, and (c)
depreciation and amortization charges.


“Taxes” means any and all present or future taxes of any kind, including but not
limited to, levies, imposts, duties, surtaxes, charges, fees, deductions or
withholdings now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority (together with any interest, penalties, fines,
additions to taxes or similar liabilities with respect thereto) other than
Excluded Taxes.


“Total Commitment Amount” means the principal amount of Three Hundred Million
Dollars ($300,000,000), as such amount may be increased pursuant to Section
2.9(b) hereof, or decreased pursuant to Section 2.9 (a) hereof; provided that,
for the purposes of determining the Total Commitment Amount, the Administrative
Agent may, in its discretion, calculate the Dollar Equivalent of any Alternate
Currency Loan on any Business Day selected by the Administrative Agent.


“Total Leverage Ratio” means, as determined on a Consolidated basis, the ratio
of (a) Consolidated Funded Indebtedness (as of the end of the most recently
completed fiscal quarter of Gibraltar); to (b) Consolidated EBITDA (for the most
recently completed four fiscal quarters of Gibraltar).






--------------------------------------------------------------------------------

Exhibit 10.1

“U.C.C.” means the Uniform Commercial Code, as in effect from time to time in
the State of New York.


“U.C.C. Financing Statement” means a financing statement filed or to be filed in
accordance with the Uniform Commercial Code, as in effect from time to time, in
the relevant state or states.


“United States” means the United States of America.


“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.


“Welfare Plan” means an ERISA Plan that is a “welfare plan” within the meaning
of ERISA Section 3(l).


Section 1.2. Accounting TermsSection 1.2. Accounting Terms.


(a)    Any accounting term not specifically defined in this Article I shall have
the meaning ascribed thereto by GAAP.


(b)    If any change in the rules, regulations, pronouncements, opinions or
other requirements of the Financial Accounting Standards Board (or any successor
thereto or agency with similar function) with respect to GAAP, or if the
Borrowers adopt the International Financial Reporting Standards, and such change
or adoption results in a change in the calculation of any component (or
components in the aggregate) of the financial covenants set forth in Section 5.7
hereof or the related financial definitions, at the option of the Administrative
Agent, the Required Lenders or the Administrative Borrower, the parties hereto
will enter into good faith negotiations to amend such financial covenants and
financial definitions in such manner as the parties shall agree, each acting
reasonably, in order to reflect fairly such change or adoption so that the
criteria for evaluating the financial condition of the Borrowers shall be the
same in commercial effect after, as well as before, such change or adoption is
made (in which case the method and calculating such financial covenants and
definitions hereunder shall be determined in the manner so agreed); provided
that, until so amended, such calculations shall continue to be computed in
accordance with GAAP as in effect prior to such change or adoption.


Section 1.3. Terms GenerallySection 1.3. Terms Generally. The foregoing
definitions shall be applicable to the singular and plural forms of the
foregoing defined terms. Unless otherwise defined in this Article I, terms that
are defined in the U.C.C. are used herein as so defined.


Section 1.4. Confirmation of Recitals.Section 1.4. Confirmation of Recitals The
Borrowers, the Administrative Agent and the Lenders hereby confirm the
statements set forth in the recitals of this Agreement.








--------------------------------------------------------------------------------

Exhibit 10.1

ARTICLE II. AMOUNT AND TERMS OF CREDITARTICLE II. AMOUNT AND TERMS OF CREDIT


Section 2.1. Amount and Nature of CreditSection 2.1. Amount and Nature of
Credit.


(a)    Subject to the terms and conditions of this Agreement, the Lenders,
during the Commitment Period and to the extent hereinafter provided, shall make
Loans to the Borrowers, participate in Swing Loans made by the Swing Line Lender
to the Borrowers, and issue or participate in Letters of Credit at the request
of the Borrowers, in such aggregate amount as the Borrowers shall request
pursuant to the Commitment; provided that in no event shall the aggregate
principal amount of all Loans and Letters of Credit outstanding under this
Agreement be in excess of the Total Commitment Amount.


(b)    Each Lender, for itself and not one for any other, agrees to make Loans,
participate in Swing Loans, and issue or participate in Letters of Credit,
during the Commitment Period, on such basis that, immediately after the
completion of any borrowing by the Borrowers or the issuance of a Letter of
Credit:


(i)    the Dollar Equivalent of the aggregate outstanding principal amount of
Loans made by such Lender (other than Swing Loans made by the Swing Line
Lender), when combined with such Lender’s pro rata share, if any, of the Letter
of Credit Exposure and the Swing Line Exposure, shall not be in excess of the
Maximum Amount for such Lender; and


(ii)    the aggregate outstanding principal amount of Loans (other than Swing
Loans) made by such Lender shall represent that percentage of the aggregate
principal amount then outstanding on all Loans (other than Swing Loans) that
shall be such Lender’s Commitment Percentage.


Each borrowing (other than Swing Loans which shall be risk participated on a pro
rata basis) from the Lenders shall be made pro rata according to the respective
Commitment Percentages of the Lenders.


(c)    The Loans may be made as Revolving Loans as described in Section 2.2(a)
hereof, and as Swing Loans as described in Section 2.2(c) hereof, and Letters of
Credit may be issued in accordance with Section 2.2(b) hereof.


Section 2.2. Revolving Credit CommitmentSection 2.2. Revolving Credit
Commitment.


(a)    Revolving Loans. Subject to the terms and conditions of this Agreement,
during the Commitment Period, the Revolving Lenders shall make a Revolving Loan
or Revolving Loans to the Borrowers in such amount or amounts as the
Administrative Borrower, through an Authorized Officer, may from time to time
request, but not exceeding in aggregate principal amount at any time outstanding
hereunder the Revolving Credit Commitment, when such Revolving Loans are
combined with the Letter of Credit Exposure and the Swing Line Exposure;
provided that the Borrowers shall not request any Alternate Currency Loan (and
the Lenders shall not be obligated to make an Alternate Currency Loan) if, after
giving effect thereto, the Alternate Currency Exposure would exceed the
Alternate Currency Maximum Amount. The Borrowers shall have the option, subject
to the terms and conditions set forth herein, to borrow Revolving Loans,
maturing on the last day of the Commitment Period, by means of any combination
of Base Rate Loans, Eurodollar Loans or Alternate Currency Loans. With respect
to each Alternate Currency Loan, subject to the other provisions of this
Agreement, the Borrowers shall receive all of the proceeds of such Alternate
Currency Loan in one Alternate Currency and repay such Alternate Currency Loan
in the same Alternate Currency. Subject to the provisions of this Agreement, the
Borrowers shall be entitled under this Section 2.2(a) to borrow Revolving Loans,
repay the same in whole or in part and re-borrow Revolving Loans




--------------------------------------------------------------------------------

Exhibit 10.1

hereunder at any time and from time to time during the Commitment Period. The
aggregate outstanding amount of all Revolving Loans shall be payable in full on
the last day of the Commitment Period.


(b)    Letters of Credit.


(i)    Generally. Subject to the terms and conditions of this Agreement, during
the Commitment Period, an Issuing Lender shall, in its own name, on behalf of
the Revolving Lenders, issue such Letters of Credit for the account of a
Borrower or a Guarantor of Payment, as the Administrative Borrower may from time
to time request. The Administrative Borrower shall not request any Letter of
Credit (and the Issuing Lenders shall not be obligated to issue any Letter of
Credit) if, after giving effect thereto, (A) the Letter of Credit Exposure would
exceed the Letter of Credit Commitment, (B) the Revolving Credit Exposure would
exceed the Revolving Credit Commitment, or (C) with respect to a request for a
Letter of Credit to be issued in an Alternate Currency, the Alternate Currency
Exposure would exceed the Alternate Currency Maximum Amount. The issuance of
each Letter of Credit shall confer upon each Revolving Lender the benefits and
liabilities of a participation consisting of an undivided pro rata interest in
the Letter of Credit to the extent of such Revolving Lender’s Commitment
Percentage.


(ii)    Request for Letter of Credit. Each request for a Letter of Credit shall
be delivered to the Administrative Agent (and to the applicable Issuing Lender,
if such Issuing Lender is a Lender other than the Administrative Agent) by an
Authorized Officer not later than 11:00 A.M. (Eastern time) three Business Days
prior to the date of the proposed issuance of the Letter of Credit (or such
shorter period as may be acceptable to such Issuing Lender). Each such request
shall be in a form acceptable to the Administrative Agent (and the applicable
Issuing Lender, if such Issuing Lender is a Lender other than the Administrative
Agent) and shall specify the face amount thereof, whether such Letter of Credit
is a commercial documentary or a standby Letter of Credit, the account party,
the beneficiary, the requested date of issuance, amendment, renewal or
extension, the expiry date thereof, the Alternate Currency if a Letter of Credit
denominated in an Alternate Currency is requested, and the nature of the
transaction or obligation to be supported thereby. Concurrently with each such
request, the Borrowers, and any Guarantor of Payment for whose account the
Letter of Credit is to be issued, shall execute and deliver to the Issuing
Lender issuing such Letter of Credit an appropriate application and agreement,
being in the standard form of such Issuing Lender for such letters of credit, as
amended to conform to the provisions of this Agreement if required by the
Administrative Agent. The Administrative Agent shall give the applicable Issuing
Lender and each Revolving Lender notice of each such request for a Letter of
Credit.


(iii)    Commercial Documentary Letters of Credit Fees. With respect to each
Letter of Credit that shall be a commercial documentary letter of credit and the
drafts thereunder, whether issued for the account of a Borrower or a Guarantor
of Payment, the Borrowers agree to (A) pay to the Administrative Agent, for the
pro rata benefit of the Revolving Lenders, a non-refundable commission based
upon the undrawn amount of such Letter of Credit, which shall be paid quarterly
in arrears, on each Regularly Scheduled Payment Date, in an amount equal to the
aggregate sum of the Letter of Credit Fee for such Letter of Credit for each day
of such quarter; (B) pay to the Administrative Agent, for the sole benefit of
the Issuing Lender issuing such Letter of Credit, an additional Letter of Credit
fee, which shall be paid on the date that such Letter of Credit is issued,
amended or renewed, at the rate of one-fourth percent (1/4%) of the face amount
of such Letter of Credit; and (C) pay to the Administrative Agent, for the sole
benefit of the Issuing Lender issuing such Letter of Credit, such other
issuance, amendment, renewal, negotiation, draw, acceptance, telex, courier,
postage and similar




--------------------------------------------------------------------------------

Exhibit 10.1

transactional fees as are customarily charged by such Issuing Lender in respect
of the issuance and administration of similar letters of credit under its fee
schedule as in effect from time to time.


(iv)    Standby Letters of Credit Fees. With respect to each Letter of Credit
that shall be a standby letter of credit and the drafts thereunder, if any,
whether issued for the account of a Borrower or a Guarantor of Payment, the
Borrowers agree to (A) pay to the Administrative Agent, for the pro rata benefit
of the Revolving Lenders, a non-refundable commission based upon the undrawn
amount of such Letter of Credit, which shall be paid quarterly in arrears, on
each Regularly Scheduled Payment Date, in an amount equal to the aggregate sum
of the Letter of Credit Fee for such Letter of Credit for each day of such
quarter; (B) pay to the Administrative Agent, for the sole benefit of the
Issuing Lender issuing such Letter of Credit, an additional Letter of Credit
fee, which shall be paid on each date that such Letter of Credit shall be
issued, amended or renewed at the rate of one-fourth percent (1/4%) of the face
amount of such Letter of Credit; and (C) pay to the Administrative Agent, for
the sole benefit of the Issuing Lender issuing such Letter of Credit, such other
issuance, amendment, renewal, negotiation, draw, acceptance, telex, courier,
postage and similar transactional fees as are customarily charged by such
Issuing Lender in respect of the issuance and administration of similar letters
of credit under its fee schedule as in effect from time to time.


(v)    Refunding of Letters of Credit with Revolving Loans. Whenever a Letter of
Credit shall be drawn, the Borrowers shall reimburse the Issuing Lender that
issued such Letter of Credit for the amount drawn. In the event that the amount
drawn shall not have been reimbursed by the Borrowers within one Business Day of
the date of the drawing of such Letter of Credit, at the sole option of the
Administrative Agent (and the applicable Issuing Lender, if such Issuing Lender
is a Lender other than the Administrative Agent), the Borrowers shall be deemed
to have requested a Revolving Loan, subject to the provisions of Sections 2.2(a)
and 2.5 hereof (other than the requirement set forth in Section 2.5(d) hereof),
in the amount drawn. Such Revolving Loan shall be evidenced by the Revolving
Credit Notes (or, if a Lender has not requested a Revolving Credit Note, by the
records of the Administrative Agent and such Lender). Each Revolving Lender
agrees to make a Revolving Loan on the date of such notice, subject to no
conditions precedent whatsoever. Each Revolving Lender acknowledges and agrees
that its obligation to make a Revolving Loan pursuant to Section 2.2(a) hereof
when required by this Section 2.2(b)(v) shall be absolute and unconditional and
shall not be affected by any circumstance whatsoever, including, without
limitation, the occurrence and continuance of a Default or Event of Default, and
that its payment to the Administrative Agent, for the account of the Issuing
Lender that issued such Letter of Credit, of the proceeds of such Revolving Loan
shall be made without any offset, abatement, recoupment, counterclaim,
withholding or reduction whatsoever and whether or not the Revolving Credit
Commitment shall have been reduced or terminated. The Borrowers irrevocably
authorize and instruct the Administrative Agent to apply the proceeds of any
borrowing pursuant to this Section 2.2(b)(v) to reimburse, in full (other than
such Issuing Lender’s pro rata share of such borrowing), such Issuing Lender for
the amount drawn on such Letter of Credit. Each such Revolving Loan shall be
deemed to be a Base Rate Loan unless otherwise requested by and available to the
Borrowers hereunder. Each Revolving Lender is hereby authorized to record on its
records relating to its Revolving Credit Note (or, if such Lender has not
requested a Revolving Credit Note, its records relating to Revolving Loans) such
Revolving Lender’s pro rata share of the amounts paid and not reimbursed on the
Letters of Credit.


(vi)    Participation in Letters of Credit. If, for any reason, the
Administrative Agent (and the applicable Issuing Lender if such Issuing Lender
is a Lender other than the Administrative Agent) shall be unable to or, in the
opinion of the Administrative Agent, it shall be impracticable to, convert any
amount drawn under a Letter of Credit to a Revolving Loan pursuant to the
preceding subsection,




--------------------------------------------------------------------------------

Exhibit 10.1

or if the amount not reimbursed is a Letter of Credit drawn in an Alternate
Currency, the Administrative Agent (and such Issuing Lender if the Issuing
Lender is a Lender other than the Administrative Agent) shall have the right to
request that each Revolving Lender fund a participation in the amount due (or
the Dollar Equivalent with respect to a Letter of Credit in an Alternate
Currency) with respect to such Letter of Credit, and the Administrative Agent
shall promptly notify each Revolving Lender thereof (by facsimile or electronic
communication, in each case confirmed by telephone, or by telephone confirmed in
writing). Upon such notice, but without further action, such Issuing Lender
hereby agrees to grant to each Revolving Lender, and each Revolving Lender
hereby agrees to acquire from such Issuing Lender, an undivided participation
interest in the amount due with respect to such Letter of Credit in an amount
equal to such Revolving Lender’s Commitment Percentage of the principal amount
due with respect to such Letter of Credit. In consideration and in furtherance
of the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of such Issuing Lender, such Revolving Lender’s ratable
share of the amount due with respect to such Letter of Credit (determined in
accordance with such Revolving Lender’s Commitment Percentage). Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations in
the amount due under any Letter of Credit that is drawn but not reimbursed by
the Borrowers pursuant to this Section 2.2(b)(vi) shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or
Event of Default, and that each such payment shall be made without any offset,
abatement, recoupment, counterclaim, withholding or reduction whatsoever and
whether or not the Revolving Credit Commitment shall have been reduced or
terminated. Each Revolving Lender shall comply with its obligation under this
Section 2.2(b)(vi) by wire transfer of immediately available funds (in Dollars,
and in the case of a Letter of Credit issued and drawn in an Alternate Currency,
the Dollar Equivalent for amounts drawn in such Alternate Currency), in the same
manner as provided in Section 2.6 hereof with respect to Revolving Loans. Each
Revolving Lender is hereby authorized to record on its records such Revolving
Lender’s pro rata share of the amounts paid and not reimbursed on the Letters of
Credit. In addition, each Lender agrees to risk participate in the Existing
Letters of Credit as provided in subsection (vii) below.


(vii)    Existing Letters of Credit.     Schedule 2.2 hereto contains a
description of all letters of credit (including the Bond Letter of Credit)
outstanding on, and to continue in effect after, the Closing Date (each, an
“Existing Letter of Credit”). Each Existing Letter of Credit was issued by an
Issuing Lender as a “Letter of Credit” under one of the Prior Credit Agreements
and constitutes a “Letter of Credit” for all purposes under this Agreement.


(viii)    Auto-Renewal Letters of Credit. If the Administrative Borrower so
requests, a Letter of Credit shall have an automatic renewal provision; provided
that any Letter of Credit that has an automatic renewal provision must permit
the Administrative Agent (or the applicable Issuing Lender if such Issuing
Lender is a Lender other than the Administrative Agent) to prevent any such
renewal by giving prior notice to the beneficiary thereof not later than thirty
(30) days prior to the renewal date of such Letter of Credit. Once any such
Letter of Credit that has automatic renewal provisions has been issued, the
Revolving Lenders shall be deemed to have authorized (but may not require) the
Administrative Agent (and such Issuing Lender) to permit at any time the renewal
of such Letter of Credit to an expiry date not later than one year after the
last day of the Commitment Period.


(ix)    Letters of Credit Outstanding Beyond the Commitment Period. If any
Letter of Credit is outstanding upon the termination of the Commitment, then,
upon such termination, the Borrowers shall deposit with the Administrative
Agent, for the benefit of the Issuing Lender, with respect to all




--------------------------------------------------------------------------------

Exhibit 10.1

outstanding Letters of Credit, either cash or a Supporting Letter of Credit,
which, in each case, is (A) in an amount equal to one hundred five percent
(105%) of the undrawn amount of the outstanding Letters of Credit, and (B) free
and clear of all rights and claims of third parties. The cash shall be deposited
in an escrow account at a financial institution designated by the applicable
Issuing Lender. Such Issuing Lender shall be entitled to withdraw (with respect
to the cash) or draw (with respect to the Supporting Letter of Credit) amounts
necessary to reimburse such Issuing Lender for payments to be made under the
Letters of Credit and any fees and expenses associated with such Letters of
Credit, or incurred pursuant to the reimbursement agreements with respect to
such Letters of Credit. The Borrowers shall also execute such documentation as
the Administrative Agent or the applicable Issuing Lender may reasonably require
in connection with the survival of the Letters of Credit beyond the Commitment
or this Agreement. After expiration of all undrawn Letters of Credit, the
Supporting Letter of Credit or the remainder of the cash, as the case may be,
shall promptly be returned to the Administrative Borrower.


(x)    Requests for Letters of Credit When One or More Revolving Lenders are
Affected Lenders. No Letter of Credit shall be requested or issued hereunder if
any Revolving Lender is at such time an Affected Lender hereunder, unless the
Administrative Agent (and the applicable Issuing Lender) has entered into
satisfactory (to the Administrative Agent and the applicable Issuing Lender)
arrangements with the Borrowers or such Affected Lender to eliminate or mitigate
the reimbursement risk with respect to such Affected Lender (including, without
limitation, the posting of cash collateral).


(xi)    Letters of Credit Issued and Outstanding When One or More Revolving
Lenders are Affected Lenders. With respect to any Letters of Credit that have
been issued and are outstanding at the time any Revolving Lender is an Affected
Lender, the Administrative Agent (and the applicable Issuing Lender) shall have
the right to require that the Borrowers or such Affected Lender cash
collateralize, in form and substance satisfactory to the Administrative Agent
(and the applicable Issuing Lender), such Letters of Credit so as to eliminate
or mitigate the reimbursement risk with respect to such Affected Lender.


(c)    Swing Loans.


(i)    Generally. Subject to the terms and conditions of this Agreement, during
the Commitment Period, the Swing Line Lender shall make a Swing Loan or Swing
Loans to the Borrowers in such amount or amounts as the Administrative Borrower,
through an Authorized Officer, may from time to time request and to which the
Swing Line Lender may agree; provided that the Administrative Borrower shall not
request any Swing Loan if, after giving effect thereto, (A) the Revolving Credit
Exposure would exceed the Revolving Credit Commitment, or (B) the Swing Line
Exposure would exceed the Swing Line Commitment. Each Swing Loan shall be due
and payable on the Swing Loan Maturity Date applicable thereto. Each Swing Loan
shall be made in Dollars.


(ii)    Refunding of Swing Loans. If the Swing Line Lender so elects, by giving
notice to the Administrative Borrower and the Revolving Lenders, the Borrowers
agree that the Swing Line Lender shall have the right, in its sole discretion,
to require that the then outstanding Swing Loans be refinanced as a Revolving
Loan. Such Revolving Loan shall be a Base Rate Loan unless otherwise requested
by and available to the Borrowers hereunder. Upon receipt of such notice by the
Administrative Borrower and the Revolving Lenders, the Borrowers shall be
deemed, on such day, to have requested a Revolving Loan in the principal amount
of such Swing Loan in accordance with Sections 2.2(a) and 2.5 hereof (other than
the requirement set forth in Section 2.5(d) hereof). Such Revolving Loan shall
be evidenced by the Revolving Credit Notes (or, if a Revolving Lender has not




--------------------------------------------------------------------------------

Exhibit 10.1

requested a Revolving Credit Note, by the records of the Administrative Agent
and such Revolving Lender). Each Revolving Lender agrees to make a Revolving
Loan on the date of such notice, subject to no conditions precedent whatsoever.
Each Revolving Lender acknowledges and agrees that such Revolving Lender’s
obligation to make a Revolving Loan pursuant to Section 2.2(a) hereof when
required by this Section 2.2(c)(ii) is absolute and unconditional and shall not
be affected by any circumstance whatsoever, including, without limitation, the
occurrence and continuance of a Default or Event of Default, and that its
payment to the Administrative Agent, for the account of the Swing Line Lender,
of the proceeds of such Revolving Loan shall be made without any offset,
abatement, recoupment, counterclaim, withholding or reduction whatsoever and
whether or not the Revolving Credit Commitment shall have been reduced or
terminated. The Borrowers irrevocably authorize and instruct the Administrative
Agent to apply the proceeds of any borrowing pursuant to this Section 2.2(c)(ii)
to repay in full such Swing Loan. Each Revolving Lender is hereby authorized to
record on its records relating to its Revolving Credit Note (or, if such
Revolving Lender has not requested a Revolving Credit Note, its records relating
to Revolving Loans) such Revolving Lender’s pro rata share of the amounts paid
to refund such Swing Loan.


(iii)    Participation in Swing Loans. If, for any reason, the Swing Line Lender
is unable to or, in the opinion of the Administrative Agent, it is impracticable
to, convert any Swing Loan to a Revolving Loan pursuant to the preceding Section
2.2(c)(ii), then on any day that a Swing Loan is outstanding (whether before or
after the maturity thereof), the Administrative Agent shall have the right to
request that each Revolving Lender fund a participation in such Swing Loan, and
the Administrative Agent shall promptly notify each Revolving Lender thereof (by
facsimile or electronic communication, in each case confirmed by telephone, or
by telephone confirmed in writing). Upon such notice, but without further
action, the Swing Line Lender hereby agrees to grant to each Revolving Lender,
and each Revolving Lender hereby agrees to acquire from the Swing Line Lender,
an undivided participation interest in the right to share in the payment of such
Swing Loan in an amount equal to such Revolving Lender’s Commitment Percentage
of the principal amount of such Swing Loan. In consideration and in furtherance
of the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the benefit of the Swing Line Lender, such Revolving Lender’s ratable
share of such Swing Loan (determined in accordance with such Revolving Lender’s
Commitment Percentage). Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swing Loans pursuant to this Section
2.2(c)(iii) is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, the occurrence and
continuance of a Default or an Event of Default, and that each such payment
shall be made without any offset, abatement, recoupment, counterclaim,
withholding or reduction whatsoever and whether or not the Revolving Credit
Commitment shall have been reduced or terminated. Each Revolving Lender shall
comply with its obligation under this Section 2.2(c)(iii) by wire transfer of
immediately available funds, in the same manner as provided in Section 2.5
hereof with respect to Revolving Loans to be made by such Revolving Lender.


(iv)    Requests for Swing Loan When One or More Revolving Lenders are Affected
Lenders. No Swing Loan shall be requested or issued hereunder if any Revolving
Lender is at such time an Affected Lender hereunder, unless the Administrative
Agent has entered into satisfactory (to the Administrative Agent and the Swing
Line Lender) arrangements with the Borrowers or such Affected Lender to
eliminate or mitigate the reimbursement risk with respect to such Affected
Lender (including, without limitation, the posting of cash collateral).






--------------------------------------------------------------------------------

Exhibit 10.1

(v)    Swing Loans Outstanding When One or More Revolving Lenders are Affected
Lenders. With respect to any Swing Loans that are outstanding at the time any
Revolving Lender is an Affected Lender, the Administrative Agent shall have the
right to require that the Borrowers or such Affected Lender cash collateralize,
in form and substance satisfactory to the Administrative Agent, such Swing Loans
so as to eliminate or mitigate the reimbursement risk with respect to such
Affected Lender.


Section 2.3. InterestSection 2.3. Interest.


(a)    Revolving Loans.


(i)    Base Rate Loan. The Borrowers shall pay interest on the unpaid principal
amount of a Revolving Loan that is a Base Rate Loan outstanding from time to
time from the date thereof until paid at the Derived Base Rate for Revolving
Loans from time to time in effect. Interest on such Base Rate Loan shall be
payable, commencing December 31, 2015, and continuing on each Regularly
Scheduled Payment Date thereafter and at the maturity thereof.


(ii)    Eurodollar Loans. The Borrowers shall pay interest on the unpaid
principal amount of each Revolving Loan that is a Eurodollar Loan outstanding
from time to time, with the interest rate to be fixed in advance on the first
day of the Interest Period applicable thereto through the last day of the
Interest Period applicable thereto (but subject to changes in the Applicable
Margin for Eurodollar Loans), at the Derived Eurodollar Rate for Revolving
Loans. Interest on such Eurodollar Loan shall be payable on each Interest
Adjustment Date with respect to an Interest Period (provided that, if an
Interest Period shall exceed three months, the interest must also be paid every
three months, commencing three months from the beginning of such Interest
Period).


(iii)    Alternate Currency Loans. The Borrowers shall pay interest on the
unpaid principal amount of each Revolving Loan that is an Alternate Currency
Loan outstanding from time to time, with the interest rate to be fixed in
advance on the first day of the Interest Period applicable thereto through the
last day of the Interest Period applicable thereto (but subject to changes in
the Applicable Margin for Alternate Currency Loans), at the Derived Alternate
Currency Rate. Interest on such Alternate Currency Loan shall be payable on each
Interest Adjustment Date with respect to an Interest Period (provided that, if
an Interest Period shall exceed three months, the interest must also be paid
every three months, commencing three months from the beginning of such Interest
Period).


(b)    Swing Loans. The Borrowers shall pay interest to the Administrative
Agent, for the sole benefit of the Swing Line Lender (and any Revolving Lender
that shall have funded a participation in such Swing Loan), on the unpaid
principal amount of each Swing Loan outstanding from time to time from the date
thereof until paid at the Derived Base Rate for Revolving Loans from time to
time in effect. Interest on each Swing Loan shall be payable on the Swing Loan
Maturity Date applicable thereto. Each Swing Loan shall bear interest for a
minimum of one day.


(c)    Default Rate. Anything herein to the contrary notwithstanding, if an
Event of Default shall occur, upon the election of the Administrative Agent or
the Required Lenders (i) the principal of each Loan and the unpaid interest
thereon shall bear interest, until paid, at the Default Rate, (ii) the fee for
the aggregate undrawn amount of all issued and outstanding Letters of Credit
shall be increased by two percent (2%) in excess of the rate otherwise
applicable thereto, and (iii) in the case of any other amount not paid when due
from the Borrowers hereunder or under any other Loan Document, such amount shall
bear interest at the




--------------------------------------------------------------------------------

Exhibit 10.1

Default Rate; provided that, during an Event of Default under Section 8.1 or
8.12 hereof, the applicable Default Rate shall apply without any election or
action on the part of the Administrative Agent or any Lender.


(d)    Limitation on Interest. In no event shall the rate of interest hereunder
exceed the maximum rate allowable by law. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Administrative Borrower for
distribution to the Borrowers, as appropriate. In determining whether the
interest contracted for, charged, or received by the Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (i) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof, and (iii) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations.


Section 2.4. Evidence of IndebtednessSection 2.4. Evidence of Indebtedness.


(a)    Revolving Loans. Upon the request of a Revolving Lender, to evidence the
obligation of the Borrowers to repay the Revolving Loans made by such Revolving
Lender and to pay interest thereon, the Borrowers shall execute a Revolving
Credit Note, payable to the order of such Revolving Lender in the principal
amount equal to its Commitment Percentage of the Maximum Revolving Amount, or,
if less, the aggregate unpaid principal amount of Revolving Loans made by such
Revolving Lender; provided that the failure of a Revolving Lender to request a
Revolving Credit Note shall in no way detract from the Borrowers’ obligations to
such Revolving Lender hereunder.


(b)    Swing Loans. Upon the request of the Swing Line Lender, to evidence the
obligation of the Borrowers to repay the Swing Loans and to pay interest
thereon, the Borrowers shall execute a Swing Line Note, payable to the order of
the Swing Line Lender in the principal amount of the Swing Line Commitment, or,
if less, the aggregate unpaid principal amount of Swing Loans made by the Swing
Line Lender; provided that the failure of the Swing Line Lender to request a
Swing Line Note shall in no way detract from the Borrowers’ obligations to the
Swing Line Lender hereunder.


Section 2.5. Notice of Loans and Credit Events; Funding of LoansSection 2.5.
Notice of Loans and Credit Events; Funding of Loans.


(a)    Notice of Loans and Credit Events. The Administrative Borrower, through
an Authorized Officer, shall provide to the Administrative Agent a Notice of
Loan prior to (i) 11:00 A.M. (Eastern time) on the proposed date of borrowing
of, or conversion of a Loan to, a Base Rate Loan, (ii) 11:00 A.M. (Eastern time)
three Business Days prior to the proposed date of borrowing of, continuation of,
or conversion of a Loan to, a Eurodollar Loan, (iii) 11:00 A.M. (Eastern time)
three Business Days prior to the proposed date of borrowing of an Alternate
Currency Loan, and (iv) 2:00 P.M. (Eastern time) on the proposed date of
borrowing of a Swing Loan (or such later time as agreed to from time to time by
the Swing Line Lender). An Authorized Officer of the Administrative Borrower may
verbally request a Loan, so long as a Notice of Loan is received by the end of
the same Business Day, and, if the Administrative Agent or any Lender provides
funds or initiates funding based upon such verbal request, the Borrowers shall
bear the risk with respect to any information regarding such funding that is
later determined to have been incorrect. The Borrowers shall comply with the
notice provisions set forth in Section 2.2(b) hereof with respect to Letters of
Credit.






--------------------------------------------------------------------------------

Exhibit 10.1

(b)    Funding of Loans. The Administrative Agent shall notify the appropriate
Lenders of the date, amount, type of currency and Interest Period (if
applicable) promptly upon the receipt of a Notice of Loan (other than for a
Swing Loan, or a Revolving Loan to be funded as a Swing Loan), and, in any
event, by 2:00 P.M. (Eastern time) on the date such Notice of Loan is received.
On the date that the Credit Event set forth in such Notice of Loan is to occur,
each such Revolving Lender shall provide to the Administrative Agent, not later
than 3:00 P.M. (Eastern time), the amount in Dollars, or, with respect to an
Alternate Currency, in the applicable Alternate Currency, in federal or other
immediately available funds, required of it. If the Administrative Agent shall
elect to advance the proceeds of such Loan prior to receiving funds from such
Revolving Lender, the Administrative Agent shall have the right, upon prior
notice to the Administrative Borrower, to debit any account of a Credit Party or
otherwise receive such amount from the Borrowers, promptly after demand, in the
event that such Revolving Lender shall fail to reimburse the Administrative
Agent in accordance with this subsection (b). The Administrative Agent shall
also have the right to receive interest from such Revolving Lender at the
Federal Funds Effective Rate in the event that such Revolving Lender shall fail
to provide its portion of the Loan on the date requested and the Administrative
Agent shall elect to provide such funds.


(c)    Conversion and Continuation of Loans.


(i)    At the request of the Administrative Borrower to the Administrative
Agent, subject to the notice and other provisions of this Agreement, the
appropriate Lenders shall convert a Base Rate Loan to one or more Eurodollar
Loans at any time and shall convert a Eurodollar Loan to a Base Rate Loan on any
Interest Adjustment Date applicable thereto. Swing Loans may be converted by the
Swing Line Lender to Revolving Loans in accordance with Section 2.2(c)(ii)
hereof. No Alternate Currency Loan may be converted to a Base Rate Loan or
Eurodollar Loan and no Base Rate Loan or Eurodollar Loan may be converted to an
Alternate Currency Loan.


(ii)    At the request of the Administrative Borrower to the Administrative
Agent, subject to the notice and other provisions of this Agreement, the
appropriate Lenders shall continue one or more Eurodollar Loans as of the end of
the applicable Interest Period as a new Eurodollar Loan with a new Interest
Period.


(d)    Minimum Amount for Loans. Each request for:


(i)    a LIBOR Fixed Rate Loan shall be in an amount (or, with respect to an
Alternate Currency Loan, such approximately comparable amount as shall result in
an amount rounded to the nearest whole number) of not less than One Million
Dollars ($1,000,000), increased by increments of One Million Dollars
($1,000,000) (or, with respect to an Alternate Currency Loan, such approximately
comparable amount as shall result in an amount rounded to the nearest whole
number);


(ii)    a Base Rate Loan shall be in an amount of not less than One Million
Dollars ($1,000,000), increased by increments of One Million Dollars
($1,000,000); and


(iii)    a Swing Loan shall be in an amount of not less than Five Hundred
Thousand Dollars ($500,000), or such lower amount as may be agreed to by the
Swing Line Lender.


(e)    Interest Periods. The Administrative Borrower shall not request that
LIBOR Fixed Rate Loans be outstanding for more than eight different Interest
Periods at the same time, or such higher number of Interest Periods as agreed to
in writing by the Administrative Agent.






--------------------------------------------------------------------------------

Exhibit 10.1

(f)    Advancing of Non Pro-Rata Revolving Loans. Notwithstanding anything in
this Agreement to the contrary, if the Borrowers request a Revolving Loan
pursuant to Section 2.5(a) hereof (and all conditions precedent set forth in
Section 4.1 hereof are met) at a time when one or more Revolving Lenders are
Defaulting Lenders, the Administrative Agent shall have the option, in its sole
discretion, to require the non-Defaulting Lenders to honor such request by
making a non pro-rata Revolving Loan to the Borrowers in an amount equal to (i)
the amount requested by the Administrative Borrower, minus (ii) the portions of
such Revolving Loan that should have been made by such Defaulting Lenders. For
purposes of such Revolving Loans, the Revolving Lenders that are making such
Revolving Loan shall do so in an amount equal to their Commitment Percentages of
the amount requested by the Borrowers. For the avoidance of doubt, in no event
shall the aggregate outstanding principal amount of Loans made by a Lender
(other than Swing Loans made by the Swing Line Lender), when combined with such
Lender’s pro rata share, if any, of the Letter of Credit Exposure and the Swing
Line Exposure, be in excess of the Maximum Amount for such Lender.


Section 2.6. Payment on Loans and Other ObligationsSection 2.6. Payment on Loans
and Other Obligations.


(a)    Payments Generally. Each payment made hereunder by a Credit Party shall
be made without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever.


(b)    Payments in Alternate Currency. With respect to any Alternate Currency
Loan, all payments (including prepayments) to any Lender of the principal of or
interest on such Alternate Currency Loan shall be made in the same Alternate
Currency as the original Loan. For clarification, the amount outstanding on any
Alternate Currency Loan for purposes of repayment on the last day of the
applicable Interest Period shall be measured in the Alternate Currency and not
by the Dollar Equivalent of such amount. With respect to any Letter of Credit
issued in an Alternate Currency, all payments to the Issuing Lender (and to any
Lender that shall have funded its participation in such Letter of Credit) shall
be made in Dollars in the Dollar Equivalent (as determined on the date and at
the time of drawing of such Letter of Credit) of the amount of such Letter of
Credit. All such payments shall be remitted by the Borrowers to the
Administrative Agent, at the address of the Administrative Agent for notices
referred to in Section 12.4 hereof (or at such other office or account as
designated in writing by the Administrative Agent to the Administrative
Borrower), for the account of the Revolving Lenders (or the appropriate Issuing
Lender or the Swing Line Lender, as appropriate) not later than 11:00 A.M.
(Eastern time) on the due date thereof in same day funds. Any such payments
received by the Administrative Agent after 11:00 A.M. (Eastern time) shall be
deemed to have been made and received on the next Business Day.


(c)    Payments in Dollars from Borrowers. With respect to (i) any Loan (other
than an Alternate Currency Loan), or (ii) any other payment to the
Administrative Agent and the Lenders that shall not be covered by subsection (b)
above, all such payments (including prepayments) to the Administrative Agent of
the principal of or interest on such Loan or other payment, including but not
limited to principal, interest, fees or any other amount owed by the Borrowers
under this Agreement, shall be made in Dollars. All payments described in this
subsection (c) shall be remitted to the Administrative Agent, at the address of
the Administrative Agent for notices referred to in Section 12.4 hereof for the
account of the appropriate Lenders (or the appropriate Issuing Lender or the
Swing Line Lender, as appropriate) not later than 11:00 A.M. (Eastern time) on
the due date thereof in immediately available funds. Any such payments received
by the Administrative Agent (or such Issuing Lender or the Swing Line Lender)
after 11:00 A.M. (Eastern time) shall be deemed to have been made and received
on the next Business Day.


(d)    Payments to Lenders. Upon the Administrative Agent’s receipt of payments
hereunder, the Administrative Agent shall immediately distribute to the
appropriate Lenders (except with respect to Swing




--------------------------------------------------------------------------------

Exhibit 10.1

Loans, which shall be paid to the Swing Line Lender and any Lender that has
funded a participation in the Swing Loans, or, with respect to Letters of
Credit, certain of which payments shall be paid to the Issuing Lender issuing
such Letter of Credit) their respective ratable shares, if any, of the amount of
principal, interest, and commitment and other fees received by the
Administrative Agent for the account of such Lender. Payments received by the
Administrative Agent in Dollars shall be delivered to the Lenders in Dollars in
immediately available funds. Payments received by the Administrative Agent in
any Alternate Currency shall be delivered to the Lenders in such Alternate
Currency in same day funds. Each appropriate Lender shall record any principal,
interest or other payment, the principal amounts of Base Rate Loans, LIBOR Fixed
Rate Loans and Swing Loans, and Letters of Credit, the type of currency for each
Loan, all prepayments and the applicable dates, including Interest Periods, with
respect to the Loans made, and payments received by such Lender, by such method
as such Lender may generally employ; provided that failure to make any such
entry shall in no way detract from the obligations of the Borrowers under this
Agreement or any Note. The aggregate unpaid amount of Loans, types of Loans,
Interest Periods and similar information with respect to the Loans and Letters
of Credit set forth on the records of the Administrative Agent shall be
rebuttably presumptive evidence with respect to such information, including the
amounts of principal, interest and fees owing to each Lender.


(e)    Timing of Payments. Whenever any payment to be made hereunder, including,
without limitation, any payment to be made on any Loan, shall be stated to be
due on a day that is not a Business Day, such payment shall be made on the next
Business Day and such extension of time shall in each case be included in the
computation of the interest payable on such Loan; provided that, with respect to
a LIBOR Fixed Rate Loan, if the next Business Day shall fall in the succeeding
calendar month, such payment shall be made on the preceding Business Day and the
relevant Interest Period shall be adjusted accordingly.


(f)    Affected Lender. To the extent that the Administrative Agent receives any
payments or other amounts for the account of a Revolving Lender that is an
Affected Lender, at the discretion of the Administrative Agent, such Affected
Lender shall be deemed to have requested that the Administrative Agent use such
payment or other amount (or any portion thereof, at the discretion of the
Administrative Agent) first, to cash collateralize its unfunded risk
participation in Swing Loans and the Letters of Credit pursuant to Sections
2.2(b)(vi), 2.2(c)(iii), and 2.5(b) hereof, and, with respect to any Defaulting
Lender, second, to fulfill its obligations to make Loans.


(g)    Payment of Non Pro-Rata Revolving Loans. Notwithstanding anything in this
Agreement to the contrary, at the sole discretion of the Administrative Agent,
in order to pay Revolving Loans made to the Borrowers that were not advanced pro
rata by the Revolving Lenders, any payment of any Loan may first be applied to
such Revolving Loans of the Borrowers that were not advanced pro rata.


Section 2.7. PrepaymentSection 2.7. Prepayment.


(a)    Right to Prepay.


(i)    The Borrowers shall have the right at any time or from time to time to
prepay, on a pro rata basis for all of the appropriate Lenders (except with
respect to Swing Loans, which shall be paid to the Swing Line Lender and any
Lender that has funded a participation in such Swing Loan), all or any part of
the principal amount of the Loans then outstanding, as designated by the
Administrative Borrower. Such payment shall include interest accrued on the
amount so prepaid to the date of such prepayment and any amount payable under
Article III hereof with respect to the amount being prepaid. Prepayments of Base
Rate Loans shall be without any premium or penalty.






--------------------------------------------------------------------------------

Exhibit 10.1

(ii)    The Borrowers shall have the right, at any time or from time to time, to
prepay, for the benefit of the Swing Line Lender (and any Lender that has funded
a participation in such Swing Loan), all or any part of the principal amount of
the Swing Loans then outstanding, as designated by the Administrative Borrower,
plus interest accrued on the amount so prepaid to the date of such prepayment.


(iii)    Notwithstanding anything in this Section 2.7 or otherwise to the
contrary, at the discretion of the Administrative Agent, in order to prepay
Revolving Loans that were not advanced pro rata by all of the Revolving Lenders,
any prepayment of a Revolving Loan shall first be applied to Revolving Loans
made by the Revolving Lenders during any period in which a Defaulting Lender or
Insolvent Lender shall exist.


(b)    Notice of Prepayment. The Administrative Borrower shall give the
Administrative Agent irrevocable written notice of prepayment of (i) a Base Rate
Loan or Swing Loan by no later than 11:00 A.M. (Eastern time) on the Business
Day on which such prepayment is to be made, and (ii) a LIBOR Fixed Rate Loan by
no later than 1:00 P.M. (Eastern time) three Business Days before the Business
Day on which such prepayment is to be made.


(c)    Minimum Amount. Each prepayment of a LIBOR Fixed Rate Loan shall be in
the principal amount of not less than the lesser of One Million Dollars
($1,000,000), or the principal amount of such Loan (or, with respect to an
Alternate Currency Loan, the Dollar Equivalent (rounded to a comparable amount)
of such amount), or, with respect to a Swing Loan, the principal balance of such
Swing Loan, except in the case of a mandatory payment pursuant to Section 2.11
or Article III hereof.


Section 2.8. Commitment and Other FeesSection 2.8. Commitment and Other Fees.


(a)    Commitment Fee. The Borrowers shall pay to the Administrative Agent, for
the ratable account of the Revolving Lenders, as a consideration for the
Revolving Credit Commitment, a commitment fee, for each day from the Closing
Date through the last day of the Commitment Period, in an amount equal to (i)
(A) the Maximum Revolving Amount at the end of such day, minus (B) the Revolving
Credit Exposure (exclusive of the Swing Line Exposure) at the end of such day,
multiplied by (ii) the Applicable Commitment Fee Rate in effect on such day
divided by three hundred sixty (360). The commitment fee shall be payable
quarterly in arrears, commencing on December 31, 2015 and continuing on each
Regularly Scheduled Payment Date thereafter, and on the last day of the
Commitment Period.


(b)    Administrative Agent Fee. The Borrowers shall pay to the Administrative
Agent, for its sole benefit, the fees set forth in the Administrative Agent Fee
Letter.


(c)    Authorization to Debit Account. Each Credit Party hereby agrees that the
Administrative Agent has the right to debit from any Deposit Account of one or
more Credit Parties, amounts owing to the Administrative Agent and the Lenders
by any Borrower under this Agreement and the Loan Documents for payment of fees,
expenses and other amounts incurred or owing in connection therewith.


Section 2.9. Modifications to CommitmentSection 2.9. Modifications to
Commitment.


(a)    Optional Reduction of Revolving Credit Commitment. The Administrative
Borrower may at any time and from time to time permanently reduce in whole or
ratably in part the Maximum Revolving Amount to an amount not less than the then
existing Revolving Credit Exposure, by giving the Administrative Agent not fewer
than five Business Days’ written notice of such reduction, provided that any
such partial




--------------------------------------------------------------------------------

Exhibit 10.1

reduction shall be in an aggregate amount, for all of the Lenders, of not less
than Five Million Dollars ($5,000,000), increased in increments of One Million
Dollars ($1,000,000). The Administrative Agent shall promptly notify each
Revolving Lender of the date of each such reduction and such Revolving Lender’s
proportionate share thereof. After each such partial reduction, the commitment
fees payable hereunder shall be calculated upon the Maximum Revolving Amount as
so reduced. If the Borrowers reduce in whole the Revolving Credit Commitment, on
the effective date of such reduction (the Borrowers having prepaid in full the
unpaid principal balance, if any, of the Loans, together with all interest (if
any) and commitment and other fees accrued and unpaid with respect thereto, and
provided that no Letter of Credit Exposure or Swing Line Exposure shall exist),
all of the Revolving Credit Notes shall be delivered to the Administrative Agent
marked “Canceled” and the Administrative Agent shall redeliver such Revolving
Credit Notes to the Administrative Borrower. Any partial reduction in the
Maximum Revolving Amount shall be effective during the remainder of the
Commitment Period. Upon each decrease of the Maximum Revolving Amount, the Total
Commitment Amount shall be decreased by the same amount.


(b)    Increase in Commitment.


(i)    At any time during the Commitment Increase Period, the Administrative
Borrower may request that the Administrative Agent increase the Total Commitment
Amount by (A) increasing the Maximum Revolving Amount, or (B) adding a term loan
facility to this Agreement (the “Additional Term Loan Facility”) (which
Additional Term Loan Facility shall be subject to subsection (c) below);
provided that the aggregate amount of all increases (revolver and term) made
pursuant to this subsection (b) shall not exceed Two Hundred Million Dollars
($200,000,000). Each such request for an increase shall be in an amount of at
least Twenty-Five Million Dollars ($25,000,000), and may be made by either (1)
increasing, for one or more Revolving Lenders, with their prior written consent,
their respective Revolving Credit Commitments, (2) adding a new commitment for
one or more Lenders, with their prior written consent, with respect to the
Additional Term Loan Facility, or (3) including one or more Additional Lenders,
each with a new commitment under the Revolving Credit Commitment or the
Additional Term Loan Facility, as a party to this Agreement (each an “Additional
Commitment” and, collectively, the “Additional Commitments”).


(ii)    During the Commitment Increase Period, all of the Lenders agree that the
Administrative Agent, in its sole discretion, may permit one or more Additional
Commitments upon satisfaction of the following requirements: (A) each Additional
Lender, if any, shall execute an Additional Lender Assumption Agreement, (B)
each Additional Commitment from an Additional Lender, if any, shall be in an
amount of at least Five Million Dollars ($5,000,000), (C) the Administrative
Agent shall provide to the Administrative Borrower and each Lender a revised
Schedule 1 to this Agreement, including revised Commitment Percentages for each
of the Lenders, if appropriate, at least three Business Days prior to the date
of the effectiveness of such Additional Commitments (each an “Additional Lender
Assumption Effective Date”), (D) the Borrowers shall execute and deliver to the
Administrative Agent and the applicable Lenders such replacement or additional
Notes as shall be required by the Administrative Agent (if Notes have been
requested by such Lender or Lenders), and (E) the Borrowers shall, on the
Additional Lender Assumption Effective Date, deliver to the Administrative
Agent, for the benefit of the Lenders, an opinion of counsel, in form and
substance satisfactory to the Administrative Agent, indicating that the
Obligations incurred pursuant to the Additional Commitments are permitted to be
incurred, and permitted to be secured, pursuant to the Subordinated Indenture
(or any replacement indenture or similar document). The Lenders hereby authorize
the Administrative Agent to execute each Additional Lender Assumption Agreement
on behalf of the Lenders.






--------------------------------------------------------------------------------

Exhibit 10.1

(iii)    On each Additional Lender Assumption Effective Date, the Lenders shall
make adjustments among themselves with respect to the Loans then outstanding and
amounts of principal, interest, commitment fees and other amounts paid or
payable with respect thereto as shall be necessary, in the opinion of the
Administrative Agent, in order to reallocate among the applicable Lenders such
outstanding amounts, based on the revised Commitment Percentages and to
otherwise carry out fully the intent and terms of this Section 2.9 (b) (and the
Borrowers shall pay to the applicable Lenders any amounts that would be payable
pursuant to Section 3.3 hereof if such adjustments among the applicable Lenders
would cause a prepayment of one or more LIBOR Fixed Rate Loans). In connection
therewith, it is understood and agreed that the Maximum Amount of any Lender
will not be increased (or decreased except pursuant to subsection (a) hereof)
without the prior written consent of such Lender. The Administrative Borrower
shall not request any increase in the Total Commitment Amount pursuant to this
subsection (b) if a Default or an Event of Default shall then exist, or, after
giving pro forma effect to any such increase, would exist. At the time of any
such increase, at the request of the Administrative Agent, the Credit Parties
and the Lenders shall enter into an amendment to evidence such increase and to
address related provisions as deemed necessary or appropriate by the
Administrative Agent. Upon each increase of the Maximum Revolving Amount or
addition of the Additional Term Loan Facility, the Total Commitment Amount shall
be increased by the same amount.


(c)    Additional Term Loan Facility.


(i)    The Additional Term Loan Facility (A) shall rank pari passu in right of
payment with the Revolving Loans, (B) shall be fully secured on a pari passu
basis with the Revolving Loans, (C) shall be subject to an amortization rate
between five percent (5%) and ten percent (10%) per annum, (D) shall not mature
earlier than the last day of the Commitment Period (but may have amortization
prior to such date), (E) shall be treated substantially the same as (and in any
event no more favorably than) the Revolving Loans, including, without
limitation, with respect to covenants, representations and warranties, events of
default and other applicable terms and conditions, (F) shall be subject to
customary mandatory prepayments, including, but limited to those in connection
with assets sales, casualty occurrences and in connection with the incurrence of
indebtedness, and (G) shall be subject to interest rates as determined by the
Administrative Agent at the time of the exercise of such Additional Term Loan
Facility; provided that in the event the pricing with respect to such Additional
Term Loan Facility is greater than the then-current interest rates applicable to
the Revolving Loans by fifty (50.00) basis points or more, then the pricing for
the Revolving Loans shall be increased to the extent necessary such that the
pricing on the Revolving Loans is fifty (50.00) basis points below such
Additional Term Loan Facility.


(ii)    The Additional Term Loan Facility may be added hereunder pursuant to an
amendment or restatement (the “Additional Term Loan Facility Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrowers, each Lender providing a commitment with respect to the Additional
Term Loan Facility, each Additional Lender providing a commitment with respect
to the Additional Term Loan Facility, and the Administrative Agent.
Notwithstanding anything herein to the contrary, the Additional Term Loan
Facility Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of Section 2.9(b) and (c) hereof (including, without limitation,
amendments to the definitions in this Agreement and Section 9.9 hereof for the
purpose of treating such Additional Term Loan Facility pari passu with the other
Loans).






--------------------------------------------------------------------------------

Exhibit 10.1

Section 2.10. Computation of Interest and FeesSection 2.10. Computation of
Interest and Fees. With the exception of Base Rate Loans, interest on Loans,
Letter of Credit fees, Related Expenses and commitment and other fees and
charges hereunder shall be computed on the basis of a year having three hundred
sixty (360) days and calculated for the actual number of days elapsed. With
respect to Base Rate Loans, interest shall be computed on the basis of a year
having three hundred sixty-five (365) days or three hundred sixty-six (366)
days, as the case may be, and calculated for the actual number of days elapsed.


Section 2.11. Mandatory PaymentsSection 2.11. Mandatory Payments.


(a)    Revolving Credit Exposure. If, at any time, the Revolving Credit Exposure
shall exceed the Revolving Credit Commitment, the Borrowers shall, as promptly
as practicable, but in no event later than the next Business Day, pay an
aggregate principal amount of the Revolving Loans sufficient to bring the
Revolving Credit Exposure within the Revolving Credit Commitment.


(b)    Swing Line Exposure. If, at any time, the Swing Line Exposure shall
exceed the Swing Line Commitment, the Borrowers shall, as promptly as
practicable, but in no event later than the next Business Day, pay an aggregate
principal amount of the Swing Loans sufficient to bring the Swing Line Exposure
within the Swing Line Commitment.


(c)    Application of Mandatory Payments. Unless otherwise designated by the
Administrative Borrower, each prepayment pursuant to Section 2.11 hereof shall
be applied in the following order (i) first, on a pro rata basis for the
Lenders, to outstanding Base Rate Loans, (ii) second, on a pro rata basis for
the Lenders, to outstanding Eurodollar Loans, and (iii) third, to outstanding
Alternate Currency Loans (or, at the discretion of the Administrative Agent, to
cash collateralize Alternate Currency Loans until the applicable Interest
Adjustment Date); provided that, if the outstanding principal amount of any
LIBOR Fixed Rate Loan shall be reduced to an amount less than the minimum amount
set forth in Section 2.5(d) hereof as a result of such prepayment, then such
LIBOR Fixed Rate Loan shall be converted into a Base Rate Loan on the date of
such prepayment. Any prepayment of a LIBOR Fixed Rate Loan or Swing Loan
pursuant to this Section 2.11 shall be subject to the prepayment provisions set
forth in Article III hereof.


Section 2.12. Liability of BorrowersSection 2.12. Liability of Borrowers.


(a)    Joint and Several Liability. Each Borrower hereby authorizes the
Administrative Borrower or any other Borrower to request Loans or Letters of
Credit hereunder. Each Borrower acknowledges and agrees that the Administrative
Agent and the Lenders are entering into this Agreement at the request of each
Borrower and with the understanding that each Borrower is and shall remain fully
liable, jointly and severally, for payment in full of the Obligations and any
other amount payable under this Agreement and the other Loan Documents. Each
Borrower agrees that it is receiving or will receive a direct pecuniary benefit
for each Loan made or Letter of Credit issued hereunder.


(b)    Appointment of Administrative Borrower. Each Credit Party hereby
irrevocably appoints the Administrative Borrower as the borrowing agent and
attorney-in-fact for all Credit Parties, which appointment shall remain in full
force and effect unless and until the Administrative Agent shall have received
prior written notice signed by each Credit Party that such appointment has been
revoked and that another Borrower has been appointed the Administrative
Borrower. Each Credit Party hereby irrevocably appoints and authorizes the
Administrative Borrower to (i) provide the Administrative Agent with all notices
with respect to Loans and Letters of Credit obtained for the benefit of any
Borrower and all other notices and instructions under this Agreement, (ii) take
such action as the Administrative Borrower deems appropriate on its behalf to
obtain Loans and Letters of Credit, and (iii) exercise such other powers as are
reasonably incidental thereto to carry




--------------------------------------------------------------------------------

Exhibit 10.1

out the purposes of this Agreement. It is understood that the handling of the
Collateral of the Credit Parties in a combined fashion, as more fully set forth
herein, is done solely as an accommodation to the Borrowers in order to utilize
the collective borrowing powers of the Credit Parties in the most efficient and
economical manner and at their request, and that neither the Administrative
Agent nor any Lender shall incur liability to any Credit Party as a result
hereof. Each Credit Party expects to derive benefit, directly or indirectly,
from the handling of the Collateral in a combined fashion since the successful
operation of each Credit Party is dependent on the continued successful
performance of the integrated group.


(c)    Maximum Liability of GSCNY. Anything in this Agreement or any other Loan
Document to the contrary notwithstanding, in no event shall the maximum
liability of GSCNY exceed the maximum amount that (after giving effect to the
incurring of the obligations hereunder and to any rights to contribution of
GSCNY from other Affiliates of GSCNY) would not render the rights to payment of
the Administrative Agent and the Lenders hereunder void, voidable or avoidable
under any applicable fraudulent transfer law.


(d)    Swap Obligations Make-Well Provision. Each Borrower that is an “eligible
contract participant” as defined in the Commodity Exchange Act hereby jointly
and severally, absolutely, unconditionally and irrevocably, undertakes to
provide such funds or other support as may be needed from time to time by each
other Credit Party in order for such Credit Party to honor its obligations under
the Loan Documents in respect of the Swap Obligations. The obligations of each
such Borrower under this Section 2.12(d) shall remain in full force and effect
until all Secured Obligations are paid in full. The Borrowers intend that this
Section 2.12(d) constitute, and this Section 2.12(d) shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.


(e)    Waivers of Each Borrower. In the event that any obligation of any
Borrower under this Agreement is deemed to be an agreement by such Borrower to
answer for the debt or default of another Credit Party or as an hypothecation of
property as security therefor, each Borrower represents and warrants that (i) no
representation has been made to such Borrower as to the creditworthiness of such
other Credit Party, and (ii) such Borrower has established adequate means of
obtaining from such other Credit Party on a continuing basis, financial or other
information pertaining to such other Credit Party’s financial condition. Each
Borrower expressly waives, except as expressly required under this Agreement,
diligence, demand, presentment, protest and notice of every kind and nature
whatsoever, consents to the taking by the Administrative Agent and the Lenders
of any additional security of another Credit Party for the obligations secured
hereby, or the alteration or release in any manner of any security of another
Credit Party now or hereafter held in connection with the Obligations, and
consents that the Administrative Agent, the Lenders and any other Credit Party
may deal with each other in connection with such obligations or otherwise, or
alter any contracts now or hereafter existing between them, in any manner
whatsoever, including without limitation the renewal, extension, acceleration or
changes in time for payment of any such obligations or in the terms or
conditions of any security held. The Administrative Agent and the Lenders are
hereby expressly given the right, at their option, to proceed in the enforcement
of any of the Obligations independently of any other remedy or security they may
at any time hold in connection with such obligations secured and it shall not be
necessary for the Administrative Agent and the Lenders to proceed upon or
against or exhaust any other security or remedy before proceeding to enforce
their rights against such Borrower. Each Borrower further waives any right of
subrogation, reimbursement, exoneration, contribution, indemnification, setoff
or other recourse in respect of sums paid to the Administrative Agent and the
Lenders by any other Credit Party until such time as the Commitment has been
terminated and the Secured Obligations have been repaid in full.








--------------------------------------------------------------------------------

Exhibit 10.1

ARTICLE III. ADDITIONAL PROVISIONS RELATING TO
LIBOR FIXED RATE LOANS; INCREASED CAPITAL; TAXES ARTICLE III. ADDITIONAL
PROVISIONS RELATING TO LIBOR FIXED RATE LOANS; INCREASED CAPITAL; TAXES67


Section 3.1. Requirements of LawSection 3.1. Requirements of Law.


(a)    If, after the Closing Date, (i) the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof by a
Governmental Authority, or (ii) the compliance by any Lender with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority:


(A)    shall subject any Lender to any tax of any kind whatsoever with respect
to this Agreement, any Letter of Credit or any LIBOR Fixed Rate Loan made by it,
or change the basis of taxation of payments to such Lender in respect thereof
(except for Taxes and Excluded Taxes which are governed by Section 3.2 hereof);


(B)    shall impose, modify or hold applicable any reserve, special deposit,
insurance charge, compulsory loan or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate or the Alternate Currency Rate; or


(C)    shall impose on such Lender any other condition;


and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining LIBOR Fixed Rate Loans or
issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrowers
shall pay to such Lender, promptly after receipt of a written request therefor,
any additional amounts necessary to compensate such Lender for such increased
cost or reduced amount receivable. If any Lender becomes entitled to claim any
additional amounts pursuant to this subsection (a), such Lender shall promptly
notify the Administrative Borrower (with a copy to the Administrative Agent) of
the event by reason of which it has become so entitled.


(b)    If any Lender shall have determined that, after the Closing Date, the
adoption of or any change in any Requirement of Law regarding capital adequacy
or liquidity, or liquidity requirements, or in the interpretation or application
thereof by a Governmental Authority or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
Governmental Authority shall have the effect of reducing the rate of return on
such Lender’s or such corporation’s capital as a consequence of its obligations
hereunder, or under or in respect of any Letter of Credit, to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration the policies of such Lender or
such corporation with respect to capital adequacy and liquidity), then from time
to time, upon submission by such Lender to the Administrative Borrower (with a
copy to the Administrative Agent) of a written request therefor (which shall
include the method for calculating such amount), the Borrowers shall promptly
pay or cause to be paid to such Lender such additional amount or amounts as will
compensate such Lender or such corporation for such reduction.


(c)    For purposes of this Section 3.1 and Section 3.5(a) hereof, the
Dodd-Frank Act, any requests, rules, guidelines or directives concerning capital
adequacy promulgated by the Bank for International




--------------------------------------------------------------------------------

Exhibit 10.1

Settlements, or the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority) under Basel III, and any
rules, regulations, orders, requests, guidelines and directives adopted,
promulgated or implemented in connection with any of the foregoing, regardless
of the date adopted, issued, promulgated or implemented, are deemed to have been
introduced and adopted after the Closing Date.


(d)    A certificate as to any additional amounts payable pursuant to this
Section 3.1 submitted by any Lender to the Administrative Borrower (with a copy
to the Administrative Agent) shall be conclusive absent manifest error. In
determining any such additional amounts, such Lender may use any method of
averaging and attribution that it (in its sole discretion) shall deem
applicable. The obligations of the Borrowers pursuant to this Section 3.1 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.


Section 3.2. TaxesSection 3.2. Taxes.


(a)    All payments made by any Credit Party under any Loan Document shall be
made free and clear of, and without deduction or withholding for or on account
of, any Taxes or Other Taxes. If any Taxes or Other Taxes are required to be
deducted or withheld from any amounts payable to the Administrative Agent or any
Lender hereunder, the amounts so payable to the Administrative Agent or such
Lender shall be increased to the extent necessary to yield to the Administrative
Agent or such Lender (after deducting, withholding and payment of all Taxes and
Other Taxes) interest or any such other amounts payable hereunder at the rates
or in the amounts specified in the Loan Documents.


(b)    Whenever any Taxes or Other Taxes are required to be withheld and paid by
a Credit Party, such Credit Party shall timely withhold and pay such taxes to
the relevant Governmental Authorities. As promptly as possible thereafter, the
Borrowers shall send to the Administrative Agent for its own account or for the
account of the relevant Lender, as the case may be, a certified copy of an
original official receipt received by such Credit Party showing payment thereof
or other evidence of payment reasonably acceptable to the Administrative Agent
or such Lender. If such Credit Party shall fail to pay any Taxes or Other Taxes
when due to the appropriate Governmental Authority or fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, such Credit Party and the Borrowers shall indemnify the Administrative
Agent and the appropriate Lenders on demand for any incremental Taxes or Other
Taxes paid or payable by the Administrative Agent or such Lender as a result of
any such failure.


(c)    Each Lender that is not (i) a citizen or resident of the United States,
(ii) a corporation, partnership or other entity created or organized in or under
the laws of the United States (or any jurisdiction thereof), or (iii) an estate
or trust that is subject to federal income taxation regardless of the source of
its income (any such Person, a “Non-U.S. Lender”) shall deliver to the
Administrative Borrower and the Administrative Agent two copies of either U.S.
Internal Revenue Service Form W‑8BEN-E, Form W-8IMY or Form W-8ECI, or, in the
case of a Non-U.S. Lender claiming exemption from U.S. federal withholding tax
under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, a statement with respect to such interest and two copies
of a Form W-8BEN-E, or any subsequent versions thereof or successors thereto,
properly completed and duly executed by such Non-U.S. Lender claiming complete
exemption from, or a reduced rate of, U.S. federal withholding tax on all
payments by Credit Parties under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement or such other Loan Document. In addition, each
Non-U.S. Lender shall deliver such forms or appropriate replacements promptly
upon the obsolescence or invalidity of any form previously delivered by such
Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify the Administrative
Borrower at any time it determines that such Lender is no longer in a position
to




--------------------------------------------------------------------------------

Exhibit 10.1

provide any previously delivered certificate to the Administrative Borrower (or
any other form of certification adopted by the U.S. taxing authorities for such
purpose). Notwithstanding any other provision of this subsection (c), a Non-U.S.
Lender shall not be required to deliver any form pursuant to this subsection (c)
that such Non-U.S. Lender is not legally able to deliver.


(d)    The agreements in this Section 3.2 shall survive the termination of the
Loan Documents and the payment of the Loans and all other amounts payable
hereunder.


Section 3.3. Funding LossesSection 3.3. Funding Losses. The Borrowers agree to
indemnify each Lender, promptly after receipt of a written request therefor, and
to hold each Lender harmless from, any loss or expense that such Lender may
sustain or incur as a consequence of (a) default by a Borrower in making a
borrowing of, conversion into or continuation of LIBOR Fixed Rate Loans after
such Borrower has given a notice (including a written or verbal notice that is
subsequently revoked) requesting the same in accordance with the provisions of
this Agreement, (b) default by a Borrower in making any prepayment of or
conversion from LIBOR Fixed Rate Loans after such Borrower has given a notice
(including a written or verbal notice that is subsequently revoked) thereof in
accordance with the provisions of this Agreement, (c) the making of a prepayment
of a LIBOR Fixed Rate Loan on a day that is not the last day of an Interest
Period applicable thereto, (d) any conversion of a Eurodollar Loan to a Base
Rate Loan on a day that is not the last day of an Interest Period applicable
thereto, or (e) any compulsory assignment of such Lender’s interests, rights and
obligations under this Agreement pursuant to Section 12.3(c) or 12.12 hereof.
Such indemnification shall be in an amount equal to the excess, if any, of (i)
the amount of interest that would have accrued on the amounts so prepaid, or not
so borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein over (ii) the amount of interest (as reasonably determined by such
Lender) that would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the appropriate
London interbank market, along with any administration fee charged by such
Lender. A certificate as to any amounts payable pursuant to this Section 3.3
submitted to the Administrative Borrower (with a copy to the Administrative
Agent) by any Lender shall be conclusive absent manifest error. The obligations
of the Borrowers pursuant to this Section 3.3 shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.


Section 3.4. Change of Lending OfficeSection 3.4. Change of Lending Office. Each
Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.1 or 3.2(a) hereof with respect to such Lender, it will,
if requested by the Administrative Borrower, use reasonable efforts (subject to
overall policy considerations of such Lender) to designate another lending
office (or an affiliate of such Lender, if practical for such Lender) for any
Loans affected by such event with the object of avoiding the consequences of
such event; provided, that such designation is made on terms that, in the sole
judgment of such Lender, cause such Lender and its lending office(s) to suffer
no economic, legal or regulatory disadvantage; and provided, further, that
nothing in this Section 3.4 shall affect or postpone any of the obligations of
any Borrower or the rights of any Lender pursuant to Section 3.1 or 3.2(a)
hereof.


Section 3.5. Eurodollar Rate or Alternate Currency Rate Lending Unlawful;
Inability to Determine RateSection 3.5. Eurodollar Rate or Alternate Currency
Rate Lending Unlawful; Inability to Determine Rate.


(a)    If any Lender shall determine (which determination shall, upon notice
thereof to the Administrative Borrower and the Administrative Agent, be
conclusive and binding on the Borrowers) that, after the Closing Date, (i) the
introduction of or any change in or in the interpretation of any law makes it




--------------------------------------------------------------------------------

Exhibit 10.1

unlawful, or (ii) any Governmental Authority asserts that it is unlawful, for
such Lender to make or continue any Loan as, or to convert (if permitted
pursuant to this Agreement) any Loan into, a LIBOR Fixed Rate Loan, the
obligations of such Lender to make, continue or convert into any such LIBOR
Fixed Rate Loan shall, upon such determination, be suspended until such Lender
shall notify the Administrative Agent that the circumstances causing such
suspension no longer exist, and all outstanding LIBOR Fixed Rate Loans payable
to such Lender shall automatically convert (if conversion is permitted under
this Agreement) into a Base Rate Loan, or be repaid (if no conversion is
permitted) at the end of the then current Interest Periods with respect thereto
or sooner, if required by law or such assertion.


(b)    If the Administrative Agent or the Required Lenders determine that for
any reason adequate and reasonable means do not exist for determining the
Eurodollar Rate or Alternate Currency Rate for any requested Interest Period
with respect to a proposed LIBOR Fixed Rate Loan, or that the Eurodollar Rate or
Alternate Currency Rate for any requested Interest Period with respect to a
proposed LIBOR Fixed Rate Loan does not adequately and fairly reflect the cost
to the Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Administrative Borrower and each Lender. Thereafter, the obligation
of the Lenders to make or maintain such LIBOR Fixed Rate Loan shall be suspended
until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice. Upon receipt of such notice, the Administrative Borrower
may revoke any pending request for a borrowing of, conversion to or continuation
of such LIBOR Fixed Rate Loan or, failing that, will be deemed to have converted
such request into a request for a borrowing of a Base Rate Loan in the amount
specified therein.


Section 3.6. Replacement of LendersSection 3.6. Replacement of Lenders. The
Administrative Borrower shall be permitted to replace any Lender that requests
reimbursement for amounts owing pursuant to Section 3.1 or 3.2(a) hereof, or
asserts its inability to make a LIBOR Fixed Rate Loan pursuant to Section 3.5
hereof; provided that (a) such replacement does not conflict with any
Requirement of Law, (b) no Default or Event of Default shall have occurred and
be continuing at the time of such replacement, (c) prior to any such
replacement, such Lender shall have taken no action under Section 3.4 hereof so
as to eliminate the continued need for payment of amounts owing pursuant to
Section 3.1 or 3.2(a) hereof or, if it has taken any action, such request has
still been made, (d) the replacement financial institution shall purchase, at
par, all Loans and other amounts owing to such replaced Lender on or prior to
the date of replacement and assume all commitments and obligations of such
replaced Lender, (e) the Borrowers shall be liable to such replaced Lender under
Section 3.3 hereof if any LIBOR Fixed Rate Loan owing to such replaced Lender
shall be purchased other than on the last day of the Interest Period relating
thereto, (f) the replacement Lender, if not already a Lender, shall be
satisfactory to the Administrative Agent, (g) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of Section
12.10 hereof (provided that the Borrowers (or the succeeding Lender, if such
Lender is willing) shall be obligated to pay the assignment fee referred to
therein), and (h) until such time as such replacement shall be consummated, the
Borrowers shall pay all additional amounts (if any) required pursuant to Section
3.1 or 3.2(a) hereof, as the case may be.


Section 3.7. Discretion of Lenders as to Manner of FundingSection 3.7.
Discretion of Lenders as to Manner of Funding. Notwithstanding any provision of
this Agreement to the contrary, each Lender shall be entitled to fund and
maintain its funding of all or any part of such Lender’s Loans in any manner
such Lender deems to be appropriate; it being understood, however, that for the
purposes of this Agreement all determinations hereunder shall be made as if such
Lender had actually funded and maintained each Eurodollar Loan or Alternate
Currency Loan during the applicable Interest Period for such Loan through the
purchase of deposits having a maturity corresponding to such Interest Period and
bearing an interest rate equal to the Eurodollar Rate or Alternate Currency
Rate, as applicable, for such Interest Period. In addition, each Lender and
Issuing Lender may (at its option, provided that such election shall not
adversely affect the Companies), fund its portion of a Loan requested by a
Borrower by causing any foreign or domestic branch or affiliate of




--------------------------------------------------------------------------------

Exhibit 10.1

such Lender or Issuing Lender to provide such funding; provided that any
exercise of such option shall not affect the obligation of such Borrower to
repay such Loan in accordance with the terms of this Agreement, and such Lender
or Issuing Lender and its affiliate or branch shall cooperate and communicate
with the Administrative Agent in order to coordinate such arrangement.




ARTICLE IV. CONDITIONS PRECEDENTARTICLE IV. CONDITIONS PRECEDENT


Section 4.1. Conditions to Each Credit EventSection 4.1. Conditions to Each
Credit Event. The obligation of the Lenders, the Issuing Lenders and the Swing
Line Lender to participate in any Credit Event shall be conditioned, in the case
of each Credit Event, upon the following:


(a)    all conditions precedent as listed in Sections 4.2 and 4.3 hereof shall
have been satisfied prior to or as of the first Credit Event occurring on or
after the Closing Date;


(b)    the Administrative Borrower or any other Borrower shall have submitted a
Notice of Loan (or with respect to a Letter of Credit, complied with the
provisions of Section 2.2(b)(ii) hereof) and otherwise complied with Section 2.5
hereof;


(c)    no Default or Event of Default shall then exist or immediately after such
Credit Event would exist; and


(d)    each of the representations and warranties contained in Article VI hereof
shall be true in all material respects as if made on and as of the date of such
Credit Event, except to the extent that any thereof expressly relate to an
earlier date.


Each request by the Administrative Borrower or any other Borrower for a Credit
Event shall be deemed to be a representation and warranty by the Borrowers as of
the date of such request as to the satisfaction of the conditions precedent
specified in subsections (c) and (d) above.


Section 4.2. Certain Closing Deliveries Under the Prior Credit
Agreements.Section 4.2. Certain Closing Deliveries Under the Prior Credit
Agreements The following deliveries have been made by the Borrowers prior to the
Closing Date in connection with the Prior Credit Agreements:


(a)    Intellectual Property Security Agreements. Each Credit Party that owned
federally registered intellectual property executed and delivered to the
Administrative Agent, for the benefit of the Lenders, an Intellectual Property
Security Agreement.


(b)    Real Estate Matters. With respect to each parcel of real property that
was Mortgaged Real Property prior to the Closing Date, the Borrowers delivered
to the Administrative Agent (i) a Loan Policy of title insurance issued to the
Administrative Agent, for the benefit of the Lenders and (ii) a fully executed
original of each Mortgage with respect to such Mortgaged Real Property.


(c)    Landlords’ Waivers and Mortgagees’ Waivers. The Borrowers delivered a
Landlord’s Waiver for each location of a Borrower or Guarantor of Payment, where
any of the collateral securing any part of the Obligations was located, unless
such location was owned by the Credit Party that owned the collateral located
there.






--------------------------------------------------------------------------------

Exhibit 10.1

(d)    Bailees’ Waivers. The Borrowers delivered a Bailee’s Waiver for each
location where a Borrower or Guarantor of Payment maintained any Inventory with
a bailee.


(e)    Processors’ Waivers. The Borrowers delivered a Processor’s Waiver for
each location where a Borrower or Guarantor of Payment maintained any Inventory
with a processor.


(f)    Subordinated Indenture. The Administrative Borrower provided to the
Administrative Agent a copy of the Subordinated Indenture, together with any
amendments or supplements thereto, certified by an officer of the Administrative
Borrower as being true and complete as of the Prior Closing Date.


Section 4.3. Conditions to the First Credit EventSection 4.3. Conditions to the
First Credit Event. The Borrowers shall cause the following conditions to be
satisfied on or prior to the Closing Date. The obligation of the Lenders, the
Issuing Lenders and the Swing Line Lender to participate in the first Credit
Event is subject to the Borrowers satisfying each of the following conditions
prior to or concurrently with such Credit Event:


(a)    Notes as Requested. The Borrowers shall have executed and delivered to
(i) each Revolving Lender requesting a Revolving Credit Note such Revolving
Lender’s Revolving Credit Note, and (ii) the Swing Line Lender the Swing Line
Note, if requested by the Swing Line Lender.


(b)    Guaranties of Payment. Each Guarantor of Payment shall have executed and
delivered to the Administrative Agent, for the benefit of the Lenders, a
Guaranty of Payment, in form and substance satisfactory to the Administrative
Agent and the Lenders.


(c)    Pledge and Security Agreement. Each Credit Party shall have executed and
delivered to the Administrative Agent, for the benefit of the Lenders, the
Pledge and Security Agreement, and such other documents or instruments, as may
be required by the Administrative Agent to create or perfect the Liens of the
Administrative Agent, for the benefit of the Lenders, in the assets of such
Credit Party, all to be in form and substance satisfactory to the Administrative
Agent.


(d)    Pledged Securities. The Credit Parties shall have (i) executed and
delivered to the Administrative Agent (or its designated agent), for the benefit
of the Lenders, appropriate transfer powers for each of the Pledged Securities
that are certificated, (ii) delivered to the Administrative Agent (or its
designated agent), for the benefit of the Lenders, the Pledged Securities (to
the extent such Pledged Securities are certificated), and (iii) delivered to the
Administrative Agent any other documentation reasonably required by the
Administrative Agent regarding the perfection of the security interest of the
Administrative Agent, for the benefit of the Lenders, in such Pledged
Securities.


(e)    Intellectual Property Security Agreements.


(i)    Each Credit Party that delivered to the Administrative Agent an
Intellectual Property Security Agreement in connection with the Prior Credit
Agreements shall have executed and delivered to the Administrative Agent an
Intellectual Property Security Amendment, in form and substance reasonably
satisfactory to the Administrative Agent.


(ii)    Each Credit Party (other than a Credit Party required to deliver an
Intellectual Property Security Amendment pursuant to subpart (i) above) that
owns federally registered intellectual property shall have executed and
delivered to the Administrative Agent, for the benefit of the Lenders, an




--------------------------------------------------------------------------------

Exhibit 10.1

Intellectual Property Security Agreement, in form and substance reasonably
satisfactory to the Administrative Agent.


(f)    Subordinated Indenture. With respect to the Subordinated Indenture, the
Administrative Borrower shall have provided to the Administrative Agent (i) a
copy of any amendments or supplements to the Subordinated Indenture dated after
the Prior Closing Date, certified by an officer of the Administrative Borrower
as being true and complete; and (ii) an officer’s certificate, signed by a
Financial Officer, and otherwise in form and substance satisfactory to the
Administrative Agent and the Lenders, certifying (A) that no “Default” or “Event
of Default” (as each term is defined in the Subordinated Indenture) exists under
the Indenture, nor will exist after the making of the first Credit Event
hereunder, (B) that all of the Obligations constitute “Senior Indebtedness”,
“Guarantor Senior Indebtedness”, “Designated Senior Indebtedness” and “Guarantor
Designated Senior Indebtedness” (as each term is defined in the Subordinated
Indenture), and (C) as to such other matters with respect to the Subordinated
Indenture as the Administrative Agent shall deem necessary or appropriate.


(g)    Delivery of Pledged Notes. With respect to any Pledged Notes, each Credit
Party, as appropriate, has executed an appropriate endorsement on (or separate
from) each such Pledged Note and has deposited such Pledged Note with the
Administrative Agent.


(h)    Lien Searches. With respect to the property owned or leased by each
Credit Party, the Borrowers shall have caused to be delivered to the
Administrative Agent (i) the results of Uniform Commercial Code lien searches,
satisfactory to the Administrative Agent, (ii) the results of federal and state
tax lien and judicial lien searches, satisfactory to the Administrative Agent,
and (iii) Uniform Commercial Code termination statements reflecting termination
of all U.C.C. Financing Statements previously filed by any Person and not
expressly permitted pursuant to Section 5.9 hereof.


(i)    Officer’s Certificate, Resolutions, Organizational Documents. The
Borrowers shall have delivered to the Administrative Agent an officer’s
certificate (or comparable domestic or foreign documents) certifying the names
of the officers of each Credit Party authorized to sign the Loan Documents,
together with the true signatures of such officers and certified copies of (i)
the resolutions of the board of directors (or comparable domestic or foreign
documents) of such Credit Party evidencing approval of the execution and
delivery of the Loan Documents and the execution of other Related Writings to
which such Credit Party is a party, and (ii) the Organizational Documents of
such Credit Party.


(j)    Good Standing and Full Force and Effect Certificates. The Borrowers shall
have delivered to the Administrative Agent a good standing certificate or full
force and effect certificate (or comparable document, if neither certificate is
available in the applicable jurisdiction), as the case may be, for each Credit
Party, issued on or about the Closing Date by the Secretary of State in the
state or states where such Credit Party is incorporated or formed or qualified
as a foreign entity.


(k)    Legal Opinion. The Borrowers shall have delivered to the Administrative
Agent an opinion of counsel for each Credit Party, in form and substance
satisfactory to the Administrative Agent.


(l)    Insurance Policies. The Borrowers shall have delivered to the
Administrative Agent certificates of insurance on ACORD 25 and 27 or 28 form and
proof of endorsements satisfactory to the Administrative Agent and the Lenders,
providing for adequate real property, personal property and liability insurance
for each Credit Party, with the Administrative Agent, on behalf of the Lenders,
listed as mortgagee, lender’s loss payee and additional insured, as appropriate.






--------------------------------------------------------------------------------

Exhibit 10.1

(m)    Advertising Permission Letter. The Borrowers shall have delivered to the
Administrative Agent an advertising permission letter, authorizing the
Administrative Agent to publicize the transaction and specifically to use the
names of the Borrowers in connection with “tombstone” advertisements in one or
more publications selected by the Administrative Agent.


(n)    Administrative Agent Fee Letter, Closing Fee Letter and Other Fees. The
Borrowers shall have (i) executed and delivered to the Administrative Agent, the
Administrative Agent Fee Letter and paid to the Administrative Agent, for its
sole account, the fees stated therein, (ii) executed and delivered to the
Administrative Agent, the Closing Fee Letter and paid to the Administrative
Agent, for the benefit of the Lenders, the fees stated therein, and (iii) paid
all legal fees and expenses of the Administrative Agent in connection with the
preparation and negotiation of the Loan Documents.


(o)    Closing Certificate. The Borrowers shall have delivered to the
Administrative Agent and the Lenders an officer’s certificate certifying that,
as of the Closing Date, (i) all conditions precedent set forth in this Article
IV have been satisfied, (ii) no Default or Event of Default exists nor
immediately after the first Credit Event will exist, and (iii) each of the
representations and warranties contained in Article VI hereof are true and
correct as of the Closing Date.


(p)    Letter of Direction. The Borrowers shall have delivered to the
Administrative Agent a letter of direction authorizing the Administrative Agent,
on behalf of the Lenders, to disburse the proceeds of the Loans, which letter of
direction includes the authorization to transfer funds under this Agreement and
the wire instructions that set forth the locations to which such funds shall be
sent.


(q)    No Material Adverse Change. No material adverse change, in the opinion of
the Administrative Agent, shall have occurred in the financial condition,
operations or prospects of the Companies since September 30, 2015.


(r)    Miscellaneous. The Borrowers shall have provided to the Administrative
Agent and the Lenders such other items and shall have satisfied such other
conditions as may be reasonably required by the Administrative Agent or the
Lenders.


Section 4.4. Post-Closing ConditionsSection 4.4. Post-Closing Conditions. On or
before the dates specified in this Section 4.4 (unless a longer period is agreed
to in writing by the Administrative Agent, in its reasonable discretion), the
Borrowers shall satisfy each of the following items specified in the subsections
below:


(a)    Control Agreements. No later than forty-five (45) days after the Closing
Date, the Borrowers shall deliver to the Administrative Agent an executed
Control Agreement, in form and substance reasonably satisfactory to the
Administrative Agent, for each Deposit Account and each Securities Account
maintained by a Credit Party (other than for (i) an Immaterial Deposit Account,
and (ii) any Deposit Account existing as of the Closing Date that was acquired
as part of an Acquisition and identified to the Administrative Agent as in the
process of being closed (and such Deposit Account is closed within such time
frame)).


(b)    Landlords’ Waivers. No later than forty-five (45) days after the Closing
Date, the Borrowers shall have used commercially reasonable efforts to deliver a
Landlord’s Waiver, in form and substance satisfactory to the Administrative
Agent, for each location of a Borrower or Guarantor of Payment, as set forth in
Schedule 6.9 hereto, where any of the collateral securing any part of the
Obligations is located, unless (i) a waiver was previously delivered for such
location as contemplated in Section 4.2(c) above, or (ii) such location is owned
by the Borrower or Guarantor of Payment that owns the collateral located there.




--------------------------------------------------------------------------------

Exhibit 10.1



(c)    Processors’ Waivers. No later than forty-five (45) days after the Closing
Date, the Borrowers shall have used commercially reasonable efforts to deliver a
Processor’s Waiver for each location (unless a waiver was previously delivered
for such location as contemplated in Section 4.2(e) above), as set forth in
Schedule 6.9 hereto, where a Borrower or Guarantor of Payment maintains any
Inventory with a processor, together with filed U.C.C. Financing Statements, in
form and substance satisfactory to the Administrative Agent.


(d)    Bailees’ Waivers. No later than forty-five (45) days after the Closing
Date, the Borrowers shall have used commercially reasonable efforts to deliver a
Bailee’s Waiver, in form and substance satisfactory to the Administrative Agent,
for each location (unless a waiver was previously delivered for such location as
contemplated in Section 4.2(d) above) where the Borrower or a Guarantor of
Payment maintains any Inventory with a bailee, in form and substance
satisfactory to the Administrative Agent.


(e)    Real Estate Matters. No later than forty-five (45) days after the Closing
Date:


(i)    With respect to each parcel of the Mortgaged Real Property owned by a
Credit Party for which all deliveries required pursuant to Section 4.2(b) hereof
have been made to the Administrative Agent, the Borrowers shall have delivered
to the Administrative Agent:


(A)    evidence to the Administrative Agent’s satisfaction in its sole
discretion that no portion of such Real Property is located in a Special Flood
Hazard Area or is otherwise classified as Class A or Class BX on the Flood Maps
maintained by the Federal Management Agency;


(B)    an updated loan policy of title insurance with appropriate endorsements
reasonably acceptable to the Administrative Agent; and


(C)    an executed Mortgage Amendment with respect to such Mortgaged Real
Property.


(ii)    With respect to each parcel of the Mortgaged Real Property owned by a
Credit Party for which all deliveries required pursuant to Section 4.2(b) hereof
have not been made to the Administrative Agent, the Borrowers shall have
delivered to the Administrative Agent:


(A)    a Loan Policy of title insurance reasonably acceptable to the
Administrative Agent issued to the Administrative Agent, for the benefit of the
Lenders, by a title company acceptable to the Administrative Agent, in an amount
equal to the lesser of the Total Commitment Amount or the appraised value of the
Mortgaged Real Property insuring the Mortgage to be a valid, first-priority lien
in the Mortgaged Real Property, free and clear of all defects and encumbrances
except such matters of record as accepted by the Administrative Agent, in its
sole discretion, and shown as Permitted Encumbrances in “Exhibit B” to the
Mortgage, with such endorsements and affirmative insurance as the Administrative
Agent may require;


(B)    evidence to the Administrative Agent’s satisfaction in its sole
discretion that no portion of such Mortgaged Real Property is located in a
Special Flood Hazard Area or is otherwise classified as Class A or Class BX on
the Flood Maps maintained by the Federal Emergency Management Agency;




--------------------------------------------------------------------------------

Exhibit 10.1



(C)    a fully executed original of each Mortgage with respect to such Real
Property; and


(D)    an opinion of counsel with respect to such Mortgaged Real Property, in
form and substance satisfactory to Lender.


    
ARTICLE V. COVENANTSARTICLE V. COVENANTS


Section 5.1. InsuranceSection 5.1. Insurance. Each Company shall at all times
maintain insurance upon its Inventory, Equipment and other personal and real
property (including, if applicable, insurance required by the National Flood
Insurance Reform Act of 1994) in such form, written by such companies, in such
amounts, for such periods, and against such risks as is generally consistent
with insurance coverage maintained by the Companies on the Closing Date, with
provisions satisfactory to the Administrative Agent for, with respect to Credit
Parties, payment of all losses thereunder to the Administrative Agent, for the
benefit of the Lenders, and such Company as their interests may appear (with
lender’s loss payable and additional insured endorsements, as appropriate, in
favor of the Administrative Agent, for the benefit of the Lenders), and, if
required by the Administrative Agent after the occurrence of an Event of
Default, the Borrowers shall deposit the policies with the Administrative Agent.
Any such policies of insurance shall provide for no fewer than thirty (30) days
prior written notice of cancellation to the Administrative Agent and the
Lenders. Any sums received by the Administrative Agent, for the benefit of the
Lenders, in payment of insurance losses, returns, or unearned premiums under the
policies may, at the option of the Administrative Agent, be applied upon the
Obligations whether or not the same is then due and payable, or may be delivered
to the Companies for the purpose of replacing, repairing, or restoring the
insured property; provided that if an Event of Default does not then exist, any
such sums received by the Administrative Agent shall be delivered to the
Administrative Borrower. The Administrative Agent is hereby authorized to act as
attorney-in-fact for the Companies, after the occurrence and during the
continuance of an Event of Default, in obtaining, adjusting, settling and
canceling such insurance and indorsing any drafts. In the event of failure to
provide such insurance as herein provided, the Administrative Agent may, at its
option, provide such insurance and the Borrowers shall pay to the Administrative
Agent, upon demand, the cost thereof. Should the Borrowers fail to pay such sum
to the Administrative Agent upon demand, interest shall accrue thereon, from the
date of demand until paid in full, at the Default Rate. Within ten days of the
Administrative Agent’s written request, the Borrowers shall furnish to the
Administrative Agent such information about the insurance of the Companies as
the Administrative Agent may from time to time reasonably request, which
information shall be prepared in form and detail satisfactory to the
Administrative Agent and certified by a Financial Officer.


Section 5.2. Money ObligationsSection 5.2. Money Obligations. Each Company shall
pay in full (a) prior in each case to the date when penalties would attach, all
taxes, assessments and governmental charges and levies (except only those so
long as and to the extent that the same shall be contested in good faith by
appropriate and timely proceedings and for which adequate provisions have been
established in accordance with GAAP) for which it may be or become liable or to
which any or all of its properties may be or become subject; (b) all of its
material wage obligations to its employees in compliance with the Fair Labor
Standards Act (29 U.S.C. §§ 206‑207) or any comparable provisions, and, in the
case of the Foreign Subsidiaries, those obligations under foreign laws with
respect to employee source deductions, obligations and employer obligations to
its employees; and (c) all of its other material obligations calling for the
payment of money (except only those so long as and to the extent that the same
shall be contested in good faith and for which adequate provisions have been
established in accordance with GAAP) before such payment becomes overdue.






--------------------------------------------------------------------------------

Exhibit 10.1

Section 5.3. Financial Statements, Collateral Reporting and InformationSection
5.3. Financial Statements, Collateral Reporting and Information.


(a)    Quarterly Financials. The Administrative Borrower shall deliver to the
Administrative Agent, within forty-five (45) days after the end of each of the
first three quarterly periods of each fiscal year of Gibraltar (or, if earlier,
within five days after the date on which Gibraltar shall be required to submit
its Form 10-Q), the unaudited balance sheets of Gibraltar as of the end of such
quarterly period and the related unaudited statements of income, stockholders’
equity and of cash flows for such quarterly period and for the fiscal year to
date, in each case prepared on a Consolidated basis, and setting forth, in the
case of such unaudited statements of income and of cash flows, comparative
figures for the related periods in the prior fiscal year, and which shall be
certified on behalf of the Borrowers by the Chief Financial Officer of the
Administrative Borrower, subject to changes resulting from normal year-end audit
adjustments; provided that, if such quarterly financial statements are identical
to the ones filed with the SEC, (i) the Borrowers hereby agree that the
Administrative Agent and the Lenders shall be entitled to rely on any
certification given to the SEC by the Chief Financial Officer of the
Administrative Borrower with respect to such quarterly financial statements, and
(ii) such certification shall satisfy the certification requirements of this
subsection (a).


(b)    Annual Audited Financial Statements. The Administrative Borrower shall
deliver to the Administrative, within ninety (90) days after the end of each
fiscal year of Gibraltar (or, if earlier, within five days after the date on
which Gibraltar shall be required to submit its Form 10-K), balance sheets of
Gibraltar as of the end of such fiscal year and the related statements of
income, stockholders’ equity and cash flows for such fiscal year, in each case
prepared on a Consolidated basis and setting forth comparative figures for the
preceding fiscal year, all in reasonable detail and accompanied by the opinion
with respect to such financial statements of independent public accountants of
recognized national standing selected by the Borrowers, which opinion shall be
unqualified and shall (i) state that such accountants audited such Consolidated
financial statements in accordance with GAAP, that such accountants believe that
such audit provides a reasonable basis for their opinion, and that in their
opinion such Consolidated financial statements present fairly, in all material
respects, the Consolidated financial position of Gibraltar at the end of such
fiscal year and the results of its operations and cash flows for such fiscal
year in conformity with GAAP, or (ii) contain such statements as are customarily
included in unqualified reports of independent accountants in conformity with
the recommendations and requirements of the American Institute of Certified
Public Accountants (or any successor organization).


(c)    Compliance Certificate. The Administrative Borrower shall deliver to the
Administrative Agent, concurrently with the delivery of the financial statements
set forth in subsections (a) and (b) above, a Compliance Certificate.


(d)    Management Reports. The Administrative Borrower shall deliver to the
Administrative Agent, concurrently with the delivery of the annual audit report
referenced in subsection (b) above, a copy of any management report, letter or
similar writing that may have been furnished to the Companies by the independent
public accountants in respect of the systems, operations, financial condition or
properties of the Companies.


(e)    Annual Budget. The Administrative Borrower shall deliver to the
Administrative Agent, within thirty (30) days after the end of each fiscal year
of Gibraltar, an annual budget of the Companies for the then current fiscal
year, to be in form and detail reasonably satisfactory to the Administrative
Agent.


(f)    Shareholder and SEC Documents. The Administrative Borrowers shall deliver
to the Administrative Agent (or give notice of the availability thereof on the
SEC EDGAR website), as soon as




--------------------------------------------------------------------------------

Exhibit 10.1

available, copies of all notices, reports, definitive proxy or other statements
and other documents sent by Gibraltar to its shareholders, to the holders of any
of its debentures or bonds or the trustee of any indenture securing the same or
pursuant to which they are issued, or sent by Gibraltar (in final form) to any
securities exchange or over the counter authority or system, or to the SEC or
any similar federal agency having regulatory jurisdiction over the issuance of
any Borrower’s securities.


(g)    Financial Information of the Companies. The Administrative Borrower shall
deliver to the Administrative Agent and the Lenders, within ten days of the
written request of the Administrative Agent, such other information about the
financial condition, properties and operations of any Company as may from time
to time be reasonably requested, which information shall be submitted in form
and detail satisfactory to the Administrative Agent and certified by a Financial
Officer of the Company or Companies in question.


(h)    Generally. With respect to any document (including financial statements,
compliance certificates, reports and other financial information) required to be
delivered by the Borrowers to the Administrative Agent by this Section 5.3, the
Administrative Agent shall have the sole discretion to extend the required
delivery date of any such document for a period of up to five Business Days;
provided that any such extension granted by the Administrative Agent shall be
effective only if in writing, only for the specific instance given, and shall
not establish any course of dealing among the parties for any future delivery
requirements.


Section 5.4. Financial RecordsSection 5.4. Financial Records. Each Company shall
at all times maintain true and complete records and books of account, including,
without limiting the generality of the foregoing, appropriate provisions for
possible losses and liabilities, all in accordance with GAAP, and at all
reasonable times (during normal business hours and, other than after the
occurrence of an Event of Default, upon reasonable notice to such Company)
permit the Administrative Agent, or any representative of the Administrative
Agent, to examine such Company’s books and records and to make excerpts
therefrom and transcripts thereof. The Administrative Agent shall provide to any
Lender, upon request therefor, copies of any excerpts and transcripts provided
to the Administrative Agent pursuant to this Section 5.4.


Section 5.5. Franchises; Change in BusinessSection 5.5. Franchises; Change in
Business.


(a)    Each Company (other than a Non-Material Subsidiary) shall preserve and
maintain at all times its existence, and its rights and franchises necessary for
its business, except as otherwise permitted pursuant to Section 5.12 hereof.


(b)    No Company shall engage in any business if, as a result thereof, the
general nature of the business of the Companies taken as a whole would be
substantially changed from the general nature of the business the Companies are
engaged in on the Closing Date.


Section 5.6. ERISA Pension and Benefit Plan ComplianceSection 5.6. ERISA Pension
and Benefit Plan Compliance .
(a)    Generally. No Company shall incur any material accumulated funding
deficiency within the meaning of ERISA, or any material liability to the PBGC,
established thereunder in connection with any ERISA Plan. The Borrowers shall
furnish to the Administrative Agent (i) as soon as possible and in any event
within thirty (30) days after any Company knows or has reason to know that any
Reportable Event with respect to any ERISA Plan has occurred, a statement of a
Financial Officer of such Company, setting forth details as to such Reportable
Event and the action that such Company proposes to take with respect thereto,
together with a copy of the notice of such Reportable Event given to the PBGC if
a copy of such




--------------------------------------------------------------------------------

Exhibit 10.1

notice is available to such Company, and (ii) promptly after receipt thereof a
copy of any notice such Company, or any member of the Controlled Group may
receive from the PBGC or the Internal Revenue Service with respect to any ERISA
Plan administered by such Company; provided that this latter clause shall not
apply to notices of general application promulgated by the PBGC or the Internal
Revenue Service. The Borrowers shall promptly notify the Administrative Agent of
any material taxes assessed, proposed to be assessed or that the Borrowers have
reason to believe may be assessed against a Company by the Internal Revenue
Service with respect to any ERISA Plan. As used in this Section 5.6(a),
“material” means the measure of a matter of significance that shall be
determined as being an amount equal to five percent (5%) of Consolidated Net
Worth. As soon as practicable, and in any event within twenty (20) days, after
any Company shall become aware that an ERISA Event shall have occurred, such
Company shall provide the Administrative Agent with notice of such ERISA Event
with a certificate by a Financial Officer of such Company setting forth the
details of the event and the action such Company or another Controlled Group
member proposes to take with respect thereto. The Borrowers shall, at the
request of the Administrative Agent, deliver or cause to be delivered to the
Administrative Agent true and correct copies of any documents relating to the
ERISA Plan of any Company.


(b)    Foreign Pension Plans and Benefit Plans.


(i)    For each existing, or hereafter adopted, material Foreign Pension Plan
and Foreign Benefit Plan, the Administrative Borrower and any appropriate
Foreign Subsidiary shall in a timely fashion comply with and perform in all
material respects all of its obligations under and in respect of such Foreign
Pension Plan or Foreign Benefit Plan, including under any funding agreements and
all applicable laws (including any fiduciary, funding, investment and
administration obligations).


(ii)    All employer or employee payments, contributions or premiums required to
be remitted, paid to or in respect of each material Foreign Pension Plan or
Foreign Benefit Plan shall be paid or remitted by the Administrative Borrower
and any appropriate Foreign Subsidiary in a timely fashion in accordance with
the terms thereof, any funding agreements and all applicable laws.


(iii)    The Administrative Borrower and any appropriate Foreign Subsidiary
shall deliver to the Administrative Agent (A) if requested by the Administrative
Agent, copies of each annual and other return, report or valuation with respect
to each Foreign Pension Plan as filed with any applicable Governmental
Authority; (B) promptly after receipt thereof, a copy of any material direction,
order, notice, ruling or opinion that the Administrative Borrower and any
appropriate Foreign Subsidiary may receive from any applicable Governmental
Authority with respect to any Foreign Pension Plan; and (C) notification within
thirty (30) days of any increases having a cost to the Companies in excess of
Two Hundred Fifty Thousand Dollars ($250,000) per annum in the aggregate, in the
benefits of any existing material Foreign Pension Plan or Foreign Benefit Plan,
or the establishment of any new material Foreign Pension Plan or Foreign Benefit
Plan, or the commencement of contributions to any such plan to which the
Companies were not previously contributing.


(iv)    As used in this subsection (b), “material” means the measure of a matter
of significance, individually or collectively, in excess of Five Million Dollars
($5,000,000).


Section 5.7. Financial CovenantsSection 5.7. Financial Covenants.


(a)    Senior Secured Leverage Ratio. The Borrowers shall not suffer or permit
at any time, as of the end of any fiscal quarter of the Borrowers, the Senior
Secured Leverage Ratio to exceed 3.25 to 1.00 (or 3.50 to 1.00 during any
Leverage Ratio Step-Up Period).




--------------------------------------------------------------------------------

Exhibit 10.1



(b)    Total Leverage Ratio. The Borrowers shall not suffer or permit at any
time, as of the end of any fiscal quarter of the Borrowers, the Total Leverage
Ratio to exceed 4.50 to 1.00 (or 4.75 to 1.00 during any Leverage Ratio Step-Up
Period).


(c)    Interest Coverage Ratio. The Borrowers shall not suffer or permit at any
time, as of the end of any fiscal quarter of the Borrowers, the Interest
Coverage Ratio to be less than 3.00 to 1.00.


Section 5.8. BorrowingSection 5.8. Borrowing. No Company shall create, incur or
have outstanding any Indebtedness of any kind; provided that this Section 5.8
shall not apply to the following:


(a)    the Loans, the Letters of Credit and any other Indebtedness under this
Agreement;


(b)    any loans granted to, or Capitalized Lease Obligations or Synthetic
Leases entered into by, any Company for the purchase or lease of fixed or
capital assets (and refinancings of such Synthetic Leases, loans or Capitalized
Lease Obligations), which loans, Capitalized Lease Obligations and Synthetic
Leases shall only be secured by the fixed or capital assets being purchased or
leased, so long as (i) the aggregate principal amount of all such loans,
Capitalized Lease Obligations and Synthetic Leases for all Companies shall not
exceed Thirty-Five Million Dollars ($35,000,000) at any time outstanding (as
calculated using Capitalized Lease Obligations in lieu of principal amount, in
the case of any Capital Leases, and using the present value, based on the
implicit interest rate, in lieu of principal amount, in the case of any
Synthetic Lease), and (ii) the Indebtedness secured thereby does not exceed the
cost of acquiring, constructing or improving such fixed or capital assets;


(c)    the Indebtedness existing on the Closing Date, in addition to the other
Indebtedness permitted to be incurred pursuant to this Section 5.8, as set forth
in Schedule 5.8 hereto (and any extension, renewal or refinancing thereof but
only to the extent that the principal amount thereof does not increase after the
Closing Date);


(d)    loans to, and guaranties of Indebtedness of, a Company from a Company so
long as each such Company is a Credit Party;


(e)    Indebtedness under any Hedge Agreement, so long as such Hedge Agreement
shall have been entered into in the ordinary course of business and not for
speculative purposes;


(f)    Permitted Foreign Subsidiary Loans, Guaranties and Investments;


(g)    unsecured Indebtedness, in addition to the Indebtedness listed above, so
long as, at the time of any incurrence thereof, and after giving effect thereto,
(i) the Borrowers shall be in compliance with the Total Leverage Ratio financial
covenant set forth in Section 5.7(b) hereof both immediately before and after
giving pro forma effect to the incurrence of such Indebtedness, (ii) such
Indebtedness shall not constitute “Designated Senior Indebtedness” or “Guarantor
Designated Senior Indebtedness” (or similar term) under the Subordinated
Indenture (or any replacement indenture or similar agreement), and (iii) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom; and


(h)    other unsecured Subordinated Indebtedness, in addition to the
Indebtedness listed above, so long as (i) no Default or Event of Default shall
then exist or immediately after incurring any of such Indebtedness will exist,
(ii) all of such Indebtedness shall be Subordinated at all times, (iii) the
Borrowers shall be in compliance with the Total Leverage Ratio financial
covenant set forth in Section 5.7(b) hereof




--------------------------------------------------------------------------------

Exhibit 10.1

both immediately before and after giving pro forma effect to the incurrence of
such Indebtedness, and (iv) the terms of all such Indebtedness are acceptable to
the Administrative Agent and the Required Lenders in their discretion; provided
that, if such Subordinated Indebtedness is incurred, and owed to a seller, in
connection with an Acquisition made pursuant to Section 5.13 hereof, subpart
(iv) above shall not apply with respect to such Subordinated Indebtedness.
Section 5.9. LiensSection 5.9. Liens. No Company shall create, assume or suffer
to exist (upon the happening of a contingency or otherwise) any Lien upon any of
its property or assets, whether now owned or hereafter acquired; provided that
this Section 5.9 shall not apply to the following:


(a)    Liens for taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
established in accordance with GAAP;


(b)    other statutory Liens, including, without limitation, statutory Liens of
landlords, carriers, warehousers, utilities, mechanics, repairmen, workers and
materialmen, incidental to the conduct of its business or the ownership of its
property and assets that were incurred in the ordinary course of business, and
other similar Liens arising in the ordinary course of business, that (i) were
not incurred in connection with the incurring of Indebtedness or the obtaining
of advances or credit, and (ii) do not in the aggregate materially detract from
the value of its property or assets or materially impair the use thereof in the
operation of its business;


(c)    Liens on property or assets of a Subsidiary to secure obligations of such
Subsidiary to a Credit Party;


(d)    any Lien granted to the Administrative Agent, for the benefit of the
Lenders (and any affiliates thereof);


(e)    the Liens existing on the Closing Date as set forth in Schedule 5.9
hereto and replacements, extensions, renewals, refundings or refinancings
thereof, but only to the extent that the amount of debt secured thereby, and the
amount and description of property subject to such Liens, shall not be
increased;


(f)    purchase money Liens on fixed or capital assets securing the loans,
Capitalized Lease Obligations and Synthetic Leases pursuant to Section 5.8(b)
hereof, provided that such Lien is limited to the purchase price and only
attaches to the property being acquired;


(g)    easements, rights-of-way, zoning or other restrictions, charges,
encumbrances, defects in title, prior rights of other Persons, and obligations
contained in similar instruments, in each case that do not secure Indebtedness
and do not involve, and are not likely to involve at any future time, either
individually or in the aggregate, (i) a substantial and prolonged interruption
or disruption of the business activities of the Companies considered as an
entirety, or (ii) a Material Adverse Effect;


(h)    Liens arising from the rights of lessors under leases (including
financing statements regarding property subject to lease) not in violation of
the requirements of this Agreement; provided that such Liens are only in respect
of the property subject to, and secure only, the respective lease (and any other
lease with the same or an affiliated lessor);


(i)    Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.9 hereof;






--------------------------------------------------------------------------------

Exhibit 10.1

(j)     Liens (other than any Lien imposed by ERISA) incurred or deposits made
in the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, and mechanics’ Liens,
carriers’ Liens, and other Liens to secure the performance of tenders, statutory
obligations, contract bids, government contracts, surety, appeal, customs,
performance and return-of-money bonds and other similar obligations, incurred in
the ordinary course of business (exclusive of obligations in respect of the
payment for borrowed money), whether pursuant to statutory requirements, common
law or consensual arrangements;


(k)    leases or subleases granted in the ordinary course of business to others
not interfering in any material respect with the business of the Companies and
any interest or title of a lessor under any lease not in violation of this
Agreement; or


(l)    rights of consignors of goods, whether or not perfected by the filing of
a financing statement under the U.C.C.


No Company shall enter into any contract or agreement (other than (i) a contract
or agreement entered into in connection with the purchase or lease of fixed
assets that prohibits Liens on such fixed assets or (ii) any agreement with a
restriction that is not enforceable under Section 9-406, 9-407 or 9-408 of the
U.C.C.) that would prohibit the Administrative Agent or the Lenders from
acquiring a security interest, mortgage or other Lien on, or a collateral
assignment of, any of the property or assets of such Company.


Section 5.10. Regulations T, U and XSection 5.10. Regulations T, U and X. No
Company shall take any action that would result in any non‑compliance of the
Loans or Letters of Credit with Regulations T, U or X, or any other applicable
regulation, of the Board of Governors of the Federal Reserve System.


Section 5.11. Investments, Loans and GuarantiesSection 5.11. Investments, Loans
and Guaranties. No Company shall (a) create, acquire or hold any Subsidiary,
(b) make or hold any investment in any stocks, bonds or securities of any kind,
(c) be or become a party to any joint venture or other partnership, (d) make or
keep outstanding any advance or loan to any Person, or (e) be or become a
Guarantor of any kind (other than a Guarantor of Payment under the Loan
Documents); provided that this Section 5.11 shall not apply to the following:


(i)    any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or similar transaction in the normal
course of business;


(ii)    any investment in cash and Cash Equivalents;


(iii)     the holding of each of the Subsidiaries listed on Schedule 6.1 hereto,
and the creation, acquisition and holding of and any investment in any new
Subsidiary after the Closing Date so long as such new Subsidiary shall have been
created, acquired or held, and investments made, in accordance with the terms
and conditions of this Agreement;


(iv)    loans to, investments in and guaranties of the Indebtedness (permitted
under Section 5.8(d) hereof) of, a Company from or by a Company so long as each
such Company is a Credit Party;


(v)    any Permitted Investment or Permitted Foreign Subsidiary Loans,
Guaranties and Investments, so long as no Default or Event of Default shall
exist prior to or after giving pro forma effect to such loan or investment;






--------------------------------------------------------------------------------

Exhibit 10.1

(vi)    any Acquisition permitted by Section 5.13 hereof;


(vii)    unsecured Performance Guaranties (in form and substance reasonably
acceptable to the Administrative Agent) provided to a Person by a Company in
connection with Asset Dispositions permitted by Section 5.12 hereof or
Acquisitions permitted by Section 5.13 hereof;


(viii)    investments acquired by a Company (A) in exchange for any other
investment held by such Company in connection with or as a result of a
bankruptcy, workout, reorganization or recapitalization of the issuer of such
other investment, or (B) as a result of a foreclosure by a Company with respect
to any secured investment or other transfer of title with respect to any secured
investment in default;
(ix)    notes held by a Company evidencing a portion of the purchase price of an
asset disposed of pursuant to Section 5.12(h) hereof;


(x)    investments by a Company in Hedge Agreements;


(xi)    any guaranty of the Indebtedness permitted pursuant to Section 5.8(a),
(d), (g), (h), or (i) hereof;


(xii)    receivables owing to a Credit Party in the ordinary course of business
and payable or dischargeable in accordance with customary trade terms; and


(xiii)    any advance or loan to an officer or employee of a Company made in the
ordinary course of such Company’s business, so long as all such advances and
loans from all Companies aggregate not more than the maximum principal sum of
Two Million Five Hundred Thousand Dollars ($2,500,000) at any time outstanding.


For purposes of this Section 5.11, the amount of any investment in equity
interests shall be based upon the initial amount invested and shall not include
any appreciation in value or return on such investment but shall take into
account repayments, redemptions and return of capital.


Section 5.12. Merger and Sale of AssetsSection 5.12. Merger and Sale of Assets.
No Company shall merge, amalgamate or consolidate with any other Person, or
sell, lease or transfer or otherwise dispose of any assets to any Person other
than in the ordinary course of business, except that, if no Default or Event of
Default shall then exist or immediately thereafter shall begin to exist:


(a)    a Domestic Subsidiary (other than a Borrower) may merge with (i) a
Borrower (provided that such Borrower shall be the continuing or surviving
Person) or (ii) any one or more Guarantors of Payment (provided that a Guarantor
of Payment shall be the surviving or continuing Person);


(b)    GSCNY may merge with Gibraltar (provided that Gibraltar shall be the
continuing or surviving Person);


(c)    a Domestic Subsidiary (other than a Borrower) may sell, lease, transfer
or otherwise dispose of any of its assets to (i) a Borrower or (ii) any
Guarantor of Payment;


(d)    a Borrower may sell, lease, transfer or otherwise dispose of any of its
assets to another Borrower;




--------------------------------------------------------------------------------

Exhibit 10.1



(e)    a Domestic Subsidiary (other than a Credit Party) may merge with or sell,
lease, transfer or otherwise dispose of any of its assets to any other Domestic
Subsidiary (provided that in the case of a merger with a Borrower, such Borrower
shall be the surviving or continuing Person and in the case of a merger with a
Guarantor of Payment, such Guarantor of Payment shall be the surviving or
continuing Person);


(f)    a Foreign Subsidiary may merge or amalgamate with another Company
provided that, if either Company is a Credit Party, a Credit Party shall be the
continuing or surviving Person and each Borrower shall be a continuing or
surviving Person;


(g)    a Foreign Subsidiary may sell, lease, transfer or otherwise dispose of
any of its assets to another Company;


(h)    the Companies may consummate the Permitted Restructuring; and


(i)    if no Default or Event of Default shall have occurred and be continuing
or would result therefrom, and no Material Adverse Effect has occurred or will
result therefrom, the Companies may consummate any Asset Disposition, provided
that:


(i)    the consideration for each such Asset Disposition represents fair market
value and at least eighty percent (80%) of such consideration consists of cash;


(ii)    the cumulative aggregate market value of the assets sold or transferred
does not exceed ten percent (10%) of Consolidated Net Worth for all such
transactions completed during any fiscal year of Gibraltar (excluding up to
Fifteen Million Dollars ($15,000,000) in connection with the Planned Foreign
Asset Disposition during the fiscal year of Gibraltar during which the Planned
Foreign Asset Acquisition occurs); and


(iii)    in the case of any such transaction involving a sale of assets having
an aggregate market value in excess of Ten Million Dollars ($10,000,000), at
least five Business Days prior to the date of completion of such transaction the
Administrative Borrower shall have delivered to the Administrative Agent an
officer’s certificate executed by an Authorized Officer, which certificate shall
contain (A) a description of the proposed transaction, and (B) a certification
that no Default, Event of Default or Material Adverse Effect has occurred and is
continuing, or would result from consummation of such transaction.


Section 5.13. AcquisitionsSection 5.13. Acquisitions. No Company shall effect an
Acquisition; provided that a Company may effect an Acquisition so long as such
Acquisition meets all of the following requirements:


(a)    in the case of an Acquisition that involves a merger, amalgamation or
other combination including a Borrower, such Borrower shall be the surviving
entity;


(b)    in the case of an Acquisition that involves a merger, amalgamation or
other combination including a Credit Party (other than a Borrower), a Credit
Party shall be the surviving entity;


(c)    the business to be acquired shall be similar, or related to, or
incidental to the lines of business of the Companies;






--------------------------------------------------------------------------------

Exhibit 10.1

(d)    the Companies shall be in full compliance with the Loan Documents both
prior to and after giving pro forma effect to such Acquisition;


(e)    no Default or Event of Default shall exist prior to or after giving pro
forma effect to such Acquisition, thereafter shall begin to exist; and


(f)    if the aggregate Consideration paid for any such Acquisition is equal to
or greater than Twenty-Five Million Dollars ($25,000,000), the Borrowers shall
have provided to the Administrative Agent, at least five Business Days prior to
such Acquisition, historical financial statements of the target entity and a pro
forma financial statement of the Companies accompanied by a certificate of a
Financial Officer showing (i) pro forma compliance with Section 5.7 hereof, both
before and after giving effect to the proposed Acquisition, (ii) the Liquidity
Amount is no less than Twenty-Five Million Dollars ($25,000,000) both before and
after giving effect to such Acquisition, and (iii) that the target entity has
generated positive Target EBITDA (excluding proposed synergies or other post
acquisition actions or enhancements) for the most recently completed trailing
twelve (12) months prior to such Acquisition; provided that, if the aggregate
Consideration paid for any such Acquisition is less than Twenty-Five Million
Dollars ($25,000,000), the Borrowers shall provide to the Administrative Agent
the information required by this subpart (f) within ten days after such
Acquisition.


Section 5.14. NoticeSection 5.14. Notice.


(a)    Each Borrower shall cause a Financial Officer of such Borrower to
promptly notify the Administrative Agent and the Lenders, in writing, whenever:


(i)    a Default or Event of Default may occur hereunder or any representation
or warranty made in Article VI hereof or elsewhere in this Agreement or in any
Related Writing may for any reason cease in any material respect to be true and
complete;


(ii)    a Borrower learns of a litigation or proceeding against such Borrower
before a court, administrative agency or arbitrator that, if successful, could
reasonably be expected to have a Material Adverse Effect; and


(iii)    a Borrower learns that there has occurred or begun to exist any event,
condition or thing that is reasonably likely to have a Material Adverse Effect.


(b)    The Borrowers shall provide written notice to the Administrative Agent
contemporaneously with any notice provided to, or received from, the trustee or
the noteholders under the Subordinated Indenture or the Subordinated Notes, or
any other Subordinated Indebtedness.


Section 5.15. Restricted PaymentsSection 5.15. Restricted Payments. No Company
shall make or commit itself to make any Restricted Payment at any time, except
that:


(a)    a Company may declare and pay or make Capital Distributions that are
payable solely in additional shares of its common stock (or warrants, options or
other rights to acquire additional shares of its common stock);
(b)    Gibraltar may declare and pay or make Capital Distributions in cash, but
only so long as (i) no Default or Event of Default shall then exist or, after
giving pro forma effect to such payment, thereafter shall begin to exist, (ii)
the Borrowers shall be in compliance with the financial covenants set forth in
Section




--------------------------------------------------------------------------------

Exhibit 10.1

5.7 hereof both prior to and after giving pro forma effect to each such Capital
Distribution, (iii) the Liquidity Amount shall be no less than Twenty‑Five
Million Dollars ($25,000,000) after giving effect to such payment, and (iv) the
aggregate amount of all Capital Distributions made in cash by Gibraltar shall
not exceed Twenty‑Five Million Dollars ($25,000,000) during any fiscal year of
Gibraltar;
(c)    Gibraltar may repurchase its capital stock as required by Gibraltar’s
executive compensation program, so long as (i) no Default or Event of Default
shall then exist or, after giving pro forma effect to such payment, thereafter
shall begin to exist, (ii) the proceeds of such repurchase are used solely for
the purpose of paying withholding tax incurred pursuant to the issuance of stock
(as compensation) under such executive compensation program, and (iii) the
amount of stock (as compensation) issued under such executive compensation
program is consistent with past business practices of Gibraltar;


(d)    Gibraltar may repay up to Fifty Million Dollars ($50,000,000) of the
Subordinated Notes, but only so long as (i) no Default or Event of Default shall
then exist or, after giving pro forma effect to such payment, thereafter shall
begin to exist, and (ii) the Liquidity Amount shall be no less than Fifty
Million Dollars ($50,000,000) after giving effect to such payment;


(e)    any Borrower may make regularly scheduled payments of interest with
respect to the Subordinated Notes (including any additional interest payable in
accordance with the terms of any related registration rights agreement), subject
to the terms and conditions (including the subordination terms) of the
Subordinated Notes; and


(f)    any Borrower may make regularly scheduled payments of interest with
respect to any Subordinated Indebtedness (other than the Subordinated Notes),
subject in each case to the terms and conditions (including the subordination
terms) of such Subordinated Indebtedness, so long as no Default or Event of
Default shall then exist, or, after giving pro forma effect to such payment,
thereafter shall begin to exist.


Section 5.16. Environmental ComplianceSection 5.16. Environmental Compliance.
Each Company shall comply in all material respects with any and all material
Environmental Laws and Environmental Permits including, without limitation, all
Environmental Laws in jurisdictions in which such Company owns or operates a
facility or site, arranges for disposal or treatment of hazardous substances,
solid waste or other wastes, accepts for transport any hazardous substances,
solid waste or other wastes or holds any interest in real property or otherwise.
Each Company shall furnish to the Administrative Agent and the Lenders, promptly
after receipt thereof, a copy of any material notice such Company may receive
from any Governmental Authority or private Person, or otherwise, that any
material litigation or proceeding pertaining to any environmental, health or
safety matter has been filed or is threatened against such Company, any real
property in which such Company holds any interest or any past or present
operation of such Company. No Company shall allow the material release or
disposal of hazardous waste, solid waste or other wastes on, under or to any
real property in which any Company holds any ownership interest or performs any
of its operations, in violation of any Environmental Law. As used in this
Section 5.16, “litigation or proceeding” means any demand, claim, notice, suit,
suit in equity action, administrative action, investigation or inquiry whether
brought by any Governmental Authority or private Person, or otherwise. Each
Borrower shall defend, indemnify and hold the Administrative Agent and the
Lenders harmless against all costs, expenses, claims, damages, penalties and
liabilities of every kind or nature whatsoever (including attorneys’ fees)
arising out of or resulting from the noncompliance of any Company with any
Environmental Law. Such indemnification shall survive any termination of this
Agreement.






--------------------------------------------------------------------------------

Exhibit 10.1

Section 5.17. Affiliate TransactionsSection 5.17. Affiliate Transactions. Except
as set forth on Schedule 5.17 hereto, no Company shall, directly or indirectly,
enter into or permit to exist any transaction or series of transactions
(including, without limitation, the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate (other than, in the
case of the Borrowers, any Subsidiary, and in the case of a Subsidiary, the
Borrowers or another Subsidiary) (each, an “Affiliate Transaction”), other than
agreements and transactions with and payments to officers, directors and
shareholders that are either (a) entered into in the ordinary course of business
and not prohibited by any of the provisions of this Agreement or that are
expressly permitted by the provisions of this Agreement, or (b) entered into
outside the ordinary course of business, approved by the directors or
shareholders of the Borrowers, and not prohibited by any of the provisions of
this Agreement or in violation of any law, rule or regulation; provided that (i)
any such Affiliate Transaction is entered into in the ordinary course of
business and pursuant to the reasonable requirements of such Borrower’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
such Borrower or such Subsidiary than would be obtained in a comparable
arm’s-length transaction with a Person other than an Affiliate, (ii) in the
event such Affiliate Transaction involves an aggregate consideration in excess
of Five Million Dollars ($5,000,000), the terms of such transaction have been
approved by a majority of the members of the Board of Directors of Gibraltar and
by a majority of the disinterested directors, if any (and such majority or
majorities, as the case may be, determines that such transaction satisfies the
requirements set forth in subpart (i) hereof), and (iii) in the event such
Affiliate Transaction involves an aggregate consideration in excess of Ten
Million Dollars ($10,000,000), Gibraltar has received a written opinion from an
independent investment banking, accounting or appraisal firm of nationally
recognized standing that such Affiliate Transaction is either (A) not materially
less favorable than those that might reasonably have been obtained in a
comparable transaction at such time on an arm’s-length basis from a Person that
is not an Affiliate or (B) fair to the Borrowers or such Subsidiary, as the case
may be, from a financial point of view.


Section 5.18. Use of ProceedsSection 5.18. Use of Proceeds. The Borrowers’ use
of the proceeds of the Loans shall be for working capital and other general
corporate purposes of the Companies and for Acquisitions permitted hereunder.
The Borrowers will not, directly or indirectly, use the proceeds of the Loans,
or lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other Person, (a) to fund activities or business of or
with any Person, or in any country or territory, that, at the time of such
funding, is, or whose government is, the subject of Sanctions, or (b) in
violation of Anti-Corruption Laws.


Section 5.19. Corporate Names and Locations of CollateralSection 5.19. Corporate
Names and Locations of Collateral. No Company shall (a) change its corporate
name, or (b) change its state, province or other jurisdiction, or form of
organization, or extend or continue its existence in or to any other
jurisdiction (other than its jurisdiction of organization at the date of this
Agreement); unless, in each case, the Administrative Borrower shall have
provided the Administrative Agent with at least fifteen (15) days prior written
notice thereof. The Administrative Borrower shall also promptly notify the
Administrative Agent of (i) any change in any location where a material amount
of any Credit Party’s Inventory or Equipment is maintained in the United States,
and any new locations where any Credit Party’s Inventory or Equipment is to be
maintained in the United States; (ii) any change in the location of the office
where any Credit Party’s records pertaining to its Accounts are kept; (iii) the
location of any new places of business and the changing or closing of any of its
existing places of business; and (iv) any change in the location of any Credit
Party’s chief executive office. In the event of any of the foregoing or if
otherwise deemed appropriate by the Administrative Agent, the Administrative
Agent is hereby authorized to file new U.C.C. Financing Statements describing
the Collateral and otherwise in form and substance sufficient for recordation
wherever necessary or appropriate, as determined in the Administrative Agent’s
sole discretion, to perfect or continue perfected the security interest of the
Administrative Agent, for the benefit of the Lenders, in the Collateral. The




--------------------------------------------------------------------------------

Exhibit 10.1

Borrowers shall pay all filing and recording fees and taxes in connection with
the filing or recordation of such U.C.C. Financing Statements and security
interests and shall promptly reimburse the Administrative Agent therefor if the
Administrative Agent pays the same. Such amounts not so paid or reimbursed shall
be Related Expenses hereunder.


Section 5.20. Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership InterestSection 5.20. Subsidiary Guaranties, Security Documents
and Pledge of Stock or Other Ownership Interest.


(a)    Guaranties and Security Documents. Each Subsidiary (that is not a
Non-Material Subsidiary or a Subsidiary of CFC) created, acquired or held
subsequent to the Closing Date, shall promptly execute and deliver to the
Administrative Agent, for the benefit of the Lenders, a Guaranty of Payment (or
a Guaranty of Payment Joinder) of all of the Obligations and a Pledge and
Security Agreement Joinder (or a separate security agreement, in form and
substance acceptable to the Administrative Agent) and Mortgages, as appropriate,
such agreements to be prepared by the Administrative Agent and in form and
substance acceptable to the Administrative Agent, along with any such other
supporting documentation, Security Documents, corporate governance and
authorization documents, and an opinion of counsel as may be deemed necessary or
advisable by the Administrative Agent; provided that no Foreign Subsidiary shall
be subject to the requirements of this subsection (a) to the extent that to do
so would subject any Company to material liabilities for additional United
States income taxes by virtue of Section 956 of the Code (as of the Closing
Date, as a result of such tax liabilities, no Foreign Subsidiary will be a
Guarantor of Payment). With respect to a Subsidiary that has been classified as
a Non-Material Subsidiary, at such time that such Subsidiary no longer meets the
requirements of a Non-Material Subsidiary, the Administrative Borrower shall
provide to the Administrative Agent prompt written notice thereof, and shall
provide, with respect to such Subsidiary, all of the documents referenced in the
foregoing sentence.


(b)    Pledge of Stock or Other Ownership Interest. With respect to the creation
or acquisition of a Subsidiary (that is not a Subsidiary of a CFC), the
Administrative Borrower shall deliver to the Administrative Agent, for the
benefit of the Lenders, all of the share certificates (or other evidence of
equity) owned by a Credit Party representing Pledged Securities pursuant to the
terms of the Pledge and Security Agreement executed by such Credit Party.


(c)    Perfection or Registration of Interest in Foreign Shares. With respect to
any foreign shares pledged to the Administrative Agent, for the benefit of the
Lenders, on or after the Closing Date, the Administrative Agent shall at all
times, in the discretion of the Administrative Agent or the Required Lenders,
have the right to perfect, at the Borrowers’ cost, payable upon request therefor
(including, without limitation, any foreign counsel, or foreign notary, filing,
registration or similar, fees, costs or expenses), its security interest in such
shares in the respective foreign jurisdiction. Such perfection may include the
requirement that the applicable Company promptly execute and deliver to the
Administrative Agent a separate pledge document (prepared by the Administrative
Agent and in form and substance satisfactory to the Administrative Agent),
covering such equity interests, that conforms to the requirements of the
applicable foreign jurisdiction, together with an opinion of local counsel as to
the perfection of the security interest provided for therein, and all other
documentation necessary or desirable to effect the foregoing and to permit the
Administrative Agent to exercise any of its rights and remedies in respect
thereof.


    Section 5.21. CollateralSection 5.21. Collateral. Each Credit Party shall:


(a)    at all reasonable times and, except after the occurrence of an Event of
Default, upon reasonable notice, allow the Administrative Agent by or through
any of the Administrative Agent’s officers, agents,




--------------------------------------------------------------------------------

Exhibit 10.1

employees, attorneys or accountants to (i) examine, inspect and make extracts
from such Credit Party’s books and other records, including, without limitation,
the tax returns of such Credit Party, (ii) arrange for verification of such
Credit Party’s Accounts, under reasonable procedures, directly with Account
Debtors or by other methods, and (iii) examine and inspect such Credit Party’s
Inventory and Equipment, wherever located;


(b)    promptly (but in no event later than ten days after request therefor)
furnish to the Administrative Agent upon request (i) additional statements and
information with respect to the Collateral, and all writings and information
relating to or evidencing any of such Credit Party’s Accounts (including,
without limitation, computer printouts or typewritten reports listing the
mailing addresses of all present Account Debtors), and (ii) any other writings
and information as the Administrative Agent may request;


(c)    promptly notify the Administrative Agent in writing upon the acquisition
or creation of any Accounts with respect to which the Account Debtor is the
United States or any other Governmental Authority, or any business that is
located in a foreign country;


(d)    promptly notify the Administrative Agent in writing upon the acquisition
or creation by such Credit Party of a Deposit Account or Securities Account not
listed on the notice provided to the Administrative Agent pursuant to Section
6.19 hereof, and, prior to or simultaneously with the creation of such Deposit
Account or Securities Account, provide for the execution of a Deposit Account
Control Agreement or Securities Account Control Agreement with respect thereto,
if required by the Administrative Agent, provided that (i) no Deposit Account
Control Agreement shall be required (A) with respect to an Immaterial Deposit
Account, or (B) for a period not to exceed six (6) months (unless a longer
period is agreed to in writing by the Administrative Agent) with respect to any
Deposit Account acquired after the Closing Date by any Company in connection
with an Acquisition permitted by Section 5.13 hereof, with such period starting
from the closing date of such Acquisition, and (ii) all Deposit Accounts (other
than those described in subpart (i) above) of the Credit Parties shall be
maintained with the Administrative Agent or a Lender;


(e)    promptly notify the Administrative Agent in writing whenever the
Equipment or Inventory of such Credit Party is located at a location of a third
party (other than another Company or in-transit) that is not listed on Schedule
6.9 hereto and cause to be executed any Landlord’s Waiver, Bailee’s Waiver,
Processor’s Waiver, Consignee’s Waiver or similar document or notice that may be
required by the Administrative Agent or the Required Lenders;


(f)    promptly notify the Administrative Agent in writing of any information
that such Credit Party has or may receive with respect to the Collateral or the
Mortgaged Real Property that might reasonably be determined to materially and
adversely affect the value thereof or the rights of the Administrative Agent and
the Lenders with respect thereto;


(g)    maintain such Credit Party’s (i) Equipment in good operating condition
and repair, ordinary wear and tear excepted, making all necessary replacements
thereof so that the value and operating efficiency thereof shall at all times be
maintained and preserved, (ii) finished goods Inventory in saleable condition,
and (iii) other items of Collateral, taken as an entirety, in such conditions as
is consistent with generally accepted business practices, ordinary wear and tear
excepted;


(h)    deliver to the Administrative Agent, to hold as security for the Secured
Obligations all certificated Investment Property owned by such Credit Party, in
suitable form for transfer by delivery, or accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to the Administrative Agent, or in the event such Investment
Property is in the possession of a Securities Intermediary or credited to a
Securities Account, execute with the related Securities Intermediary




--------------------------------------------------------------------------------

Exhibit 10.1

a Securities Account Control Agreement over such Securities Account in favor of
the Administrative Agent, for the benefit of the Lenders, in form and substance
satisfactory to the Administrative Agent;  


(i)    provide to the Administrative Agent, on a quarterly basis (as necessary),
a list of any patents, trademarks or copyrights that have been federally
registered by such Credit Party during such quarter, and provide for the
execution of an appropriate Intellectual Property Security Agreement; and


(j)    upon request of the Administrative Agent, promptly take such action and
promptly make, execute and deliver all such additional and further items,
assurances, instruments and any other writings as the Administrative Agent may
from time to time deem necessary or appropriate, including, without limitation,
chattel paper, to carry into effect the intention of this Agreement, or so as to
completely vest in and ensure to the Administrative Agent and the Lenders their
respective rights hereunder and in or to the Collateral and the Mortgaged Real
Property.


Each Credit Party hereby authorizes the Administrative Agent, on behalf of the
Lenders, to file U.C.C. Financing Statements or other appropriate notices with
respect to the Collateral. If certificates of title or applications for title
are issued or outstanding with respect to any of the Inventory or Equipment of
any Credit Party, such Credit Party shall, upon request of the Administrative
Agent, (i) execute and deliver to the Administrative Agent a short form security
agreement, prepared by the Administrative Agent and in form and substance
satisfactory to the Administrative Agent, and (ii) deliver such certificate or
application to the Administrative Agent and cause the interest of the
Administrative Agent, for the benefit of the Lenders, to be properly noted
thereon. Each Credit Party hereby authorizes the Administrative Agent or the
Administrative Agent’s designated agent (but without obligation by the
Administrative Agent to do so) to incur Related Expenses (whether prior to,
upon, or subsequent to any Default or Event of Default), and the Borrowers shall
promptly repay, reimburse, and indemnify the Administrative Agent and the
Lenders for any and all Related Expenses. If any Credit Party fails to keep and
maintain its Equipment in good operating condition, ordinary wear and tear
excepted, the Administrative Agent may (but shall not be required to) so
maintain or repair all or any part of such Credit Party’s Equipment and the cost
thereof shall be a Related Expense; provided that, if no Default or Event of
Default exists at the time of such maintenance or repair, the Administrative
Agent has provided such Credit Party with written notice of any required
maintenance or repair and such Credit Party has not taken action to maintain or
repair such Equipment within thirty (30) days of receipt of such notice. All
Related Expenses are payable to the Administrative Agent upon demand therefor;
the Administrative Agent may, at its option, debit Related Expenses directly to
any Deposit Account of a Company located at the Administrative Agent.


Section 5.22. Property Acquired Subsequent to the Closing Date and Right to Take
Additional CollateralSection 5.22. Property Acquired Subsequent to the Closing
Date and Right to Take Additional Collateral. The Borrowers shall provide the
Administrative Agent with prompt written notice with respect to any real or
personal property (other than in the ordinary course of business and excluding
Accounts, Inventory, Equipment and General Intangibles and other property
acquired in the ordinary course of business or any Investment Property that
constitutes securities of a Foreign Subsidiary not required to be pledged
pursuant to this Agreement) acquired by any Credit Party subsequent to the
Closing Date. In addition to any other right that the Administrative Agent and
the Lenders may have pursuant to this Agreement or otherwise, upon written
request of the Administrative Agent or the Required Lenders, whenever made, the
Borrowers shall, and shall cause each Guarantor of Payment to, grant to the
Administrative Agent, for the benefit of the Lenders, as additional security for
the Secured Obligations, a first Lien on any real or personal property of each
Borrower and Guarantor of Payment (other than for leased equipment or equipment
subject to a purchase money security interest in which the lessor or purchase
money lender of such equipment holds a first priority security interest, in
which case, the Administrative Agent shall have the right to obtain a security




--------------------------------------------------------------------------------

Exhibit 10.1

interest junior only to such lessor or purchase money lender), including,
without limitation, such property acquired subsequent to the Closing Date, in
which the Administrative Agent does not have a first priority Lien. The
Borrowers agree, within ten days after the date of such written request, to
secure all of the Secured Obligations by delivering to the Administrative Agent
security agreements, intellectual property security agreements, pledge
agreements, mortgages (or deeds of trust, if applicable) or other documents,
instruments or agreements or such thereof as the Administrative Agent may
require with respect to any of the Credit Parties. The Borrowers shall pay all
recordation, legal and other expenses in connection therewith.


Section 5.23. Flood HazardSection 5.23. Flood Hazard. If any portion of any
Mortgaged Real Property is at any time located in an area identified by the
Federal Emergency Management Agency (or any successor agency) as a special flood
hazard area with respect to which flood insurance has been made available under
the Flood Insurance Laws, then the Administrative Borrower shall, or shall cause
the applicable Credit Parties to (a) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws, which such insurance shall (i)
identify the addresses of each property located in a special flood hazard area,
(ii) indicate the applicable flood zone designation, the flood insurance
coverage and deductible relating thereto, (iii) provide that the insurer will
give the Administrative Agent at least thirty (30) days’ written notice of
cancellation or non-renewal, and (iv) shall otherwise be in form and substance
satisfactory to the Administrative Agent, and (b) deliver to the Administrative
Agent evidence of such compliance, in form and substance reasonably acceptable
to Lender, including, without limitation, evidence of annual renewals of such
insurance.


Section 5.24. Restrictive AgreementsSection 5.24. Restrictive Agreements. Except
as set forth in this Agreement, the Borrowers shall not, and shall not permit
any of their Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist or become effective, any “negative pledge” covenant or other
agreement, restriction or arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of any Borrower or any Subsidiary to create,
incur or suffer to exist any Lien upon any of its property or assets as security
for Indebtedness, or (b) the ability of any such Subsidiary to make Capital
Distributions or any other interest or participation in its profits owned by the
Borrowers or any Subsidiary, or pay any Indebtedness owed to the Borrowers or a
Subsidiary, or to make loans or advances to the Borrowers or any Subsidiaries,
or transfer any of its property or assets to the Borrowers or any Subsidiaries;
except for such encumbrances or restrictions existing under or by reason of (i)
applicable law, (ii) customary provisions restricting subletting or assignment
of any lease governing a leasehold interest, (iii) customary provisions
restricting assignment of any licensing agreement entered into in the ordinary
course of business, (iv) customary provisions restricting the transfer or
further encumbering of assets subject to Liens permitted under Section 5.9(f)
hereof, (v) customary restrictions affecting only a Subsidiary under any
agreement or instrument governing any of the Indebtedness of a Subsidiary
permitted pursuant to Section 5.8 hereof, (vi) restrictions affecting any
Foreign Subsidiary under any agreement or instrument governing any Indebtedness
of such Foreign Subsidiary permitted pursuant to Section 5.8 hereof, and
customary restrictions contained in “comfort” letters and guarantees of any such
Indebtedness, (vii) any document relating to Indebtedness secured by a Lien
permitted by Section 5.9 hereof, insofar as the provisions thereof limit grants
of junior liens on the assets securing such Indebtedness, (viii) restrictions
contained in the Subordinated Indenture relating to any Indebtedness permitted
under Section 5.8(g) hereof, and (ix) any Operating Lease or Capital Lease,
insofar as the provisions thereof limit grants of a security interest in, or
other assignments of, the related leasehold interest to any other Person.


Section 5.25. Most Favored Covenant StatusSection 5.25. Most Favored Covenant
Status. If any Credit Party at any time enters into, or shall have entered into,
or modifies any Material Indebtedness Agreement such that such Material
Indebtedness Agreement includes affirmative or negative covenants (or




--------------------------------------------------------------------------------

Exhibit 10.1

any events of default or other type of restriction that would have the practical
effect of any affirmative or negative business or financial covenant, including,
without limitation, any “put” or mandatory prepayment of such Indebtedness upon
the occurrence of a “change of control”) that are applicable to any Credit
Party, other than those set forth herein or in any of the other Loan Documents,
the Administrative Borrower shall promptly so notify the Administrative Agent
and the Lenders and, if the Administrative Agent shall so request by written
notice to the Administrative Borrower (after a determination has been made by
the Administrative Agent or the Required Lenders that such Material Indebtedness
Agreement contains any such provisions that either individually or in the
aggregate are more favorable to the holders of such Indebtedness than any of the
provisions set forth herein), the Borrowers, the Administrative Agent and the
Required Lenders shall promptly amend this Agreement to incorporate some or all
of such provisions, in the discretion of the Administrative Agent and the
Required Lenders, into this Agreement and, to the extent necessary and
reasonably desirable to the Administrative Agent and the Required Lenders, into
any of the other Loan Documents, all at the election of the Administrative Agent
or the Required Lenders.


Section 5.26. Pari Passu RankingSection 5.26. Pari Passu Ranking. The
Obligations shall, and the Borrowers shall take all necessary action to ensure
that the Obligations shall, at all times, rank at least pari passu in right of
payment with all other senior secured Indebtedness of each Credit Party.


Section 5.27. Guaranty Under Material Indebtedness AgreementSection 5.27.
Guaranty Under Material Indebtedness Agreement. No Company shall be or become a
primary obligor or Guarantor of the Indebtedness incurred pursuant to the
Subordinated Indenture or any other Material Indebtedness Agreement unless such
Company shall also be a Guarantor of Payment under this Agreement prior to or
concurrently therewith.


Section 5.28. Amendments to Material Indebtedness AgreementsSection 5.28.
Amendments to Material Indebtedness Agreements. No Company shall amend, restate,
supplement or otherwise modify the Subordinated Indenture or any other Material
Indebtedness Agreement without the prior written consent of the Administrative
Agent if any such amendment, restatement, supplement or other modification
would, in the opinion of the Administrative Agent, materially impact the rights
or remedies of the Administrative Agent and the Lenders hereunder.


Section 5.29. Amendment of Organizational DocumentsSection 5.29. Amendment of
Organizational Documents. Without the prior written consent of the
Administrative Agent, no Credit Party shall (a) amend its Organizational
Documents in any manner adverse to the Lenders, or (b) amend its Organizational
Documents to change its name or state, province or other jurisdiction of
organization, or its form of organization.


Section 5.30. Fiscal Year of BorrowersSection 5.30. Fiscal Year of Borrowers. No
Borrower shall change the date of its fiscal year-end without the prior written
consent of the Administrative Agent and the Required Lenders. As of the Closing
Date, the fiscal year end of each Borrower is December 31 of each year.


Section 5.31. Further AssurancesSection 5.31. Further Assurances. The Borrowers
shall, and shall cause each other Credit Party to, promptly upon request by the
Administrative Agent, or the Required Lenders through the Administrative Agent,
(a) correct any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof, and
(b) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent, or the Required
Lenders




--------------------------------------------------------------------------------

Exhibit 10.1

through the Administrative Agent, may reasonably require from time to time in
order to carry out more effectively the purposes of the Loan Documents.




ARTICLE VI. REPRESENTATIONS AND WARRANTIESARTICLE VI. REPRESENTATIONS AND
WARRANTIES


Section 6.1. Corporate Existence; Subsidiaries; Foreign QualificationSection
6.1. Corporate Existence; Subsidiaries; Foreign Qualification. Each Company is
duly organized, validly existing and in good standing (or comparable concept in
the applicable jurisdiction) under the laws of its state or jurisdiction of
incorporation or organization, and is duly qualified and authorized to do
business and is in good standing (or comparable concept in the applicable
jurisdiction) as a foreign entity in the jurisdictions set forth opposite its
name on Schedule 6.1 hereto, and is duly qualified and authorized to do business
and is in good standing in all states and jurisdictions where the character of
its property or its business activities makes such qualification necessary
except where the failure to be so qualified would not be material to the ability
of such Company to enforce its Accounts. Schedule 6.1 hereto sets forth, as of
the Closing Date, each Subsidiary of a Borrower (and whether such Subsidiary is
a Non-Material Subsidiary), its state (or jurisdiction) of formation, its
relationship to Gibraltar, including the percentage of each class of stock or
other equity interest owned by a Company, each Person that owns the stock or
other equity interest of each Company (other than Gibraltar), its tax
identification number, the location of its chief executive office and its
principal place of business. Except as set forth on Schedule 6.1 hereto, each
Borrower, directly or indirectly, owns all of the equity interests of each of
its Subsidiaries (excluding directors’ qualifying shares and, in the case of
Foreign Subsidiaries, other nominal amounts of shares held by a Person other
than a Company).


Section 6.2. Corporate AuthoritySection 6.2. Corporate Authority. Each Credit
Party has the right and power and is duly authorized and empowered to enter
into, execute and deliver the Loan Documents to which it is a party and to
perform and observe the provisions of the Loan Documents. The Loan Documents to
which each Credit Party is a party have been duly authorized and approved by
such Credit Party’s board of directors or other governing body, as applicable,
and are the legal, valid and binding obligations of such Credit Party,
enforceable against such Credit Party in accordance with their respective terms,
except as enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws and by equitable principles, whether
considered at law or in equity. The execution, delivery and performance of the
Loan Documents do not conflict with, result in a breach in any of the provisions
of, constitute a default under, or result in the creation of a Lien (other than
Liens permitted under Section 5.9 hereof) upon any assets or property of any
Company under the provisions of, such Company’s Organizational Documents or any
material agreement to which such Company is a party.


Section 6.3. Compliance with Laws and ContractsSection 6.3. Compliance with Laws
and Contracts. Each Company:


(a)    holds permits, certificates, licenses, orders, registrations, franchises,
authorizations, and other approvals from any Governmental Authority necessary
for the conduct of its business and is in compliance with all applicable laws
relating thereto, except where the failure to do so would not have a Material
Adverse Effect;


(b)    is in compliance with all federal, state, local, or foreign applicable
statutes, rules, regulations, and orders including, without limitation, those
relating to environmental protection, occupational safety and health, and equal
employment practices, except where the failure to be in compliance would not
have a Material Adverse Effect;




--------------------------------------------------------------------------------

Exhibit 10.1



(c)    is not in violation of or in default under any agreement to which it is a
party or by which its assets are subject or bound, except with respect to any
violation or default that would not have a Material Adverse Effect;


(d)    has ensured that no Person who owns a controlling interest in a Company
or otherwise controls a Company is (i) listed on the Specially Designated
Nationals and Blocked Person List maintained by the Office of Foreign Assets
Control (“OFAC”), Department of the Treasury, or any other similar lists
maintained by OFAC pursuant to any authorizing statute, executive order or
regulation, or (ii) a Person designated under Section 1(b), (c) or (d) of
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar executive orders;


(e)    has ensured that no Company, or to the knowledge of any Company, any
director, officer or employee of a Company, is a Person that is, or is owned or
controlled by Persons that are (i) the subject of any Sanctions, or (ii)
located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions;


(f)    is in compliance with all applicable Bank Secrecy Act (“BSA”) and
anti-money laundering laws and regulations;


(g)    is in compliance with, and, to the knowledge of any Company, the
directors, officers and employees of the Companies are in compliance with,
Anti-Corruption Laws; and


(h)    is in compliance with the Patriot Act.


Section 6.4. Litigation and Administrative ProceedingsSection 6.4. Litigation
and Administrative Proceedings. Except as disclosed on Schedule 6.4 hereto,
there are (a) no lawsuits, actions, investigations, examinations or other
proceedings pending or, to the knowledge of the Companies, threatened against
any Company, or in respect of which any Company may have any liability, in any
court or before or by any Governmental Authority, arbitration board, or other
tribunal that could reasonably be expected to have a Material Adverse Effect,
(b) no orders, writs, injunctions, judgments, or decrees of any court or
Governmental Authority to which any Company is a party or by which the property
or assets of any Company are bound that could reasonably be expected to have a
Material Adverse Effect, and (c) no grievances, disputes, or controversies
outstanding with any union or other organization of the employees of any
Company, or threats of work stoppage, strike, or pending demands for collective
bargaining, that could reasonably be expected to have a Material Adverse Effect.


Section 6.5. Title to AssetsSection 6.5. Title to Assets. Each Company has good
title to and ownership of all material property it purports to own, which
property is free and clear of all Liens, except those permitted under Section
5.9 hereof. As of the Closing Date, the Companies own the real estate listed on
Schedule 6.5 hereto.


Section 6.6. Liens and Security InterestsSection 6.6. Liens and Security
Interests. On and after the Closing Date, except for Liens permitted pursuant to
Section 5.9 hereof, (a) there is and will be no U.C.C. Financing Statement or
similar notice of Lien outstanding covering any personal property of any
Company; (b) there is and will be no mortgage outstanding covering any real
property of any Company; and (c) no real or personal property of any Company is
subject to any Lien of any kind. The Administrative Agent, for the benefit of
the Lenders, upon the filing of the U.C.C. Financing Statements and taking such
other actions necessary to perfect its Lien against Collateral of the
corresponding type as authorized hereunder will have




--------------------------------------------------------------------------------

Exhibit 10.1

a valid and enforceable first Lien on the Collateral to the extent such Lien may
be perfected by the filing of a U.C.C. Financing Statement. No Company has
entered into any contract or agreement (other than (i) a contract or agreement
entered into in connection with the purchase or lease of fixed assets that
prohibits Liens on such fixed assets, or (ii) any agreement with a restriction
that is not enforceable under Section 9‑406, 9‑407 or 9‑408 of the U.C.C.) that
exists on or after the Closing Date that would prohibit the Administrative Agent
or the Lenders from acquiring a Lien on, or a collateral assignment of, any of
the property or assets of any Company.


Section 6.7. Tax ReturnsSection 6.7. Tax Returns. All federal, state and local
tax returns and other reports required by law to be filed in respect of the
income, business, properties and employees of each Company have been filed (or
extended or challenged as permitted by applicable law) and all taxes,
assessments, fees and other governmental charges that are due and payable have
been paid, except as will not cause or result in a Material Adverse Effect. The
provision for taxes on the books of each Company is adequate for all years not
closed by applicable statutes and for the current fiscal year.


Section 6.8. Environmental LawsSection 6.8. Environmental Laws. Each Company is
in material compliance with all Environmental Laws, including, without
limitation, all Environmental Laws in all jurisdictions in which any Company
owns or operates, or has owned or operated, a facility or site, arranges or has
arranged for disposal or treatment of hazardous substances, solid waste or other
wastes, accepts or has accepted for transport any hazardous substances, solid
waste or other wastes or holds or has held any interest in real property or
otherwise. No litigation or proceeding arising under, relating to or in
connection with any Environmental Law or Environmental Permit is pending or, to
the best knowledge of each Company, threatened, against any Company, any real
property in which any Company holds or has held an interest or any past or
present operation of any Company. No material release, threatened (to its
knowledge) release or disposal of hazardous waste, solid waste or other wastes
is occurring, or has occurred (other than those that are currently being
remediated in accordance with Environmental Laws), on, under or to any real
property in which any Company holds any interest or performs any of its
operations, in violation of any Environmental Law. As used in this Section 6.8,
“litigation or proceeding” means any demand, claim, notice, suit, suit in
equity, action, administrative action, investigation or inquiry whether brought
by any Governmental Authority or private Person, or otherwise.


Section 6.9. LocationsSection 6.9. Locations. As of the Closing Date, the Credit
Parties have places of business or maintain their Accounts, Inventory and
Equipment at the locations (including third party locations) set forth on
Schedule 6.9 hereto, and each Credit Party’s chief executive office is set forth
on Schedule 6.9 hereto. Schedule 6.9 hereto further specifies whether each
location, as of the Closing Date, (a) is owned by the Credit Parties, or (b) is
leased by a Credit Party from a third party, and, if leased by a Credit Party
from a third party, if a Landlord’s Waiver has been requested. As of the Closing
Date, Schedule 6.9 hereto correctly identifies the name and address of each
third party location where assets of the Credit Parties are located.


Section 6.10. Continued BusinessSection 6.10. Continued Business. There exists
no actual, pending, or, to each Borrower’s knowledge, any threatened
termination, cancellation or limitation of, or any modification or change in the
business relationship of any Company and any customer or supplier, or any group
of customers or suppliers, whose purchases or supplies, individually or in the
aggregate, are material to the business of any Company, and there exists no
present condition or state of facts or circumstances that would have a Material
Adverse Effect or prevent a Company from conducting such business or the
transactions contemplated by this Agreement in substantially the same manner in
which it was previously conducted.


Section 6.11. Employee Benefits PlansSection 6.11. Employee Benefits Plans.




--------------------------------------------------------------------------------

Exhibit 10.1



(a)    US Employee Benefit Plans. Schedule 6.11 hereto identifies each material
ERISA Plan as of the Closing Date. No ERISA Event has occurred or is expected to
occur with respect to an ERISA Plan. Full payment has been made of all amounts
that a Controlled Group member is required, under applicable law or under the
governing documents, to have paid as a contribution to or a benefit under each
ERISA Plan. The liability of each Controlled Group member with respect to each
ERISA Plan has been fully funded based upon reasonable and proper actuarial
assumptions, has been fully insured, or has been fully reserved for on its
financial statements. No changes have occurred or are expected to occur that
would cause a material increase in the cost of providing benefits under the
ERISA Plan. With respect to each ERISA Plan that is intended to be qualified
under Code Section 401(a), (i) the ERISA Plan and any associated trust
operationally comply, in all material respects, with the applicable requirements
of Code Section 401(a); (ii) the ERISA Plan and any associated trust have been
amended to comply with all such requirements as currently in effect, other than
those requirements for which a retroactive amendment can be made within the
“remedial amendment period” available under Code Section 401(b) (as extended
under Treasury Regulations and other Treasury pronouncements upon which
taxpayers may rely); (iii) the ERISA Plan and any associated trust have received
a favorable determination letter from the Internal Revenue Service stating that
the ERISA Plan qualifies under Code Section 401(a), that the associated trust
qualifies under Code Section 501(a) and, if applicable, that any cash or
deferred arrangement under the ERISA Plan qualifies under Code Section 401(k),
unless the ERISA Plan was first adopted at a time for which the above-described
“remedial amendment period” has not yet expired; (iv) the ERISA Plan currently
satisfies the requirements of Code Section 410(b), without regard to any
retroactive amendment that may be made within the above-described “remedial
amendment period”; and (v) no contribution made to the ERISA Plan is subject to
an excise tax under Code Section 4972. With respect to any Pension Plan, the
“accumulated benefit obligation” of Controlled Group members with respect to the
Pension Plan (as determined in accordance with Statement of Accounting Standards
No. 87, “Employers’ Accounting for Pensions”) does not exceed the fair market
value of Pension Plan assets.


(b)    Foreign Pension Plan and Benefit Plans. As of the Closing Date, Schedule
6.11 hereto lists all Foreign Benefit Plans and Foreign Pension Plans currently
maintained or contributed to by Gibraltar and any appropriate Foreign
Subsidiaries. The Foreign Pension Plans are duly registered under all applicable
laws which require registration. Gibraltar and any appropriate Foreign
Subsidiaries have complied with and performed all of its obligations under and
in respect of the Foreign Pension Plans and Foreign Benefit Plans under the
terms thereof, any funding agreements and all applicable laws (including any
fiduciary, funding, investment and administration obligations) except to the
extent as would not reasonably be expected to have a Material Adverse Effect.
All employer and employee payments, contributions or premiums to be remitted,
paid to or in respect of each Foreign Pension Plan or Foreign Benefit Plan have
been paid in a timely fashion in accordance with the terms thereof, any funding
agreement and all applicable laws except to the extent the failure to do so
would not reasonably be expected to have a Material Adverse Effect. There are no
outstanding actions or suits concerning the assets of the Foreign Pension Plans
or the Foreign Benefit Plans. Each of the Foreign Pension Plans is fully funded
on an ongoing basis as required by all laws applicable to such Foreign Pension
Plans (using actuarial methods and assumptions as of the date of the valuations
last filed with the applicable Governmental Authorities and that are consistent
with generally accepted actuarial principles).


Section 6.12. Consents or ApprovalsSection 6.12. Consents or Approvals. No
consent, approval or authorization of, or filing, registration or qualification
with, any Governmental Authority or any other Person is required to be obtained
or completed by any Company in connection with the execution, delivery or
performance of any of the Loan Documents, that has not already been obtained or
completed, except the filing and recording of financing statements and other
documents necessary in order to perfect the Liens created by this Agreement or
the Security Documents.




--------------------------------------------------------------------------------

Exhibit 10.1



Section 6.13. SolvencySection 6.13. Solvency. Each Borrower has received
consideration that is the reasonably equivalent value of the obligations and
liabilities that such Borrower has incurred to the Administrative Agent and the
Lenders. No Borrower is insolvent as defined in any applicable state, federal or
relevant foreign statute, nor will any Borrower be rendered insolvent by the
execution and delivery of the Loan Documents to the Administrative Agent and the
Lenders. No Borrower is engaged or about to engage in any business or
transaction for which the assets retained by it are or will be an unreasonably
small amount of capital, taking into consideration the obligations to the
Administrative Agent and the Lenders incurred hereunder. No Borrower intends to,
nor does it believe that it will, incur debts beyond its ability to pay such
debts as they mature.


Section 6.14. Financial StatementsSection 6.14. Financial Statements. The
audited Consolidated financial statements of Gibraltar, for the fiscal year
ended December 31, 2014 and the unaudited Consolidated financial statements of
Gibraltar for the fiscal quarter ended September 30, 2015, furnished to the
Administrative Agent and the Lenders, are true and complete, have been prepared
in accordance with GAAP, and fairly present the financial condition of the
Companies as of the dates of such financial statements and the results of their
operations for the periods then ending. Since the dates of such statements,
there has been no material adverse change in any Company’s financial condition,
properties or business or any change in any Company’s accounting procedures.


Section 6.15. RegulationsSection 6.15. Regulations. No Company is engaged
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any “margin stock” (within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
of the United States). Neither the granting of any Loan (or any conversion
thereof) or Letter of Credit nor the use of the proceeds of any Loan or Letter
of Credit will violate, or be inconsistent with, the provisions of Regulation T,
U or X or any other Regulation of such Board of Governors.


Section 6.16. Material AgreementsSection 6.16. Material Agreements. Except as
disclosed on Schedule 6.16 hereto, as of the Closing Date, no Company is a party
to any (a) debt instrument (excluding the Loan Documents); (b) lease (capital,
operating or otherwise), whether as lessee or lessor thereunder; (c) contract,
commitment, agreement, or other arrangement involving the purchase or sale of
any inventory by it, or the license of any right to or by it; (d) contract,
commitment, agreement, or other arrangement with any of its “Affiliates” (as
such term is defined in the Exchange Act) other than a Company; (e) management
or employment contract or contract for personal services with any of its
Affiliates that is not otherwise terminable at will or on less than ninety (90)
days’ notice without liability; (f) collective bargaining agreement; or (g)
other contract, agreement, understanding, or arrangement with a third party;
that, as to subparts (a) through (g), above, if violated, breached, or
terminated for any reason, would have or would be reasonably expected to have a
Material Adverse Effect.


Section 6.17. Intellectual PropertySection 6.17. Intellectual Property. Each
Company owns, or has the right to use, all of the material patents, patent
applications, industrial designs, designs, trademarks, service marks, copyrights
and licenses, and rights with respect to the foregoing, necessary for the
conduct of its business without any known material conflict with the rights of
others. Schedule 6.17 hereto sets forth all federally registered patents,
trademarks, copyrights, service marks and license agreements owned by each
Company as of the Closing Date.


Section 6.18. InsuranceSection 6.18. Insurance. Each Company maintains with
financially sound and reputable insurers insurance with coverage (including, if
applicable, insurance required by the National Flood Insurance Reform Act of
1994) and limits as required by law and as is customary with Persons engaged




--------------------------------------------------------------------------------

Exhibit 10.1

in the same businesses as the Companies. Schedule 6.18 hereto sets forth all
insurance carried by the Companies on the Closing Date, setting forth in detail
the amount and type of such insurance.


Section 6.19. Deposit Accounts and Securities AccountsSection 6.19. Deposit
Accounts and Securities Accounts. The Administrative Borrower has provided to
the Administrative Agent a list of all banks, other financial institutions and
Securities Intermediaries at which any Credit Party maintains Deposit Accounts
or Securities Accounts as of the Closing Date, which list correctly identifies
the name, address and telephone number of each such financial institution or
Securities Intermediary, the name in which the account is held, a description of
the purpose of the account, and the complete account number therefor.


Section 6.20. Accurate and Complete StatementsSection 6.20. Accurate and
Complete Statements. Neither the Loan Documents nor any written statement made
by any Company in connection with any of the Loan Documents contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained therein or in the Loan Documents not misleading. After
due inquiry by the Borrowers, there is no known fact that any Company has not
disclosed to the Administrative Agent and the Lenders that has or is likely to
have a Material Adverse Effect.


Section 6.21. Investment Company; Other RestrictionsSection 6.21. Investment
Company; Other Restrictions. No Company is (a) an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or (b) subject to any foreign,
federal, state or local statute or regulation limiting its ability to incur
Indebtedness.


Section 6.22. Subordinated IndentureSection 6.22. Subordinated Indenture. (a) No
“Default” or “Event of Default” (as each term is defined in the Subordinated
Indenture) exists, nor will any such Default or Event of Default exist under the
Subordinated Indenture (or note or other agreement executed in connection
therewith) immediately after the occurrence of any Credit Event; (b) Schedule
6.22 hereto sets forth, as of the Closing Date, all of the “Credit Facilities”
(as defined in the Subordinated Indenture); (c) all of the Obligations
constitute “Senior Indebtedness”, “Guarantor Senior Indebtedness”, “Designated
Senior Indebtedness”, and “Designated Guarantor Senior Indebtedness” (as each
term is defined in the Subordinated Indenture); and (d) except for the Secured
Obligations, no other Indebtedness of the Companies constitutes “Designated
Senior Indebtedness” or “Designated Guarantor Senior Indebtedness” (as each term
is defined in the Subordinated Indenture).


Section 6.23. DefaultsSection 6.23. Defaults. No Default or Event of Default
exists hereunder, nor will any begin to exist immediately after the execution
and delivery hereof.




ARTICLE VII. COLLATERALARTICLE VII. COLLATERAL


Section 7.1. Collections and Receipt of Proceeds by BorrowersSection 7.1.
Collections and Receipt of Proceeds by Borrowers.


(a)    Prior to the exercise by the Administrative Agent and the Required
Lenders of their rights under Article IX hereof, the Borrowers shall be entitled
to collect and enforce all of each Borrower’s Accounts, and receive and retain
all Proceeds of all of such Borrower’s Accounts and Inventory.


(b)    Upon written notice to the Administrative Borrower from the
Administrative Agent after the occurrence of an Event of Default, a Cash
Collateral Account shall be opened by the Borrowers at the main office of the
Administrative Agent (or such other office as shall be designated by the
Administrative Agent)




--------------------------------------------------------------------------------

Exhibit 10.1

and all such lawful collections of each Borrower’s Accounts and such Proceeds of
each Borrower’s Accounts and Inventory shall be remitted daily by each Borrower
to the Administrative Agent in the form in which they are received by such
Borrower, either by mailing or by delivering such collections and Proceeds to
the Administrative Agent, appropriately endorsed for deposit in the Cash
Collateral Account. In the event that such notice is given to the Administrative
Borrower from the Administrative Agent, no Borrower shall commingle such
collections or Proceeds with any of such Borrower’s other funds or property or
the funds or property of any other Borrower, but shall hold such collections and
Proceeds separate and apart therefrom upon an express trust for the
Administrative Agent, for the benefit of the Lenders. In such case, the
Administrative Agent may, in its sole discretion, and shall, at the request of
the Required Lenders, at any time and from time to time after the occurrence of
an Event of Default, apply all or any portion of the account balance in the Cash
Collateral Account as a credit against (i) the outstanding principal or interest
of the Loans, or (ii) any other Secured Obligations in accordance with this
Agreement. If any remittance shall be dishonored, or if, upon final payment, any
claim with respect thereto shall be made against the Administrative Agent on its
warranties of collection, the Administrative Agent may charge the amount of such
item against the Cash Collateral Account or any other Deposit Account maintained
by any Borrower with the Administrative Agent or with any other Lender, and, in
any event, retain the same and such Borrower’s interest therein as additional
security for the Secured Obligations. The Administrative Agent may, in its sole
discretion, at any time and from time to time, release funds from the Cash
Collateral Account to the Borrowers for use in the business of the Borrowers.
The balance in the Cash Collateral Account may be withdrawn by the Borrowers
upon termination of this Agreement and payment in full of all of the Secured
Obligations.


(c)    After the occurrence of an Event of Default, at the Administrative
Agent’s written request, each Borrower shall cause all remittances representing
collections and Proceeds of Collateral to be mailed to a lockbox at a location
acceptable to the Administrative Agent, to which the Administrative Agent shall
have access for the processing of such items in accordance with the provisions,
terms and conditions of the customary lockbox agreement of the Administrative
Agent.


(d)    The Administrative Agent, or the Administrative Agent’s designated agent,
is hereby constituted and appointed attorney‑in‑fact for each Borrower with
authority and power to endorse, after the occurrence and during the continuance
of an Event of Default, any and all instruments, documents, and chattel paper
upon the failure of the Borrowers to do so. Such authority and power, being
coupled with an interest, shall be (i) irrevocable until all of the Secured
Obligations are paid, (ii) exercisable by the Administrative Agent at any time
and without any request upon such Borrower by the Administrative Agent to so
endorse, and (iii) exercisable in the name of the Administrative Agent or such
Borrower. Each Borrower hereby waives presentment, demand, notice of dishonor,
protest, notice of protest, and any and all other similar notices with respect
thereto, regardless of the form of any endorsement thereof. Neither the
Administrative Agent nor the Lenders shall be bound or obligated to take any
action to preserve any rights therein against prior parties thereto.


Section 7.2. Collections and Receipt of Proceeds by the Administrative
AgentSection 7.2. Collections and Receipt of Proceeds by the Administrative
Agent. Each Credit Party hereby constitutes and appoints the Administrative
Agent, or the Administrative Agent’s designated agent, as such Borrower’s
attorney-in-fact to exercise, at any time, after the occurrence and during the
continuance of an Event of Default, all or any of the following powers which,
being coupled with an interest, shall be irrevocable until the complete and full
payment of all of the Secured Obligations:


(a)    to receive, retain, acquire, take, endorse, assign, deliver, accept, and
deposit, in the name of the Administrative Agent or such Credit Party, any and
all of such Credit Party’s cash, instruments, chattel paper, documents, Proceeds
of Accounts, Proceeds of Inventory, collection of Accounts, and any other




--------------------------------------------------------------------------------

Exhibit 10.1

writings relating to any of the Collateral. Each Credit Party hereby waives
presentment, demand, notice of dishonor, protest, notice of protest, and any and
all other similar notices with respect thereto, regardless of the form of any
endorsement thereof. The Administrative Agent shall not be bound or obligated to
take any action to preserve any rights therein against prior parties thereto;


(b)    to transmit to Account Debtors, on any or all of such Credit Party’s
Accounts, notice of assignment to the Administrative Agent, for the benefit of
the Lenders, thereof and the security interest therein, and to request from such
Account Debtors at any time, in the name of the Administrative Agent or such
Credit Party, information concerning such Borrower’s Accounts and the amounts
owing thereon;


(c)    to transmit to purchasers of any or all of such Credit Party’s Inventory,
notice of the Administrative Agent’s security interest therein, and to request
from such purchasers at any time, in the name of the Administrative Agent or
such Credit Party, information concerning such Credit Party’s Inventory and the
amounts owing thereon by such purchasers;


(d)    to notify and require Account Debtors on such Credit Party’s Accounts and
purchasers of such Credit Party’s Inventory to make payment of their
indebtedness directly to the Administrative Agent;


(e)    to enter into or assent to such amendment, compromise, extension, release
or other modification of any kind of, or substitution for, the Accounts, or any
thereof, as the Administrative Agent, in its sole discretion, may deem to be
advisable;


(f)    to enforce the Accounts or any thereof, or any other Collateral, by suit
or otherwise, to maintain any such suit or other proceeding in the name of the
Administrative Agent or one or more Credit Parties, and to withdraw any such
suit or other proceeding. The Credit Parties agree to lend every assistance
requested by the Administrative Agent in respect of the foregoing, all at no
cost or expense to the Administrative Agent and including, without limitation,
the furnishing of such witnesses and of such records and other writings as the
Administrative Agent may require in connection with making legal proof of any
Account. The Credit Parties agree to reimburse the Administrative Agent in full
for all court costs and attorneys’ fees and every other cost, expense or
liability, if any, incurred or paid by the Administrative Agent in connection
with the foregoing, which obligation of the Credit Parties shall constitute
Obligations, shall be secured by the Collateral and shall bear interest, until
paid, at the Default Rate;


(g)    to take or bring, in the name of the Administrative Agent or such Credit
Party, all steps, actions, suits, or proceedings deemed by the Administrative
Agent necessary or desirable to effect the receipt, enforcement, and collection
of the Collateral; and


(h)    to accept all collections in any form relating to the Collateral,
including remittances that may reflect deductions, and to deposit the same into
such Credit Party’s Cash Collateral Account or, at the option of the
Administrative Agent, to apply them as a payment against the Loans or any other
Secured Obligations in accordance with this Agreement.


Section 7.3. Administrative Agent’s Authority Under Pledged NotesSection 7.3.
Administrative Agent’s Authority Under Pledged Notes. For the better protection
of the Administrative Agent and the Lenders hereunder, each Credit Party, as
appropriate, has executed (or will execute, with respect to future Pledged
Notes) an appropriate endorsement on (or separate from) each Pledged Note and
has deposited (or will deposit, with respect to future Pledged Notes) such
Pledged Note with the Administrative Agent, for the benefit of the Lenders. Such
Credit Party irrevocably authorizes and empowers the Administrative Agent, for
the benefit of the Lenders, to, following the occurrence and during the
continuation of an Event of Default,




--------------------------------------------------------------------------------

Exhibit 10.1

(a) ask for, demand, collect and receive all payments of principal of and
interest on the Pledged Notes; (b) compromise and settle any dispute arising in
respect of the foregoing; (c) execute and deliver vouchers, receipts and
acquittances in full discharge of the foregoing; (d) exercise, in the
Administrative Agent’s discretion, any right, power or privilege granted to the
holder of any Pledged Note by the provisions thereof including, without
limitation, the right to demand security or to waive any default thereunder; (e)
endorse such Credit Party’s name to each check or other writing received by the
Administrative Agent as a payment or other proceeds of or otherwise in
connection with any Pledged Note; (f) enforce delivery and payment of the
principal and/or interest on the Pledged Notes, in each case by suit or
otherwise as the Administrative Agent may desire; and (g) enforce the security,
if any, for the Pledged Notes by instituting foreclosure proceedings, by
conducting public or other sales or otherwise, and to take all other steps as
the Administrative Agent, in its discretion, may deem advisable in connection
with the forgoing; provided, however, that nothing contained or implied herein
or elsewhere shall obligate the Administrative Agent to institute any action,
suit or proceeding or to make or do any other act or thing contemplated by this
Section 7.3 or prohibit the Administrative Agent from settling, withdrawing or
dismissing any action, suit or proceeding or require the Administrative Agent to
preserve any other right of any kind in respect of the Pledged Notes and the
security, if any, therefor.


Section 7.4. Commercial Tort ClaimsSection 7.4. Commercial Tort Claims. If any
Credit Party shall at any time hold or acquire a Commercial Tort Claim, the
recovery from which could reasonably be expected to exceed One Million Dollars
($1,000,000), such Credit Party shall promptly notify the Administrative Agent
thereof in a writing signed by such Credit Party, that sets forth the details
thereof and grants to the Administrative Agent (for the benefit of the Lenders)
a Lien thereon and on the Proceeds thereof, all upon the terms of this
Agreement, with such writing to be prepared by and in form and substance
reasonably satisfactory to the Administrative Agent.




ARTICLE VIII. EVENTS OF DEFAULTARTICLE VIII. EVENTS OF DEFAULT


Any of the following specified events shall constitute an Event of Default (each
an “Event of Default”):


Section 8.1. PaymentsSection 8.1. Payments. If (a) the interest on any Loan, any
commitment or other fee, or any other Obligation not listed in subpart (b)
below, shall not be paid in full when due and payable or within five Business
Days thereafter, or (b) the principal of any Loan or any reimbursement
obligation under any Letter of Credit that has been drawn, or any amount owing
pursuant to Section 2.11 hereof, shall not be paid in full when due and payable.


Section 8.2. Special CovenantsSection 8.2. Special Covenants. If any Company
shall fail or omit to perform and observe Section 5.3, 5.7, 5.8, 5.9, 5.11,
5.12, 5.13, 5.15, 5.21(a) or (b), 5.25, 5.26, 5.27 or 5.28 hereof.


Section 8.3. Other CovenantsSection 8.3. Other Covenants. If any Company shall
fail or omit to perform and observe any agreement or other provision (other than
those referred to in Section 8.1 or 8.2 hereof) contained or referred to in this
Agreement or any Related Writing that is on such Company’s part to be complied
with, and that Default shall not have been fully corrected within thirty (30)
days after the earlier of (a) any Financial Officer of such Company becomes
aware of the occurrence thereof, or (b) the giving of written notice thereof to
the Administrative Borrower by the Administrative Agent or the Required Lenders
that the specified Default is to be remedied.






--------------------------------------------------------------------------------

Exhibit 10.1

Section 8.4. Representations and WarrantiesSection 8.4. Representations and
Warranties. If any representation, warranty or statement made in or pursuant to
this Agreement or any other Related Writing or any other material information
furnished by any Company to the Administrative Agent or the Lenders, or any
thereof, shall be false or erroneous in any material respect.


Section 8.5. Cross DefaultSection 8.5. Cross Default. If any Company shall
default in the payment of principal or interest due and owing under any Material
Indebtedness Agreement beyond any period of grace provided with respect thereto
or in the performance or observance of any other agreement, term or condition
contained in any agreement under which such obligation is created, if the effect
of such default is to allow the acceleration of the maturity of such
Indebtedness or to permit the holder thereof to cause such Indebtedness to
become due prior to its stated maturity.


Section 8.6. Subordinated IndentureSection 8.6. Subordinated Indenture. If (a)
any “Event of Default” (as defined in the Subordinated Indenture) shall occur
under any Subordinated Indenture; (b) the Obligations shall cease to be any of
the following: “Senior Indebtedness”, “Guarantor Senior Indebtedness”,
“Designated Senior Indebtedness”, and “Designated Guarantor Senior Indebtedness”
under the Subordinated Indenture; (c) any Indebtedness other than the
Obligations is designated as “Designated Senior Indebtedness” or “Designated
Guarantor Senior Indebtedness” (as each term is defined in the Subordinated
Indenture); or (d) any Indebtedness other than the Obligations is classified by
Gibraltar as Indebtedness incurred pursuant to clause (l) of the second
paragraph of Section 3.2 of the Subordinated Indenture.


Section 8.7. ERISA DefaultSection 8.7. ERISA Default. The occurrence of one or
more ERISA Events that (a) the Required Lenders determine could reasonably be
expected to have a Material Adverse Effect, or (b) results in a Lien on any of
the assets of any Company.


Section 8.8. Change in Control.Section 8.8. Change in Control If any Change in
Control shall occur.


Section 8.9. JudgmentsSection 8.9. Judgments. There is entered against any
Company:


(a)    a final judgment or order for the payment of money by a court of
competent jurisdiction, that remains unpaid or unstayed and undischarged for a
period (during which execution shall not be effectively stayed) of thirty (30)
days after the date on which the right to appeal has expired, provided that such
occurrence shall constitute an Event of Default only if the aggregate of all
such judgments for all such Companies, shall exceed Twenty‑Five Million Dollars
($25,000,000) (excluding any amount that will be covered by the proceeds of
insurance and is not subject to dispute by the insurance provider);


(b)    one or more judgments, orders or decrees shall be entered against any
Company involving a required divestiture or any material properties, assets or
business reasonably estimated to have a fair value in excess of Ten Million
Dollars ($10,000,000), and any such judgments, orders or decrees shall not have
been vacated, discharged or stayed or bonded pending appeal within thirty (30)
days (or such longer period, not in excess of sixty (60) days, during which
enforcement thereof, and the filing of any judgment lien, is effectively stayed
or prohibited) from the entry thereof; or


(c)    any one or more non-monetary final judgments that are not covered by
insurance, or, if covered by insurance, for which the insurance company has not
agreed to or acknowledged coverage, and that, in either case, the Required
Lenders reasonably determine have, or could be expected to have, individually or
in the aggregate, a Material Adverse Effect and, in either case, (i) enforcement
proceedings are commenced by the prevailing party or any creditor upon such
judgment or order, or (ii) there is a period of three consecutive




--------------------------------------------------------------------------------

Exhibit 10.1

Business Days during which a stay of enforcement of such judgment, by reason of
a pending appeal or otherwise, is not in effect.


Section 8.10. SecuritySection 8.10. Security. If any Lien granted in this
Agreement or any other Loan Document in favor of the Administrative Agent, for
the benefit of the Lenders, shall be determined to be (a) void, voidable or
invalid, or is subordinated or not otherwise given the priority contemplated by
this Agreement and the Borrowers have (or the appropriate Credit Party has)
failed to promptly execute appropriate documents to correct such matters, or (b)
unperfected as to any material amount of Collateral (as determined by the
Administrative Agent, in its reasonable discretion) and the Borrowers have (or
the appropriate Credit Party has) failed to promptly execute appropriate
documents to correct such matters.


Section 8.11. Validity of Loan DocumentsSection 8.11. Validity of Loan
Documents. If (a) any material provision, in the sole opinion of the
Administrative Agent, of any Loan Document shall at any time cease to be valid,
binding and enforceable against any Credit Party; (b) the validity, binding
effect or enforceability of any Loan Document against any Credit Party shall be
contested by any Credit Party; (c) any Credit Party shall deny that it has any
or further liability or obligation under any Loan Document; or (d) any Loan
Document shall be terminated, invalidated or set aside, or be declared
ineffective or inoperative or in any way cease to give or provide to the
Administrative Agent and the Lenders the benefits purported to be created
thereby.


Section 8.12. SolvencySection 8.12. Solvency. If any Company (other than a
Non-Material Subsidiary) shall (a) except as permitted pursuant to Section 5.5
or 5.12 hereof, discontinue business; (b) generally not pay its debts as such
debts become due; (c) make a general assignment for the benefit of creditors;
(d) apply for or consent to the appointment of an interim receiver, a receiver,
a receiver and manager, an administrator, a sequestrator, a monitor, a
custodian, a trustee, an interim trustee, a liquidator, an agent or any other
similar official of all or a substantial part of its assets or of such Company;
(e) be adjudicated a debtor or insolvent or have entered against it an order for
relief under the Bankruptcy Code, or under any other bankruptcy insolvency,
liquidation, winding-up, corporate or similar statute or law, foreign, federal,
state or provincial, in any applicable jurisdiction, now or hereafter existing,
as any of the foregoing may be amended from time to time, or other applicable
statute for jurisdictions outside of the United States, as the case may be; (f)
file a voluntary petition under the Bankruptcy Code or seek relief under any
bankruptcy or insolvency or analogous law in any jurisdiction outside of the
United States, or file a proposal or notice of intention to file such petition;
(g) have an involuntary proceeding under the Bankruptcy Code or any bankruptcy
or insolvency or analogous law in any jurisdiction outside of the United States
filed against it and the same shall not be controverted within ten (10) days, or
shall continue undismissed for a period of sixty (60) days from commencement of
such proceeding or case; (h) file a petition, an answer, an application or a
proposal seeking reorganization or an arrangement with creditors or seeking to
take advantage of any other law (whether federal, provincial or state, or, if
applicable, other jurisdiction) relating to relief of debtors, or admit (by
answer, by default or otherwise) the material allegations of a petition filed
against it in any bankruptcy, reorganization, insolvency or other proceeding
(whether federal, provincial or state, or, if applicable, other jurisdiction)
relating to relief of debtors; (i) suffer or permit to continue unstayed and in
effect for sixty (60) consecutive days any judgment, decree or order entered by
a court of competent jurisdiction, that approves a petition or an application or
a proposal seeking its reorganization or appoints an interim receiver, a
receiver and manager, an administrator, custodian, trustee, interim trustee or
liquidator of all or a substantial part of its assets, or of such Company; (j)
have an administrative receiver appointed over the whole or substantially the
whole of its assets, or of such Company; (k) have assets, the value of which is
less than its liabilities (taking into account prospective and contingent
liabilities, and rights of contribution from other Persons); or (l) have a
moratorium declared in respect of any of its Indebtedness, or any analogous
procedure or step is taken in any jurisdiction.




--------------------------------------------------------------------------------

Exhibit 10.1





ARTICLE IX. REMEDIES UPON DEFAULTARTICLE IX. REMEDIES UPON DEFAULT


Notwithstanding any contrary provision or inference herein or elsewhere:


Section 9.1. Optional DefaultsSection 9.1. Optional Defaults. If any Event of
Default referred to in Section 8.1, 8.2, 8.3, 8.4, 8.5, 8.6, 8.7, 8.8, 8.9,
8.10, or 8.11 hereof shall occur, the Administrative Agent may, with the consent
of the Required Lenders, and shall, at the written request of the Required
Lenders, give written notice to the Borrowers to:


(a)    terminate the Commitment, if not previously terminated, and, immediately
upon such election, the obligations of the Lenders, and each thereof, to make
any further Loan, and the obligation of the Issuing Lenders to issue any Letter
of Credit, immediately shall be terminated; and/or


(b)    accelerate the maturity of all of the Obligations (if the Obligations are
not already due and payable), whereupon all of the Obligations shall become and
thereafter be immediately due and payable in full without any presentment or
demand and without any further or other notice of any kind, all of which are
hereby waived by each Borrower.


Section 9.2. Automatic DefaultsSection 9.2. Automatic Defaults. If any Event of
Default referred to in Section 8.12 hereof shall occur:


(a)    all of the Commitment shall automatically and immediately terminate, if
not previously terminated, and no Lender thereafter shall be under any
obligation to grant any further Loan, nor shall the Issuing Lenders be obligated
to issue any Letter of Credit; and


(b)    the principal of and interest then outstanding on all of the Loans, and
all of the other Obligations, shall thereupon become and thereafter be
immediately due and payable in full (if the Obligations are not already due and
payable), all without any presentment, demand or notice of any kind, which are
hereby waived by each Borrower.


Section 9.3. Letters of CreditSection 9.3. Letters of Credit. If the maturity of
the Obligations shall be accelerated pursuant to Section 9.1 or 9.2 hereof, the
Borrowers shall immediately deposit with the Administrative Agent, as security
for the obligations of the Borrowers and any Guarantor of Payment to reimburse
the Administrative Agent and the Revolving Lenders for any then outstanding
Letters of Credit, cash equal to one hundred five percent (105%) of the sum of
the aggregate undrawn balance of any then outstanding Letters of Credit. The
Administrative Agent and the Lenders are hereby authorized, at their option, to
deduct any and all such amounts from any deposit balances then owing by any
Lender (or any affiliate of such Lender, wherever located) to or for the credit
or account of any Company, as security for the obligations of the Borrowers and
any Guarantor of Payment to reimburse the Administrative Agent and the Revolving
Lenders for any then outstanding Letters of Credit.


Section 9.4. OffsetsSection 9.4. Offsets. If there shall occur or exist any
Event of Default referred to in Section 8.12 hereof or if the maturity of the
Obligations is accelerated pursuant to Section 9.1 or 9.2 hereof, each Lender
shall have the right at any time to set off against, and to appropriate and
apply toward the payment of, any and all of the Obligations (other than
Obligations under the Diamond Perforated Guaranty) then owing by the Borrowers
or a Guarantor of Payment to such Lender (including, without limitation, any
participation purchased or to be purchased pursuant to Section 2.2(b), 2.2(c) or
9.5 hereof), whether or not




--------------------------------------------------------------------------------

Exhibit 10.1

the same shall then have matured, any and all deposit (general or special)
balances and all other indebtedness then held or owing by such Lender
(including, without limitation, by branches and agencies or any affiliate of
such Lender, wherever located) to or for the credit or account of any Borrower
or Guarantor of Payment, all without notice to or demand upon any Borrower or
any other Person, all such notices and demands being hereby expressly waived by
each Borrower.


Section 9.5. Equalization ProvisionsSection 9.5. Equalization Provisions. Each
Lender agrees with the other Lenders that, if it at any time shall obtain any
Advantage over the other Lenders, or any thereof, in respect of the Obligations
(except as to Swing Loans and Letters of Credit prior to the Administrative
Agent’s giving of notice to participate and except under Article III hereof), it
shall purchase from the other Lenders, for cash and at par, such additional
participation in the Obligations as shall be necessary to nullify such
Advantage. If any such Advantage resulting in the purchase of an additional
participation as aforesaid shall be recovered in whole or in part from the
Lender receiving such Advantage, each such purchase shall be rescinded, and the
purchase price restored (but without interest unless the Lender receiving such
Advantage is required to pay interest on such Advantage to the Person recovering
such Advantage from such Lender) ratably to the extent of the recovery. Each
Lender further agrees with the other Lenders that if it at any time shall
receive any payment for or on behalf of any Borrower (or through any Guarantor
of Payment) on any Indebtedness owing by any Borrower pursuant to this Agreement
(whether by voluntary payment, by realization upon security, by reason of offset
of any deposit or other indebtedness, by counterclaim or cross-action, by the
enforcement of any right under any Loan Document, or otherwise), it will apply
such payment first to any and all Obligations owing by such Borrower to that
Lender (including, without limitation, any participation purchased or to be
purchased pursuant to this Section 9.5 or any other section of this Agreement).
Each Credit Party agrees that any Lender so purchasing a participation from the
other Lenders or any thereof pursuant to this Section 9.5 may exercise all of
its rights of payment (including the right of set‑off) with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.


Section 9.6. CollateralSection 9.6. Collateral. The Administrative Agent and the
Lenders shall at all times have the rights and remedies of a secured party under
the U.C.C., in addition to the rights and remedies of a secured party provided
elsewhere within this Agreement, in any other Related Writing executed by any
Borrower or otherwise provided in law or equity. Upon the occurrence of an Event
of Default and at all times thereafter, the Administrative Agent may require the
Borrowers to assemble the Collateral, which each Borrower agrees to do, and make
it available to the Administrative Agent and the Lenders at a reasonably
convenient place to be designated by the Administrative Agent. The
Administrative Agent may, with or without notice to or demand upon such Borrower
and with or without the aid of legal process, make use of such force as may be
necessary to enter any premises where the Collateral, or any thereof, may be
found and to take possession thereof (including anything found in or on the
Collateral that is not specifically described in this Agreement, each of which
findings shall be considered to be an accession to and a part of the Collateral)
and for that purpose may pursue the Collateral wherever the same may be found,
without liability for trespass or damage caused thereby to such Borrower. After
any delivery or taking of possession of the Collateral, or any thereof, pursuant
to this Agreement, then, with or without resort to any Borrower personally or
any other Person or property, all of which each Borrower hereby waives, and upon
such terms and in such manner as the Administrative Agent may deem advisable,
the Administrative Agent, in its discretion, may sell, assign, transfer and
deliver any of the Collateral at any time, or from time to time. No prior notice
need be given to any Borrower or to any other Person in the case of any sale of
Collateral that the Administrative Agent determines to be perishable or to be
declining speedily in value or that is customarily sold in any recognized
market, but in any other case the Administrative Agent shall give the Borrowers
not fewer than ten days prior notice of either the time and place of any public
sale of the Collateral or of the time after which any private sale or other
intended disposition thereof is to be made. Each Borrower waives advertisement
of any such




--------------------------------------------------------------------------------

Exhibit 10.1

sale and (except to the extent specifically required by the preceding sentence)
waives notice of any kind in respect of any such sale. At any such public sale,
the Administrative Agent or the Lenders may purchase the Collateral, or any part
thereof, free from any right of redemption, all of which rights each Borrower
hereby waives and releases. After deducting all Related Expenses, and after
paying all claims, if any, secured by Liens having precedence over this
Agreement, the Administrative Agent may apply the net proceeds of each such sale
to or toward the payment of the Secured Obligations, whether or not then due, in
such order and by such division as the Administrative Agent, in its sole
discretion, may deem advisable. Any excess, to the extent permitted by law,
shall be paid to the Borrowers, and each Borrower shall remain liable for any
deficiency. In addition, the Administrative Agent shall at all times have the
right to obtain new appraisals of any Borrower or the Collateral, the cost of
which shall be paid by the Borrowers.


Section 9.7. Administrative Agent’s Rights to Occupy and Use Property of Credit
Parties. Section 9.7. Administrative Agent’s Rights to Occupy and Use Property
of Credit Parties


(a)    After the occurrence and during the continuance of an Event of Default
and as part of an exercise of remedies by the Administrative Agent under the
Loan Documents, the Administrative Agent shall have the right to enter upon and
into, and take possession of, all or such part or parts of the properties of the
Credit Parties, including lands, plants, buildings, Equipment, Inventory and
other property as may be necessary or appropriate, in the reasonable judgment of
the Administrative Agent, to permit or enable the Administrative Agent, or the
Administrative Agent’s designee, to manufacture, produce, process, store or sell
or complete the manufacture, production, processing, storing or sale of all or
any part of the Collateral, as the Administrative Agent may elect, and to use
and operate said properties for said purposes and for such length of time as the
Administrative Agent may deem necessary or appropriate for such purposes without
the payment of any compensation to any Credit Party therefor.


(b)    The Administrative Agent is hereby granted a license or other right to
use, without charge, after the occurrence and during the continuance of an Event
of Default and as part of an exercise of remedies by the Administrative Agent
under the Loan Documents, all of each Credit Party’s property, including,
without limitation, all of such Credit Party’s labels, trademarks, copyrights,
patents and advertising matter, or any property of a similar nature, as it
pertains to the Collateral, in completing production of, advertising for sale
and selling any Collateral, and such Credit Party’s rights under all licenses
and all franchise agreements shall inure to the Administrative Agent’s benefit
until the Secured Obligations are paid in full.


Section 9.8. Other RemediesSection 9.8. Other Remedies. The remedies in this
Article IX are in addition to, and not in limitation of, any other right, power,
privilege, or remedy, either in law, in equity, or otherwise, to which the
Lenders may be entitled. The Administrative Agent shall exercise the rights
under this Article IX and all other collection efforts on behalf of the Lenders
and no Lender shall act independently with respect thereto, except as otherwise
specifically set forth in this Agreement. In addition, the Administrative Agent
shall exercise remedies, pursuant to the Loan Documents, against collateral
securing the Secured Obligations, and no affiliate of a Lender shall act
independently with respect thereto, except as otherwise specifically set forth
in this Agreement.


Section 9.9. Application of ProceedsSection 9.9. Application of Proceeds.


(a)    Payments Prior to Exercise of Remedies. Prior to the exercise by the
Administrative Agent, on behalf of the Lenders, of remedies under this Agreement
or the other Loan Documents, all monies received by the Administrative Agent in
connection with the Revolving Credit Commitment shall be applied, unless
otherwise required by the terms of the other Loan Documents or by applicable
law, to the Loans and Letters of Credit, as appropriate; provided that the
Administrative Agent shall have the right at all times to apply




--------------------------------------------------------------------------------

Exhibit 10.1

any payment received from the Borrowers first to the payment of all obligations
(to the extent not paid by the Borrowers) incurred by the Administrative Agent
pursuant to Sections 12.5 and 12.6 hereof and to the payment of Related Expenses
to the Administrative Agent.


(b)    Payments Subsequent to Exercise of Remedies. After the exercise by the
Administrative Agent or the Required Lenders of remedies under this Agreement or
the other Loan Documents, all monies received by the Administrative Agent shall
be applied, unless otherwise required by the terms of the other Loan Documents
or by applicable law, as follows:


(i)    first, to the payment of all obligations (to the extent not paid by the
Borrowers) incurred by the Administrative Agent pursuant to Sections 12.5 and
12.6 hereof and to the payment of Related Expenses to the Administrative Agent;


(ii)    second, to the payment pro rata of (A) interest then accrued and payable
on the outstanding Loans, (B) any fees then accrued and payable to the
Administrative Agent, (C) any fees then accrued and payable to any Issuing
Lender or the holders of the Letter of Credit Commitment in respect of the
Letter of Credit Exposure; (D) any commitment fees, amendment fees and similar
fees shared pro rata among the Lenders entitled thereto under this Agreement
that are then accrued and payable, and (E) to the extent not paid by the
Borrower, to the obligations incurred by the Lenders (other than the
Administrative Agent) pursuant to Sections 12.5 and 12.6 hereof;


(iii)    third, for payment of (A) principal outstanding on the Loans and the
Letter of Credit Exposure, on a pro rata basis to the Lenders, based upon each
such Lender’s Commitment Percentage, provided that the amounts payable in
respect of the Letter of Credit Exposure shall be held and applied by the
Administrative Agent as security for the reimbursement obligations in respect
thereof, and, if any Letter of Credit shall expire without being drawn, then the
amount with respect to such Letter of Credit shall be distributed to the
Lenders, on a pro rata basis in accordance with this subpart (iii), (B) the
Indebtedness under any Designated Hedge Agreement, such amount to be based upon
the net termination obligation of the Borrowers under such Designated Hedge
Agreement (subject to confirmation by the Administrative Agent of any
calculation of termination or other payment amounts being made in accordance
with normal industry practice), and (C) the Bank Product Obligations owing under
Bank Product Agreements; with such payment to be pro rata among (A), (B) and (C)
of this subpart (iii);


(iv)    fourth, to any remaining Secured Obligations; and


(v)    finally, any remaining surplus after all of the Secured Obligations have
been paid in full, to the Administrative Borrower for distribution to the
appropriate Borrowers, or to whomsoever shall be lawfully entitled thereto.


Each Lender hereby agrees to promptly provide all information reasonably
requested by the Administrative Agent regarding any Bank Product Obligations
owing to such Lender (or affiliate of such Lender) or any Hedge Agreement
entered into by a Company with such Lender (or affiliate of such Lender), and
each such Lender, on behalf of itself and any of its affiliates, hereby agrees
to promptly provide notice to the Administrative Agent upon such Lender (or any
of its affiliates) entering into any such Hedge Agreement or Bank Product
Agreement.




ARTICLE X. THE ADMINISTRATIVE AGENTARTICLE X. THE ADMINISTRATIVE AGENT




--------------------------------------------------------------------------------

Exhibit 10.1



The Lenders authorize KeyBank and KeyBank hereby agrees to act as agent for the
Lenders in respect of this Agreement upon the terms and conditions set forth
elsewhere in this Agreement, and upon the following terms and conditions:


Section 10.1. Appointment and AuthorizationSection 10.1. Appointment and
Authorization. Each Lender hereby irrevocably appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers hereunder as are delegated to the Administrative Agent by the terms
hereof, together with such powers as are reasonably incidental thereto. Neither
the Administrative Agent nor any of its affiliates, directors, officers,
attorneys or employees shall (a) be liable for any action taken or omitted to be
taken by it or them hereunder or in connection herewith, except for its or their
own gross negligence or willful misconduct (as determined by a final
non-appealable judgment of a court of competent jurisdiction), or be responsible
in any manner to any of the Lenders for the effectiveness, enforceability,
genuineness, validity or due execution of this Agreement or any other Loan
Documents, (b) be under any obligation to any Lender to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
hereof or thereof on the part of the Borrowers or any other Company, or the
financial condition of the Borrowers or any other Company, or (c) be liable to
any of the Companies for consequential damages resulting from any breach of
contract, tort or other wrong in connection with the negotiation, documentation,
administration or collection of the Loans or Letters of Credit or any of the
Loan Documents. Notwithstanding any provision to the contrary contained in this
Agreement or in any other Loan Document, the Administrative Agent shall not have
any duty or responsibility except those expressly set forth herein, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in other Loan Documents with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.


Section 10.2. Note HoldersSection 10.2. Note Holders. The Administrative Agent
may treat the payee of any Note as the holder thereof (or, if there is no Note,
the holder of the interest as reflected on the books and records of the
Administrative Agent) until written notice of transfer shall have been filed
with the Administrative Agent, signed by such payee and in form satisfactory to
the Administrative Agent.


Section 10.3. Consultation With CounselSection 10.3. Consultation With Counsel.
The Administrative Agent may consult with legal counsel selected by the
Administrative Agent and shall not be liable for any action taken or suffered in
good faith by the Administrative Agent in accordance with the opinion of such
counsel.


Section 10.4. DocumentsSection 10.4. Documents. The Administrative Agent shall
not be under any duty to examine into or pass upon the validity, effectiveness,
genuineness or value of any Loan Document or any other Related Writing furnished
pursuant hereto or in connection herewith or the value of any collateral
obtained hereunder, and the Administrative Agent shall be entitled to assume
that the same are valid, effective and genuine and what they purport to be.


Section 10.5. Administrative Agent and AffiliatesSection 10.5. Administrative
Agent and Affiliates. KeyBank and its affiliates may make loans to, issue
letters of credit for the account of, accept deposits from, acquire equity
interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting




--------------------------------------------------------------------------------

Exhibit 10.1

or other business with the Companies and Affiliates as though KeyBank were not
the Administrative Agent hereunder and without notice to or consent of any
Lender. Each Lender acknowledges that, pursuant to such activities, KeyBank or
its affiliates may receive information regarding any Company or any Affiliate
(including information that may be subject to confidentiality obligations in
favor of such Company or such Affiliate) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to other Lenders.
With respect to Loans and Letters of Credit (if any), KeyBank and its affiliates
shall have the same rights and powers under this Agreement as any other Lender
and may exercise the same as though KeyBank were not the Administrative Agent,
and the terms “Lender” and “Lenders” include KeyBank and its affiliates, to the
extent applicable, in their individual capacities.


Section 10.6. Knowledge or Notice of DefaultSection 10.6. Knowledge or Notice of
Default. The Administrative Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default unless the
Administrative Agent has received written notice from a Lender or the
Administrative Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that, unless and until the Administrative
Agent shall have received such directions, the Administrative Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as it shall deem advisable, in
its discretion, for the protection of the interests of the Lenders.


Section 10.7. Action by Administrative AgentSection 10.7. Action by
Administrative Agent. Subject to the other terms and conditions hereof, so long
as the Administrative Agent shall be entitled, pursuant to Section 10.6 hereof,
to assume that no Default or Event of Default shall have occurred and be
continuing, the Administrative Agent shall be entitled to use its discretion
with respect to exercising or refraining from exercising any rights that may be
vested in it by, or with respect to taking or refraining from taking any action
or actions that it may be able to take under or in respect of, this Agreement.
The Administrative Agent shall incur no liability under or in respect of this
Agreement by acting upon any notice, certificate, warranty or other paper or
instrument believed by it to be genuine or authentic or to be signed by the
proper party or parties, or with respect to anything that it may do or refrain
from doing in the reasonable exercise of its judgment, or that may seem to it to
be necessary or desirable in the premises. Without limiting the foregoing, no
Lender shall have any right of action whatsoever against the Administrative
Agent as a result of the Administrative Agent’s acting or refraining from acting
hereunder in accordance with the instructions of the Required Lenders.


Section 10.8. Release of Collateral or Guarantor of PaymentSection 10.8. Release
of Collateral or Guarantor of Payment. In the event of a merger, transfer of
assets or other transaction permitted by Section 5.12 hereof (or otherwise
permitted pursuant to this Agreement) where the proceeds of such merger,
transfer or other transaction are applied in accordance with the terms of this
Agreement to the extent required to be so applied, or in the event of a merger,
consolidation, dissolution or similar event permitted pursuant to this
Agreement, the Administrative Agent, at the request and expense of the
Borrowers, is hereby authorized by the Lenders to (a) release the relevant
Collateral from this Agreement or any other Loan Document, (b) release a
Guarantor of Payment in connection with such permitted transfer or event, and
(c) duly assign, transfer and deliver to the affected Person (without recourse
and without any representation or warranty) such Collateral as is then (or has
been) so transferred or released and as may be in the possession of the
Administrative Agent and has not theretofore been released pursuant to this
Agreement.






--------------------------------------------------------------------------------

Exhibit 10.1

Section 10.9. Delegation of Duties.Section 10.9. Delegation of Duties The
Administrative Agent may execute any of its duties under this Agreement or any
other Loan Document by or through agents, employees or attorneys‑in‑fact and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or
attorney‑in‑fact that it selects in the absence of gross negligence or willful
misconduct, as determined by a final and non-appealable judgment of a court of
competent jurisdiction.


Section 10.10. Indemnification of Administrative AgentSection 10.10.
Indemnification of Administrative Agent. The Lenders agree to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrowers) ratably,
according to their respective Commitment Percentages, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses (including attorneys’ fees and expenses) or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by or asserted
against the Administrative Agent in its capacity as agent in any way relating to
or arising out of this Agreement or any other Loan Document or any action taken
or omitted by the Administrative Agent with respect to this Agreement or any
other Loan Document, provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses (including attorneys’ fees and expenses) or disbursements
resulting from the Administrative Agent’s gross negligence or willful
misconduct, as determined by a final and non-appealable judgment of a court of
competent jurisdiction, or from any action taken or omitted by the
Administrative Agent in any capacity other than as agent under this Agreement or
any other Loan Document. No action taken in accordance with the directions of
the Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 10.10. The undertaking in this Section
10.10 shall survive repayment of the Loans, cancellation of the Notes, if any,
expiration or termination of the Letters of Credit, termination of the
Commitment, any foreclosure under, or modification, release or discharge of, any
or all of the Loan Documents, termination of this Agreement and the resignation
or replacement of the agent.


Section 10.11. Successor Administrative AgentSection 10.11. Successor
Administrative Agent. The Administrative Agent may resign as agent hereunder by
giving not fewer than thirty (30) days prior written notice to the
Administrative Borrower and the Lenders. If the Administrative Agent shall
resign under this Agreement, then either (a) the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders (with the consent of
the Administrative Borrower so long as an Event of Default does not exist and
which consent shall not be unreasonably withheld), or (b) if a successor agent
shall not be so appointed and approved within the thirty (30) day period
following the Administrative Agent’s notice to the Lenders of its resignation,
then the Administrative Agent shall appoint a successor agent that shall serve
as agent until such time as the Required Lenders appoint a successor agent. If
no successor agent has accepted appointment as the Administrative Agent by the
date that is thirty (30) days following a retiring Administrative Agent’s notice
of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective, and the Lenders (or other appropriate
holders of the Secured Obligations) shall assume and perform all of the duties
of the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above. Upon its appointment,
such successor agent shall succeed to the rights, powers and duties as agent,
and the term “Administrative Agent” means such successor effective upon its
appointment, and the former agent’s rights, powers and duties as agent shall be
terminated without any other or further act or deed on the part of such former
agent or any of the parties to this Agreement. After any retiring Administrative
Agent’s resignation as the Administrative Agent, the provisions of this Article
X shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was the Administrative Agent under this Agreement and the other Loan
Documents.






--------------------------------------------------------------------------------

Exhibit 10.1

Section 10.12. Issuing LendersSection 10.12. Issuing Lender. Each Issuing Lender
shall act on behalf of the Revolving Lenders with respect to any Letters of
Credit issued by such Issuing Lender and the documents associated therewith.
Each Issuing Lender shall have all of the benefits and immunities (a) provided
to the Administrative Agent in this Article X with respect to any acts taken or
omissions suffered by each Issuing Lender in connection with the Letters of
Credit and the applications and agreements for letters of credit pertaining to
such Letters of Credit as fully as if the term “Administrative Agent”, as used
in this Article X, included such Issuing Lender with respect to such acts or
omissions, and (b) as additionally provided in this Agreement with respect to
such Issuing Lender.


Section 10.13. Swing Line LenderSection 10.13. Swing Line Lender. The Swing Line
Lender shall act on behalf of the Revolving Lenders with respect to any Swing
Loans. The Swing Line Lender shall have all of the benefits and immunities (a)
provided to the Administrative Agent in this Article X with respect to any acts
taken or omissions suffered by the Swing Line Lender in connection with the
Swing Loans as fully as if the term “Administrative Agent”, as used in this
Article X, included the Swing Line Lender with respect to such acts or
omissions, and (b) as additionally provided in this Agreement with respect to
the Swing Line Lender.


Section 10.14. Administrative Agent May File Proofs of ClaimSection 10.14.
Administrative Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Credit
Party, (a) the Administrative Agent (irrespective of whether the principal of
any Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on any Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise, to (i) file and prove a claim for the whole amount
of the principal and interest owing and unpaid in respect of the Loans, and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent) allowed in such judicial proceedings, and (ii)
collect and receive any monies or other property payable or deliverable on any
such claims and to distribute the same; and (b) any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent. Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.


Section 10.15. No Reliance on Administrative Agent’s Customer Identification
ProgramSection 10.15. No Reliance on Administrative Agent’s Customer
Identification Program. Each Lender acknowledges and agrees that neither such
Lender, nor any of its affiliates, participants or assignees, may rely on the
Administrative Agent to carry out such Lender’s or its affiliate’s,
participant’s or assignee’s customer identification program, or other
obligations required or imposed under or pursuant to the Patriot Act or the
regulations thereunder, including the regulations contained in 31 CFR 103.121
(as hereafter amended or replaced, the “CIP Regulations”), or any other
anti‑terrorism law, including any programs involving any of the following items
relating to or in connection with the Borrowers, their respective Affiliates or
agents, the Loan Documents or the transactions hereunder: (a) any identity
verification procedures, (b) any record




--------------------------------------------------------------------------------

Exhibit 10.1

keeping, (c) any comparisons with government lists, (d) any customer notices or
(e) any other procedures required under the CIP Regulations or such other laws.


Section 10.16. Other AgentsSection 10.16. Other Agents. The Administrative Agent
shall have the continuing right (subject to the titles awarded on the Closing
Date) from time to time to designate one or more Lenders (or its or their
affiliates) as “syndication agent”, “co-syndication agent”, “documentation
agent”, “co-documentation agent”, “book runner”, “lead arranger”, “joint lead
arranger”, “arrangers” or other designations for purposes hereof. Any such
designation referenced in the previous sentence or listed on the cover of this
Agreement shall have no substantive effect, and any such Lender and its
affiliates so referenced or listed shall have no additional powers, duties,
responsibilities or liabilities as a result thereof, except in its capacity, as
applicable, as the Administrative Agent, a Lender, the Swing Line Lender or an
Issuing Lender hereunder.




ARTICLE XI. GUARANTYARTICLE XI. GUARANTY


Section 11.1. Guaranty by BorrowersSection 11.1. Guaranty by Borrowers. The
Borrowers hereby unconditionally guarantee all of the Secured Obligations). Upon
failure by any Credit Party to pay punctually any of the Secured Obligations,
the Borrowers shall forthwith on demand by the Administrative Agent pay the
amount not so paid at the place and in the currency and otherwise in the manner
specified in this Agreement or any other applicable agreement or instrument.


Section 11.2. Additional UndertakingSection 11.2. Additional Undertaking. As a
separate, additional and continuing obligation, the Borrowers unconditionally
and irrevocably undertake and agree that, should any Secured Obligations not be
recoverable from any Borrower under Section 11.1 hereof for any reason
whatsoever (including, without limitation, by reason of any provision of any
Loan Document or any other agreement or instrument executed in connection
therewith being or becoming void, unenforceable, or otherwise invalid under any
applicable law) then, notwithstanding any notice or knowledge thereof by any
Lender, the Administrative Agent, any of their respective affiliates, or any
other Person, at any time, the Borrowers as sole, original and independent
obligors, upon demand by the Administrative Agent, will make payment to the
Administrative Agent, for the account of the applicable Person, of all such
obligations not so recoverable by way of full indemnity, in such currency and
otherwise in such manner as is provided in the Loan Documents or any other
applicable agreement or instrument.


Section 11.3. Guaranty UnconditionalSection 11.3. Guaranty Unconditional. The
obligations of the Borrowers under this Article XI shall be unconditional and
absolute and, without limiting the generality of the foregoing, shall not be
released, discharged or otherwise affected by the occurrence, one or more times,
of any of the following:


(a)    any extension, renewal, settlement, compromise, waiver or release in
respect to the Secured Obligations under any agreement or instrument, by
operation of law or otherwise;


(b)    any modification or amendment of or supplement to this Agreement, any
Note, any other Loan Document, or any agreement or instrument evidencing or
relating to any Secured Obligation;


(c)    any release, non-perfection or invalidity of any direct or indirect
security for the Secured Obligations under any agreement or instrument
evidencing or relating to any Secured Obligation;






--------------------------------------------------------------------------------

Exhibit 10.1

(d)    any change in the corporate existence, structure or ownership of any
Credit Party or other Company or any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Credit Party or other Company or its
assets or any resulting release or discharge of any obligation of any Credit
Party or other Company contained in any agreement or instrument evidencing or
relating to any of the Secured Obligations;


(e)    the existence of any claim, set-off or other rights that the Borrowers
may have at any time against any other Credit Party, the Administrative Agent,
any Lender, any affiliate of any Lender or any other Person, whether in
connection herewith or any unrelated transactions;


(f)    any invalidity or unenforceability relating to or against any other
Credit Party, for any reason, of any agreement or instrument evidencing or
relating to any of the Secured Obligations, or any provision of applicable law
or regulation purporting to prohibit the payment by any Credit Party of any of
the Secured Obligations; or


(g)    any other act or omission of any kind by any other Credit Party, the
Administrative Agent, any Lender or any other Person, or any other circumstance
whatsoever that might, but for the provisions of this Article XI, constitute a
legal or equitable discharge of the Borrowers’ obligations under this Article XI
other than the irrevocable payment in full of all of the Secured Obligations.


Section 11.4. Borrowers’ Obligations to Remain in Effect; RestorationSection
11.4. Borrowers’ Obligations to Remain in Effect; Restoration.


(a)    The Borrowers’ obligations under this Article XI shall remain in full
force and effect until the Commitment shall have terminated, and the principal
of and interest on the Secured Obligations, and all other amounts payable by the
Borrowers, any other Credit Party or other Company, under the Loan Documents or
any other agreement or instrument evidencing or relating to any of the Secured
Obligations, shall have been paid in full; provided that, if the Commitment
shall have been terminated and all of the Obligations paid in full, then, if any
obligations shall remain outstanding under the Designated Hedge Agreements and
Bank Product Agreements, then the Borrowers shall cash collateralize, in form
and substance satisfactory to the Administrative Agent, such obligations based
on the net termination value of such Designated Hedge Agreements and Bank
Product Agreements on such termination date.


(b)    If at any time any payment of any of the Secured Obligations is rescinded
or must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of such Credit Party, the Borrowers’ obligations under this
Article XI with respect to such payment shall be reinstated at such time as
though such payment had been due but not made at such time.


Section 11.5. Certain WaiversSection 11.5. Certain Waivers. The Borrowers
irrevocably waive acceptance hereof, presentment, demand, protest and any notice
not provided for herein, as well as any requirement that at any time any action
be taken by any Person against any other Credit Party or any other Person, or
against any collateral or guaranty of any other Person.


Section 11.6. SubrogationSection 11.6. Subrogation2. Until the indefeasible
payment in full of all of the Obligations and the termination of the Commitments
hereunder, the Borrowers shall have no rights, by operation of law or otherwise,
upon making any payment under this Article XI to be subrogated to the rights of
the payee against any other Credit Party with respect to such payment or
otherwise to be reimbursed, indemnified or exonerated by any such Credit Party
in respect thereof.






--------------------------------------------------------------------------------

Exhibit 10.1

Section 11.7. Effect of StaySection 11.7. Effect of Stay. In the event that
acceleration of the time for payment of any amount payable by any Credit Party
under any of the Secured Obligations is stayed upon insolvency, bankruptcy or
reorganization of such Credit Party, all such amounts otherwise subject to
acceleration under the terms of any applicable agreement or instrument
evidencing or relating to any of the Secured Obligations shall nonetheless be
payable by the Borrowers under this Article XI forthwith on demand by the
Administrative Agent.


Section 11.8. Effect of Breach of Article XISection 11.8. Effect of Breach of
Article XI. Notwithstanding anything in this Agreement to the contrary, if any
Borrower shall fail or omit to perform and observe any agreement or other
provision set forth in this Article XI, such failure or omission shall not be a
Default or Event of Default hereunder unless such failure or omission would
constitute a Default or Event of Default hereunder independent of its
obligations under this Article XI.




ARTICLE XII. MISCELLANEOUSARTICLE XII. MISCELLANEOUS


Section 12.1. Lenders’ Independent InvestigationSection 12.1. Lenders’
Independent Investigation. Each Lender, by its signature to this Agreement,
acknowledges and agrees that the Administrative Agent has made no representation
or warranty, express or implied, with respect to the creditworthiness, financial
condition, or any other condition of any Company or with respect to the
statements contained in any information memorandum furnished in connection
herewith or in any other oral or written communication between the
Administrative Agent and such Lender. Each Lender represents that it has made
and shall continue to make its own independent investigation of the
creditworthiness, financial condition and affairs of the Companies in connection
with the extension of credit hereunder, and agrees that the Administrative Agent
has no duty or responsibility, either initially or on a continuing basis, to
provide any Lender with any credit or other information with respect thereto
(other than such notices as may be expressly required to be given by the
Administrative Agent to the Lenders hereunder), whether coming into its
possession before the first Credit Event hereunder or at any time or times
thereafter. Each Lender further represents that it has reviewed each of the Loan
Documents.


Section 12.2. No Waiver; Cumulative RemediesSection 12.2. No Waiver; Cumulative
Remedies. No omission or course of dealing on the part of the Administrative
Agent, any Lender or the holder of any Note (or, if there is no Note, the holder
of the interest as reflected on the books and records of the Administrative
Agent) in exercising any right, power or remedy hereunder or under any of the
Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
hereunder or under any of the Loan Documents. The remedies herein provided are
cumulative and in addition to any other rights, powers or privileges held under
any of the Loan Documents or by operation of law, by contract or otherwise.


Section 12.3. Amendments, Waivers and ConsentsSection 12.3. Amendments, Waivers
and Consents.


(a)    General Rule. No amendment, modification, termination, or waiver of any
provision of any Loan Document nor consent to any variance therefrom (other than
pursuant to Section 2.9(b) and (c) hereof), shall be effective unless the same
shall be in writing and signed by the Required Lenders and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.


(b)    Exceptions to the General Rule. Notwithstanding the provisions of
subsection (a) above, but subject to the provisions of Section 2.9(b) and (c)
hereof:






--------------------------------------------------------------------------------

Exhibit 10.1

(i)    Consent of Lenders Affected Required. No amendment, modification, waiver
or consent shall (A) extend or increase the Commitment of any Lender without the
written consent of such Lender, (B) extend the date scheduled for payment of any
principal (excluding mandatory prepayments) of or interest on the Loans or
Letter of Credit reimbursement obligations or commitment fees payable hereunder
without the written consent of each Lender directly affected thereby, (C) reduce
the principal amount of any Loan, the stated rate of interest thereon (provided
that the institution of the Default Rate or post default interest and a
subsequent removal of the Default Rate or post default interest shall not
constitute a decrease in interest rate pursuant to this Section 12.3) or the
stated rate of commitment fees payable hereunder, without the consent of each
Lender directly affected thereby, (D) change the manner of pro rata application
of any payments made by the Borrowers to the Lenders hereunder, without the
consent of each Lender directly affected thereby, (E) without the unanimous
consent of the Lenders, change any percentage voting requirement, voting rights,
or the Required Lenders definition or the Defaulting Lenders definition, (F)
without the unanimous consent of the Lenders, subordinate a material portion of
the Obligations or release the Borrowers or any Guarantor of Payment or any
material amount of collateral securing the Secured Obligations, except in
connection with a transaction specifically permitted hereunder, or (G) without
the unanimous consent of the Lenders, amend this Section 12.3 or Section 9.5 or
9.9 hereof.


(ii)    Provisions Relating to Special Rights and Duties. No provision of this
Agreement affecting the Administrative Agent in its capacity as such shall be
amended, modified or waived without the consent of the Administrative Agent. The
Administrative Agent Fee Letter may be amended or modified by the Administrative
Agent and the Administrative Borrower without the consent of any other Lender.
No provision of this Agreement relating to the rights or duties of an Issuing
Lender in its capacity as such shall be amended, modified or waived without the
consent of such Issuing Lender. No provision of this Agreement relating to the
rights or duties of the Swing Line Lender in its capacity as such shall be
amended, modified or waived without the consent of the Swing Line Lender.


(iii) Technical and Conforming Modifications. Notwithstanding the foregoing,
technical and conforming modifications to the Loan Documents may be made with
the consent of the Administrative Borrower and the Administrative Agent (A) if
such modifications are not adverse to the Lenders and are requested by
Governmental Authorities, (B) to cure any ambiguity, defect or inconsistency, or
(C) to the extent necessary to integrate any increase in the Commitment or new
Loans pursuant to Section 2.9(b) or (c) hereof.


(c)    Replacement of Non‑Consenting Lender. If, in connection with any proposed
amendment, waiver or consent hereunder, the consent of all Lenders is required,
but only the consent of Required Lenders is obtained, (any Lender withholding
consent as described in this subsection being referred to as a “Non‑Consenting
Lender”), then, so long as the Administrative Agent is not the Non‑Consenting
Lender, the Administrative Agent may (and shall, if requested by the Borrowers),
at the sole expense of the Borrowers, upon notice to such Non‑Consenting Lender
and the Borrowers, require such Non‑Consenting Lender to assign and delegate,
without recourse (in accordance with the restrictions contained in Section 12.10
hereof) all of its interests, rights and obligations under this Agreement to a
financial institution acceptable to the Administrative Agent and the Borrowers
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that such Non‑Consenting Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from such financial institution (to the extent of such outstanding
principal and accrued interest and fees) or the Administrative Borrower (in the
case of all other amounts, including any breakage compensation under Article III
hereof).




--------------------------------------------------------------------------------

Exhibit 10.1



(d)    Generally. Notice of amendments, waivers or consents ratified by the
Lenders hereunder shall be forwarded by the Administrative Agent to all of the
Lenders. Each Lender or other holder of a Note, or if there is no Note, the
holder of the interest as reflected on the books and records of the
Administrative Agent (or interest in any Loan or Letter of Credit) shall be
bound by any amendment, waiver or consent obtained as authorized by this Section
12.3, regardless of its failure to agree thereto.


Section 12.4. NoticesSection 12.4. Notices. All notices, requests, demands and
other communications provided for hereunder shall be in writing and, if to a
Borrower, mailed or delivered to it, addressed to it at the address specified on
the signature pages of this Agreement, if to the Administrative Agent or a
Lender, mailed or delivered to it, addressed to the address of the
Administrative Agent or such Lender specified on the signature pages of this
Agreement, or, as to each party, at such other address as shall be designated by
such party in a written notice to each of the other parties. All notices,
statements, requests, demands and other communications provided for hereunder
shall be deemed to be given or made when delivered (if received during normal
business hours on a Business Day, such Business Day, otherwise the following
Business Day) or two Business Days after being deposited in the mails with
postage prepaid by registered or certified mail, addressed as aforesaid, or sent
by facsimile or electronic communication, in each case of facsimile or
electronic communication with telephonic confirmation of receipt. All notices
hereunder shall not be effective until received. For purposes of Article II
hereof, the Administrative Agent shall be entitled to rely on telephonic
instructions from any person that the Administrative Agent in good faith
believes is an Authorized Officer, and the Borrowers shall hold the
Administrative Agent and each Lender harmless from any loss, cost or expense
resulting from any such reliance.


Section 12.5. Costs, Expenses and Documentary TaxesSection 12.5. Costs, Expenses
and Documentary Taxes. The Borrowers agree to pay on demand all reasonable costs
and expenses of the Administrative Agent and all reasonable Related Expenses,
including but not limited to (a) syndication, administration, travel and
out‑of‑pocket expenses, including but not limited to attorneys’ fees and
expenses, of the Administrative Agent in connection with the preparation,
negotiation and closing of the Loan Documents and the administration of the Loan
Documents, and the collection and disbursement of all funds hereunder and the
other instruments and documents to be delivered hereunder, (b) extraordinary
expenses of the Administrative Agent in connection with the administration of
the Loan Documents and the other instruments and documents to be delivered
hereunder, and (c) the reasonable fees and out‑of‑pocket expenses of special
counsel for the Administrative Agent, with respect to the foregoing, and of
local counsel, if any, who may be retained by said special counsel with respect
thereto. The Borrowers also agree to pay on demand all costs and expenses
(including Related Expenses) of the Administrative Agent and the Lenders,
including reasonable attorneys’ fees and expenses, in connection with the
restructuring or enforcement of the Obligations, this Agreement or any other
Related Writing. In addition, the Borrowers shall pay any and all stamp,
transfer, documentary and other taxes, assessments, charges and fees payable or
determined to be payable in connection with the execution and delivery of the
Loan Documents, and the other instruments and documents to be delivered
hereunder, and agree to hold the Administrative Agent and each Lender harmless
from and against any and all liabilities with respect to or resulting from any
delay in paying or failure to pay such taxes or fees. All obligations provided
for in this Section 12.5 shall survive any termination of this Agreement.


Section 12.6. IndemnificationSection 12.6. Indemnification. Each Borrower agrees
to defend, indemnify and hold harmless the Administrative Agent, the Issuing
Lenders and the Lenders (and their respective affiliates, officers, directors,
attorneys, agents and employees) from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including attorneys’ fees) or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by or




--------------------------------------------------------------------------------

Exhibit 10.1

asserted against the Administrative Agent or any Lender in connection with any
investigative, administrative or judicial proceeding (whether or not such Lender
or the Administrative Agent shall be designated a party thereto) or any other
claim by any Person relating to or arising out of any Loan Document or any
actual or proposed use of proceeds of the Loans or any of the Obligations, or
any activities of any Company or its Affiliates; provided that no Lender nor the
Administrative Agent shall have the right to be indemnified under this Section
12.6 for its own (or its respective affiliates’, officers’, directors’,
attorneys’, agents’ or employees’) gross negligence or willful misconduct, as
determined by a final and non-appealable judgment of a court of competent
jurisdiction. All obligations provided for in this Section 12.6 shall survive
any termination of this Agreement.


Section 12.7. Obligations Several; No Fiduciary ObligationsSection 12.7.
Obligations Several; No Fiduciary Obligations. The obligations of the Lenders
hereunder are several and not joint. Nothing contained in this Agreement and no
action taken by the Administrative Agent or the Lenders pursuant hereto shall be
deemed to constitute the Administrative Agent or the Lenders a partnership,
association, joint venture or other entity. No default by any Lender hereunder
shall excuse the other Lenders from any obligation under this Agreement; but no
Lender shall have or acquire any additional obligation of any kind by reason of
such default. The relationship between the Borrowers and the Lenders with
respect to the Loan Documents and the other Related Writings is and shall be
solely that of debtors and creditors, respectively, and neither the
Administrative Agent nor any Lender shall have any fiduciary obligation toward
any Credit Party with respect to any such documents or the transactions
contemplated thereby.


Section 12.8. Execution in CounterpartsSection 12.8. Execution in Counterparts.
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, and by facsimile or other electronic
signature, each of which counterparts when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.


Section 12.9. Binding Effect; Borrowers’ AssignmentSection 12.9. Binding Effect;
Borrowers’ Assignment. This Agreement shall become effective when it shall have
been executed by each Borrower, the Administrative Agent and each Lender and
thereafter shall be binding upon and inure to the benefit of each Borrower, the
Administrative Agent and each of the Lenders and their respective successors and
permitted assigns, except that no Borrower shall have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Administrative Agent and all of the Lenders.


Section 12.10. Lender AssignmentsSection 12.10. Lender Assignments.


(a)    Assignments of Commitments. Each Lender shall have the right at any time
or times to assign to an Eligible Transferee (other than to a Defaulting
Lender), without recourse, all or a percentage of all of the following: (i) such
Lender’s Commitment, (ii) all Loans made by that Lender, (iii) such Lender’s
Notes, and (iv) such Lender’s interest in any Letter of Credit or Swing Loan,
and any participation purchased pursuant to Section 2.2(b) or (c) or Section 9.5
hereof.


(b)    Prior Consent. No assignment may be consummated pursuant to this
Section 12.10 without the prior written consent of the Administrative Borrower
and the Administrative Agent (other than an assignment by any Lender to a Lender
(other than an Affected Lender), an affiliate of a Lender (other than an
Affected Lender) or an Approved Fund), which consent of the Administrative
Borrower and the Administrative Agent shall not be unreasonably withheld;
provided that (i) the consent of the Administrative Borrower shall not be
required if, at the time of the proposed assignment, any Default or Event of
Default shall then exist and (ii) the Administrative Borrower shall be deemed to
have granted its consent unless the Administrative Borrower has expressly
objected to such assignment within five Business Days after notice




--------------------------------------------------------------------------------

Exhibit 10.1

thereof. Anything herein to the contrary notwithstanding, any Lender may at any
time make a collateral assignment of all or any portion of its rights under the
Loan Documents to a Federal Reserve Bank, and no such assignment shall release
such assigning Lender from its obligations hereunder.


(c)    Minimum Amount. Each such assignment shall be in a minimum amount of the
lesser of Five Million Dollars ($5,000,000) of the assignor’s Commitment and
interest herein, or the entire amount of the assignor’s Commitment and interest
herein.


(d)    Assignment Fee. Unless the assignment shall be to an affiliate of the
assignor or the assignment shall be due to merger of the assignor or for
regulatory purposes, either the assignor or the assignee shall remit to the
Administrative Agent, for its own account, an administrative fee of Three
Thousand Five Hundred Dollars ($3,500).


(e)    Assignment Agreement. Unless the assignment shall be due to merger of the
assignor or a collateral assignment for regulatory purposes, the assignor shall
(i) cause the assignee to execute and deliver to the Administrative Borrower and
the Administrative Agent an Assignment Agreement, and (ii) execute and deliver,
or cause the assignee to execute and deliver, as the case may be, to the
Administrative Agent such additional amendments, assurances and other writings
as the Administrative Agent may reasonably require.


(f)    Non-U.S. Assignee. If the assignment is to be made to an assignee that is
organized under the laws of any jurisdiction other than the United States or any
state thereof, the assignor Lender shall cause such assignee, at least five
Business Days prior to the effective date of such assignment, (i) to represent
to the assignor Lender (for the benefit of the assignor Lender, the
Administrative Agent and the Borrowers) that under applicable law and treaties
no taxes will be required to be withheld by the Administrative Agent, the
Borrowers or the assignor with respect to any payments to be made to such
assignee in respect of the Loans hereunder, (ii) to furnish to the assignor
Lender (and, in the case of any assignee registered in the Register (as defined
below), the Administrative Agent and the Borrowers) either U.S. Internal Revenue
Service Form W‑8ECI, Form W-8IMY, Form W‑8BEN, or Form W-8BEN-E, as applicable
(wherein such assignee claims entitlement to complete exemption from U.S.
federal withholding tax on all payments hereunder), and (iii) to agree (for the
benefit of the assignor, the Administrative Agent and the Borrowers) to provide
to the assignor Lender (and, in the case of any assignee registered in the
Register, to the Administrative Agent and the Borrowers) a new Form W‑8ECI, Form
W-8IMY, Form W‑8BEN, or Form W-8BEN-E, as applicable, upon the expiration or
obsolescence of any previously delivered form and comparable statements in
accordance with applicable U.S. laws and regulations and amendments duly
executed and completed by such assignee, and to comply from time to time with
all applicable U.S. laws and regulations with regard to such withholding tax
exemption.


(g)    Deliveries by Borrowers. Upon satisfaction of all applicable requirements
specified in subsections (a) through (f) above, the Borrowers shall execute and
deliver (i) to the Administrative Agent, the assignor and the assignee, any
consent or release (of all or a portion of the obligations of the assignor)
required to be delivered by the Borrowers in connection with the Assignment
Agreement, and (ii) to the assignee, if requested, and the assignor, if
applicable, an appropriate Note or Notes. After delivery of the new Note or
Notes, the assignor’s Note or Notes, if any, being replaced shall be returned to
the Administrative Borrower marked “replaced”.


(h)    Effect of Assignment. Upon satisfaction of all applicable requirements
set forth in subsections (a) through (g) above, and any other condition
contained in this Section 12.10, (i) the assignee shall become and thereafter be
deemed to be a “Lender” for the purposes of this Agreement, (ii) the assignor
shall be




--------------------------------------------------------------------------------

Exhibit 10.1

released from its obligations hereunder to the extent that its interest has been
assigned, (iii) in the event that the assignor’s entire interest has been
assigned, the assignor shall cease to be and thereafter shall no longer be
deemed to be a “Lender” and (iv) the signature pages hereto and Schedule 1
hereto shall be automatically amended, without further action, to reflect the
result of any such assignment.


(i)    Administrative Agent to Maintain Register. The Administrative Agent shall
maintain at the address for notices referred to in Section 12.4 hereof a copy of
each Assignment Agreement delivered to it and a register (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitment of,
and principal amount (and stated interest) of the Loans owing to, each Lender
from time to time. The entries in the Register shall be conclusive, in the
absence of manifest error, and the Borrowers, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register as the
owner of the Loan recorded therein for all purposes of this Agreement. The
Register shall be available for inspection by the Borrowers or any Lender at any
reasonable time and from time to time upon reasonable prior notice.


Section 12.11. Sale of ParticipationsSection 12.11. Sale of Participations. Any
Lender may, in the ordinary course of its commercial banking business and in
accordance with applicable law, at any time sell participations to one or more
Eligible Transferees (each a “Participant”) in all or a portion of its rights or
obligations under this Agreement and the other Loan Documents (including,
without limitation, all or a portion of the Commitment and the Loans and
participations owing to it and the Note, if any, held by it); provided that:


(a)    any such Lender’s obligations under this Agreement and the other Loan
Documents shall remain unchanged;


(b)    such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations;


(c)    the parties hereto shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and each of the other Loan Documents;


(d)    such Participant shall be bound by the provisions of Section 9.5 hereof,
and the Lender selling such participation shall obtain from such Participant a
written confirmation of its agreement to be so bound; and


(e)    no Participant (unless such Participant is itself a Lender) shall be
entitled to require such Lender to take or refrain from taking action under this
Agreement or under any other Loan Document, except that such Lender may agree
with such Participant that such Lender will not, without such Participant’s
consent, take action of the type described as follows:


(i)    increase the portion of the participation amount of any Participant over
the amount thereof then in effect, or extend the Commitment Period, without the
written consent of each Participant affected thereby; or


(ii)    reduce the principal amount of or extend the time for any payment of
principal of any Loan, or reduce the rate of interest or extend the time for
payment of interest on any Loan, or reduce the commitment fee, without the
written consent of each Participant affected thereby.






--------------------------------------------------------------------------------

Exhibit 10.1

The Borrowers agree that any Lender that sells participations pursuant to this
Section 12.11 shall still be entitled to the benefits of Article III hereof,
notwithstanding any such transfer; provided that the obligations of the
Borrowers shall not increase as a result of such transfer and the Borrowers
shall have no obligation to any Participant. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.


Section 12.12. Replacement of Affected LendersSection 12.12. Replacement of
Affected Lenders. Each Lender agrees that, during the time in which any Lender
is an Affected Lender, the Administrative Agent shall have the right (and the
Administrative Agent shall, if requested by the Administrative Borrower), at the
sole expense of the Borrowers, upon notice to such Affected Lender and the
Administrative Borrower, to require that such Affected Lender assign and
delegate, without recourse (in accordance with the restrictions contained in
Section 12.10 hereof), all of its interests, rights and obligations under this
Agreement to an Eligible Transferee, approved by the Administrative Borrower
(unless an Event of Default shall exist or such Eligible Transferee is a Lender
(other than an Affected Lender), an affiliate of a Lender (other than an
Affected Lender) or an Approved Fund) and the Administrative Agent (unless such
Eligible Transferee is a Lender (other than an Affected Lender), an affiliate of
a Lender (other than an Affected Lender) or an Approved Fund), that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that such Affected Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (recognizing
that any Affected Lender may have given up its rights under this Agreement to
receive payment of fees and other amounts pursuant to Section 2.6(f) and (g)
hereof), from such Eligible Transferee (to the extent of such outstanding
principal and accrued interest and fees) or the Administrative Borrower (in the
case of all other amounts, including any breakage compensation under Article III
hereof).


Section 12.13. Patriot Act NoticeSection 12.13. Patriot Act Notice. Each Lender,
and the Administrative Agent (for itself and not on behalf of any other party),
hereby notifies the Credit Parties that, pursuant to the requirements of the
Patriot Act, such Lender and the Administrative Agent are required to obtain,
verify and record information that identifies the Credit Parties, which
information includes the name and address of each of the Credit Parties and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Credit Parties in accordance with the Patriot Act.
Each Borrower shall provide, to the extent commercially reasonable, such
information and take such actions as are reasonably requested by the
Administrative Agent or a Lender in order to assist the Administrative Agent or
such Lender in maintaining compliance with the Patriot Act.


Section 12.14. Severability of Provisions; Captions; AttachmentsSection 12.14.
Severability of Provisions; Captions; Attachments. Any provision of this
Agreement that shall be prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or




--------------------------------------------------------------------------------

Exhibit 10.1

enforceability of such provision in any other jurisdiction. The several captions
to sections and subsections herein are inserted for convenience only and shall
be ignored in interpreting the provisions of this Agreement. Each schedule or
exhibit attached to this Agreement shall be incorporated herein and shall be
deemed to be a part hereof.


Section 12.15. Investment PurposeSection 12.15. Investment Purpose. Each of the
Lenders represents and warrants to the Borrowers that such Lender is entering
into this Agreement with the present intention of acquiring any Note issued
pursuant hereto (or, if there is no Note, the interest as reflected on the books
and records of the Administrative Agent) for investment purposes only and not
for the purpose of distribution or resale, it being understood, however, that
each Lender shall at all times retain full control over the disposition of its
assets.


Section 12.16. Entire AgreementSection 12.16. Entire Agreement. This Agreement,
any Note and any other Loan Document or other agreement, document or instrument
attached hereto or executed in connection with the Prior Credit Agreements (as
such documents may have been amended or replaced) and on or as of the Closing
Date, integrate all of the terms and conditions mentioned herein or incidental
hereto and supersede all oral representations and negotiations and prior
writings with respect to the subject matter hereof.


Section 12.17. ConfidentialitySection 12.17. Confidentiality. The Administrative
Agent and each Lender shall hold all Confidential Information in accordance with
the customary procedures of the Administrative Agent or such Lender for handling
confidential information of this nature, and in accordance with safe and sound
banking practices. Notwithstanding the foregoing, the Administrative Agent or
any Lender may in any event make disclosures of, and furnish copies of
Confidential Information (a) to another agent under this Agreement or another
Lender; (b) when reasonably required by any bona fide transferee or participant
in connection with the contemplated transfer of any Loans or Commitment or
participation therein (provided that each such prospective transferee or
participant shall have an agreement for the benefit of the Borrowers with such
prospective transferor Lender or participant containing substantially similar
provisions to those contained in this Section 12.17); (c) to the parent
corporation or other affiliates of the Administrative Agent or such Lender, and
to their respective auditors and attorneys; and (d) as required or requested by
any Governmental Authority or representative thereof, or pursuant to legal
process, provided, that, unless specifically prohibited by applicable law or
court order, the Administrative Agent or such Lender, as applicable, shall
notify the chief financial officer of the Administrative Borrower of any request
by any Governmental Authority or representative thereof (other than any such
request in connection with an examination of the financial condition of the
Administrative Agent or such Lender by such Governmental Authority), and of any
other request pursuant to legal process, for disclosure of any such non-public
information prior to disclosure of such Confidential Information.
Notwithstanding anything contained herein to the contrary, the Administrative
Agent, each Lender, the Borrowers and their Affiliates may disclose to any and
all Persons, without limitation of any kind, the tax treatment and tax structure
of the transactions contemplated hereby and by the other Loan Documents and
materials of any kind (including opinions or other tax analyses) that are
provided to the Administrative Agent, any Lender, the Borrowers or their
Affiliates relating to such tax treatment and tax structure; it being understood
that this authorization is retroactively effective to the commencement of the
first discussions between or among any of the parties regarding the transactions
contemplated hereby and by the other Loan Documents. In no event shall the
Administrative Agent or any Lender be obligated or required to return any
materials furnished by or on behalf of any Company. Each Borrower hereby agrees
that the failure of the Administrative Agent or any Lender to comply with the
provisions of this Section 12.17 shall not relieve any Borrower of any of the
obligations to the Administrative Agent and the Lenders under this Agreement and
the other Loan Documents.






--------------------------------------------------------------------------------

Exhibit 10.1

Section 12.18. Limitations on Liability of the Issuing LendersSection 12.18.
Limitations on Liability of the Issuing Lenders. The Borrowers assume all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letters of Credit. Neither any Issuing
Lender nor any of its officers or directors shall be liable or responsible for
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by an Issuing Lender against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to such
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the account party on
such Letter of Credit shall have a claim against an Issuing Lender, and an
Issuing Lender shall be liable to such account party, to the extent of any
direct, but not consequential, damages suffered by such account party that such
account party proves were caused by (i) such Issuing Lender’s willful misconduct
or gross negligence (as determined by a final judgment of a court of competent
jurisdiction) in determining whether documents presented under a Letter of
Credit comply with the terms of such Letter of Credit, or (ii) such Issuing
Lender’s willful failure to make lawful payment under any Letter of Credit after
the presentation to it of documentation strictly complying with the terms and
conditions of such Letter of Credit. In furtherance and not in limitation of the
foregoing, an Issuing Lender may accept documents that appear on their face to
be in order, without responsibility for further investigation.


Section 12.19. General Limitation of LiabilitySection 12.19. General Limitation
of Liability. No claim may be made by any Credit Party, any Lender, the
Administrative Agent, any Issuing Lender or any other Person against the
Administrative Agent, any Issuing Lender, or any other Lender or the affiliates,
directors, officers, employees, attorneys or agents of any of them for any
damages other than actual compensatory damages in respect of any claim for
breach of contract or any other theory of liability arising out of or related to
the transactions contemplated by this Agreement or any of the other Loan
Documents, or any act, omission or event occurring in connection therewith; and
the Borrowers, each Lender, the Administrative Agent and each Issuing Lender
hereby, to the fullest extent permitted under applicable law, waive, release and
agree not to sue or counterclaim upon any such claim for any special, indirect,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in their favor and regardless of whether any Lender,
Issuing Lender, or the Administrative Agent has been advised of the likelihood
of such loss of damage. As of the Closing Date, each Credit Party hereby waives
and releases the Administrative Agent and each of the Lenders, and their
respective directors, officers, employees, attorneys, affiliates and
subsidiaries, from any and all claims, offsets, defenses and counterclaims of
which any Credit Party is aware, such waiver and release being with full
knowledge and understanding of the circumstances and effect thereof and after
having consulted legal counsel with respect thereto.


Section 12.20. No DutySection 12.20. No Duty. All attorneys, accountants,
appraisers, consultants and other professional persons (including the firms or
other entities on behalf of which any such Person may act) retained by the
Administrative Agent or any Lender with respect to the transactions contemplated
by the Loan Documents shall have the right to act exclusively in the interest of
the Administrative Agent or such Lender, as the case may be, and shall have no
duty of disclosure, duty of loyalty, duty of care, or other duty or obligation
of any type or nature whatsoever to the Borrowers, any other Companies, or to
any other Person, with respect to any matters within the scope of such
representation or related to their activities in connection with such
representation. Each Borrower agrees, on behalf of itself and its Subsidiaries,
not to assert any claim or counterclaim against any such persons with regard to
such matters, all such claims and counterclaims, now existing or hereafter
arising, whether known or unknown, foreseen or unforeseeable, being hereby
waived, released and forever discharged.






--------------------------------------------------------------------------------

Exhibit 10.1

Section 12.21. Legal Representation of PartiesSection 12.21. Legal
Representation of Parties. The Loan Documents were negotiated by the parties
with the benefit of legal representation and any rule of construction or
interpretation otherwise requiring this Agreement or any other Loan Document to
be construed or interpreted against any party shall not apply to any
construction or interpretation hereof or thereof.


Section 12.22. Judgment CurrencySection 12.22. Judgment Currency.


(a)    This in an international transaction in which the obligations of the
Credit Parties under this Agreement to make payment to or for account of the
Administrative Agent or the Lenders in a specified currency (“Original
Currency”) shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any other currency
(“Judgment Currency”) except to the extent that such tender or recovery results
in the effective receipt by the Administrative Agent or such Lender of the full
amount in Original Currency payable to the Administrative Agent or such Lender
under this Agreement.


(b)    If the Administrative Agent, on behalf of the Lenders, or any other
holder of the Obligations (the “Applicable Creditor”), obtains a judgment or
judgments against any Credit Party in respect of any sum adjudged to be due to
the Administrative Agent or the Lenders hereunder or under the Notes (the
“Judgment Amount”) in a Judgment Currency other than the Original Currency, the
obligations of such Credit Party in connection with such judgment shall be
discharged only to the extent that (i) on the Business Day following receipt by
the Applicable Creditor of any sum adjudged to be so due in the Judgment
Currency, such Applicable Creditor, in accordance with the normal banking
procedures in the relevant jurisdiction, can purchase the Original Currency with
the Judgment Currency, and (ii) if the amount of Original Currency that could
have been purchased pursuant to subpart (i) above is less than the amount of
Original Currency that could have been purchased with the Judgment Amount on the
date or dates the Judgment Currency was originally due and owing to the
Administrative Agent or the Lenders hereunder (the “Loss”), such Credit Party or
Borrower, as a separate obligation and notwithstanding any such judgment,
indemnifies the Administrative Agent or such Lender, as the case may be, against
such Loss. The Borrowers hereby agree to such indemnification. For purposes of
determining the equivalent in one currency of another currency as provided in
this Section 12.22, such amount shall include any premium and costs payable in
connection with the conversion into or from any currency. The obligations of the
Credit Parties contained in this Section 12.22 shall survive the termination of
this Agreement and the payment of all other amounts owing hereunder.


Section 12.23. Governing Law; Submission to JurisdictionSection 12.23. Governing
Law; Submission to Jurisdiction.


(a)    Governing Law. This Agreement, each of the Notes and any other Related
Writing shall be governed by and construed in accordance with the laws of the
State of New York and the respective rights and obligations of the Borrowers,
the Administrative Agent, and the Lenders shall be governed by New York law.


(b)    Submission to Jurisdiction. Each Borrower hereby irrevocably submits to
the non‑exclusive jurisdiction of any New York state or federal court sitting in
New York County, New York over any action or proceeding arising out of or
relating to this Agreement, the Obligations or any other Related Writing, and
each Borrower hereby irrevocably agrees that all claims in respect of such
action or proceeding may be heard and determined in such New York state or
federal court. Each Borrower, on behalf of itself and its Subsidiaries, hereby
irrevocably waives, to the fullest extent permitted by law, any objection it may
now or hereafter have to the laying of venue in any action or proceeding in any
such court as well as any right it may now or hereafter have to remove such
action or proceeding, once commenced, to another court on the grounds of




--------------------------------------------------------------------------------

Exhibit 10.1

FORUM NON CONVENIENS or otherwise. Each Borrower agrees that a final,
non‑appealable judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.


Section 12.24. DESIGNATED SENIOR INDEBTEDNESSSection 12.24. Designated Senior
Indebtedness. THE INDEBTEDNESS EVIDENCED BY THIS AGREEMENT, EACH OF THE NOTES,
EACH OF THE SECURITY DOCUMENTS AND EACH OTHER LOAN DOCUMENT IS AND SHALL AT ALL
TIMES CONSTITUTE “DESIGNATED SENIOR INDEBTEDNESS” UNDER THE PROVISIONS OF THE
SUBORDINATED INDENTURE. THE INDEBTEDNESS EVIDENCED BY THE GUARANTIES OF PAYMENT
SHALL AT ALL TIMES CONSTITUTE “DESIGNATED GUARANTOR SENIOR INDEBTEDNESS” UNDER
THE PROVISIONS OF THE SUBORDINATED INDENTURE.


[Remainder of page left intentionally blank]


11934379.8Signature Page to
Fifth Amended and Restated Credit Agreement


JURY TRIAL WAIVERJury Trial Waiver. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


IN WITNESS WHEREOF, the parties have executed and delivered this Fifth Amended
and Restated Credit Agreement as of the date first set forth above.








--------------------------------------------------------------------------------

Exhibit 10.1

Address:3556 Lake Shore Road
Buffalo, New York 14219
Attention: Timothy F. Murphy
GIBRALTAR INDUSTRIES, INC.


By:
      Timothy F. Murphy
      Vice President and Treasurer
Address:3556 Lake Shore Road
Buffalo, New York 14219
Attention: Timothy F. Murphy
GIBRALTAR STEEL CORPORATION OF NEW YORK


By:_________________________________
      Timothy F. Murphy
      Vice President and Treasurer
Address:127 Public Square
Cleveland, Ohio 44114-1306
Attention: Commercial Banking
KEYBANK NATIONAL ASSOCIATION
as the Administrative Agent, the Swing Line Lender, and Issuing Lender and as a
Lender


By:
Mark F. Wachowiak
Senior Vice President



Address:                


Attention:
JPMORGAN CHASE BANK, N.A.


By:
Name:
Title:





Address:


Attention:
BANK OF AMERICA, N.A.


By:
Name:
Title:





Address:                


Attention:
M&T BANK


By:
Name:
Title:





Address:                


Attention:
CITIZENS BANK, N.A.


By:
Name:
Title:





Address:                


Attention:
PNC BANK, NATIONAL ASSOCIATION


By:
Name:
Title:





--------------------------------------------------------------------------------

Exhibit 10.1





Address:                


Attention:
BMO HARRIS BANK, N.A.


By:
Name:
Title:





Address:    3551 Hamlin Road
M/C 2396
Auburn Hills, MI 48326
Attention: Mark J. Leveille
COMERICA BANK


By:
Mark J. Leveille
Vice President





Address:                


Attention:
BRANCH BANKING AND TRUST COMPANY


By:
Name:
Title:





Address:                


Attention:
FIRST NIAGARA BANK, N.A.


By:
Name:
Title:







Address:    95 Washington St
Floor 1 SW
Buffalo, NY 14273
Attention: Frank M. Eassa
HSBC BANK USA, NATIONAL ASSOCIATION


By:
Frank M. Eassa
Senior Vice President



Address:                


Attention:
TRISTATE CAPITAL BANK


By:
Name:
Title:

S-1
SCHEDULE 1


COMMITMENTS OF LENDERS








--------------------------------------------------------------------------------

Exhibit 10.1

LENDERS


COMMITMENT
PERCENTAGE
REVOLVING
CREDIT
COMMITMENT
AMOUNT
MAXIMUM AMOUNT
KeyBank National Association
12.167%
$36,500,000
$36,500,000
JPMorgan Chase Bank, N.A.
12.167%
$36,500,000
$36,500,000
Bank of America, N.A.
10.000%
$30,000,000
$30,000,000
M&T Bank
10.000%
$30,000,000
$30,000,000
Citizens Bank, N.A.
10.000%
$30,000,000
$30,000,000
PNC Bank, National Association
10.000%
$30,000,000
$30,000,000
BMO Harris Bank, N.A.
8.333%
$25,000,000
$25,000,000
Comerica Bank
8.333%
$25,000,000
$25,000,000
Branch Banking and Trust Company
6.667%
$20,000,000
$20,000,000
First Niagara Bank, N.A.
6.667%
$20,000,000
$20,000,000
HSBC Bank USA, National Association
2.833%
$8,500,000
$8,500,000
TriState Capital Bank
2.833%
$8,500,000
$8,500,000
Total Commitment Amount
100%
$300,000,000
$300,000,000











S-13
SCHEDULE 2


GUARANTORS OF PAYMENT




Air Vent Inc., a Delaware corporation
Alabama Metal Industries Corporation, a Delaware corporation
AMICO Holding Company, Inc., a Delaware corporation
Appleton Supply Co., Inc., a Delaware corporation
Construction Metals, LLC, a California limited liability company
Delta T Solutions, Inc., a California corporation
Diamond Perforated Metals, Inc., a California corporation
D.S.B. Holding Corp., a Delaware corporation
Florence Corporation, an Illinois corporation
Florence Corporation of Kansas, a Kansas corporation
Noll/Norwesco, LLC, a Delaware limited liability company
Pacific Award Metals, Inc., a California corporation
RBI International, LLC, an Ohio limited liability company
RBI Solar, Inc., an Ohio corporation
Renusol America Inc., a Delaware corporation
Rough Brothers Asia, LLC, an Ohio limited liability company
Rough Brothers Construction, Inc., an Ohio corporation
Rough Brothers Holding Co., Inc., an Ohio corporation
Rough Brothers, Inc., an Ohio corporation
Rough Brothers Manufacturing, Inc., an Ohio corporation
Sea Safe, Inc., a Louisiana corporation




--------------------------------------------------------------------------------

Exhibit 10.1

Solar Group, Inc., a Delaware corporation
Seismic Energy Products, Inc., a Delaware corporation
Southeastern Metals Manufacturing Company, Inc., a Florida corporation
The D.S. Brown Company, an Ohio corporation




SCHEDULE 2.2


EXISTING LETTERS OF CREDIT


Alias
Borrower
Current Amount
Expiry Date
Beneficiary
S310868000B
Alabama Metal Industries Corporation
300,000.00
10/10/16
Lumbermen's Underwriting
S310869000B
Alabama Metal Industries Corporation
126,233.00
10/10/16
Liberty Mutual Insurance Company
S323991000A
The D.S. Brown Company
163,112.25
2/29/16
AKBank
CPCS828459A
Florence Corporation of Kansas
3,230,685.90
4/15/16
U.S. Bank National Association, as Trustee
S320351000B
Gibraltar Industries, Inc.
465,133.78
12/31/16
Travelers Indemnity Co
S323119000A
Gibraltar Industries, Inc.
2,580,000.00
4/01/16
ARCH
Insurance - NJ
S323178000A
Gibraltar Industries, Inc.
7,475,517.68
4/24/16
Canada Post
S310073000B
Gibraltar Steel Corporation of New York
120,000.00
4/01/16
Federal Insurance Company
S310242000B
Gibraltar Steel Corporation of New York
5,050,000.00
4/14/16
Employers Insurance of Wausau



All Existing Letters of Credit have been issued by KeyBank, other than Alias
CPCS828459A which was issued by JPMorgan Chase.
SCHEDULE 2.14


DESIGNATED HEDGE AGREEMENTS


None as of the Closing Date.


SCHEDULE 4


MORTGAGED REAL PROPERTY






Solar Group, Inc.
107 Fellowship Road, Taylorville, Mississippi 39168


Alabama Metal Industries Corporation
3240 & 3245 Fayette Avenue, Birmingham, Alabama 35208
825 County Road 606, Dayton, Texas 77535
212 North 1330 West Street, Orem, Utah 84059






--------------------------------------------------------------------------------

Exhibit 10.1

Diamond Perforated Metals, Inc.
7300 W. Sunnyview Avenue, Visalia, California 93291


Air Vent, Inc.
418 E. North Front Street, Orrick, Missouri 64077


Appleton Supply Co., Inc.
1905 West Haskell Street, Appleton, Wisconsin 54914
927 South Grider Street, Appleton, Wisconsin 54914


The D. S. Brown Company
300 E. Cherry Street, North Baltimore, Ohio 45872


Seismic Energy Products, Inc.
518 Progress Way, Athens, Texas 75751


SCHEDULE 5


PLEDGED SECURITIES


Credit Party
Issuer
Total
Shares/Equity Interests
Outstanding


Ownership Percentage
of the Pledgor
Certificate No. (if any)




% of Interest Pledged
Gibraltar Steel Corporation of New York
Air Vent Inc.
249 common shares
100%
7
100%
Gibraltar Steel Corporation of New York
Southeastern Metals Manufacturing Company, Inc.
252,021.7891 common shares
100%
218
100%
Gibraltar Industries, Inc.
Appleton Supply Co., Inc.
1,000 common shares
100%
1
100%
Gibraltar Industries, Inc.
Florence Corporation
2,440 common shares
100%
182
100%
Gibraltar Industries, Inc.
Gibraltar Steel Corporation of New York
101 common shares
100%
C-24
100%
Gibraltar Industries, Inc.
Solar Group, Inc.
1,000 common shares
100%
1
100%
Gibraltar Industries, Inc.
Gibraltar Industries Germany GmbH**
100%
100%
None
*
Gibraltar Industries, Inc.
Gibraltar Industries (UK) Limited**
1 ordinary share
100%
2
*
Gibraltar Industries, Inc.
AMICO Holding Company, Inc.
500 common shares
100%
1
100%
Gibraltar Industries, Inc.
D.S. B. Holding Corp.
66,749.90 Common


65,750.10 Preferred
100%
10




P-10
100%
Gibraltar Industries, Inc.
Seismic Energy Products, Inc.
100 common shares
100%
1
100%





--------------------------------------------------------------------------------

Exhibit 10.1

Gibraltar Industries, Inc.
Rough Brothers Holding Co., Inc.
100 common shares
100%
1
100%
Gibraltar Industries, Inc.
Gibraltar Industries Holding Company (UK) Limited
100 ordinary shares
100%
1
*
Rough Brothers Holding Co., Inc.
Rough Brothers Manufacturing, Inc.
19.6 common shares
100%
35
100%
Rough Brothers Holding Co., Inc.
RBI Solar, Inc.
100 common shares
100%
2
100%
Rough Brothers Holding Co., Inc.
Delta T Solutions, Inc.
1,000 common shares
100%
5
100%
Rough Brothers Manufacturing, Inc.
Rough Brothers Asia LLC
100 units
100%
None
100%
Rough Brothers Manufacturing, Inc.
Rough Brothers, Inc.
850 common shares
100%
1
100%
Rough Brothers Asia LLC
Rough Brothers Greenhouse Manufacturing (Shanghai) Co. Ltd.**
100%
100%
None
*
Rough Brothers, Inc.
Rough Brothers Construction, Inc.
100 shares common
100%
4
100%
RBI Solar, Inc.
RBI International, LLC
100%
100%
None
100%
RBI Solar, Inc.
Renusol GmbH **
1 common share
100%
None
*
RBI International, LLC
RBI Solar Brazil Ltda**
100%
100%
None
*
RBI International, LLC
RBI Solar (Shanghai), Co., Ltd.
1 capital share
100%
None
*
RBI International, LLC
RBI Solar KK**
500 common shares
100%
None
*
D.S. B. Holding Corp.
The D.S. Brown Company
1,000 common shares
100%
1
100%
AMICO Holding Company, Inc.
Alabama Metal Industries Corporation
110 common shares
100%
28 and 29
100%
Southeastern Metals Manufacturing Company, Inc.
Pacific Award Metals, Inc.
192,000 common shares
100%
34
100%
Pacific Award Metals, Inc.
Construction Metals, LLC
100%
100%
None
100%
Pacific Award Metals, Inc.
Noll/Norwesco, LLC
100%
100%
2
100%
Alabama Metal Industries Corporation
Diamond Perforated Metals, Inc.
1,000,000 common shares
100%
7
100%
Alabama Metal Industries Corporation
Sea Safe, Inc.
15,008 common shares
100%
56
100%
Alabama Metal Industries Corporation
AMICO Canada, Inc.**
1,750,000 common shares
100%
C-1
*
Florence Corporation
Florence Corporation of Kansas
2,490 common shares
100%
1
100%





*
100% of the equity interests or stock of each first-tier Foreign Subsidiary
(other than voting equity interests in excess of 65% of any such Foreign
Subsidiary that is a CFC constitute Pledged Securities.



**    Foreign Subsidiaries




--------------------------------------------------------------------------------

Exhibit 10.1



SCHEDULE 5.8


INDEBTEDNESS


1. Lease Agreement by and between the City of Manhattan, Kansas and Florence of
Kansas dated as of April 1, 2003, as amended, which as of the Closing Date has
an outstanding balance of $3,200,000.


2. Subordinated Indenture by and between Gibraltar Industries, Inc., the
Subsidiary Guarantors (as defined therein), and The Bank of New York Mellon
Trust as Trustee, dated as of January 31, 2013, which as of the Closing Date has
an outstanding balance of
$210,000,000.
SCHEDULE 5.9


LIENS


(a)    Liens in connection with a certain Collateral Assignment of Lease from
Florence
Corporation of Kansas to JP Morgan Chase Bank, N.A., dated as of April 1, 2010.
(b)    Liens Referenced on the attached UCC search chart.




--------------------------------------------------------------------------------

Exhibit 10.1

Full Listing
Air Vent Inc., Delaware Secretary of State
 
File Type
File
Number
File Date
Expiration
Date
Debtor
Secured Party
Lien Summary
Original
20120233264
01/19/2012
01/19/2017
AIR VENT INC.
WELLS FARGO
BANK N.A.
Equipment (notice filing)
 
Original
20121803891
05/04/2012
5/4/2017
AIR VENT INC.
TOYOTA MOTOR
CREDIT CORP.
Equipment (notice filing)
 
Original
20133503209
09/09/2013
09/09/2018
AIR VENT INC.
BANK OF THE
WEST
Equipment
 
Original
20154085246
09/15/2015
09/15/2020
AIR VENT INC.
TOYOTA MOTOR
CREDIT CORPORATION
Equipment
 
Alabama Metal Industries Corporation, Delaware Secretary of State
 
File Type
File
Number
File Date
Expiration
Date
Debtor
Secured Party
Lien Summary
Original
20062264968
06/30/2006
06/30/2016
ALABAMA
METAL INDUSTRIES CORPORATION
DE LAGE LANDEN
FINANCIAL SERVICES, INC.
Equipment (notice filing)
CONTINUATIO
20112011396
05/26/2011
 
 
 
 
 
Original
20062885267
08/18/2006
08/18/2016
ALABAMA
METAL INDUSTRIES CORPORATION
DE LAGE LANDEN
FINANCIAL SERVICES, INC.
Leased Equipment
CONTINUATIO
20112515230
06/30/2011
 
 
 
 
 
Original
20063885936
11/07/2006
11/07/2016
ALABAMA
METAL INDUSTRIES CORPORATION
DE LAGE LANDEN
FINANCIAL SERVICES, INC.
Equipment
CONTINUATIO
20113964445
10/14/2011
 
 
 
 
 
Original
20072500774
07/02/2007
07/02/2017
ALABAMA
METAL INDUSTRIES CORPORATION
NMHG FINANCIAL
SERVICES INC.
Leased equipment
 
 
 
 
 
NMHG FINANCIAL
SERVICES, INC.
 
AMENDMENT
20120885063
03/07/2012
 
 
 
 
CONTINUATIO
20120885055
03/07/2012
 
 
 
 
 







--------------------------------------------------------------------------------

Exhibit 10.1

Original
20081622420
05/09/2008
05/09/2018
ALABAMA
METAL INDUSTRIES CORPORATION
FCC EQUIPMENT
FINANCING, INC.
Equipment
CONTINUATIO
20130548165
02/11/2013
 
 
 
 
 
Original
20084166391
12/16/2008
12/16/2018
ALABAMA
METAL INDUSTRIES CORPORATION
KEY EQUIPMENT
FINANCE INC.
Equipment
CONTINUATIO
20134254265
10/30/2013
 
 
 
 
 
Original
20092017579
06/24/2009
6/24/2019
ALABAMA
METAL INDUSTRIES CORPORATION
BANC OF AMERICA
LEASING & CAPITAL, LLC ONE FINANCIAL PLAZA ADDED 06-24 -09
Leased equipment
AMENDMENT
20103083692
09/02/2010
 
 
 
 
CONTINUATIO
20142153401
06/03/2014
 
 
 
 
 
Original
20093428577
10/26/2009
10/26/2019
ALABAMA
METAL INDUSTRIES CORPORATION
BANC OF AMERICA
LEASING & CAPITAL, LLC
Leased equipment
CONTINUATIO
20143659653
09/12/2014
 
 
 
 
 
Original
20093688535
11/17/2009
11/17/2019
ALABAMA
METAL INDUSTRIES CORPORATION
BANC OF AMERICA
LEASING & CAPITAL, LLC
Leased equipment
AMENDMENT
20093692784
11/17/2009
 
 
 
 
CONTINUATIO
20143886272
09/29/2014
 
 
 
 
 
Original
20110150071
01/13/2011
01/13/2016
ALABAMA
METAL INDUSTRIES CORPORATION
TOYOTA MOTOR
CREDIT CORP.
Equipment (notice filing)
 
Original
20110151236
01/13/2011
01/13/2016
ALABAMA
METAL INDUSTRIES CORPORATION
TOYOTA MOTOR
CREDIT CORP.
Equipment (notice filing)
 
Original
20110159890
01/14/2011
01/14/2016
ALABAMA
METAL INDUSTRIES CORPORATION
TOYOTA MOTOR
CREDIT CORP.
Equipment (notice filing)
 
Original
20110164759
01/14/2011
1/14/2016
ALABAMA
METAL INDUSTRIES CORPORATION
TOYOTA MOTOR
CREDIT CORP.
Equipment (notice filing)
 





--------------------------------------------------------------------------------

Exhibit 10.1



Original
20110168511
01/14/2011
01/14/2016
ALABAMA
METAL INDUSTRIES CORPORATION
TOYOTA MOTOR
CREDIT CORP.
Equipment (notice filing)
 
Original
20121029042
03/16/2012
3/16/2017
ALABAMA
METAL INDUSTRIES CORPORATION
TOYOTA MOTOR
CREDIT CORP.
Equipment (notice filing)
 
Original
20122597914
06/22/2012
06/22/2017
ALABAMA
METAL INDUSTRIES CORPORATION
TOYOTA MOTOR
CREDIT CORP.
Equipment (notice filing)
 
Original
20123060714
07/23/2012
07/23/2017
ALABAMA
METAL INDUSTRIES CORPORATION
TOYOTA MOTOR
CREDIT CORP.
Equipment (notice filing)
 
Original
20123275726
08/14/2012
8/14/2017
ALABAMA
METAL INDUSTRIES CORPORATION
TOYOTA MOTOR
CREDIT CORP.
Equipment (notice filing)
 
Original
20123871037
10/08/2012
10/08/2017
ALABAMA
METAL INDUSTRIES CORPORATION
WELLS FARGO
BANK N.A.
Leased equipment (notice
filing)
 
Original
20130003336
12/20/2012
12/20/2017
ALABAMA
METAL INDUSTRIES CORPORATION
TOYOTA MOTOR
CREDIT CORPORATION
Equipment (notice filing)
 
Original
20130106741
12/28/2012
12/28/2017
ALABAMA
METAL INDUSTRIES CORPORATION
TOYOTA MOTOR
CREDIT CORPORATION
Equipment (notice filing)
 
Original
20130526476
02/08/2013
02/08/2018
ALABAMA
METAL INDUSTRIES CORPORATION
U.S. BANK
EQUIPMENT FINANCE, A DIVISION OF U. S. BANK NATIONAL ASSOCIATION
Equipment
 
Original
20131724096
05/06/2013
05/06/2018
ALABAMA
METAL INDUSTRIES CORPORATION
KEY EQUIPMENT
FINANCE INC.
Equipment
 







--------------------------------------------------------------------------------

Exhibit 10.1

Original
20132471648
06/27/2013
06/27/2018
ALABAMA
METAL INDUSTRIES CORPORATION
U.S. BANK
EQUIPMENT FINANCE, A DIVISION OF U.S. BANK NATIONAL ASSOCIATION
Equipment
 
Original
20132561299
07/03/2013
7/3/2018
ALABAMA
METAL INDUSTRIES CORPORATION
U.S. BANK
EQUIPMENT FINANCE, A DIVISION OF U. S. BANK NATIONAL ASSOCIATION
 
 
Original
20132742550
07/09/2013
07/09/2018
ALABAMA
METAL INDUSTRIES CORPORATION
TOYOTA MOTOR
CREDIT CORPORATION
Leased equipment
 
Original
20133893931
10/03/2013
10/03/2018
ALABAMA
METAL INDUSTRIES CORPORATION
U.S. BANK
EQUIPMENT FINANCE
Equipment
 
Original
20140161901
01/13/2014
01/13/2019
ALABAMA
METAL INDUSTRIES CORPORATION
U.S. BANK
EQUIPMENT FINANCE
Equipment
 
Original
20141032002
03/17/2014
03/17/2019
ALABAMA
METAL INDUSTRIES CORPORATION
U.S. BANK
EQUIPMENT FINANCE
Equipment
 
Original
20141637404
04/25/2014
04/25/2019
ALABAMA
METAL INDUSTRIES CORPORATION
SAMUEL
STRAPPING SYSTEMS, INC.
Consigned Inventory
 
Original
20142723658
07/10/2014
7/10/2019
ALABAMA
METAL INDUSTRIES CORPORATION
U.S. BANK
EQUIPMENT FINANCE, A DIVISION OF U.S. BANK NATIONAL ASSOCIATION
Equipment
 
Original
20143430857
08/26/2014
08/26/2019
ALABAMA
METAL INDUSTRIES CORPORATION
U.S. BANK
EQUIPMENT FINANCE
Equipment
 







--------------------------------------------------------------------------------

Exhibit 10.1

 
Original
20143620408
09/10/2014
09/10/2019
ALABAMA
METAL INDUSTRIES CORPORATION
U.S. BANK
EQUIPMENT FINANCE, A DIVISION OF U. S. BANK NATIONAL ASSOCIATION
Equipment
 
Original
20144883864
12/03/2014
12/03/2019
ALABAMA
METAL INDUSTRIES CORPORATION
U.S. BANK
EQUIPMENT FINANCE
Equipment
 
Original
20144883880
12/03/2014
12/03/2019
ALABAMA
METAL INDUSTRIES CORPORATION
U.S. BANK
EQUIPMENT FINANCE
Equipment
 
Original
20144911053
12/04/2014
12/04/2019
ALABAMA
METAL INDUSTRIES CORPORATION
U.S. BANK
EQUIPMENT FINANCE
Equipment
 
Original
20145237532
12/23/2014
12/23/2019
ALABAMA
METAL INDUSTRIES CORPORATION
U.S. BANK
EQUIPMENT FINANCE
Equipment
 
Original
20145237573
12/23/2014
12/23/2019
ALABAMA
METAL INDUSTRIES CORPORATION
U.S. BANK
EQUIPMENT FINANCE
Equipment
 
Original
20150296219
01/22/2015
01/22/2020
ALABAMA
METAL INDUSTRIES CORPORATION
WELLS FARGO
BANK N.A.
Leased equipment
 
Original
20155117287
11/03/2015
11/03/2020
ALABAMA
METAL INDUSTRIES CORPORATION
U.S. BANK
EQUIPMENT FINANCE
Equipment
 
 
 
 
Appleton Supply Co., Inc.
 
 
 
File Type
File
Number
File Date
Expiration
Date
Debtor
Secured Party
Lien Summary
Original
20100519177
02/17/2010
02/17/2020
APPLETON
SUPPLY CO. , INC.
ALL POINTS
CAPITAL CORP.
Equipment
ASSIGNMENT
20101233745
04/09/2010
 
 
 
 
CONTINUATIO
20150643097
02/13/2015
 
 
 
 
 







--------------------------------------------------------------------------------

Exhibit 10.1

Original
20101234107
04/09/2010
04/09/2020
APPLETON
SUPPLY CO. , INC.
ALL POINTS
CAPITAL CORP. DBA CAPITAL ONE EQUIPME'NT LEASING & FINANCE
Leased equipment
CONTINUATIO
20151428191
04/03/2015
 
 
 
 
 
Original
20110692890
02/24/2011
02/24/2016
APPLETON
SUPPLY CO. , INC.
WELLS FARGO
BANK N.A.
Equipment
 
 
Construction Metals, LLC, California Secretary of State
 
File Type
File
Number
File Date
Expiration
Date
Debtor
Secured Party
Lien Summary
Original
13737083695
7
07/24/2013
07/24/2018
CONSTRUCTION
METALS, LLC
13169 SLOVER AVE. #B FONTANA CA
92337
TOYOTA MOTOR
CREDIT CORPORATION PO BOX 3457
TORRANCE CA
90510-3457
Leased equipment (notice
filing)
 
 
Delta T Solutions, Inc., California Secretary of State
 
File Type
File
Number
File Date
Expiration
Date
Debtor
Secured Party
Lien Summary
Original
09720897058
7
09/23/2009
09/23/2019
DELTA T
SOLUTIONS, INC.
810 NORTH TWIN OAKS VALLEY ROAD SUITE 135
FERGUSON
ENTERPRISES, INC.
9301 ROSEHILL ROAD
LENEXA KS 66215
Limited assets
CONTINUATIO
1474212182
07/22/2014
 
 
 
 
 
Diamond Perforated Metals, Inc., California Secretary of State
 
File Type
File
Number
File Date
Expiration
Date
Debtor
Secured Party
Lien Summary
Original
12734111324
5
12/17/2012
12/17/2017
DIAMOND
PERFORATED METALS, INC.
7300 W. SUNNYVIEW AVENUE VISALIA CA
93291
NATIONAL
MACHINE TOOL FINANCIAL CORPORATION
80 NORTH GORDON ELK GROVE VILLAGE IL 60007
Equipment (all located at
Rochester address)
 
Original
14739661962
2
01/24/2014
01/24/2019
DIAMOND
PERFORATED METALS, INC. D/B/A ERDLE PERFORATING
100 PIXLEY INDUSTRIAL PARKWAY ROCHESTER NY
14624
SAMUEL, SON &
CO. INC.
4334 WALDEN AVE. LANCASTER NY
14086
Consigned goods





--------------------------------------------------------------------------------

Exhibit 10.1

 
The D.S. Brown Company, Ohio Secretary of State
 



File Type
File
Number
File Date
Expiration
Date
Debtor
Secured Party
Lien Summary
Original
OH001341055
98
04/20/2009
04/20/2019
THE D.S.
BROWN COMPANY
300 E CHERRY STREET NORTH
BALTIMORE OH
NMHG FINANCIAL
SERVICES, INC.
44 OLD RIDGEBURY ROAD
DANBURY CT 06810
Leased equipment
 
 
 
 


NMHG FINANCIAL
SERVICES, INC. PO BOX 35701
BILLINGS MT 59107
 
CONTINUATIO
20133220063
11/18/2013
 
 
 
 
AMENDMENT
20133240166
11/19/2013
 
 
 
 
 
Original
OH001525850
61
08/31/2011
08/31/2016
THE D.S.
BROWN COMPANY
300 E CHERRY NORTH BALTIMORE OH
45872
U.S. BANCORP
EQUIPMENT FINANCE, INC.
1310 MADRID STREET MARSHALL MN
56258
Equipment (notice filing)
 
Original
OH001534889
85
10/13/2011
10/13/2016
D.S. BROWN
COMPANY
3556 LAKE SHORE ROAD BUFFALO NY
14219
KEYBANK
NATIONAL ASSOCIATION, AS THE ADMINISTRATIVE AGENT
127 PUBLIC SQUARE
All assets
 
Original
OH001654807
11
03/14/2013
03/14/2018
THE D.S.
BROWN COMPANY
300 E CHERRY NORTH BALTIMORE OH
45872
U.S. BANK
EQUIPMENT FINANCE, A DIVISION OF U.S. BANK NATIONAL ASSOCIATION
1310 MADRID STREET MARSHALL MN
Equipment
 
Original
OH001685578
08
07/03/2013
07/03/2018
THE D.S.
BROWN COMPANY
300 E CHERRY NORTH BALTIMORE OH
45872
U.S. BANK
EQUIPMENT FINANCE, A DIVISION OF U.S. BANK NATIONAL ASSOCIATION
1310 MADRID STREET MARSHALL MN
Equipment





--------------------------------------------------------------------------------

Exhibit 10.1

 
Original
OH001809536
22
11/13/2014
11/13/2019
THE D.S.
BROWN COMPANY
300 E CHERRY NORTH BALTIMORE OH
U.S. BANK
EQUIPMENT FINANCE
1310 MADRID STREET MARSHALL MN
Equipment
 



Original
OH001907901
73
11/12/2015
11/12/2020
THE D.S.
BROWN COMPANY
300 E CHERRY NORTH BALTIMORE OH
U.S. BANK
EQUIPMENT FINANCE
1310 MADRID STREET MARSHALL MN
Equipment
 
Florence Corporation, Illinois Secretary of State
 
File Type
File
Number
File Date
Expiration
Date
Debtor
Secured Party
Lien Summary
Original
016811351
11/30/2011
11/30/2016
FLORENCE
CORPORATION
5935
CORPORATE DR MANHATTAN KS
66503
RAYMOND LEASING
CORPORATION BOX 130
GREENE NY 13778
Leased equipment
 
 
 
 


RAYMOND LEASING
CORPORATION CORPORATE HEADQUARTERS P.O.
GREENE NY 13778
 
 
Original
019504212
07/31/2014
07/31/2019
FLORENCE
CORPORATION
5935
CORPORATE DR MANHATTAN IL
66503
RAYMOND LEASING
CORPORATION CORPORATE HEADQUARTERS, P.O.
GREENE NY 13778
Leased equipment
 
Gibraltar Industries, Inc.,, Delaware Secretary of State
 
File Type
File
Number
File Date
Expiration
Date
Debtor
Secured Party
Lien Summary
Original
20050184714
01/17/2005
01/17/2020
GIBRALTAR
INDUSTRIES, INC.
DE LAGE LANDEN
FINANCIAL SERVICES, INC.
Leased equipment
CONTINUATIO
20094139389
12/28/2009
 
 
 
 
CONTINUATIO
20144350344
10/29/2014
 
 
 
 
 
Original
20142618833
07/02/2014
07/02/2019
GIBRALTAR
INDUSTRIES, INC.
CROWN CREDIT
COMPANY
Leased equipment
 
 
Noll/Norwesco, LLC, Delaware Secretary of State
 





--------------------------------------------------------------------------------

Exhibit 10.1

File Type
File
Number
File Date
Expiration
Date
Debtor
Secured Party
Lien Summary
Original
20082436002
07/15/2008
07/15/2018
NOLL/NORWESC
O, LLC
BANC OR AMERICA
LEASING & CAPITAL, LLC
Leased goods
ASSIGNMENT
20083659958
10/30/2008
 
 
 
 
AMENDMENT
20083660212
10/30/2008
 
 
 
 
CONTINUATIO
20130881137
03/07/2013
 
 
 
 
 
Original
20093896542
12/07/2009
12/07/2019
NOLL/NORWESC
O, LLC
KEY EQUIPMENT
FINANCE INC.
Equipment



AMENDMENT
20093920177
12/08/2009
 
 
 
 
CONTINUATIO
20143850542
09/25/2014
 
 
 
 
CONTINUATIO
20143850534
09/25/2014
 
 
 
 
 
Original
20114500560
11/23/2011
11/23/2016
NOLL/NORWESC
O, LLC
WELLS FARGO
BANK N.A.
Equipment (notice filing)
 
Original
20133575298
09/13/2013
 
NOLL/NORWESC
O, LLC
TOYOTA MOTOR
CREDIT CORPORATION
Equipment
 
Pacific Award Metals, Inc., California Secretary of State
 
File Type
File
Number
File Date
Expiration
Date
Debtor
Secured Party
Lien Summary
Original
0308560630
03/26/2003
03/26/2018
PACIFIC AWARD
METALS, INC.
1450 VIRGINIA AVENUE BALDWIN PARK CA 91706
NMHG FINANCIAL
SERVICES
42 OLD RIDGEBURY RD
DANBURY CT 06810
Leased equipment
 
 
 
 


NMHG FINANCIAL
SERVICES INC. PO BOX 35701
BILLINGS MT 59107-
5701
 
CONTINUATIO
0771334979
10/19/2007
 
 
 
 
CONTINUATIO
0771379093
11/26/2007
 
 
 
 
AMENDMENT
1273419704
12/21/2012
 
 
 
 
AMENDMENT
1273419707
12/21/2012
 
 
 
 
CONTINUATIO
1273419954
12/21/2012
 
 
 
 
 
Original
11728721036
2
10/07/2011
10/07/2016
PACIFIC AWARD
METALS, INC.
2400 NE 65TH AVE
VANCOUVER WA
98661
TOYOTA MOTOR
CREDIT CORPORATION PO BOX 3457
TORRANCE CA
90510
Leased equipment
 





--------------------------------------------------------------------------------

Exhibit 10.1

Original
11728721567
0
10/07/2011
10/07/2016
PACIFIC AWARD
METALS, INC.
2400 NE 65TH AVE
VANCOUVER WA
98661
TOYOTA MOTOR
CREDIT CORPORATION PO BOX 3457
TORRANCE CA --
Leased equipment
 
Original
12732820793
1
09/10/2012
09/10/2017
PACIFIC AWARD
METALS, INC.
1450 VIRGINIA AVENUE BALDWIN PARK CA 91706
TMH ACQUISITION,
LLC
560 CYNTHIA STREET JACKSONVILLE FL
32254
Leased equipment
 
 
 
 


TOYOTA MOTOR
CREDIT CORPORATION P. O. BOX 3457
TORRANCE CA
90510-3457
 
 



Original
13734547189
3
01/21/2013
01/21/2018
PACIFIC AWARD
METALS, INC.
50 S 43RD AVE PHOENIX AZ
85009
TOYOTA MOTOR
CREDIT CORPORATION PO BOX 3457
TORRANCE CA
90510
Leased equipment
 
Original
13736541812
9
06/17/2013
06/17/2018
PACIFIC AWARD
METALS, INC.
1450 VIRGINIA AVENUE BALDWIN PARK CA 91706
TMH ACQUISITION,
LLC
560 CYNTHIA STREET JACKSONVILLE FL
32254
Leased equipment
 
 
 
 


TOYOTA MOTOR
CREDIT CORPORATION P. O. BOX 3457
TORRANCE CA
90510-3457
 
 
Original
13736933964
0
07/12/2013
07/12/2018
PACIFIC AWARD
METALS, INC.
1450 VIRGINIA AVENUE BALDWIN PARK CA 91706
TMH ACQUISITION,
LLC
560 CYNTHIA STREET JACKSONVILLE FL
32254
Leased equipment
 
 
 
 


TOYOTA MOTOR
CREDIT CORPORATION P. O. BOX 3457
TORRANCE CA
90510-3457
 
AMENDMENT
1373695148
07/15/2013
 
 
 
 
 





--------------------------------------------------------------------------------

Exhibit 10.1

Original
14739615220
0
01/22/2014
01/22/2019
PACIFIC AWARD
METALS, INC.
1450 VIRGINIA AVENUE BALDWIN PARK CA 91706
TOYOTA MOTOR
CREDIT CORPORATION P. O. BOX 3457
TORRANCE CA
90510-3457
Equipment
 
 
 
 


WELCH
EQUIPMENT COMPANY, INC.
5025 NOME STREET
 
 
Original
14741527948
4
06/10/2014
06/10/2019
PACIFIC AWARD
METALS, INC.
4850 MOLINE STREET DENVER CO
80239
TOYOTA MOTOR
CREDIT CORPORATION P. O. BOX 3457
TORRANCE CA
90510-3457
Equipment
 
 
 
 


WELCH
EQUIPMENT COMPANY, INC.
5025 NOME STREET
 
 
Rough Brothers, Inc., Ohio Secretary of State
 
File Type
File
Number
File Date
Expiration
Date
Debtor
Secured Party
Lien Summary
Original
OH000875877
22
03/24/2005
03/24/2020
ROUGH
BROTHERS, INC.
5513 VINE ST. CINCINNATI --
45217
DELL FINANCIAL
SERVICES, L.P.
12234 N. IH-35, BLDG. B
AUSTIN TX 78753
Leased equipment







--------------------------------------------------------------------------------

Exhibit 10.1

CONTINUATIO
20100670169
03/08/2010
 
 
 
 
CONTINUATIO
20150490107
02/18/2015
 
 
 
 
 
Original
OH001696710
03
08/19/2013
08/19/2018
ROUGH
BROTHERS
5513 VINE STREET CINCINNATI --
45217
EQUIPMENT DEPOT
4310 ROSSPLAIN ROAD CINCINNATI OH
45236
Equipment
 
 
Sea Safe, Inc., Louisiana Central Index
 
File Type
File
Number
File Date
Expiration
Date
Debtor
Secured Party
Lien Summary
Original
Financing
Statement
28450991
02/14/2011
 
 
NMHG Financial
Services, Inc.
Leased Equipment
Continuation
28486201
09/14/2015
 
 
NMHG Financial
Services, Inc.
 
 
 
Solar Group, Inc., Delaware Secretary of State
 
File Type
File
Number
File Date
Expiration
Date
Debtor
Secured Party
Lien Summary
Original
20110584683
02/16/2011
02/16/2016
SOLAR GROUP,
INC.
TOYOTA MOTOR
CREDIT CORP.
Leased equipment
 
Original
20112027178
05/27/2011
05/27/2016
SOLAR GROUP,
INC.
TOYOTA MOTOR
CREDIT CORP.
Leased equipment
 
Original
20120855983
03/06/2012
 
SOLAR GROUP,
INC.
TOYOTA MOTOR
CREDIT CORP.
Leased equipment
 
Original
20122809293
07/05/2012
07/05/2017
SOLAR GROUP,
INC.
TOYOTA MOTOR
CREDIT CORP.
Leased equipment
 
Southeastern Metals Manufacturing Company, Inc., Florida Dept. of State
 
File Type
File
Number
File Date
Expiration
Date
Debtor
Secured Party
Lien Summary
Original
20060365434
5
09/14/2006
09/14/2016
SOUTHEASTERN
METALS MANUFACTURIN G COMPANY, INC.
11801 INDUSTRY DR. JACKSONVILLE
BANC OF AMERICA
LEASING & CAPITAL LLC
231 S LASALLE ST CHICAGO IL 60697
Leased equipment
 
 
 
 


PACIFIC RIM
CAPITAL, INC.
15 ENTERPRISE ALISO VIEJO CA
92656
 







--------------------------------------------------------------------------------

Exhibit 10.1

AMENDMENT
20070521417
4
04/04/2007
 
 
 
 
CONTINUATIO
N
20110450245
1
04/29/2011
 
 
 
 
 
Original
20110528463
6
09/12/2011
09/12/2016
DOT METAL
PRODUCTS, INC.
18757 BRACKEN DRIVE
SAN ANTONIO TX 78266
TOYOTA MOTOR
CREDIT CORPORATION PO BOX 3457
TORRANCE CA
90510
Leased equipment
 
 
 
 
SOUTHEASTERN
METALS MANUFACTURIN G COMPANY,
INC
18757 BRACKEN DRIVE
SAN ANTONIO
 
 
 
Original
20120618340
1
02/15/2012
02/15/2017
SOUTHEASTERN
METALS MANUFACTURIN G COMPANY, INC.
11801
INDUSTRY
CIT FINANCE LLC
10201 CENTURION PARKWAY NORTH JACKSONVILLE FL
32256
Leased equipment
 
Original
20120632250
9
03/09/2012
03/09/2017
SOUTHEASTERN
METALS MANUFACTURIN G COMPANY, INC.
18757 BRACKEN DRIVE
SAN ANTONIO
TOYOTA MOTOR
CREDIT CORPORATION PO BOX 3457
TORRANCE CA
90510
Leased equipment
 
Original
20120664772
6
04/30/2012
04/30/2017
SOUTHEASTERN
METALS MANUFACTURIN G COMPANY, INC.
P O BOX 26347
JACKSONVILLE
TOYOTA MOTOR
CREDIT CORPORATION P.O. BOX 3457
TORRANCE CA
90510-3457
Leased equipment
 
 
 
 


TMH ACQUISITION,
LLC
560 CYNTHIA STREET JACKSONVILLE FL
32254
 
 





--------------------------------------------------------------------------------

Exhibit 10.1

Original
20120687288
6
06/05/2012
06/05/2017
SOUTHEASTERN
METALS MANUFACTURIN G COMPANY, INC.
P.O. BOX 26347
JACKSONVILLE
TOYOTA MOTOR
CREDIT CORPORATION P.O. BOX 3457
TORRANCE CA
90510-3457
Leased equipment
 
 
 
 


TMH ACQUISITION,
LLC
560 CYNTHIA STREET JACKSONVILLE FL
32254
 



 
Original
20120749307
2
09/11/2012
09/11/2017
SOUTHEASTERN
METALS MANUFACTURIN G COMPANY, INC.
PO BOX 26347
JACKSONVILLE
TOYOTA MOTOR
CREDIT CORPORATION PO BOX 3457
TORRANCE CA
90510-3457
Leased equipment
 
Original
20120769544
9
10/12/2012
10/12/2017
SOUTHEASTERN
METALS MANUFACTURIN G COMPANY, INC.
P.O. BOX 26347
JACKSONVILLE
TOYOTA MOTOR
CREDIT CORPORATION P.O. BO 3457
TORRANCE CA
90510-3457
Leased equipment
 
Original
20130959938
4
08/08/2013
08/08/2018
SOUTHEASTERN
METALS MANUFACTURIN G COMPANY, INC.
11801 INDUSTRY DRIVE JACKSONVILLE
TOYOTA MOTOR
CREDIT CORPORATION P. O. BOX 3457
TORRANCE CA
90510-3457
Leased equipment
 
Original
20140210102
1
08/28/2014
08/28/2019
SOUTHEASTERN
METALS MANUFACTURIN G COMPANY, INC.
11801 INDUSTRY DR JACKSONVILLE
WELLS FARGO
BANK, N.A.
300 TRI-STATE INTERNATIONAL STE 400
LINCOLNSHIRE IL
60069
Equipment (notice filing)
 

SCHEDULE 5.11


PERMITTED FOREIGN SUBSIDIARY LOANS AND INVESTMENTS












--------------------------------------------------------------------------------

Exhibit 10.1

DOMESTIC COMPANIES
FOREIGN
SUBSIDIARIES
TYPE
11/30/2015
 
 
 
 
Alabama Metal Industries
Corporation
AMICO Canada, Inc.
Investment
$18,096,786
Gibraltar Industries, Inc.
Gibraltar Industries UK,
Ltd
Investment
$7,761,645
Gibraltar Industries, Inc.
Gibraltar Industries UK,
Ltd
Loan
$12,130,348
Gibraltar Industries, Inc.
Gibraltar Industries
Germany GmbH
Investment
$7,253,141
Gibraltar Industries, Inc.
Gibraltar Industries
Germany GmbH
Loan
$6,540,737
Rough Brothers Asia, LLC.
RBGM (Shanghai) Co.,
Ltd.
Investment
$6,462,438
RBI Solar, Inc.
RBI Solar KK (Japan)
Loan
$3,733,520
RBI International, Inc.
Renusol GmbH
Investment
$4,281,857
RBI Solar, Inc.
Renusol GmbH
Loan
$450,000
RBI International, Inc.
RBI Solar Brazil
Investment
$10,000
Gibraltar Industries, Inc.
Gibraltar Industries UK
Holding Co, Ltd.
Investment
$17,153,309





Note: For currency translation the investment is recorded at historical rates
and the loans are translated at the date requested.




All amounts listed are in United States Dollars.


Exchange Rates:




Canadian to USD
0.7477
GBP to USD
1.5037
Euros to USD
1.0592
Japanese Yen to USD
0.0081
Chinese Yuan to USD
0.1564
Brazilian Real to USD
0.2597

SCHEDULE 5.17


AFFILIATE TRANSACTIONS


(a)    Mr. Robert E. Sadler, Jr., a Director of Gibraltar Industries, Inc., is
Vice Chairman of the
Board of Manufacturers and Traders Trust Company, one of the lenders under the
Agreement.
SCHEDULE 6.1


CORPORATE EXISTENCE; SUBSIDIARIES; FOREIGN QUALIFICATIONS




--------------------------------------------------------------------------------

Exhibit 10.1



1.    The following list identifies the jurisdiction of organization/formation
and each jurisdiction in which any Company is qualified to do business:








Company


Jurisdiction of Organization/ Formation


Jurisdictions


Where Entity is Qualified to Do Business






--------------------------------------------------------------------------------

Exhibit 10.1

Air Vent Inc.
Delaware


California Illinois Iowa
Massachusetts Mississippi Missouri Nevada
North Carolina


Texas
Alabama Metal Industries Corporation
Delaware


Alabama California Colorado Florida Illinois Louisiana Missouri Ohio
South Carolina


Texas Utah Washington
AMICO Holding Company, Inc.
Delaware
None
Appleton Supply Co., Inc.
Delaware


Michigan


Wisconsin









Company


Jurisdiction of Organization/ Formation




--------------------------------------------------------------------------------

Exhibit 10.1

Jurisdictions


Where Entity is Qualified to Do Business


Construction Metals, LLC
California
Arizona Colorado Utah Washington
D.S.B. Holding Corp.
Delaware
None
Delta T Solutions, Inc.
California
None
Diamond Perforated Metals, Inc.
California


New York


North Carolina
The D.S. Brown Company
Ohio


California Georgia Michigan Minnesota Missouri New Jersey New York
Pennsylvania


Texas


West Virginia
Florence Corporation
Illinois
None
Florence Corporation of Kansas
Kansas
None
Gibraltar Industries, Inc.
Delaware
New York


Gibraltar Steel Corporation of New
York
New York
Michigan Ohio Texas









Company


Jurisdiction of Organization/ Formation
Jurisdictions


Where Entity is Qualified to Do Business






--------------------------------------------------------------------------------

Exhibit 10.1

Noll/Norwesco, LLC
Delaware


California Georgia Oregon Utah
Washington
Pacific Award Metals, Inc.
California
Arizona Colorado Washington
RBI International, LLC
Ohio
None
RBI Solar, Inc.
Ohio


Arizona California Colorado Florida Georgia Hawaii Indiana Kansas Kentucky
Louisiana Maryland
Massachusetts Minnesota Mississippi New Jersey New Mexico









Company


Jurisdiction of Organization/ Formation
Jurisdictions




--------------------------------------------------------------------------------

Exhibit 10.1



Where Entity is Qualified to Do Business


RBI Solar, Inc. (continued)
 


New York North Carolina Pennsylvania Rhode Island Tennessee Texas
Utah


Vermont
Renusol America Inc.***
Delaware
Arizona California Georgia Louisiana New Jersey Ohio Oregon
Rough Brothers Asia, LLC
Ohio
None
Rough Brothers Construction, Inc.
Ohio
Arkansas Georgia Louisiana Mississippi North Carolina Tennessee
Rough Brothers Holding Co., Inc.
Ohio
None
Rough Brothers Manufacturing, Inc.
Ohio


California


North Carolina









Company


Jurisdiction of Organization/ Formation
Jurisdictions


Where Entity is Qualified to Do Business


Rough Brothers, Inc.
Ohio        Alabama Alaska Arizona California Connecticut





--------------------------------------------------------------------------------

Exhibit 10.1

Florida Georgia Hawaii Illinois Indiana Kentucky Louisiana Maryland
Massachusetts Michigan Missouri Montana Nevada
New Jersey New Mexico New York North Carolina North Dakota Oregon Pennsylvania
Rhode Island South Carolina Tennessee Texas








Company


Jurisdiction of Organization/ Formation
Jurisdictions


Where Entity is Qualified to Do Business






--------------------------------------------------------------------------------

Exhibit 10.1

Rough Brothers, Inc. (continued)
 
Utah Virginia Washington West Virginia Wyoming
Sea Safe, Inc.
Louisiana


Illinois


Texas
Seismic Energy Products, Inc.
Delaware
Texas
Solar Group, Inc.
Delaware


Mississippi


Texas


Southeastern Metals Manufacturing
Company, Inc.
Florida
Texas
Gibraltar Industries Germany GmbH**
Germany
None
Gibraltar Industries (UK) Limited**
United Kingdom
None


Gibraltar Industries Holding Company
(UK) limited
United Kingdom
None
AMICO Canada, Inc.**
Canada
British Columbia Ontario Quebec
Sorst Streckmetall GmbH**
Germany
None


The Expanded Metal Company
Limited**
United Kingdom
None
RBI Solar KK (Japan)
Japan
None
Renusol GMBH
Germany
None
RBI Solar Brazil Ltda.
Brazil
None









Company


Jurisdiction of Organization/ Formation
Jurisdictions


Where Entity is Qualified to Do Business


RBI Solar (Shanghai) Co., Ltd.
China
None


Rough Brothers Greenhouse
Manufacturing (Shanghai) Co., LTD.
China
None









2. The following Subsidiaries are directly and wholly-owned by Gibraltar
Industries, Inc.






--------------------------------------------------------------------------------

Exhibit 10.1

AMICO Holding Company, Inc. Appleton Supply Co., Inc.
D.S.B. Holding Corp. Florence Corporation
Gibraltar Industries Germany GmbH** Gibraltar Industries (UK) Limited**
Gibraltar Industries Holding Company (UK) Limited
Gibraltar Steel Corporation of New York
Seismic Energy Products, Inc. Solar Group, Inc.
Rough Brothers Holding Co., Inc.


3. The following Subsidiaries are wholly-owned directly by Gibraltar Steel
Corporation of New York which, in turn, is wholly-owned by Gibraltar Industries,
Inc.:


Air Vent Inc.
Southeastern Metals Manufacturing Company, Inc.


4. The following Subsidiaries are wholly-owned directly by Rough Brothers
Holding Co., Inc., which, in turn, is wholly-owned by Gibraltar Industries,
Inc.:


Rough Brothers Manufacturing, Inc. RBI Solar Inc.
Delta Solutions, Inc.






4. The following Subsidiaries are wholly-owned directly by Alabama Metal
Industries Corporation which, in turn, is wholly-owned by AMICO Holding Company,
Inc., which is wholly owned by Gibraltar Industries, Inc.:


AMICO Canada, Inc.** Diamond Perforated Metals, Inc.
Sea Safe, Inc.


5.    The remainder of the Subsidiaries are owned as follows:






--------------------------------------------------------------------------------

Exhibit 10.1

Subsidiary
Direct Ownership
Indirect Ownership
Alabama Metal Industries
Corporation
AMICO Holding Company,
Inc. - 100%
GII - 100%
Pacific Award Metals, Inc.
Southeastern Metals
Manufacturing Company, Inc. - 100%
GSCNY - 100%
Construction Metals, LLC




Pacific Award Metals, Inc. -
100%
Southeastern Metals Manufacturing Company, Inc. -100%
Noll/Norwesco, LLC
Pacific Award Metals, Inc. -
100%
Southeastern Metals
Manufacturing
Company, Inc. -100%
Florence Corporation of Kansas
Florence Corporation -
100%
GII - 100%
The D.S. Brown Company
D.S.B. Holding Company-
100%
GII - 100%
Sorst Streckmetall GmbH**
Gibraltar Industries Germany
GmbH** - 100%
GII - 100%
The Expanded Metal Company
Limited**
Gibraltar Industries (UK)
Limited** - 100%
GII - 100%
Rough Brothers, Inc.
Rough Brothers
Manufacturing, Inc. - 100%
Rough Brothers Holding
Co. - 100%.
Rough Brothers Asia, LLC
Rough Brothers
Manufacturing, Inc. - 100%
Rough Brothers Holding
Co. - 100%.
Rough Brothers Construction, Inc.
Rough Brothers, Inc.- 100%.
Rough Brothers
Manufacturing, Inc. -
100%
Rough Brothers Greenhouse
Manufacturing (Shanghai) Co., Ltd.**
Rough Brothers Asia, LLC -
100%****
Rough Brothers
Manufacturing, Inc. -
100%****
RBI International, LLC
RBI Solar -100%
Rough Brothers Holding
Co. - 100%.



Renusol GMBH**
RBI Solar -100%****
Rough Brothers Holding
Co. - 100%.
RBI Solar KK (Japan)**
Gibraltar Industries (UK)
Limited - 100%**
GII-100%
Renusol America, Inc.***
Renusol GMBH**
RBI Solar Inc. -100%
RBI Solar (Shanghai) Co., Ltd.**
RBI International, LLC
RBI Solar Inc.-100%
RBI Solar Brazil Ltda.
RBI International, LLC
RBI Solar Inc.-100%



* Non-Material Subsidiaries
** Foreign Subsidiaries
*** Reflects Ownership as of the date of execution of this Schedule. Ownership
is in the process of being transferred to RBI Solar, Inc., but the process has
not yet been finalized.




--------------------------------------------------------------------------------

Exhibit 10.1

****Reflects Ownership as of the date of execution of this Schedule. Ownership
is in the process of being transferred to Gibraltar Industries Holding Company
(UK) Limited, but has not yet been finalized.
GSCNY= Gibraltar Steel Corporation of New York
GII = Gibraltar Industries, Inc.


6. The principal place of business and the chief executive office for the
Borrowers, each Subsidiary Guarantor and each Foreign Subsidiary is 3556 Lake
Shore Road Buffalo, New York 14219.
SCHEDULE 6.4


PENDING LITIGATION AND ADMINISTRATIVE PROCEEDINGS


None.


SCHEDULE 6.5


OWNED REAL PROPERTY






--------------------------------------------------------------------------------

Exhibit 10.1

Business Unit
Physical Address
City
State/
Country
ZIP
Code
 Owned/ Leased
Air Vent
418 E. North Front Street
Orrick
Missouri
64077
Owned
Appleton
1905 West Haskell Street
Appleton
Wisconsin
54914
Owned
Appleton
927 South Grider Street
Appleton
Wisconsin
54914
Owned
Noll/Norwesco
38 SE 97th Avenue
Portland
Oregon
97216
Owned
SOLAR
107 & 203 Fellowship Road
Taylorsville
Mississippi
39168
Owned
AMICO
3240 & 3245 Fayette Avenue
Birmingham
Alabama
35208
Owned
AMICO
7300 W. Sunnyview Avenue
Visalia
California
93291
Owned
AMICO
1033 Pine Chase Avenue
Lakeland
Florida
33801
Owned
AMICO
209 Glaser Drive
Lafayette
Louisiana
70508
Owned
AMICO
825 County Road 606
Dayton
Texas
77535
Owned
AMICO
212 North 1330 West Street
Orem
Utah
84059
Owned
DS Brown
300 East Cherry Street
North Baltimore
Ohio
45872
Owned
DS Brown
207 Walnut Street
North Baltimore
Ohio
45872
Owned
Seismic
518 Progress Way
Athens
Texas
75751
Owned







SCHEDULE 6.9


LOCATIONS


1.
See attached list “Owned and Leased Property” for locations currently leased
and/or owned by a Credit Party, where inventory is currently located.

2.    See attached list titles “Third Party Locations” for a list of third party
locations where inventory is currently held.
3.    Each Credit Party’s chief executive office is located at 3556 Lake Shore
Road Buffalo, New York 14219.




--------------------------------------------------------------------------------

Exhibit 10.1







Owned and Leased Property


Business Unit
Physical Address
City
State/
Country
ZIP
Code
 Owned/ Leased
Gibraltar Industries,
Inc.
3556 Lake Shore Road
Buffalo
New York
14219
Leased
Air Vent
7700 Harker Drive Suite A
Peoria
Illinois
61615
Leased
Air Vent
418 E. North Front Street
Orrick
Missouri
64077
Owned
Air Vent
4117 Pinnacle Point Drive
Dallas
Texas
75211
Leased
Appleton
1905 West Haskell Street
Appleton
Wisconsin
54914
Owned
Appleton
927 South Grider Street
Appleton
Wisconsin
54914
Owned
CMI
10302 Birtcher Drive (Building 5)
Jurupa Valley
California
92337
Leased
Florence
5935 Corporate Drive
Manhattan
Kansas
66503
(IRB Bond)
Florence
2618 Mid American Drive
Junction City
Kansas
66441
Leased
Noll/Norwesco
1780 Industrial Drive
Stockton
California
95206
Leased
Noll/Norwesco
38 SE 97th Avenue
Portland
Oregon
97216
Owned
Noll/Norwesco
3011 70th Avenue E.
Fife
Washington
98424
Leased
Pacific Award Metals
1450 Virginia Ave
Baldwin Park
California
91706
Leased
Pacific Award Metals
1315 & 1317 Vineland Ave
Baldwin Park
California
91706
Leased
Pacific Award Metals
3618 E LaSalle
Phoenix
Arizona
85009
Leased
SEMCO
11801 Industry Drive
Jacksonville
Florida
32218
Leased
SEMCO
11320 Distribution Avenue East
Jacksonville
Florida
32256
Leased
SOLAR
107 & 203 Fellowship Road
Taylorsville
Mississippi
39168
Owned
AMICO
3240 & 3245 Fayette Avenue
Birmingham
Alabama
35208
Owned
AMICO
11093 Beach Avenue
Fontana
California
92335
Leased
AMICO
7300 W. Sunnyview Avenue
Visalia
California
93291
Owned











--------------------------------------------------------------------------------

Exhibit 10.1

AMICO
913 S. Heald Street
Wilmington
Delaware
19806
Leased
AMICO
1033 Pine Chase Avenue
Lakeland
Florida
33801
Owned
AMICO
1115 E. 5000 North Road
Bourbonnais
Illinois
60914
Leased
AMICO
209 Glaser Drive
Lafayette
Louisiana
70508
Owned
AMICO
100 Pixley Industrial Parkway
Rochester
New York
14603
Leased
AMICO
1100 Culp Road
Charlotte
North
Carolina
28134
Leased
AMICO
825 County Road 606
Dayton
Texas
77535
Owned
AMICO
120 North Latham
Houston
Texas
77011
Leased
AMICO
212 North 1330 West Street
Orem
Utah
84059
Owned
DS Brown
300 East Cherry Street
North Baltimore
Ohio
45872
Owned
DS Brown
207 Walnut Street
North Baltimore
Ohio
45872
Owned
Seismic
518 Progress Way
Athens
Texas
75751
Owned
RBI Solar
6715 Steger Drive
Cincinnati
Ohio
45237
Leased
RBI Solar
27711 Diaz Road
Temecula
California
92590
Leased
Rough Brothers
Manufacturing
932 Page Road
Washington
North
Carolina
27889
Leased
Rough Brothers
Manufacturing
5513 Vine Street
Cincinnati
Ohio
45217
Leased
Renusol America
1292 Logan Street N.W.
Atlanta
Georgia
30318
Leased







Third Party Locations






--------------------------------------------------------------------------------

Exhibit 10.1

Credit Party
Name of Third
Party
Address
Description of
Assets and Nature of Relationship
 
 
 
 
Rough Brothers, Inc.
Hampel Corp.
W194 N11551 McCormick Dr. Germantown, WI 53022
Outside Processor
Rough Brothers, Inc.
Allied Plastics
150 Holy Hill Rd, Twin Lakes, WI 53181
Outside Processor
Rough Brothers, Inc.
GexPro
2855 Premiere Pkwy, Duluth GA 30097
Outside Processor
Rough Brothers, Inc.
REF Alabama
301 Industrial Parkway, Greenville, AL 36037
Outside Processor
Rough Brothers, Inc.
AZZ Galvanizing
Arizona
15775 Elwood St. , Goodyear, AZ 85338
Outside Processor
Rough Brothers, Inc.
Witt (AZZ)
Galvanizing
Cincinnati
4454 Steel Place, Cincinnati, Oh 45209
Outside Processor







Rough Brothers, Inc.
V&S Columbus
Galvanizing
987 Buckeye Park Road, Columbus, OH 43207
Outside Processor
Rough Brothers, Inc.
Attala
2200 Attala Rd. 2202 Attala Industrial Park, Koscuisko,
MS 39090
Outside Processor
Rough Brothers, Inc.
Roller Die
1172 Industrial Blvd., Louisville, KY 40219
Outside Processor
Rough Brothers, Inc.
Express Delivery
Services, Inc.
211 Walnut Street, Lebanon, OH 45036
Public Warehouse
Rough Brothers, Inc.
FP Structural
Solutions
936 Performance Drive, Stockton, California 95206-4930
Outside Processor
Rough Brothers, Inc.
OMCO
1 Arnolt Drive, Pierceton, IN 46562
Outside Processor
Rough Brothers, Inc.
Voestalpine Roll
Forming
Corporation
1070 Brooks Industrial, Road Shelbyville, KY 40065
Outside Processor
Rough Brothers, Inc.
Riverfront Steel,
Inc.
10310 South Medallion Drive, Cincinnati, OH 45241
Outside Processor











--------------------------------------------------------------------------------

Exhibit 10.1

Rough Brothers, Inc.
Ridgemetal Works,
Inc.
1708 Blue Rock Street, Cincinatti OH 45223
Outside Processor
Rough Brothers, Inc.
AFC Industries
3795 Port Union Road, Fairfeild, OH 45014
Outside Processor
Rough Brothers, Inc.
Keen Transport,
Inc.
2300 Glenn Laurel Road Clayton, NC 27527-9658
Public Warehouse
Rough Brothers, Inc.
Keen Transport,
Inc.
1951 Harrisburg Pike, Carlisle, PA 17015
Public Warehouse
Rough Brothers, Inc.
Keen Transport,
Inc.
101 Norwest Court, Pooler, GA 31322
Public Warehouse
Rough Brothers, Inc.
Marcera & Martini
Transportation, Inc.
2227 Plainfield Pike, Johnston, RI 02919
Public Warehouse
Rough Brothers, Inc.
Utilicorp
9268 Ashland Road, Wooster, Ohio 44691
Outside Processor
Rough Brothers, Inc.
Warehouse
Services Plus, Inc.
211 Walnut Street, Lebanon, OH 45036
Public Warehouse







Rough Brothers, Inc.
AZZ Galvanizing -
Louisville
6310 Kenjoy Drive, Louisville, KY 40214
Outside Processor
Rough Brothers, Inc.
Infra-Metals
1 Sturgills Way New, Boston, OH 45662
Outside Processor
The D.S. Brown Company
Martin Industries
PO Box 428 Elkton, KY 42220
Outside Processor
The D.S. Brown Company
Crafco
6165 W. Detriot Street, Chandler, AZ 85226
Outside Processor
The D.S. Brown Company
Nanjing MST
Bridge Steel
Jiangsu, Nanjing, No.5 Shengang Road, Guabu Town
Liuhe District Nanjing
Outside Processor
Alabama Metal Industries
Corporation
AZZ Galvanizing
625 Mills Road Joliet, IL 60434
Outside Processor
Alabama Metal Industries
Corporation
Feralloy
1435 Red Hat Rd. Decatur, AL 35601
Outside Processor











--------------------------------------------------------------------------------

Exhibit 10.1

Alabama Metal Industries
Corporation
Maranatha
Machine
1282 W Fm 6 Nevada, TX 75173
Outside Processor
Alabama Metal Industries
Corporation
Metal Plate
Dayton
10625 Needham Road, Houston, TX 77064
Outside Processor
Alabama Metal Industries
Corporation
Industrial
Galvanizing
475 Dietrich Road, Steele, AL 35987
Outside Processor
Alabama Metal Industries
Corporation
Valmont Industries
1085 West 400 North Lindon, UT 84042
Outside Processor
SouthEasternMetal
Manufacturing Co., Inc.
Coil Cutters
8501 Sabal Industrial Blvd Tampa, FL
Outside Processor
SouthEasternMetal
Manufacturing Co., Inc.
PreCoat
3399 Davey Allison Blvd, Hueytown AL
Outside Processor
Appleton Supply Co., Inc.
Wismarq
11440 W. Addison Avenue, Franklin Park, IL 60131
Outside Processor
Construction Metals, LLC
Prime Source
Warehouse
12950 East 38th Avenue, Denver, CO 80239
Public Warehouse







Pacific Awad Metals, LLC
Metal Coaters
9123 Center Avenue, Rancho Cucamonga, CA 91730
Outside Processor
Pacific Awad Metals, LLC
CMD Warehouse
222 E Manville Street, Compton, CA 90220
Outside Processor
Florence Corporation
Van Am Tool &
Engineering
5025 Easion Road Street, Joseph, MO 64507
Outside Processor
Florence Corporation
Stemar Industries
116 Kean Street, West Babylon, NY 11704
Outside Processor
Florence Corporation
A&E Custom
Manufacturing
3150 Chrysler Road, Kansas City, KS 66115
Outside Processor
Florence Corporation
ACE Anodizing
4161 Butterfield Rd Hillside, IL 60162
Outside Processor
Florence Corporation
American
Finishing
Resources
476 Clay St Chilton, WI 53014
Outside Processor
Florence Corporation
DMC
2222 N Elston, Ste 200 Chicago, IL 61604
Outside Processor











--------------------------------------------------------------------------------

Exhibit 10.1

Florence Corporation
Mid America - JC
2618 Mid America Drive Junction City, KS 66441
Outside Processor
Solar Group, Inc.
Boswell
Retardation Center
P.O. Box 128 Magee, MS 39111
Outside Processor
Solar Group, Inc.
Pine Belt
Industries
5370 Highway 42 Hattiesburg, MS 39401
Outside Processor
Solar Group, Inc.
Pro Pak
2010 S Great SW Pkwy Grand Prarie, TX 75051
Outside Processor
Air Vent, Inc.
Archway
Marketing
Services
16810 Kenton Dr, Suite 220, Huntersville, NC 28078
Public Warehouse
Air Vent, Inc.
Custom Mfg Co
5501 S Lamar Dallas, TX 75215
Outside Processor
Air Vent, Inc.
HRS Fastner, Inc.
716 Avenue H. East Arlington, TX 76011
Outside Processor
Sunesta
Pro Tec Coating
6662-1 Columbia Park South Jacksonville, Fl. 3556
Outside Processor







Sunesta
Powdertech
98 Industrial loop Orange park, FL 32073
Outside Processor
Rough Brothers Holding
Co.
Bender Warehouse
Company
345 Parr Circle, Reno, NV 89512
Public Warehouse
Rough Brothers Holding
Co.
National Cargo
Services, Inc.
13951 Bridgeport Road, Richmond, British Colombia,
Canada V6V 1J6
Public Warehouse
Rough Brothers Holding
Co.
Hawaii Transfer
Company, Ltd.
94-1420 Moaniani Street, Waipahu, HI 96797
Public Warehouse
Seismic Energy Products,
Inc.
Custom
Manufacturing Co
5501 South Lamar Street Dallas, TX 75215
Outside Processor
Erdle
Mangold Pallet
Distribution
Warehouse
10 Cairn St, Rochester, NY 14611
Public Warehouse

SCHEDULE 6.11


EMPLOYEE BENEFIT PLANS


1.    The following is a list of all material ERISA Plans:


a.    Gibraltar Fringe and Welfare Benefits Plan
b.    Gibraltar 401(k) Plan Amendment and Restatement
c.
Second    Amendment    and    Restatement    of    the    Gibraltar    Industries,    Inc.,
Management Stock Purchase Plan

d.    Third Amendment and Restatement of the Gibraltar Industries, Inc., 2005
Equity
Incentive Plan
e.    Amended and Restated Gibraltar Deferred Compensation Plan
f.
Amended and Restated Employment Agreement dated as of January 1, 2015 between
Gibraltar Industries, Inc., and Frank G. Heard

g.    Change in Control Agreement dated January 1, 2015, by and between
Gibraltar
Industries, Inc. and Frank G Heard




--------------------------------------------------------------------------------

Exhibit 10.1

h.    Change in Control Agreement dated February 20, 2009, by and between
Gibraltar
Industries, Inc. and Kenneth W. Smith
i.    Change in Control Agreement dated February 20, 2009 by and between
Gibraltar
Industries, Inc., and Paul M. Murray
j.    Rough Brothers Mfg. Health & Welfare Plan
k.    Rough Brothers Mfg., Inc. 401k Retirement Savings Plan






2.    The following is a list of Foreign Benefit Plans and Foreign Pension
Plans:


a.    The Expanded Metal Company Limited GPP Scheme
b.    Sorst Streckmetall GmbH Defined Benefit Pension Scheme c.    Pension Plan
for The Employees of AMICO Canada Inc.
d.    Employee Registered Retirement Savings Plan (AMICO Canada, Inc.)
e.    Employee Non Registered RSP Plan (AMICO Canada, Inc.)
f.    Employee Spousal RRSP (AMICO Canada, Inc.)
SCHEDULE 6.16


MATERIAL AGREEMENTS


1. Employment Agreement dated as of January 1, 2014 between Gibraltar
Industries, Inc. and Frank Heard.
Schedule 6.17


Air Vent, Inc.,




--------------------------------------------------------------------------------

Exhibit 10.1

Copyrights


Copyright Claimant
Reg. #


Date
Reg.
Title
Description


Air Vent, Inc.
TX 131-073
7/24/1978


Principles of Attic Ventilation.
recorded document


Air Vent, Inc.
V3581D629


8/6/2009


Principles of attic ventilation. TX 131-073.
recorded document



Solar Group, Inc., Copyrights






--------------------------------------------------------------------------------

Exhibit 10.1

Copyright Claimant
Reg. #


Date
Reg.
Title
Description


Solar Group, Inc.
TX 5-186-
529


4/30/2000


Olde Towne Collection.
2 pgs


Solar Group, Inc.
TXU 976-
824


11/27/2000


Premium Mailbox Post: The Estate ES200 Black.
poster


Solar Group, Inc.
TXU 977-
296


11/27/2000
Premium Mailbox Post: The Estate Series ES200
White.
poster


Solar Group, Inc.
TXU 980-
800


12/4/2000
Premium Mailbox: Estate Series E15 Premium
Aluminum Mailbox Post.
poster


Solar Group, Inc.
TXU 980-
912


11/27/2000


Premium Mailbox: Estate Series E15 Black.
poster


Solar Group, Inc.
TXU 983-
179


11/28/2000


Premium Mailbox (Estate Series E15 White).
poster


Solar Group, Inc.
V3412D855
3/13/1998
Centrury Classic 2000 Mailbox & 1 Other Title
(Century Classic 2000 3-D artwork).
n/a


Solar Group, Inc.
VA 1-038-
133


3/27/2000
Olde Towne Collection Post Assembly.
mailbox support post


Solar Group, Inc.
VA 1-041-
820


3/27/2000


Olde Towne Collection Vertical Mailbox.
n/a


Solar Group, Inc.
VA 1-041-
830


3/27/2000


Olde Towne Collection Horizontal Mailbox.
n/a


Solar Group, Inc.
VAU 462-
933
5/28/1999


Cast Aluminum Horizontal Citibox.


technical drawing.


Solar Group, Inc.
VAU 469-
000
5/14/1999


Cast Aluminum Vertical Citibox.


technical drawing.


Solar Group, Inc.
V3579D531


6/9/2009
Cardinal & 17 other titles/ Add. ti: Country image color illustrations.
recorded document


Solar Group, Inc.


V3540D897


7/28/2006
Cardinal & 17 other titles/ Add. ti: Country image color illustrations.
recorded document


Solar Group, Inc.
V3581D627


8/6/2009


Olde Towne Collection & 11 other titles.
recorded document



Air Vent, Inc., Tr




--------------------------------------------------------------------------------

Exhibit 10.1

ademarks


Mark
Image
Status


Registration
Date


Registration
Number


Application
Number
Country
Class
Goods or Services
AV (stylized)










Registered
12/8/1981
1,180,817
73/258,601
USA






IC 006
Metal roof ventilators
FILTERVENT
FILTERVENT
Registered
6/5/1990
1,599,621






73/838,041
USA






IC 019
Unitary fabricated roof ridge ventilators without moving parts
FILTERVENT
FILTERVENT
Registered






12/4/2007
3,348,074






78/549,016
USA






IC 019


Non-metallic unitary fabricated roof ridge ventilators without moving parts
SHINGLEVENT
SHINGLEVENT
Registered
6/18/1991
1,648,162
73/834,918
USA






IC 019
Unitary fabricated roof ridge ventilators without moving parts and installation
parts sold as a unit




--------------------------------------------------------------------------------











--------------------------------------------------------------------------------

Exhibit 10.1

SOLAR TEK (and design)
 
Registered
3/24/1987
1,433,735
73/607,334
USA








IC 011
Automatic foundation
ventilator
SOLARCOOL (and design)








Registered






11/1/2005
3,011,981






78/242,018
USA






IC 006
Solar powered roof
and attic vent






TEMP-VENT (and design)














Registered
1/27/1976
1,031,384








73/049,505
USA








IC 011
Automatic foundation
ventilators
THE EDGE
THE EDGE
Registered






11/11/2008
3,531,951
77/239,648
USA






IC 019
Plastic attic roof
intake vents for ventilation purposes
VENTURIVENT
VENTURIVENT
Registered
7/3/1990








1,604,349
73/835,541
USA








IC 006
Unitary fabricated
roof rigdge ventilators without moving parts made primarily of metal




--------------------------------------------------------------------------------







GOING GREEN SAVES GREEN


















Registered




11/13/2013




4,240,013
85/108543
USA




IC 011
Solar Powered Attic
Fans
HIP AV VENT RIDGE SHINGLE- OVER HIP VENT
Registered
1/11/2011




3,905,574
77/891,278
USA




IC 019
Non-metal building
materials, namely untary fabricated roof hip and ridge ventilators
U.S. Sunlight Corp Alternative Energy for everyday life
Registered




10/10/2009




3,208,055
77/683637
USA




IC 011
Solar Power Attic Fan
and Solar Hot Water
Heater




U.S. Sunlight
Corp.




U.S. Sunlight Corp.
Registered




2/23/2010
3,751,412
77/683621
USA




IC 011
Solar Power Attic Fan
and Solar Hot Water
Heater
Sunfan
Sunfan
Registered




8/31/2010




3,840,044




77/789081
USA




IC 011
Apparatus for
ventilating, namely, ventilating exhaust fans







--------------------------------------------------------------------------------

Exhibit 10.1

Alabama Metal Industries Corporation Trademarks


Mark
Image
Status


Registration
Date


Registration
Number


Application
Number
Country
Class
Goods or Services
AMICO
AMICO
Registered
9/5/1995
1,915,974
74/532,835
USA












IC 006
IC 019
Structural and ornamental metal
grating; metal laths, metal lathing accessories, namely expansion joints,
control joints, corner beads, casing beads, and cold rolled channels for drywall
studs and runner track; metal enclosure systems comprising expanded metal panels
posts, doors and hardware for their installation; metal fencing systems
comprising expanded metal fence sections, posts, fittings, rails and gates; and
expanded metal forms
AMICO (and design)
























Registered
8/22/1995
1,912,984
74/532,836
USA












IC 006
IC 019
Structural and ornamental metal
grating; metal laths and metal lathing accessories, namely expansion joints,
control joints, corner beads, casing beads and cold rolled metal channels for
drywall studs and runner tracks; metal enclosure systems comprising expanded
metal panels, posts, doors and hardware for their installation; metal fencing
systems comprising expanded metal fence sections, posts, fittings, rails and
gates; and expanded metal forms
ANC
ANC
Registered




12/11/2007
3,351,722
77/143,724
USA




IC 019


Non-metal fencing and accessories therefor, namely, panels, posts, fittings and
fasteners
DIAMOND GRIP
DIAMOND GRIP
Registered
9/15/1998
2,189,215
75/318,925
USA




IC 006
Metal industrial safety grating















--------------------------------------------------------------------------------

Exhibit 10.1

GMS GENESIS (and design)
 
Registered
2/25/1997
2,063,254




75/119,091
USA




IC 006
Raised metal access flooring
ORNAMESH
ORNAMESH
Registered
6/27/1995




1,901,456
74/532,516
USA




IC 006
Ornamental metal gratings
SAFETY GRIP
SAFETY GRIP
Registered




4/4/2000
2,337,053
75/330,898
USA




IC 006
Metal flooring
SECURA FENCE SYSTEM
SECURA FENCE SYSTEM
Registered
7/11/1995




1,904,092
74/533,654
USA




IC 006


Metal fencing system consisting of expanded metal fence
sections, posts, fittings, rails and gates
SECURA LATH
SECURA LATH
Registered
9/26/1995
1,921,479
74/575,870
USA




IC 006
Metal lathing
SECURA MESH
SECURA MESH
Registered
7/11/1995




1,904,088
74/532,515
USA




IC 006


Metal partitions and enclosure systems of expanded metal comprising expanded
metal sections, posts, doors and hardware
STAY-FORM
STAY-FORM
Registered
6/20/1995




1,900,341
74/532,517
USA




IC 006
Expanded metal concrete forms
ZIP STRIP
ZIP STRIP
Registered
8/8/1995




1,910,087
74/532,798
USA




IC 019


Vinyl trim stop for drywall, stucco and veneer applications





























TRANSFORMING MATERIALS - into products that
make it a better world.
 
Pending
N/A
N/A
86/409871
USA




























IC 006
IC 019
Structural and ornamental metal grating;
Metal laths, Metal lathing accessories, namely expansion joints for
floors, walls, piping or ducting, control joints, dry wall corner beads, casing
beads, and cold rolled channels for drywall studs and runner track;
Metal enclosure systems for enclosing a wide variety of items comprising
expanded metal panels, posts, fittings, fasteners and doors with hardware for
their installation, sold as a unit; Metal fencing systems comprising expanded
metal fence sections, posts, fittings in the nature of fasteners, fence stays
and rail clamps, rails and gates; Expanded metal casting forms for concrete;
Metal cladding for construction and building; Metal cladding for signs; Metal
facade panels for construction; Metal ceiling tiles; Metal ceiling systems
comprising panels; Metal railing panels for construction purposes; Expanded
metal mesh exterior or interior sun shades for buildings; Metal wall partitions
for building; Metal wall panels for building; Metal awnings and
trellises



App




--------------------------------------------------------------------------------

Exhibit 10.1

leton Supply Co., Inc., Trademarks






--------------------------------------------------------------------------------

Exhibit 10.1

Mark
Image
Status


Registration
Date


Registration
Number


Application
Number
Country
Class
Goods or Services
APPLETON BUILDING PRODUCTS (and design)


















Registered










7/24/2007










3,270,024
78/745,852
USA










IC 006
Metal building products; namely, flashings, roof edgings, wind braces, gravel
stops, ridge rolls, gutter aprons, hardboard siding corners, brick molding
covers, H molding
joint covers, J channel, roll
aluminum and roll steel, brick bonds, flashing shingles, starter strips, drywall
corner beads, soffit panels, soffit trim and fascia
AS (and design)








Registered
12/29/1992
1,759,443
74/230,736
USA










IC 006
Metal building products; namely,
flashings, roof edgings, wind braces, gravel stops, ridge rolls, gutter
aprons, hardboard siding corners, brick molding covers, H molding
joint covers, roll aluminum and roll steel, brick bonds, flashing shingles,
starter strips and drywall corner beads




SELL-EVEN BUILDING PRODUCTS




SELL-EVEN BUILDING PRODUCTS
Registered
10/6/1992
1,721,382
74/230,245
USA






IC 006




Metal building products; namely, soffits, siding, gutters and coiled aluminum
sold in bulk


SELL-EVEN BUILDING PRODUCTS (and design)








Registered
10/6/1992
1,721,386
74/230,951
USA






IC 006




Metal building products; namely, soffits, siding, gutters and coiled aluminum
sold in bulk













--------------------------------------------------------------------------------

Exhibit 10.1











APPLETON SUPPLY CO., INC.








Pending
N/A
N/A
86/235740
USA










IC
006


Metal building products, namely, flashings, roof edgings, wind braces, gravel
stops, ridge rolls, gutter aprons, hardboard siding corners, brick molding
covers, H molding
joint covers, J channel, aluminum in the form of coils, steel in the form of
coils, metal brick bonds, flashing shingles, starter strips,
drywall corner beads, soffit panels, soffit trim, fascia, siding, and gutters






APPLETON SUPPLY CO., INC. A GIBRALTAR INDUSTRIES COMPANY














Registered
3/24/2015
4,750,592
86/238,871
USA










IC
006


Metal building products, namely, flashings, roof edgings, wind braces, gravel
stops, ridge rolls, gutter aprons, hardboard siding corners, brick molding
covers, H molding
joint covers, J channel, aluminum in the form of coils, steel in the form of
coils, metal brick bonds, flashing shingles, starter strips,
drywall corner beads, soffit panels, soffit trim, fascia, siding, and gutters.



Noll/Norwesco, LLC, Trademar




--------------------------------------------------------------------------------

Exhibit 10.1

ks


Mark
Image
Status


Registration
Date


Registration
Number


Application
Number
Country
Class
Goods or Services
025
025
Registered
9/19/1961






0,721,610






72/097,234
USA






IC 011






Cap assemblies for gas vents.
GENERAL METALCRAFT PRODUCTS (and design)






Registered






1/11/2000






2,307,147






75/502,001
USA






IC 006


Metal building products, namely, gutters, downspouts, flashings, roof vents, and
HVAC ducting
M&N PLASTICS
M&N PLASTICS
Registered






12/26/2006
3,188,869






78/652,448
USA






IC 019
Fabricated plastic products, namely area wells for building
ventilation, vents for buildings, namely cap vents, foundation
vents, gable vents, ridge vents, roof vents, soffit vents, and
stem vents.
NOLL
NOLL
Registered
9/19/1961






0,721,611






72/097,235
USA






IC 011






Cap assemblies for gas vents.
NORWESCO
NORWESCO
Registered






10/5/1965






0,796,980






72/202,117
USA






IC 021




Fabricated metal products, namely, pails, tubs, garbage cans, mailboxes, and
sprinkling cans.









--------------------------------------------------------------------------------

Exhibit 10.1

NORWESCO
NORWESCO
Registered
9/7/1965






0,795,437






72/202,118
USA




IC 006
IC 017
IC 019




Fabricated metal products namely, downspouts, gutters, roof ventilators, shower
stalls, and window wells.
NORWESCO
NORWESCO
Registered
9/7/1965






0,795,498






72/202,119
USA






IC 012






Wheelbarrows.
NORWESCO
NORWESCO
Registered


























11/28/2006


























3,176,210


























78/616,966
USA






















IC 006
IC 012
IC 019
IC 021


Fabricated metal products, namely, mail boxes, downspouts, gutters, roof vents
for ventilation, window wells, metal HVAC pipe and ducts, namely
pipes, ducts, adjustable angles, boots, boxes, caps, collars, elbows, filter
slides, increasers, plugs, reducers, saddles, spin-ins, stands, tees, and wyes
for HVAC ducts; Wheelbarrows; Fabricated plastic products, namely, area wells
for building ventilation, vents for buildings, namely, cap vents, foundation
vents, gable vents, ridge vents, roof vents, soffit vents, and stem vents;
Fabricated metal products, namely, pails, water tubs, garbage cans, and watering
cans.





VENT AIR
VENT AIR
Registered


















12/5/2006
3,179,511


















78/617,039
USA
















IC 019
IC 020
Fabricated plastic products for use in household construction, namely, cap vent
covers, foundation vent covers, gable vent covers, ridge vent covers, roof vent
covers, soffit vent covers, and stem vent covers for roof, wall, and building
foundations; Fabricated plastic products for use in household
construction, namely, non- metal ventilating ducts utilizing end cap
vents, foundation vents, gable vents, ridge vents, roof vents, soffit vents, and
stem vents.




--------------------------------------------------------------------------------






--------------------------------------------------------------------------------





Pacific Award Metals, Inc., Trademarks






--------------------------------------------------------------------------------

Exhibit 10.1

Mark
Image
Status
Registrati on Date
Registration
Number
Application
Number
Country
Class
Goods or Services
STEALTH
STEALTH
Registered
9/28/1999










2,282,019
75329757
USA










IC 006
IC 020




Roof vents for residential and commercial buildings primarily made of metal.
non-metal roof vents residential and commercial buildings.
SNAPIE TIES
SNAPIE TIES
Registered
2/18/1986






1,383,007






73/538,122
USA






IC 006


Metal Wall ties and shoes for casting concrete products.
AWARD STONECOAT
AWARD STONECOAT
Registered






10/5/1999
2,283,817






75335015
USA






IC 019


Adhesive and crushed stone based coatings for roof flashing and roof vent
structures.


RAP-I-FORM




RAP-I-FORM
Registered
9/28/1982


1,210,253


73326025
USA


IC 006
Metal Clips for Securing Concrete Foundation Forms.
SUN LINE
SUN LINE
Registered






2/14/2006






3,058,800
78463444
USA






IC 006


Metal drywall corner bead with paper facing for use in building construction.




--------------------------------------------------------------------------------







MINI BEAD
MINI BEAD
Registered






4/4/2006






3,077,946






78531055
USA






IC 017




Metal drywall corner bead with paper facing for use in building construction.
MINIBULL
MINIBULL
Registered






11/21/200
6






3,175,110






78/531,056
USA






IC 006


Metal drywall corner bead with paper facing for use in building construction.
READY- VENT
READY-VENT
Registered




3/28/2000
2,336,522




75/342,980
USA




IC 011


Foundation ventilators
to use in residential and light industrial buildings.




NIFTY-FIFTY




Registered




5/7/2002
2,568,162




75/926,697
USA




IC 011




Roof Ventilators.







--------------------------------------------------------------------------------

Exhibit 10.1

Renusol GmbH Trademarks






--------------------------------------------------------------------------------

Exhibit 10.1

Mark
Image
Status
Registration
Date
Registration
Number
Application
Number
Country
Class
Goods or Services
Rensuol
































































Registered




































9/20/2011




































4,027,416




































77/756,246
USA




































IC 006
IC 019




Metal building materials for photovoltaic, solar thermal and/or solar
installations, namely, module frames, mounting systems
consisting of rods, slats, end caps, countertops, soffits, fascia, corrugated
metal sheets, flashings, mounting rails, rail splices, spacers, profiles used
for arranging devices on and in walls, ceilings, roofs and other surfaces, and
fastening systems consisting of roof hooks, clips, clamps, bolts,
nuts, nails, rivets, screws, locks, anchors and mounting brackets; metal
building materials containing solar cells, solar modules and
solar collectors, namely, module frames, corrugated metal sheets and flashings;
metal roofing containing solar cells, solar modules and/or solar collectors;
rigid metal pipes for use with photovoltaic, solar thermal and/or solar
installations.









--------------------------------------------------------------------------------

Exhibit 10.1

Renusol
RENUSOL
Registered




































9/6/2011




































4,020,998




































77/756,175
USA




































IC 006
IC 019




Metal building materials for photovoltaic, solar thermal and/or solar
installations, namely, module frames, mounting systems
consisting of rods, slats, end caps, countertops, soffits, fascia, corrugated
metal sheets, flashings, mounting rails, rail splices, spacers, profiles used
for arranging devices on and in walls, ceilings, roofs and other surfaces, and
fastening systems consisting of roof hooks, clips, clamps, bolts,
nuts, nails, rivets, screws, locks, anchors and mounting brackets; metal
building materials containing solar cells, solar modules and
solar collectors, namely, module frames, corrugated metal sheets and flashings;
metal roofing containing solar cells, solar modules and/or solar collectors;
rigid metal pipes for use with photovoltaic, solar thermal and/or solar
installations.









--------------------------------------------------------------------------------

Exhibit 10.1

Intrasole
INTRASOLE
Registered




































7/5/2011
3,998,299




































85/029,579
USA




































IC 006
IC 019




Metal building materials for photovoltaic, solar thermal and/or solar
installations, namely, module frames, mounting systems
consisting of rods, slats, end caps, countertops, soffits, fascia, corrugated
metal sheets, flashings, mounting rails, rail splices, spacers, profiles used
for arranging devices on and in walls, ceilings, roofs and other surfaces, and
fastening systems consisting of roof hooks, clips, clamps, bolts,
nuts, nails, rivets, screws, locks, anchors and mounting brackets; metal
building materials containing solar cells, solar modules and
solar collectors, namely, module frames, corrugated metal sheets and flashings;
metal roofing containing solar cells, solar modules and/or solar collectors;
rigid metal pipes for use with photovoltaic, solar thermal and/or solar
installations.



Rough Brothers, Inc., Trademarks






--------------------------------------------------------------------------------

Exhibit 10.1

Mark
Image
Status
Registration
Date
Registration
Number
Application
Number
Country
Class
Goods or Services






Rough
Brothers Inc.




Registered
12/21/1999






2,301,581






75/464,905
USA






IC 019
Permanent pre-fabricated
greenhouse buildings having metal frames.




Rough
Brothers Inc.
 
Registered






8/26/2014






4,593,068






76/713,918
USA






IC 006
Permanent pre-fabricated greenhouse buildings having
metal frames.






Ro-Flo




Registered
1/14/1992
1,671,583






74/128,797
USA






IC 006
Metal greenhouse growing
benches with adjustable tops.



Sea Safe, Inc., Trademarks






--------------------------------------------------------------------------------

Exhibit 10.1

Mark
Image
Status


Registration
Date


Registration
Number


Application
Number
Country
Class
Goods or Services
SEASAFE (and design)


























Registered














4/3/2001
2,439,864














75/562,870
USA














IC 019




Fiber and resin molded trays, gratings and structural shapes for use in
industrial and commercial applications, all sold as a unit; custom manufacture
of fiber and resin molded trays, gratings and structural shapes for use in
industrial and commercial applications
GATOR-GRATE
 
Registered
2/12/1985
1,319,387
73/445594
USA




IC 019


Fiberglass Grating for Industrial Floor and Stair Tread uses.



Solar Group, Inc., Trademarks






--------------------------------------------------------------------------------

Exhibit 10.1

Mark
Image
Status


Registration
Date


Registration
Number


Application
Number
Country
Class
Goods or Services
AIRHAWK
AIRHAWK
Registered
4/11/1995
1,889,235








74/447,442
USA








IC 011






Roof ventilators, louver-type ventilators, foundation vents and roof and attic
fans for residential and commercial use.
EASY UP (and design)
















































Registered




























10/8/1996




























2,006,214




























75/013,693
USA


























IC 006
IC 011
IC 020
Metal goods, namely drive-in post
anchors, T-bracing and flat wall bracing, door viewers and knockers, door finger
pulls, door stops, handrail brackets, cabinet catches, metal closet rods, sash
locks, sash lifts, closet hinges, metal rod chairs for supporting reinforcing
bars used in concrete construction, soffit ventilators, house numbers, metal
mailboxes, mailbox post mounts,
mailbox post supports, mail slots, mailbox mounting hardware, namely metal
mounting brackets, screws and bolts; metal static roof vents, metal ridge
vents, metal ventilating lovers, soffit strips, foundation vents;
Turbine ventilators and powered ventilators for domestic use;
Non-metal mailboxes, non-metal
mailbox house mounts, non-metal house numbers, non-metal house number
supports, non-metal mailbox flags, non- metal wall bumpers, non-metal roof
vents, non-metal ridge vents, non-metal storage hooks.









--------------------------------------------------------------------------------

Exhibit 10.1

HANG STUFF (and design)










Registered








9/9/1980
1,139,387








73/205,314
USA








IC 006
Wall mounted adjustable tool holders made of metal.
MAILSAFE (and design)








Registered
7/2/1996
1,984,693






74/595,017
USA






IC 020






Non-metal mail boxes.
THE BRUTE (stylized)
















Registered










5/30/1989
1,541,576










73/747,770
USA










IC 020










Non-metal rural mailboxes.
THE ESTATE SERIES
THE ESTATE SERIES
Registered








11/19/2002
2,652,518








76/167,826
USA








IC 006




Rural metal mailboxes, metal posts for supporting mailboxes, metal fasteners for
securing post components to each other.
THE GENTRY
THE GENTRY
Registered






2/10/2004
2,812,677






76/498,613
USA






IC 020






Plastic rural mailboxes and plastic posts for rural mailboxes.




--------------------------------------------------------------------------------











--------------------------------------------------------------------------------

Exhibit 10.1

THE ULTIMATE RIDGE VENT
THE ULTIMATE RIDGE VENT
Registered






7/9/2002
2,591,184






76/235,253
USA






IC 019






Non-metallic building materials, namely roofing ridge vents and vent strips.
ESTATE
ESTATE
Registered






6/16/2009
3,639,131






77/616,292
USA






IC 006


Metal fasteners, namely, bolts, screws, rivets, nails, brackets and fittings for
securing mailbox and mailbox post components together; metal mailboxes; metal
posts.
BERKSHIRE
BERKSHIRE
Registered






1/11/2005






2,917,510






78/353,597
USA






IC 006






Metal mail boxes.
FIRST CLASS
FIRST CLASS
Registered




10/30/2007
3,325,892




78/534,588
USA




IC 006
IC 020




Metal mail boxes;
Non-metal mail boxes.
POSTMASTER
POSTMASTER
Registered








11/7/2000








2,402,352








75/350,207
USA








IC 006
IC 020


Metal mail boxes and accessories, namely, mounting brackets and shelf expanders;
Non-metal mail boxes and accessories, namely, mounting brackets and shelf
expanders.
THE IRONSIDE
THE IRONSIDE
Registered






3/19/2002






2,550,239






75/350,209
USA






IC 006
Mail boxes made predominately of metal.





HERITAGE
HERITAGE
Registered






10/18/2011






4,043,077






85/093960
USA






IC 020






Non-metal mailboxes.
THE BIG EASY
THE BIG EASY
Registered






2/14/2012






4,251,094






85/410562
USA






IC 020






Non-metal mailboxes.
MAILSAFE
MAILSAFE
Registered






6/5/2011
4,155,547
85/321988
USA






IC 006






Metal mailboxes.



Southeastern Metals Manufacturing Company Trademarks






--------------------------------------------------------------------------------

Exhibit 10.1

Mark
Image
Status


Registration
Date


Registration
Number


Application
Number
Country
Class
Goods or Services
GH (and design)






Registered






10/14/2008
3,516,869






76/671,372
USA






IC 006






Gutter rain water deflectors made primarily of metal.
GUTTER HELMET
GUTTER HELMET
Registered
3/28/1989
1,531,983








73/698,205
USA








IC 019
Rain water gutter deflectors and associated hardware therefor sold as a unit
therewith.
NEVER CLEAN YOUR GUTTERS AGAIN!
NEVER CLEAN YOUR GUTTERS AGAIN!
Registered
7/27/1999
2,264,723






75/484,077
USA






IC 006






Gutter rain water deflectors made primarily of metal.
SM (and design)












Registered
4/11/1978






1,089,047






73/121,768
USA






IC 006
Metal building and
construction products-namely, hurricane clips, wall ties, valleys, gravel stops,
downspouts and guttering, termite shields, joist hangers, and rod chairs.









--------------------------------------------------------------------------------

Exhibit 10.1

TRUSTED QUALITY TESTED STRENGTH
TRUSTED QUALITY TESTED STRENGTH
Registered
























1/13/2009
3,561,481
























76/671,371
USA
























IC 006
Metal building and metal construction products - namely steel framing, gutters,
downspouts, lath, storm
panels, ridge and hip plates, patio covers, concrete and masonry foundation
connectors, column and post connectors, floor and deck connectors, roof and
truss connectors, wall connectors, steel deck panels, eave drip, roof
edge, gutter deflectors, flashing, gravel stops and cover plates, valleys and
rail diverters metal roofing, corner beads, soffits, hurricane clips,
wall ties, girder shields, termite shields, joist hangers and rod chairs, metal
roof vents for ventilation in residential and commercial buildings.
DIAMOND
DIAMOND
Registered










4/20/2010
3,778,835










77/512,075
USA










IC 006




Metal building framing materials, namely, wall, ceiling, roof and floor framing
materials made primarily of embossed metal.
MICRO-CS
MICRO-CS
Registered






9/21/2010






3,850,776






77/618,888
USA






IC 019




Gutter rain water protection panels with screens made from metal.











CLEAN MESH
CLEAN MESH    Regist





--------------------------------------------------------------------------------

Exhibit 10.1

ered    3/20/2012    4,116,266    85/323130    USA    IC 006    Metal Debris g




--------------------------------------------------------------------------------

Exhibit 10.1

uards for gutters.












SUNESTA    SUNESTA    Registered    5/28/1996    1,994,788    74/643863    USA    IC
006
IC 022
Retractable and stationary metal frames for awning and for interior and exterior
decorative products, namely awnings, umbrellas, curtains, roll curtains,
valances and canopies.






TOTAL JACK    TOTAL
JACK    Registered    7/7/2015    4,769,879    86/238931    USA    IC 006
Metal roof jack with an adjustable cap and turbine base used to seal vent pipe
protrusions from a roofing surface.







--------------------------------------------------------------------------------






--------------------------------------------------------------------------------








--------------------------------------------------------------------------------



TOTAL JACK. RIGHT PITCH.
ALWAYS.




Pending    N/A    N/A    86/238899    USA    IC 006
Metal roof jack with an adjustable cap and turbine base used to seal vent pipe
protrusions from a roofing surface.


Th




--------------------------------------------------------------------------------

Exhibit 10.1

e D.S. Brown Company Trademarks






--------------------------------------------------------------------------------

Exhibit 10.1

Mark
Image
Status


Registration
Date


Registration
Number


Application
Number
Country
Class
Goods or Services
DELASTIC
DELASTIC
Registered
10/14/1997






2,104,782






75/082,079
USA






IC 017
Preformed elastomeric compression sealing strips for concrete pavement.
EXODERMIC
EXODERMIC
Registered






8/31/2004
2,879,486
78/281,391
USA






IC 019


Composite bridge decks comprised of unfilled grids and structural slabs,
composed primarily of concrete and other non-metal compositions.






DELASTIC-LS






DELASTIC-LS
Registered






7/13/2010
3,816,291
77/657,458
USA






IC 017




Two-part urethane sealant and primer, sold together as a unit, for use on
engineered joints on bridges and roads.
MATRIX PREMIX
MATRIX PREMIX
Registered






1/15/2013
4,276,031
77/696,995
USA






IC 019






Pre-packaged bridge expansion joint filler.
DELCRETE
DELCRETE
Registered
1/3/1989
1,518,915
73733176
USA






IC 019






Elastomeric concrete for construction of pavement joints.





STEELFLEX
STEELFLEX
Registered






5/20/1997






2,062,964






75082004
USA






IC 006




Strip seal expansion joint systems composed of steel profiles, reinforcing
steel, steel anchors and neoprene glands, sold as a unit.
EXODERMIC
EXODERMIC
Registered
8/5/2003
2,747,531
75/642,180
USA






IC 042


Consultation and Providing Information related to composite bridge and decks
comprised of unfilled grid and structural slab.



Air Vent, Inc




--------------------------------------------------------------------------------

Exhibit 10.1

., Patents


Title




Application
Number




Patent
Number




Type
(U/D)
Filing Date
Date Issued
Country






Method and apparatus for attic fan power controller with remote control.








13/184,334
9,182,138
U








7/15/2011








11/10/2015
USA
Roof ridge vent and ventilated roof employing same.








12/701,834








8,790,167
U








2/8/2010








7/29/2014
USA






Off-peak intake vent






11/943,936






8,292,707
U






11/21/2007






10/23/2012
USA
Externally baffled ridge vent








11/238,315
7,766,735
U








9/29/2005








8/3/2010
USA



Alabama Metal Industries Corporation Patents






--------------------------------------------------------------------------------

Exhibit 10.1

Title
Application
Number
Patent
Number
Type
(U/D)
Filing Date
Date Issued
Country
Stucco arch casing bead


08/703,013
5,699,638
U
8/26/1996
12/23/1997
USA
Fastener clip for security wall system


09/226,048
6,367,216
U
1/4/1999


4/9/2002
USA
Stucco reveal connection system


08/724,355
5,761,866
U


10/1/1996
6/9/1998
USA
Contoured stucco reveal


10/007,249


6,609,341
U


11/13/2001


8/26/2003
USA
Door frame reinforcing structure


09/359,600


6,178,700
U
7/23/1999


1/30/2001
USA
Movement control screed


11/293,023
D8,584,416
U


3/9/2010


11/19/2013
USA
Stucco reveal


29/133,649


D456,528
D


12/1/2000


4/30/2002
USA
Stucco casing bead


29/156,923


D471,991
D


3/8/2002


3/18/2003
USA



Florence Corporation Patents


Title




Application
Number




Patent
Number




Type
(U/D)
Filing Date
Date Issued
Country
Portions of post mountable mail boxes








29/185,753








D499,225
D








7/2/2003








11/30/2004
USA
Portions of roadside mail boxes








29/185,752








D499,524
D








7/2/2003








12/7/2004
USA
Portions of a post supportable mail box








29/185,750








D501,594
D








7/2/2003








2/1/2005
USA
Portions of post mountable mail boxes








29/185,751








D503,504
D








7/2/2003








3/29/2005
USA





--------------------------------------------------------------------------------

Exhibit 10.1



Pacific Award Metals, Inc., Patents


Title
Application
Number
Patent
Number
Type
(U/D)
Filing Date
Date Issued
Country
Multi-Part Foundation Ventilator of Variable Preselected Width




09/273,116




6,165,066
U
3/19/1999




12/26/2000
USA


Ridge Vent for Tile
Roofs


09/905,585


6,662,509B2
U


7/21/2001


12/16/2003
USA


Ridge Vent for Tile
Roofs


10/738,891


7,024,829B2
U


12/16/2003


4/11/2006
USA


Foundation Ventilator
Plug




29/102,327




D438,300S
D
3/19/1999




2/27/2001
USA


Foundation Ventilator
Plug




29/102326




D441,800
D
3/19/1999




4/20/2001
USA



RBI Solar, Inc., Paten




--------------------------------------------------------------------------------

Exhibit 10.1

ts


Title
Application
Number
Patent
Number
Type
(U/D)
Filing Date
Date Issued
Country
Solar Mounting System
Having Automatic Grounding and Associated Methods




13/932,721
N/A
U




3/11/2014
N/A
USA



Rough Brothers, Inc., Patents


Title
Application
Number
Patent
Number
Type
(U/D)
Filing Date
Date Issued
Country


Containment Framing
System


09/553,008


6,389,770
USA


4/20/2000


5/21/2002
USA



Solar Group, Inc., Pate




--------------------------------------------------------------------------------

Exhibit 10.1

nts


Title




Application
Number




Patent
Number




Type
(U/D)
Filing Date
Date Issued
Country
Rotatable vent










10/436,023










7,025,670
U










5/12/2003










4/11/2006
USA
Secure parcel receptacle, lock assembly therefore and associated method












09/824,138
6,412,688
U












4/2/2001












7/2/2002
USA
Swivel post anchor








08/937,757
5,884,874
U
9/25/1997
3/23/1999
USA



Southeastern Metals Manufacturing Company Patents


Title




Application
Number




Patent
Number




Type
(U/D)
Filing Date
Date Issued
Country
Gutter cover device










10/043,023










6,672,012
U










1/10/2002










1/6/2004
USA
Off-ridge roof vent












10/806,002












7,044,852
U












3/22/2004












5/16/2006
USA
Hanget for rain gutter device








10/904,998
7,861,980
U








12/8/2004








1/4/2011
USA







--------------------------------------------------------------------------------

Exhibit 10.1

The D.S. Brown Company Patents


Title
Application
Number
Patent
Number
Type
(U/D)
Filing Date
Date Issued
Country
Prestressed or Post- Tension Composite Structural System




10/725,185
7,197,854
U




12/1/2003




4/3/2007
USA
System and Method for Electroslag Welding an Expansion Joint Rail




10/712,390




7,038,159
U




11/12/2003




5/2/2006
USA


Method of Installing
Elongate Strip Seals




12/474,495




8,100,602
U




5/29/2009




1/24/2012
USA
Cylindrical heat application apparatus




12/831,812




8,485,093
U




7/7/2010




7/16/2013
USA
Roadway reflector




08/832,435




5,857,801
U
4/3/1997
1/12/1999
USA

Schedule 6.18


See attached.
G I B R A L T A R I N D U S T R I E S, I N C .
S C H E D U L E O F I N S U R A N C E - 4 / 0 1 / 1 5 - 4 / 0 1 / 1 6










--------------------------------------------------------------------------------

Exhibit 10.1



LINE OF COVERAGECARRIERPOLICY PERIODLIMIT
 
General LiabilityArch Insurance Company4/01/15 - 4/01/16$2,000,000General
Aggregate
$2,000,000Products/Comp. Ops.
$1,000,000P&A Injury
$1,000,000Each Occurrence
$1,000,000Damage to Premises Rented to You
$5,000Medical Expenses
General LiabilityArch Insurance Company8/01/15 - 4/01/16$2,000,000General
Aggregate


Rough Brothers, Inc., RBI Solar Inc., and$2,000,000Products/Comp. Ops. their
subsidiaries
$1,000,000P&A Injury
$1,000,000Each Occurrence
$1,000,000Damage to Premises Rented to You
$5,000Medical Expenses
CN General LiabilityACE INA Insurance4/01/15 - 4/01/16$1,000,000Aggregate
Products/Completed
$1,000,000Operations
Each Occurrence
Workers’ Compensation
(All Other States)
Arch Insurance Company4/01/15 - 4/01/16WCStatutory




EL
$1,000,000Each Accident
$1,000,000Policy Limit
$1,000,000Each Employee
 
 

G I B R A L T A R I N D U S T R I E S, I N C.
S C H E D U L E O F I N S U R A N C E - 4 / 0 1 / 1 5 - 4 / 0 1 / 1 6










--------------------------------------------------------------------------------

Exhibit 10.1



LINE OF COVERAGE


CARRIER


POLICY PERIOD
 


LIMIT


Workers’ Compensation
(New York)
Arch Indemnity Insurance Company
4/01/15 - 4/01/16


WC EL
$1,000,000


Statutory




Each Accident
 
 
 
$1,000,000
Policy Limit
 
 
 
$1,000,000
Each Employee
Automobile Liability
Arch Insurance Company
4/01/15 - 4/01/16
$1,000,000
CSL
CN Automobile Liability
ACE INA Insurance
4/01/15 - 4/01/16
$1,000,000 CAD
CSL
Umbrella Liability
National Union Fire Insurance Company of
4/01/15 - 4/01/16
$25,000,000
Each Occurrence

Pittsburgh, PA (Chartis)
$25,000,000
Aggregate




1st Excess Liability    Endurance American Insurance Company    4/01/15 -
4/01/16    $25,000,000
$25,000,000
Each Occurrence
Aggregate




2nd Excess Liability
Allianz Global Risks US Insurance Company
4/01/15 - 4/01/16
$25,000,000 P/O
$50,000,000
Each Occurrence
 
 
 
$25,000,000 P/O
$50,000,000
Aggregate
2nd Excess Liability
Zurich-American Insurance Company
4/01/15 - 4/01/16
$25,000,000 part of $50,000,000
Each Occurrence
 
 
 
$25,000,000 part of $50,000,000
Aggregate

G I B R A L T A R I N D U S T R I E S, I N C .
S C H E D U L E O F I N




--------------------------------------------------------------------------------

Exhibit 10.1

S U R A N C E - 4 / 0 1 / 1 5 - 4 / 0 1 / 1 6








LINE OF COVERAGE    CARRIER    POLICY PERIOD    LIMIT




Property
Zurich American Insurance Company
4/01/15 - 4/01/16
100,000,000
Per “Occurrence”
 
 
 
100,000,000
Earth Movement
 
 
 
100,000,000
Flood
 
 
 
100,000,000
Boiler & Machinery
Property Excess
Scottsdale
4/01/15 - 4/01/16
50,000,000
All Risk excluding Named Storm Wind,
 
 
 
excess
Earthquake, Flood, Equipment
 
 
 
100,000,000
Breakdown, TRIPRA
Property Canada
Zurich Ins. Co. Ltd.
4/01/15 - 4/01/16
 
 
Property Germany
 
4/01/15 - 4/01/16
 
 
Property UK
 
4/01/15 - 4/01/16
 
 
California Earthquake
Empire Indemnity Insurance Company
4/01/15 - 4/01/16
$15,000,000
 
 
 
 
excess
 
 
 
 
$10,000,000
 
The D.S. Brown Company;
Maxum Indemnity Company
4/01/15 - 4/01/16
$1,000,000
Each Occurrence
Seismic Energy Products, Inc.
 
 
$2,000,000
General Aggregate
General Liability
 
 
$2,000,000
Products/Compl. Agg.
 
 
 
$1,000,000
Personal Inj. & Adv. Inj.
 
 
 
$50,000
Fire Damage
 
 
 
$1,000,000
EBL Each Claim
 
 
 
$1,000,000
EBL Aggregate
 
 
 
$10,000
Medical Expense
The D.S. Brown Company;
Torus National Insurance Company
4/01/15 - 4/01/16
$10,000,000
Per Occurrence
Seismic Energy Products, Inc.
 
 
$10,000,000
Other Aggregate
Excess General Liability
 
 
$10,000,000
Products/Comp. Ops. Agg.
 
 
 
In Excess Of
 
 
 
 
$1,000,000
Per Occurrence
 
 
 
$2,000,000
Other Aggregate
 
 
 
$2,000,000
Products/Comp. Ops. Agg.
Crime
Federal Insurance Company
4/01/15 - 4/01/16
$5,000,000
Limit
Primary Directors & Officers Liability
Federal Insurance Company
4/01/15 - 4/01/16
$10,000,000
Limit
First Excess Directors & Officers Liability
Travelers Casualty and Surety Co. of
4/01/15 - 4/01/16
$10,000,000
Limit
 
America
 
excess of
 
 
 
 
$10,000,000
 





--------------------------------------------------------------------------------

Exhibit 10.1

G I B R A L T A R I N D U S T R I E S, I N C.
S C H E D U L E O F I N S U R A N C E - 4 / 0 1 / 1 5 - 4 / 0 1 / 1 6








LINE OF COVERAGE    CARRIER    POLICY PERIOD    LIMIT








--------------------------------------------------------------------------------

Exhibit 10.1

Second Excess Directors & Officers Liability
AXIS Insurance Company
4/01/15 - 4/01/16
$10,000,000
excess of
$20,000,000
Limit
Third Excess Directors & Officers Liability
XL Specialty Insurance Company
4/01/15 - 4/01/16
$10,000,000
excess of
$30,000,000
Limit
Fourth Excess Directors & Officers Liability
Allied World Assurance Company
4/01/15 - 4/01/16
$10,000,000
excess of
$40,000,000
Limit
Fiduciary Liability
St. Paul Mercury Insurance Company
4/01/15 - 4/01/16
$10,000,000
Limit
Employment Practices Liability
Travelers Casualty and Surety Company of
America
4/01/15 - 4/01/16
$10,000,000
Limit
Professional Indemnity (E&O)
SeaSafe Inc.
Lloyd’s of London
4/01/15 - 4/01/16
$1,000,000
Limit
Non-Owned Aircraft Liability
Starr Aviation
4/01/15 - 4/01/16
$25,000,000
CSL
 
 
 
$1,000,000
Physical Dam. Ea. Occ.
 
 
 
$1,000
Phys. Dam. Ded. Ea. Occ.
 
 
 
$25,000,000
Aviation Premises Liab.
 
 
 
$25,000
Medical Expense Ea. Pers.
 
 
 
$10,000
Personal Effects Per Pass.
 
 
 
$25,000,000
Personal Injury Aggregate
Inland Marine (Contractors Equipment)
Federal Insurance Company
3/15/15 - 3/15/16
$1,000,000
Contractors’ Equipment Limit per item
Rough Brothers, Inc., RBI Solar Inc., and their subsidiaries
 
 
 
 
Professional Liability
Lloyd’s of London
3/15/15 - 3/15/16
$3,000,000
Limit
Rough Brothers, Inc., RBI Solar Inc., and their subsidiaries
 
 
 
 

G I B R A L T A R I N D U S T R I E S, I N C.
S C H E D U L E O F I N S U R A N C E -




--------------------------------------------------------------------------------

Exhibit 10.1

4 / 0 1 / 1 5 - 4 / 0 1 / 1 6








LINE OF COVERAGE


CARRIER


POLICY PERIOD
 


LIMIT
International DIC
Ace USA
4/01/15 - 4/01/16
$4,000,000


General Liability
General Aggregate
 
 
 
$1,000,000
Each Occurrence
 
 
 
$2,000,000
Prod./Comp. Ops. Aggregate
 
 
 
$1,000,000
Premises Damage
 
 
 
$1,000,000
Aggregate Limit PI & AI
 
 
 
$50,000
Medical Payments
 
 
 
$1,000,000
Employee Benefits Ea. Claim
 
 
 
$1,000,000
Employee Benefits Agg.
 
 
 
$1,000,000


Contingent Auto Liability
CSL BI/PD any one accident
 
 
 
$50,000
Hired Auto Phy. Dam.
 
 
 
$50,000
Medical Payments Ea. Accident
 
 
 
State of Hire


Employers Responsibility
North Americans
 
 
 
Cty of origin
Cty of origin
Third Country Nationals
Local Nationals
 
 
 
1,000,000/
Contingent EL
 
 
 
1,000,000/
 
 
 
 
1,000,000




$50,000


$1,500,000
Accidental Death & Dismemberment
Employee AD&D Per Covered Person
Aggregate Limit


Kidnap and Extortion
 
 
 
$250,000
 
Local Admitted-Germany
ACE European Group, Ltd. (Germany)
4/01/15 - 4/01/16
$1,000,000
€500,000
£500,000
General Liability
Extended Products Occ. Extended Products Agg.
Local Admitted General Liability - UK
ACE European Group, Ltd. (UK)
4/01/15 - 4/01/16
$1,000,000
General Liability
Located Admitted -Germany
Various Renusol policies covered by ACE DIC
 
 
 





--------------------------------------------------------------------------------

Exhibit 10.1

G I B R A L T A R I N D U S T R I E S, I N C.
S C H E D U L E O F I N S U R A N C E - 4 / 0 1 / 1 5 - 4 / 0 1 / 1 6








LINE OF COVERAGE    CARRIER    POLICY PERIOD    LIMIT




Flood
10900 NW 97th Street
Miami, FL 33178
Homesite Insurance Company
1/4/15 - 1/4/16
$500,000
Contents
Flood
Homesite Insurance Company
4/28/15 - 4/28/16
$500,000
Building
107 Fellowship Road
Taylorsville, MS 39168
 
 
$500,000
Contents
Flood
Homesite Insurance Company
10/11/15 - 10/11/16
$500,000
Building
418 N. Front St.
Orrick, MO 64077
 
 
$500,000
Contents
Ocean Marine Cargo
AGCS Marine Ins. Co. (Allianz)
4/01/15 - 4/01/16
$2,000,000
Per conveyance
Travel Accident
CIGNA
8/15/15 - 8/15/18
$500,000
Principal Sum Benefit
 
 
 


$2,500,000 per aircraft Accident aggregate
Policy Aggregate
 
 
 
$2,500,000 per War Risk accident
War Risk Aggregate
Special Risk
St. Paul Fire & Marine
12/31/12- 12/31/15
$XXXXXXX
Limit
Florence E&O
C N A
4/15/15 - 4/15/16
$5,000,000
Limit






























--------------------------------------------------------------------------------







--------------------------------------------------------------------------------

Exhibit 10.1

SCHEDULE 6.23


CREDIT FACILITIES UNDER THE SUBORDINATED INDENTURE


Fifth Amended and Restated Credit Agreement among Gibraltar Industries, Inc.,
Gibraltar Steel Corporation of New York, KeyBank National Association, as
Administrative Agent and the other Lenders (as defined therein).
SCHEDULE 7.3


PLEDGED NOTES


None.
SCHEDULE 7.4


COMMERCIAL TORT CLAIMS


None.
E-1
EXHIBIT A
FORM OF
REVOLVING CREDIT NOTE


$ __________________________    _________________, 20__


FOR VALUE RECEIVED, the undersigned, GIBRALTAR INDUSTRIES, INC., a Delaware
corporation and GIBRALTAR STEEL CORPORATION OF NEW YORK, a New York corporation
(collectively, the “Borrowers”, and individually, each a “Borrower”), jointly
and severally, promise to pay, on the last day of the Commitment Period, as
defined in the Credit Agreement (as hereinafter defined), to the order of
_________ (“Lender”), at the main office of KEYBANK NATIONAL ASSOCIATION, as the
Administrative Agent, as hereinafter defined, 127 Public Square, Cleveland, Ohio
44114‑1306 the principal sum of


_______________________________ AND 00/100    DOLLARS


or the aggregate unpaid principal amount of all Revolving Loans, as defined in
the Credit Agreement, made by Lender to the Borrowers pursuant to Section 2.2(a)
of the Credit Agreement, whichever is less (or, in the event of currency
fluctuations on Alternate Currency Loans, such greater amount as may be
outstanding), in lawful money of the United States of America; provided that
Revolving Loans that are Alternate Currency Loans, as defined in the Credit
Agreement, shall be payable in the applicable Alternate Currency, as defined in
the Credit Agreement, at the place or places designated in the Credit Agreement.
The Borrowers also agree to pay any additional amount that is required to be
paid pursuant to Section 12.22 of the Credit Agreement.


As used herein, “Credit Agreement” means the Fifth Amended and Restated Credit
Agreement dated as of December 9, 2015, among the Borrowers, the Lenders, as
defined therein, and KeyBank National Association, as the administrative agent
for the Lenders (the “Administrative Agent”), as the same may from time to time
be amended, restated or otherwise modified. Each capitalized term used herein
that is defined




--------------------------------------------------------------------------------

Exhibit 10.1

in the Credit Agreement and not otherwise defined herein shall have the meaning
ascribed to it in the Credit Agreement.


The Borrowers also promise to pay interest on the unpaid principal amount of
each Revolving Loan from time to time outstanding, from the date of such
Revolving Loan until the payment in full thereof, at the rates per annum that
shall be determined in accordance with the provisions of Section 2.3(a) of the
Credit Agreement. Such interest shall be payable on each date provided for in
such Section 2.3(a); provided that interest on any principal portion that is not
paid when due shall be payable on demand.


The portions of the principal sum hereof from time to time representing Base
Rate Loans and LIBOR Fixed Rate Loans, interest owing thereon, and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of the Borrowers under
this Note or the Credit Agreement.


If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.


This Note is one of the Revolving Credit Notes referred to in the Credit
Agreement and is entitled to the benefits thereof. Reference is made to the
Credit Agreement for a description of the right of the undersigned to anticipate
payments hereof, the right of the holder hereof to declare this Note due prior
to its stated maturity, and other terms and conditions upon which this Note is
issued.


The Borrowers hereby designate all Indebtedness and other obligations now or
hereafter incurred or otherwise outstanding under this Note, the Credit
Agreement and the other Loan Documents, as defined in the Credit Agreement, to
be “Designated Senior Indebtedness” and “Senior Indebtedness”, as each term is
defined in the Subordinated Indenture.


Except as expressly provided in the Credit Agreement, each Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of New York.


JURY TRIAL WAIVER. EACH BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWERS, THE ADMINISTRATIVE AGENT
AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.






--------------------------------------------------------------------------------

Exhibit 10.1

 
GIBRALTAR INDUSTRIES, INC.


By:
Name:
Title:
 
GIBRALTAR STEEL CORPORATION OF NEW YORK


By:
Name:
Title:



EXHIBIT B
FORM OF
SWING LINE NOTE


$10,000,000    _______________, 20__


FOR VALUE RECEIVED, the undersigned, GIBRALTAR INDUSTRIES, INC., a Delaware
corporation and GIBRALTAR STEEL CORPORATION OF NEW YORK, a New York corporation
(collectively, the “Borrowers”, and individually, each a “Borrower”), jointly
and severally, promise to pay to the order of KEYBANK NATIONAL ASSOCIATION (the
“Swing Line Lender”) at the main office of KEYBANK NATIONAL ASSOCIATION, as the
Administrative Agent, as hereinafter defined, 127 Public Square, Cleveland, Ohio
44114‑1306 the principal sum of


TEN MILLION AND 00/100    DOLLARS


or the aggregate unpaid principal amount of all Swing Loans, as defined in the
Credit Agreement (as hereinafter defined), made by the Swing Line Lender to the
Borrowers pursuant to Section 2.2(c) of the Credit Agreement, whichever is less,
in lawful money of the United States of America on the earlier of the last day
of the Commitment Period, as defined in the Credit Agreement, or, with respect
to each Swing Loan, the Swing Loan Maturity Date applicable thereto.


As used herein, “Credit Agreement” means the Fifth Amended and Restated Credit
Agreement dated as of December 9, 2015, among the Borrowers, the Lenders, as
defined therein, and KeyBank National Association, as the administrative agent
for the Lenders (the “Administrative Agent”), as the same may from time to time
be amended, restated or otherwise modified. Each capitalized term used herein
that is defined in the Credit Agreement and not otherwise defined herein shall
have the meaning ascribed to it in the Credit Agreement.


The Borrowers also promise to pay interest on the unpaid principal amount of
each Swing Loan from time to time outstanding, from the date of such Swing Loan
until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of Section 2.3(b) of the Credit
Agreement. Such interest shall be payable on each date provided for in such
Section 2.3(b); provided that interest on any principal portion that is not paid
when due shall be payable on demand.


The principal sum hereof from time to time, and the payments of principal and
interest thereon, shall be shown on the records of the Swing Line Lender by such
method as the Swing Line Lender may generally employ; provided that failure to
make any such entry shall in no way detract from the obligations of the
Borrowers under this Note or the Credit Agreement.




--------------------------------------------------------------------------------

Exhibit 10.1



If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.


This Note is the Swing Line Note referred to in the Credit Agreement and is
entitled to the benefits thereof. Reference is made to the Credit Agreement for
a description of the right of the undersigned to anticipate payments hereof, the
right of the holder hereof to declare this Note due prior to its stated
maturity, and other terms and conditions upon which this Note is issued.


The Borrowers hereby designate all Indebtedness and other obligations now or
hereafter incurred or otherwise outstanding under this Note, the Credit
Agreement and the other Loan Documents, as defined in the Credit Agreement, to
be “Designated Senior Indebtedness” and “Senior Indebtedness”, as each term is
defined in the Subordinated Indenture.


Except as expressly provided in the Credit Agreement, each Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of New York.


JURY TRIAL WAIVER. EACH BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWERS, THE ADMINISTRATIVE AGENT
AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.


 
GIBRALTAR INDUSTRIES, INC.


By:
Name:
Title:
 
GIBRALTAR STEEL CORPORATION OF NEW YORK


By:
Name:
Title:



EXHIBIT C
FORM OF
NOTICE OF LOAN


_______________________, 20____


KeyBank National Association, as the Administrative Agent
127 Public Square




--------------------------------------------------------------------------------

Exhibit 10.1

Cleveland, Ohio 44114
Attention: Commercial Banking


Ladies and Gentlemen:


The undersigned, Gibraltar Industries, Inc., a Delaware corporation, (the
“Administrative Borrower”) refers to the Fifth Amended and Restated Credit
Agreement, dated as of December 9, 2015 (as the same may from time to time be
amended, restated or otherwise modified, the “Credit Agreement”, the terms
defined therein being used herein as therein defined), among the Administrative
Borrower, Gibraltar Steel Corporation of New York, a New York corporation
(together with the Administrative Borrower, collectively, the “Borrowers”), the
Lenders, as defined in the Credit Agreement, and KeyBank National Association,
as the administrative agent for the Lenders (the “Administrative Agent”), and
hereby gives you notice, pursuant to Section 2.5 of the Credit Agreement that
the Borrowers hereby request a Loan under the Credit Agreement, and in
connection therewith sets forth below the information relating to the Loan (the
“Proposed Loan”) as required by Section 2.5 of the Credit Agreement:


(a)    The Borrower requesting the Proposed Loan is __________________________.


(b)    The Business Day of the Proposed Loan is __________, 20__.


(c)    The amount of the Proposed Loan is $_______________.


(d)    The Proposed Loan is to be a:
Base Rate Loan ____ / Eurodollar Loan ___ /
Alternate Currency Loan ___ / Swing Loan_____. (Check one.)


(e)
If the Proposed Loan is a LIBOR Fixed Rate Loan, the Interest Period requested
is one month ___, two months ___, three months ___, or six months (Check one.)



(f)
If the Proposed Loan is an Alternate Currency Loan, the Alternate Currency
requested is ___________.



The undersigned hereby certifies on behalf of the Borrowers that the following
statements are true on the date hereof, and will be true on the date of the
Proposed Loan:


(i)    the representations and warranties contained in each Loan Document are
correct, before and after giving effect to the Proposed Loan and the application
of the proceeds therefrom, as though made on and as of such date;


(ii)    no event has occurred and is continuing, or would result from such
Proposed Loan, or the application of proceeds therefrom, that constitutes a
Default or Event of Default; and


(iii)    the conditions set forth in Section 2.5 and Article IV of the Credit
Agreement have been satisfied.






--------------------------------------------------------------------------------

Exhibit 10.1

 
GIBRALTAR INDUSTRIES, INC.
By:
Name:
Title:



EXHIBIT D
FORM OF
COMPLIANCE CERTIFICATE


For Fiscal Quarter ended ____________________


THE UNDERSIGNED HEREBY CERTIFIES THAT:


(1)    I am the duly elected [President] or [Chief Financial Officer] of
GIBRALTAR INDUSTRIES, INC., a Delaware corporation (the “Administrative
Borrower”, and together with GIBRALTAR STEEL CORPORATION OF NEW YORK, a New York
corporation, collectively, the “Borrowers”);


(2)    I am familiar with the terms of that certain Fifth Amended and Restated
Credit Agreement, dated as of December 9, 2015, among the Borrowers, the lenders
party thereto (together with their respective successors and assigns,
collectively, the “Lenders”), as defined in the Credit Agreement, and KeyBank
National Association, as the Administrative Agent, (as the same may from time to
time be amended, restated or otherwise modified, the “Credit Agreement”, the
terms defined therein being used herein as therein defined), and the terms of
the other Loan Documents, and I have made, or have caused to be made under my
supervision, a review in reasonable detail of the transactions and condition of
the Companies during the accounting period covered by the attached financial
statements;


(3)    The review described in paragraph (2) above did not disclose, and I have
no knowledge of, the existence of any condition or event that constitutes or
constituted a Default or Event of Default, at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate;


(4)    The representations and warranties made by the Borrowers contained in
each Loan Document are true and correct as though made on and as of the date
hereof; and


(5)    Set forth on Attachment I hereto are calculations of the financial
covenants set forth in Section 5.7 of the Credit Agreement, which calculations
show compliance with the terms thereof.


IN WITNESS WHEREOF, I have signed this certificate the ___ day of _________,
20___.


 
GIBRALTAR INDUSTRIES, INC.


By:
Name:
Title:



EXHIBIT E
FORM OF
ASSIGNMENT AND ACCEPTANCE AGREEMENT






--------------------------------------------------------------------------------

Exhibit 10.1

DATE:_____________
Reference is made to the Fifth Amended and Restated Credit Agreement, dated as
of December 9, 2015 (as the same may from time to time be further amended,
restated or otherwise modified, the “Credit Agreement”), among GIBRALTAR
INDUSTRIES, INC., a Delaware corporation and GIBRALTAR STEEL CORPORATION OF NEW
YORK, a New York corporation (collectively, the “Borrowers” and, individually,
each a “Borrower”), the lenders party thereto (together with their respective
successors and assigns, collectively, the “Lenders” and, individually, each a
“Lender”), and KEYBANK NATIONAL ASSOCIATION, as the administrative agent for the
Lenders (the “Administrative Agent”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings attributed to them in the
Credit Agreement


_________________ (the “Assignor”) and _____________ (the “Assignee”) hereby
agree as follows:


1.    The Assignor hereby sells and assigns to the Assignee without recourse and
without representation or warranty (other than as expressly provided herein),
and the Assignee hereby purchases and assumes from the Assignor, that interest
in and to all of the Assignor’s rights and obligations under the Credit
Agreement as of the date hereof that represents the percentage interest
specified in Item 4 of Annex I (the “Assigned Share”) of all of the Assignor’s
outstanding rights and obligations under the Credit Agreement indicated in
Item 4 of Annex I, including, without limitation, all rights and obligations
with respect to the Assigned Share of the Assignor’s Commitment, the Loans, the
Letters of Credit (including drawn and unreimbursed amounts), and the Notes (if
any) held by the Assignor. After giving effect to such sale and assignment, the
Assignee’s Commitment will be as set forth in Item 4 of Annex I.


2.    The Assignor (a) represents and warrants that it is duly authorized to
enter into and perform the terms of this Assignment and Acceptance Agreement
(this “Assignment Agreement”), that it is the legal and beneficial owner of the
interest being assigned by it hereunder and that such interest is free and clear
of any liens or security interests; (b) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or the other
Loan Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or the other Loan
Documents or any other instrument or document furnished pursuant thereto; and
(c) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrowers or any of their Subsidiaries
or the performance or observance by the Borrowers or any of the other Credit
Parties of any of their obligations under the Credit Agreement or the other Loan
Documents or any other instrument or document furnished pursuant thereto.


3.    The Assignee (a) represents and warrants that it is duly authorized to
enter into and perform the terms of this Assignment Agreement; (b) confirms that
it has received a copy of the Credit Agreement and the other Loan Documents,
together with copies of the financial statements referred to therein and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment Agreement; (c) agrees
that it will, independently and without reliance upon the Administrative Agent,
the Assignor or any other Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Credit Agreement; (d) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; (e) agrees that
it will perform in accordance with the terms all of the obligations that by the
terms of the Credit Agreement are required to be performed by it as a Lender;
and (f) to the extent legally entitled to do so, attaches the forms described in
Section 12.10(e) of the Credit Agreement.




--------------------------------------------------------------------------------

Exhibit 10.1



4.    Following the execution of this Assignment Agreement by the Assignor and
the Assignee, an executed original hereof (together with all attachments) will
be delivered to the Administrative Agent. The effective date of this Assignment
Agreement shall be the date of execution hereof by the Assignor, the Assignee
and the consent hereof by the Administrative Agent and the receipt by the
Administrative Agent of the administrative fee referred to in Section 12.10(d)
of the Credit Agreement, unless otherwise specified in Item 5 of Annex I hereto
(the “Settlement Date”).


5.    Upon the delivery of a fully executed original hereof to the
Administrative Agent, as of the Settlement Date, (a) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment
Agreement, have the rights and obligations of a Lender thereunder and under the
other Loan Documents, and (b) the Assignor shall, to the extent provided in this
Assignment Agreement, relinquish its rights and be released from its obligations
under the Credit Agreement and the other Loan Documents.


6.    It is agreed that upon the effectiveness hereof, the Assignee shall be
entitled to (a) all interest on the Assigned Share of the Loans at the rates
specified in Item 6 of Annex I, (b) all facility fees (if applicable) on the
Assigned Share of the Commitment at the rate specified in Item 7 of Annex I, and
(c) all Letter of Credit fees (if applicable) on the Assignee’s participation in
all Letters of Credit at the rate specified in Item 8 of Annex I hereto, that,
in each case, accrue on and after the Settlement Date, such interest and, if
applicable, facility fees and Letter of Credit fees, to be paid by the
Administrative Agent, upon receipt thereof from the Borrowers, directly to the
Assignee. It is further agreed that all payments of principal made by the
Borrowers on the Assigned Share of the Loans that occur on and after the
Settlement Date will be paid directly by Agent to the Assignee. Upon the
Settlement Date, the Assignee shall pay to the Assignor an amount specified by
the Assignor in writing that represents the Assigned Share of the principal
amount of the respective Loans made by the Assignor pursuant to the Credit
Agreement that are outstanding on the Settlement Date, net of any closing costs,
and that are being assigned hereunder. The Assignor and the Assignee shall make
all appropriate adjustments in payments under the Credit Agreement for periods
prior to the Settlement Date directly between themselves on the Settlement Date.


7.    THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.






--------------------------------------------------------------------------------

Exhibit 10.1

 
[NAME OF THE ASSIGNOR]


By:
Name:
Title:
 
[NAME OF ASSIGNEE]


By:
Name:
Title:
Acknowledged and Agreed:


KEYBANK NATIONAL ASSOCIATION
as the Administrative Agent


By:
Name:
Title:
 



ANNEX I
TO
ASSIGNMENT AND ASSUMPTION AGREEMENT
1.    The Borrowers:
GIBRALTAR INDUSTRIES, INC. and GIBRALTAR STEEL CORPORATION OF NEW YORK
2.    Name and Date of Credit Agreement:
Fifth Amended and Restated Credit Agreement dated as of December 9, 2015, among
Gibraltar Industries, Inc., Gibraltar Steel Corporation of New York, and KeyBank
National Association, as the administrative agent for the Lenders, and the
Lenders named therein.
3.    Date of Assignment Agreement:
_______________ ____, 20___
4.    Amounts (as of date of item #3 above):
 
Commitment
Loans
Aggregate Amount for all Lenders
$______
$______
Assigned Share
______%
______%
Amount of Assigned Share
$______
$______
Amount Retained by the Assignor
$______
$______







--------------------------------------------------------------------------------

Exhibit 10.1

5.    Settlement Date:
___________ ____, ____
6.    Rate of Interest
to the Assignee:    As set forth in Section 2.3 of the Credit Agreement (unless
otherwise agreed to by the Assignor and the Assignee).
7.    Commitment
Fee:    As set forth in Section 2.8(a) of the Credit Agreement (unless otherwise
agreed to by the Assignor and the Assignee).
8.
Letter of Credit Fees:    As set forth in Section 2.2(b) of the Credit Agreement
(unless otherwise agreed to by the Assignor and the Assignee).

9.    Notices:
ASSIGNOR:
______________________
______________________
______________________
ASSIGNEE:
______________________
______________________
______________________
Attention:
Attention:
Telephone No.:
Telephone No.:
Facsimile No.:
Facsimile No.:



10.    Payment Instructions:
ASSIGNOR:
______________________
______________________
______________________
ASSIGNEE:
______________________
______________________
______________________
ABA No.
ABA No.
Account No.:
Account No.:
Reference:
Reference:
Attention:
Attention:
Telephone No.:
Telephone No.:
Facsimile No.:
Facsimile No.:







